
	

114 HR 3064 IH: Generating Renewal, Opportunity, and Work with Accelerated Mobility, Efficiency, and Rebuilding of Infrastructure and Communities throughout America Act 
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3064
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Mr. Van Hollen (for himself, Mr. Israel, Mr. DeFazio, Mr. Levin, Ms. Norton, Ms. Brownley of California, Ms. Esty, Mr. Huffman, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, Ways and Means, Science, Space, and Technology, Natural Resources, Oversight and Government Reform, the Budget, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize highway infrastructure and safety, transit, motor carrier, rail, and other surface
			 transportation programs, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Generating Renewal, Opportunity, and Work with Accelerated Mobility, Efficiency, and Rebuilding of Infrastructure and Communities throughout America Act  or the GROW AMERICA Act.
 (b)Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Effective date. Title I—Transportation Infrastructure Initiatives Subtitle A—Increasing Efficiency in Project Delivery Sec. 1001. Improving State and Federal agency engagement in environmental reviews. Sec. 1002. Environmental review alignment and reform. Sec. 1003. Improving collaboration for accelerated decisionmaking. Sec. 1004. Unreasonable obstruction of navigation determination. Sec. 1005. Satisfaction of requirements for certain historic sites. Sec. 1006. Rail and transit exemption from consideration under section 4(f). Sec. 1007. Multimodal categorical exclusions. Sec. 1008. Improving transparency in environmental reviews. Sec. 1009. Infrastructure Permitting Improvement Center. Sec. 1010. Clarification of transportation environmental authorities. Sec. 1011. Advance acquisition. Sec. 1012. Bridge exemption from consideration under section 4(f). Subtitle B—Freight Policy and Financing Sec. 1101. Multimodal Freight Investment Program. Sec. 1102. Redesignation of the National Network. Subtitle C—Planning Sec. 1201. Transportation system resilience assessment. Sec. 1202. Consolidated and high performing metropolitan planning organizations. Sec. 1203. Participation of public port authorities. Sec. 1204. Strengthening the statewide and nonmetropolitan planning process. Sec. 1205. Removal of the congestion management process. Sec. 1206. Public involvement in plan development. Sec. 1207. Connection to opportunities national goal and potential performance measure. Sec. 1208. Workforce development. Sec. 1209. Measuring transportation connectivity pilot activities. Sec. 1210. Performance-based project selection. Sec. 1211. Stormwater planning. Subtitle D—Congestion Mitigation and Air Quality Improvement Sec. 1301. Eligible projects. Sec. 1302. Special rules. Sec. 1303. Priority consideration. Sec. 1304. Evaluation and assessment of projects. Sec. 1305. Electric vehicle charging stations and commercial motor vehicle anti-idling facilities in rest areas. Subtitle E—Innovative Finance and Tolling Sec. 1401. 21st century infrastructure investments. Sec. 1402. Transportation Infrastructure Finance and Innovation Act of 1998 amendments. Sec. 1403. Railroad rehabilitation and improvement financing. Sec. 1404. State infrastructure bank program. Sec. 1405. Toll roads, bridges, tunnels, and ferries. Sec. 1406. Tax-exempt financing for qualified surface transportation projects. Sec. 1407. Pay for success. Sec. 1408. Assistant Secretary for Innovative Finance. Title II—Federal-Aid Highways Subtitle A—Authorizations and Programs Sec. 2001. Authorization of appropriations. Sec. 2002. Obligation limitation. Sec. 2003. Apportionment. Sec. 2004. Federal lands transportation program. Sec. 2005. Emergency relief for federally owned roads. Sec. 2006. Tribal High Priority Projects Program and Tribal Transportation Program amendments. Sec. 2007. Federal lands access program Federal share. Sec. 2008. Nationally significant Federal lands and Tribal projects program. Sec. 2009. Federal lands programmatic activities. Sec. 2010. Bridges requiring closure or load restrictions. Sec. 2011. Broadband infrastructure deployment. Sec. 2012. Critical Immediate Investments Program. Sec. 2013. Appalachian Development Highway System. Sec. 2014. Highway safety data improvement. Subtitle B—Performance Management Sec. 2101. Performance management data support program. Sec. 2102. Performance period adjustment. Sec. 2103. Multimodal accommodations. Subtitle C—Improved Federal Stewardship Sec. 2201. Project approval and oversight. Subtitle D—Other Sec. 2301. Letting of contracts. Sec. 2302. Construction of ferry boats and ferry terminal facilities. Sec. 2303. Green stormwater infrastructure. Sec. 2304. Elimination or modification of certain FHWA reporting requirements. Title III—Public Transportation Sec. 3001. Short title; amendments to title 49, United States Code. Sec. 3002. Definitions. Sec. 3002a. Capital investment grants. Sec. 3003. Formula grants for enhanced mobility. Sec. 3004. Formula grants for rural areas. Sec. 3005. Workforce development programs. Sec. 3006. General provisions. Sec. 3007. Public transportation local hiring. Sec. 3008. Public transportation safety program. Sec. 3009. Authorizations. Sec. 3010. Bus and bus facilities program. Sec. 3011. Rapid Growth Area Transit Program. Sec. 3012. Technical corrections. Sec. 3013. Technical corrections to title II, division B, of MAP–21. Sec. 3014. Elimination of FTA annual research reporting requirement. Title IV—Highway and Motor Vehicle Safety Subtitle A—Traffic Safety Sec. 4001. Authorization of appropriations. Sec. 4002. Highway safety programs. Sec. 4003. Amendment to section 405 national priority safety programs transfer authority. Sec. 4004. Amendment to motorcyclist safety grant criteria. Sec. 4005. Amendment to graduated driver licensing incentive grant criteria. Sec. 4006. Amendment to ignition interlock grant criteria. Sec. 4007. Amendment to repeat offender and open container criteria. Sec. 4008. Amendment to distracted driving grant criteria. Sec. 4009. Streamlining of national priority safety programs. Sec. 4010. Amendment to highway research and development. Subtitle B—Motor Vehicle Safety Sec. 4101. Authorization of appropriations. Sec. 4102. Recall obligations under bankruptcy. Sec. 4103. Prohibition on rendering safety elements inoperative and criminal penalties. Sec. 4104. Cooperation with foreign governments. Sec. 4105. Functional safety process. Sec. 4106. Notification of defect or noncompliance and imminent hazard authority. Sec. 4107. Amendment to judicial review provisions. Sec. 4108. Inspection authority under automobile fuel economy statute. Sec. 4109. Recall authority over rental car companies and used car dealers. Sec. 4110. Civil penalties. Sec. 4111. Technical corrections to the Motor Vehicle and Highway Safety Improvement Act of 2012. Sec. 4112. Tire registration by independent sellers. Sec. 4113. Extension of time period for remedy of tire defects. Sec. 4114. Dealer requirement to check for unremedied recall. Sec. 4115. Pilot grant program for State notification to consumers of motor vehicle recall status. Title V—Motor Carrier Safety Program Sec. 5001. Amendment of title 49, United States Code. Subtitle A—Commercial Motor Vehicle Safety Sec. 5101. Commercial motor vehicle defined. Sec. 5102. Motor carrier operations affecting interstate commerce. Sec. 5103. Bus rentals and definition of employer. Sec. 5104. High-risk carrier reviews. Sec. 5105. New entrant safety audits. Sec. 5106. Imminent hazard actions. Sec. 5107. International commerce transported on highways through the United States. Subtitle B—Driver Safety Provisions Sec. 5201. Commercial driver’s license requirements. Sec. 5202. Disqualifications based on non-commercial motor vehicle operations. Sec. 5203. Recording of Federal disqualifications on CDLIS. Sec. 5204. Failure to pay civil penalty as a disqualifying offense. Sec. 5205. Controlled substance violations. Subtitle C—Medical and Registration Provisions Sec. 5301. Effect of driving on commercial motor vehicle operators. Sec. 5302. Repeal of commercial jurisdiction exception for brokers of motor carriers of passengers. Sec. 5303. Revocation or suspension of registration. Sec. 5304. Revocation of registration for failure to respond to subpoena. Sec. 5305. Lapse of required financial security; suspension of registration. Subtitle D—Grants and Authorizations Sec. 5401. FMCSA Financial Assistance Programs. Subtitle E—Miscellaneous Sec. 5501. Motor Carrier Safety Advisory Committee. Sec. 5502. Unified Carrier Registration Plan. Sec. 5503. Self-insurance for motor carriers repealed. Sec. 5504. Electronic logging device recall authority. Sec. 5505. Repeal of motor carrier financial reporting requirement. Sec. 5506. Contractors exercising operational control over motor carrier operations. Sec. 5507. Driver compensation. Sec. 5508. Civil enforcement authority. Sec. 5509. Criminal penalties. Sec. 5510. Penalties for violations of out-of-service orders. Sec. 5511. Technical corrections. Sec. 5512. Audits and compliance investigations of Mexico-domiciled motor carriers. Sec. 5513. Administrative adjudication of violations of commercial regulations and statutes. Sec. 5514. Access to National Driver Register. Sec. 5515. Elimination of certain FMCSA reporting requirements. Title VI—Hazardous Material Transportation Safety Sec. 6001. Amendment of title 49, United States Code. Sec. 6002. Emergency operational controls. Sec. 6003. Enhanced registration requirements. Sec. 6004. User fees for special permits. Sec. 6005. National emergency and disaster response. Sec. 6006. Enhanced reporting. Sec. 6007. Improving publication of special permits. Sec. 6008. Hazard abatement authority. Sec. 6009. Inspection of non-domestic entities. Sec. 6010. Improving the effectiveness of the HMEP grant program. Sec. 6011. Civil penalty. Sec. 6012. General duty. Sec. 6013. Authorization of appropriations. Sec. 6014. Elimination of certain PHMSA reporting requirements. Title VII—Amendments to the Internal Revenue Code Sec. 7001. Amendment of 1986 Code. Sec. 7002. Extension of highway-related taxes. Sec. 7003. Extension of provisions related to the Sport Fish Restoration and Boating Trust Fund. Sec. 7004. Transportation Trust Fund. Sec. 7005. Effective date. Title VIII—Research Subtitle A—Funding Sec. 8001. Authorization of appropriations. Subtitle B—Research, Technology, and Education Sec. 8101. National Cooperative Freight Transportation Research Program. Sec. 8102. Competitive University Transportation Centers Consortia Program. Sec. 8103. Priority Multimodal Research Program. Sec. 8104. Bureau of Transportation Statistics. Sec. 8105. ITS goals and purposes. Sec. 8106. ITS general authorities and requirements. Sec. 8107. ITS national architecture and standards. Sec. 8108. Vehicle-to-vehicle and vehicle-to-infrastructure communications systems deployment. Sec. 8109. Infrastructure development. Sec. 8110. Departmental research programs; conforming amendments. Sec. 8111. Office of Intermodalism. Sec. 8112. Cooperation with Federal and State agencies and foreign countries. Sec. 8113. National ITS Program Plan. Sec. 8114. Research and development. Title IX—Rail Safety, Reliability, and Efficiency Sec. 9001. Short title; amendment of title 49, United States Code. Subtitle A—National High-Performance Rail System Sec. 9101. Purpose and objectives. Sec. 9102. Grant programs. Sec. 9103. Amtrak 5-year business planning. Sec. 9104. Clarification of grant conditions. Sec. 9105. Research and development. Sec. 9106. Miscellaneous revisions. Subtitle B—Policy Sec. 9201. Regional rail development authorities. Sec. 9202. Northeast Corridor Infrastructure and Operations Advisory Commission. Sec. 9203. Standardization of passenger equipment and platforms. Sec. 9204. Next generation equipment committee. Sec. 9205. Buy America. Sec. 9206. Rail passenger transportation liability and mandatory coverage. Sec. 9207. Shared-use study. Sec. 9208. Disadvantaged business enterprises; disparity and availability study. Subtitle C—Planning Sec. 9301. National and regional rail planning. Sec. 9302. State rail plans. Subtitle D—Safety Improvements Sec. 9401. Requirement for uniform operating rules. Sec. 9402. Positive train control. Sec. 9403. Hours of service reform. Sec. 9404. Amendments to the safety appliance law. Sec. 9405. Amendments to the locomotive inspection law. Sec. 9406. Technical amendment to the provision on protection of railroad safety risk reduction program information. Sec. 9407. Noise emission standards. Sec. 9408. Technical amendment to chapter 201 general civil penalty provision. Sec. 9409. Miscellaneous authorization of appropriations. Sec. 9410. Repair and replacement of damaged track inspection equipment. Subtitle E—Miscellaneous Revisions and Technical Corrections Sec. 9501. Authorization of appropriations. Sec. 9502. Technical corrections to the Rail Safety Improvement Act of 2008. Sec. 9503. Technical correction to introductory text of Public Law 110–432. Sec. 9504. Technical corrections to uncodified provisions of division A of Public Law 110–432, the Rail Safety Improvement Act of 2008. Sec. 9505. Technical corrections to provisions of the hours of service laws and related civil penalty provision. Sec. 9506. Elimination of certain FRA reporting requirements. Title X—Miscellaneous Sec. 10001. Consideration of travel and tourism in award of financial assistance. Sec. 10002. Electronic reports and report modification. Sec. 10003. Amendment of Federal Aid in Sport Fish Restoration Act. Sec. 10004. Amendments to chapter 537 of title 46. Sec. 10005. Government-wide authority for electric charging infrastructure at no cost to the taxpayer. Title XI—Budgetary Interpretations and Treatments Sec. 11001. Amounts in this Act. Sec. 11002. Treatment for statutory PAYGO and related purposes. Sec. 11003. Scoring of changes in contract authority in appropriations Acts. Sec. 11004. Scoring of changes in obligation limits in appropriations Acts. Sec. 11005. Scoring of transfers between the general fund and the Transportation Trust Fund. Sec. 11006. Special rule. Sec. 11007. Revised discretionary spending limits. Title XII—Stop Corporate Expatriation and Invest in America’s Infrastructure Act Sec. 12001. Short title. Sec. 12002. Modifications to rules relating to inverted corporations. 2.DefinitionsIn this Act, the following definitions apply:
 (1)DepartmentThe term Department means the Department of Transportation. (2)SecretaryThe term Secretary means the Secretary of Transportation.
 3.Effective dateExcept as otherwise provided, this Act, and the amendments made by this Act, shall take effect on October 1, 2015.
		ITransportation Infrastructure Initiatives
			AIncreasing Efficiency in Project Delivery
				1001.Improving State and Federal agency engagement in environmental reviews
 (a)In generalTitle 49, United States Code, is amended by inserting after section 306 the following:  307.Improving State and Federal agency engagement in environmental reviews (a)In generalA public entity receiving financial assistance from the Department of Transportation for one or more projects or for a program of projects, may request that the Secretary allow the public entity to provide funds to Federal agencies, including the Department of Transportation, State agencies, and Indian tribes participating in the environmental planning and review process for the project, projects, or program. The funds may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval and consultation processes for the project, projects, or program.
 (b)Activities eligible for fundingActivities for which funds may be provided under subsection (a) include transportation planning activities that precede the initiation of the environmental review process, activities directly related to the environmental review process, dedicated staffing, training of agency personnel, information gathering and mapping, and development of programmatic agreements.
 (c)AmountsRequests under subsection (a) may be approved only for the additional amounts that the Secretary determines are necessary for the Federal agencies, State agencies, or Indian tribes participating in the environmental review process to timely conduct their review.
 (d)AgreementsPrior to providing funds approved by the Secretary for dedicated staffing at an affected Federal agency under subsection (a), the affected Federal agency and the requesting public entity shall enter into an agreement that establishes a process to identify projects or priorities to be addressed by the use of the funds.
 (e)Existing authorityNothing in this section shall be construed as conflicting with the provisions of section 139(j) of title 23..
 (b)Conforming amendmentThe analysis of chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 306 the following:
						
							
								307. Improving State and Federal agency engagement in environmental reviews.
					1002.Environmental review alignment and reform
 (a)In generalTitle 49, United States Code, is amended by inserting after section 309 the following:  310.Aligning Federal environmental reviews (a)Coordinated and concurrent environmental reviewsWithin one year of the date of enactment of GROW AMERICA Act, the Department of Transportation, in coordination with the Steering Committee, shall develop a coordinated and concurrent environmental review and permitting process for transportation projects when initiating an environmental impact statement under the National Environmental Policy Act (42 U.S.C. 4321 et seq.) (referred to as NEPA in this section). This coordinated and concurrent environmental review and permitting process shall—
 (1)ensure that the Department of Transportation and agencies of jurisdiction possess sufficient information early in the review process to determine a statement of a transportation project’s purpose and need and range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely upon for concurrent environmental reviews and permitting decisions required for the proposed project;
 (2)achieve early concurrence or issue resolution during the NEPA scoping process on the Department of Transportation’s statement of a project’s purpose and need and during development of the environmental impact statement on the range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely upon for concurrent environmental reviews and permitting decisions required for the proposed project absent circumstances that require reconsideration in order to meet an agency of jurisdiction’s obligations under statute or Executive order; and
 (3)achieve concurrence or issue resolution in an expedited manner if circumstances arise that require a reconsideration of the purpose and need or range of alternatives considered during any Federal agency’s environmental or permitting review in order to meet an agency of jurisdiction’s obligations under statute or Executive order.
 (b)Environmental ChecklistThe Secretary and Federal Agencies of jurisdiction likely to have substantive review or approval responsibilities on transportation projects shall, within 90 days of the date of enactment of GROW AMERICA Act, jointly develop a checklist to help project sponsors identify potential natural, cultural, and historic resources in the area of a proposed project. The purpose of the checklist is to—
 (1)identify agencies of jurisdiction and cooperating agencies, (2)develop the information needed for the purpose and need and alternatives for analysis; and
 (3)improve interagency collaboration to help expedite the permitting process for the lead agency and agencies of jurisdiction.
 (c)Interagency collaborationConsistent with Federal environmental statutes and the priority reform actions for Federal agency permitting and reviews defined and identified by the Steering Committee described in section 1009, the Secretary shall facilitate annual interagency collaboration sessions at the appropriate jurisdictional level to coordinate business plans and facilitate coordination of workload planning and workforce management. This engagement shall also ensure agency staff is fully engaged and utilizing the flexibility of existing regulations, policies, and guidance and identifying additional actions to facilitate high quality, efficient, and targeted environmental reviews and permitting decisions. These sessions and the interagency collaborations they generate shall also focus on how to work with State and local transportation entities to improve project planning, siting, and application quality and how to consult and coordinate with relevant stakeholders and Federal, Tribal, State, and local representatives early in permitting processes.
 (d)Performance measurementWithin one year of the date of enactment of GROW AMERICA Act, the Department of Transportation, in coordination with the Steering Committee, shall establish a program to measure and report on progress towards aligning Federal reviews as outlined in this section..
 (b)Conforming amendmentThe analysis of subchapter I of chapter 3 of title 49, United States Code, is amended by adding at the end the following:
						
							
								310. Aligning Federal environmental reviews.
 1003.Improving collaboration for accelerated decisionmakingSection 139(h) of title 23, United States Code, is amended— (1)in paragraph (5)(A)(ii)(I), by inserting , including modifications to the project schedule after review process; and
 (2)in paragraph (6)(B), by striking clause (ii) and inserting the following:  (ii)Description of dateThe date referred to in clause (i) is one of the following:
 (I)The date that is 30 days after the date for rendering a decision as set in the project schedule created pursuant to paragraph (g)(1)(B) of this section.
 (II)If no schedule exists, the later of— (aa)the date that is 180 days after the date on which an application for the permit, license or approval is complete; or
 (bb)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (III)A modified date consistent with subsection (g)(1)(D) of this section.. 1004.Unreasonable obstruction of navigation determination (a)Bridge act of 1906Section 4 of the Bridge Act of 1906 (33 U.S.C. 494) is amended—
 (1)by designating the existing text as subsection (a); and (2)by inserting at the end the following:
							
 (b)When determining whether a bridge unreasonably obstructs the free navigation of the waters over which it is constructed, the Secretary shall, for projects that are funded under title 23 or title 49, United States Code, consider—
 (1)the necessities of rail, aviation, transit, and highway traffic; and (2)construction, maintenance, and operation costs of the proposed bridge..
 (b)General bridge act of 1946Section 502 of the General Bridge Act of 1946 (33 U.S.C. 525) is amended by inserting at the end the following:
						
 (d)Unreasonable obstruction of navigation determinationWhen determining whether a bridge unreasonably obstructs the free navigation of the waters over which it is constructed, the Secretary shall, for projects that are funded under title 23 or title 49, United States Code, consider—
 (1)the necessities of rail, aviation, transit, and highway traffic; and (2)construction, maintenance, and operation costs of the proposed bridge..
					1005.Satisfaction of requirements for certain historic sites
 (a)Title 23 amendmentSection 138 of title 23, United States Code, is amended by adding at the end the following:  (c)Satisfaction of requirements for certain historic sites (1)In generalThe Secretary shall seek to align the requirements of this section with the requirements of the National Environmental Policy Act (42 U.S.C. 4231 et seq.) (NEPA), section 106 of the National Historic Preservation Act (16 U.S.C. 470f) (referred to as section 106 in this section), and their implementing regulations and will coordinate with the Department of the Interior and the Advisory Council on Historic Preservation to establish procedures that will satisfy the requirements of both within 90 days of enactment of GROW AMERICA Act.
 (2)Avoidance alternative analysisIf, in an analysis required under NEPA the Secretary determines that there is no feasible or prudent alternative to avoid a use of an historic site, the Secretary may include the Secretary’s determination in the NEPA analysis and notify the applicable State historic preservation officer, tribal historic preservation officer, the Advisory Council on Historic Preservation (if the Council is participating in the section 106 consultation process), and the Secretary of the Interior of such findings and request concurrence that such determination is sufficient to satisfy (a)(1). If the applicable preservation officer, the Council, and the Secretary of the Interior concur, no further analysis under (a)(1) shall be required. The Secretary’s Record of Decision or Finding of No Significant Impact shall include such a finding, as well as documentation of the concurrence of the applicable preservation officer, the Council, and the Secretary of the Interior. A notice of intent from the Secretary of such a finding, as well as notice of the concurrence of the applicable preservation officer, the Council, and the Secretary of the Interior will be posted on an appropriate Federal website within 3 days of their occurrence.
 (3)Aligning historical reviewsIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that no feasible and prudent alternative exists as described in (2), the Secretary may then notify the applicable preservation officer, the Secretary of the Interior, and the Advisory Council on Historic Preservation of the Department’s intent to satisfy the conditions of (a)(2) through the consultation requirements of section 106. The applicable preservation officer, the Council, and the Secretary of the Interior must concur in the treatment of the historic site agreed upon in the Memorandum of Agreement or Programmatic Agreement developed in accordance with section 106 in order to satisfy the conditions of (a)(2)..
 (b)Title 49 amendmentSection 303 of title 49, United States Code, is amended— (1)in subsection (c), by striking subsection (d) and inserting subsections (d) and (e); and
 (2)by inserting at the end the following:  (e)Satisfaction of requirements for certain historic sites (1)In generalThe Secretary shall seek to align the requirements of this section with the requirements of the National Environmental Policy Act (42 U.S.C. 4231 et seq.) (NEPA), section 106 of the National Historic Preservation Act (16 U.S.C. 470f) (referred to as section 106 in this section), and their implementing regulations and will coordinate with the Department of the Interior and the Advisory Council on Historic Preservation to establish procedures that will satisfy the requirements of both within 90 days of enactment of GROW AMERICA Act.
 (2)Avoidance alternative analysisIf, in an analysis required under NEPA the Secretary determines that there is no feasible or prudent alternative to avoid a use of an historic site, the Secretary may include the Secretary’s determination in the NEPA analysis and notify the applicable State historic preservation officer, tribal historic preservation officer, the Advisory Council on Historic Preservation (if the Council is participating in the section 106 consultation process), and the Secretary of the Interior of such findings and request concurrence that such determination is sufficient to satisfy (a)(1). If the applicable preservation officer, the Council, and the Secretary of the Interior concur, no further analysis under (a)(1) shall be required. The Secretary’s Record of Decision or Finding of No Significant Impact shall include such a finding, as well as documentation of the concurrence of the applicable preservation officer, the Council, and the Secretary of the Interior. A notice of intent from the Secretary of such a finding, as well as notice of the concurrence of the applicable preservation officer, the Council, and the Secretary of the Interior will be posted on an appropriate Federal website within 3 days of their occurrence.
 (3)Aligning historical reviewsIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that no feasible and prudent alternative exists as described in (2), the Secretary may then notify the applicable preservation officer, the Secretary of the Interior, and the Advisory Council on Historic Preservation of the Department’s intent to satisfy the conditions of (a)(2) through the consultation requirements of section 106. The applicable preservation officer, the Council, and the Secretary of the Interior must concur in the treatment of the historic site agreed upon in the Memorandum of Agreement or Programmatic Agreement developed in accordance with section 106 in order to satisfy the conditions of (a)(2)..
						1006.Rail and transit exemption from consideration under section 4(f)
 (a)Title 23 amendmentSection 138 of title 23, United States Code, as amended by this Act, is further amended by inserting the following after subsection (c):
						
 (d)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of railroad or rail transit lines or elements thereof, with the exception of stations, that are in-use or were historically used for transportation of goods or passengers, shall not be considered a use of an historic site under subsection (a), regardless of whether the railroad or rail transit line or element thereof is listed on, or eligible for listing on, the National Register of Historic Places..
 (b)Title 49 amendmentSection 303 of title 49, United States Code, as amended by this Act, is further amended— (1)in subsection (c), by striking subsections (d) and (e) and inserting subsections (d), (e) and (f); and
 (2)by inserting the following after subsection (e):  (f)Rail and transitImprovements to, or the maintenance, rehabilitation, or operation of railroad or rail transit lines or elements thereof, with the exception of stations, that are in-use or were historically used for transportation of goods or passengers, shall not be considered a use of an historic site under subsection (c), regardless of whether the railroad or rail transit line or element thereof is listed on, or eligible for listing on, the National Register of Historic Places..
 1007.Multimodal categorical exclusionsSection 304 of title 49, United States Code, is amended as follows: (1)Subsection (a)(1) is amended—
 (A)by striking operating authority and inserting operating administration or secretarial office; (B)by inserting has expertise but before is not the lead; and
 (C)by inserting proposed multimodal before project. (2)Subsection (a)(2) is amended to read as follows:
						
 (2)Lead authorityThe term lead authority means a Department of Transportation operating administration or secretarial office that has the lead responsibility for a proposed multimodal project..
 (3)Subsection (a)(3) is amended by striking has the meaning given the term in section 139(a) of title 23 and inserting means an action by the Department of Transportation that involves expertise of one or more Department of Transportation operating administrations or secretarial offices.
 (4)Subsection (b) is amended by striking under this title and inserting by the Secretary. (5)Subsection (c) is amended—
 (A)by striking a categorical exclusion designated under the implementing regulations or and inserting categorical exclusions designated under the National Environmental Policy Act of 1969 (42 U.S.C. 4321, et seq.) implementing;
 (B)by striking other components of the and inserting a proposed multimodal; (C)by amending paragraphs (1) and (2) to read as follows:
							
 (1)the lead authority makes a preliminary determination on the applicability of a categorical exclusion to a proposed multimodal project and notifies the cooperating authority of its intent to apply the cooperating authority categorical exclusion;
 (2)the cooperating authority does not object to the lead authority’s preliminary determination of its applicability;;
 (D)by amending paragraph (3) by inserting the lead authority determines that at the beginning, and proposed multimodal before project to be covered; and (E)by amending paragraph (4) to read as follows:
							
 (4)the lead authority, with the concurrence of the cooperating authority— (A)follows implementing regulations or procedures under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (B)determines that the proposed multimodal project does not individually or cumulatively have a significant impact on the environment; and
 (C)determines that extraordinary circumstances do not exist that merit additional analysis and documentation in an environmental impact statement or environmental assessment required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)..
 (6)Subsection (d) is amended to read as follows:  (d)Cooperating authority expertiseA cooperating authority shall provide expertise to the lead authority on aspects of the multimodal project in which the cooperating authority has expertise..
					1008.Improving transparency in environmental reviews
 (a)In generalTitle 49, United States Code, is amended by inserting after section 310, as added by this Act, the following:
						
							311.Improving transparency in environmental reviews
 (a)In generalNot later than 2 years after the date of enactment of GROW AMERICA Act, the Secretary shall establish an online platform and, in coordination with agencies described in subsection (b), issue reporting standards to make publically available the status and progress with respect to compliance with applicable requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal approval required under applicable laws for projects and activities requiring an environmental assessment or an environmental impact statement.
 (b)Federal agency participationA Federal agency of jurisdiction over an approval required for a project under applicable laws shall provide information regarding the status and progress of the approval to the online platform, consistent with the standards established under subsection (a).
 (c)Assignment of responsibilitiesAn entity with assigned authority for responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), pursuant to section 326 or 327 of title 23, United States Code, shall be responsible for supplying project development and compliance status for all applicable projects..
 (b)Conforming amendmentThe analysis of chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 310, as added by this Act, the following:
						
							
								311. Improving transparency in environmental reviews.
					1009.Infrastructure Permitting Improvement Center
 (a)In generalTitle 49, United States Code, is amended by inserting after section 311, as added by this Act, the following:
						
							312.Interagency infrastructure permitting improvement center
 (a)In generalThere is established in the Office of the Secretary an Interagency Infrastructure Permitting Improvement Center (referred to in this section as the Center).
								(b)Roles and responsibilities
 (1)GovernanceThe Center shall report to the chair of the Steering Committee described in paragraph (2) to ensure that the perspectives of all member agencies are represented.
 (2)Infrastructure permitting steering committeeAn Infrastructure Permitting Steering Committee is established to oversee the work of the Center. The Steering Committee shall be chaired by the Federal Chief Performance Officer in consultation with the Chair of the Council on Environmental Quality and shall be comprised of Deputy-level representatives from the following agencies:
 (A)The Department of Defense. (B)The Department of the Interior.
 (C)The Department of Agriculture. (D)The Department of Commerce.
 (E)The Department of Transportation. (F)The Department of Energy.
 (G)The Department of Homeland Security. (H)The Environmental Protection Agency.
 (I)The Advisory Council on Historic Preservation. (J)The Department of the Army.
 (K)The Department of Housing and Urban Development. (L)Other agencies the Chair invites to participate.
 (3)ActivitiesThe Center shall support the Chair of the Steering Committee described in paragraph (2) and undertake the following:
 (A)Coordinate and support implementation of priority reform actions for Federal agency permitting and reviews for areas as defined and identified by the Steering Committee described in paragraph (2).
 (B)Support modernization efforts at agencies and interagency pilots for innovative approaches to the permitting and review of infrastructure projects.
 (C)Provide technical assistance and training to field and headquarters staff of Federal agencies on policy changes, innovative approaches to project delivery and other topics as appropriate.
 (D)Identify, develop and track metrics for timeliness of permit reviews, permit decisions, and project outcomes.
 (E)Administer and expand the use of online transparency tools providing for— (i)tracking and reporting of metrics;
 (ii)development and posting of schedules for permit reviews and permit decisions; and (iii)sharing of best practices related to efficient project permitting and reviews.
 (F)Provide reporting to the President on progress towards achieving greater efficiency in permitting decisions and review of infrastructure projects and progress towards achieving better outcomes for communities and the environment.
 (4)Infrastructure sectors coveredThe Center shall support process improvements in the permitting and review of projects in the following sectors:
 (A)Surface transportation. (B)Aviation.
 (C)Ports and waterways. (D)Water resource projects.
 (E)Renewable energy generation. (F)Electricity transmission.
 (G)Broadband. (H)Pipelines.
 (I)Other sectors, as determined by the Steering Committee described in subparagraph (2).. (b)Conforming amendmentThe analysis of chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 312, as added by this Act, the following:
						
							
								312. Interagency Infrastructure Permitting Improvement Center..
					1010.Clarification of transportation environmental authorities
 (a)Title 49 reference to section 4(f)Section 303 of title 49, United States Code, as amended by section 1012 of this Act, is further amended by inserting at the end the following:
						
 (h)Section 4(f)This section may be referred to as section 4(f) or section 4(f) of title 49, United States Code.. (b)Title 23 reference to section 4(f)Section 138 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (f)Section 4(f)This section may be referred to as section 4(f) or section 4(f) of title 23, United States Code.. (c)Relocation and clarification of section 1319 of MAP–21 (1)RepealSection 1319 of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141, 126 Stat. 551; 42 U.S.C. 4332a) is repealed.
 (2)Accelerated decisionmaking in environmental reviewsChapter 3 of title 49, United States Code, is amended by inserting after section 304 the following:  304a.Accelerated decisionmaking in environmental reviews (a)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the Department of Transportation, when acting as lead agency, modifies the statement in response to comments that are minor and are confined to factual corrections or explanations of why the comments do not warrant additional Departmental response, the Department may write on errata sheets attached to the statement instead of rewriting the draft statement, subject to the condition that the errata sheets—
 (1)cite the sources, authorities, or reasons that support the position of the Department; and (2)if appropriate, indicate the circumstances that would trigger Departmental reappraisal or further response.
 (b)IncorporationTo the maximum extent practicable, the Department shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless—
 (1)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or
 (2)there are significant new circumstances or information relevant to environmental concerns and that bear on the proposed action or the impacts of the proposed action..
 (d)Conforming amendmentThe analysis of chapter 3 of title 49, United States Code, is amended by inserting the following after the item relating to section 304:
						
							
								304a. Accelerated decisionmaking in environmental reviews..
 (e)Effective dateThe repeal and amendments made by this section are effective on the date of enactment of the Moving Ahead for Progress in the 21st Century Act.
					1011.Advance acquisition
 (a)Advance acquisitionChapter 241 of title 49, United States Code, is amended by inserting the following after section 24105:
						
							24106.Advance acquisition
 (a)Rail corridor preservationThe Secretary may assist a recipient of funding in acquiring right-of-way and adjacent real property interests before or during the completion of the environmental reviews for any project receiving funding under subtitle V of title 49, United States Code, that may use such property interests if the acquisition is otherwise permitted under Federal law, and the recipient requesting Federal funding for the acquisition certifies, with the concurrence of the Secretary, that—
 (1)the recipient has authority to acquire the real property interest; (2)the acquisition of the real property interest—
 (A)is for a transportation purpose; (B)will not cause significant adverse environmental impact;
 (C)will not limit the choice of reasonable alternatives for the proposed project or otherwise influence the decision of the Secretary on any approval required for the project;
 (D)does not prevent the lead agency from making an impartial decision as to whether to accept an alternative that is being considered;
 (E)complies with other applicable Federal laws and regulations; (F)will be acquired through negotiation, without threat of condemnation; and
 (G)will not result in elimination or reduction of benefits or assistance to a displaced person required by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) and title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
										(b)Environmental reviews
 (1)Completion of NEPA reviewBefore authorizing Federal funding for an acquisition of a real property interest, the Secretary shall complete the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the acquisition.
 (2)Completion of section 106An acquisition of a real property interest involving an historic site shall not occur unless the section 106 process under the National Historic Preservation Act (16 U.S.C. 470f) (as described in 77 Fed. Reg. 68790) is complete.
 (3)Timing of acquisitionA real property interest acquired under subsection (a) may not be developed in anticipation of the proposed project until all required environmental reviews for the project have been completed..
 (b)Conforming amendmentThe analysis of chapter 241 of title 49, United States Code, is amended by inserting the following after the item relating to section 24105:
						
							
								Sec. 24106. Advance acquisition..
					1012.Bridge exemption from consideration under section 4(f)
 (a)Title 23 amendmentSection 138 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (e)Bridge exemption from consideration under section 4(f)A common post-1945 concrete or steel bridge or culvert that is exempt from individual review under section 106 of the National Historic Preservation Act (16 U.S.C. 470f) (as described in 77 Fed. Reg. 68790) shall also be exempt from consideration under this section..
 (b)Title 49 amendmentSection 303 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
						
 (g)Bridge exemption from consideration under section 4(f)A common post-1945 concrete or steel bridge or culvert that is exempt from individual review under section 106 of the National Historic Preservation Act (16 U.S.C. 470f) (as described in 77 Fed. Reg. 68790) shall also be exempt from consideration under this section..
					BFreight Policy and Financing
				1101.Multimodal Freight Investment Program
					(a)Multimodal freight incentive program
 (1)EstablishmentTitle 49, United States Code, is amended by adding after chapter 53 the following:   Chapter 54—Freight Sec. 5401. Multimodal freight incentive program. 5402. National freight infrastructure program. 5403. State freight advisory committees. 5404. State freight plans. 5405. National freight policy, network, plan and data. 5401.Multimodal freight incentive program (a)In generalSubject to the requirements of this section, the Secretary shall—
 (1)establish a program to make grants to States to improve the efficiency and reliability of freight movement in the United States;
 (2)under subsection (c), calculate the maximum amount of funding that the Secretary may allocate to a State under this section for a fiscal year; and
 (3)under subsection (e), allocate to a State one or more grants for which the State qualifies in such fiscal year, based on the criteria specified in such subsection.
 (b)DefinitionIn this section, the term State means any of the 50 States, the District of Columbia, or Puerto Rico. (c)Calculation (1)Annual amountThe Secretary shall calculate the amount of funding available to be allocated to a State under this section for a fiscal year as follows—
 (A)the amount made available to provide multimodal freight incentive grants under this section for such fiscal year; multiplied by
 (B)the overall ratio specified in paragraph (3). (2)Floor amountUnder the calculations in paragraph (1), a State’s amount for a fiscal year shall not be less than 0.5 percent of the amount made available to provide multimodal freight incentive grants under this section for such fiscal year.
 (3)RatioSubject to paragraph (2), the Secretary shall determine the overall ratio referenced in paragraph (1)(B) based on the following ratios:
 (A)6.25 percent in the ratio that— (i)the number of ports in each State; bears to
 (ii)the number of ports in all States. (B)6.25 percent in the ratio that—
 (i)the number of rail track-miles used for the movement of freight in each State; bears to (ii)the number of such rail track-miles in all States.
 (C)6.25 percent in the ratio that— (i)the number of cargo-handling airports in each State; bears to
 (ii)the number of such airports in all States. (D)6.25 percent in the ratio that—
 (i)the number of Interstate system miles in each State; bears to (ii)the number of Interstate system miles in all States.
 (E)37.5 percent in the ratio that— (i)the tonnage of rail, waterborne, highway, airport and pipeline freight moved in each State; bears to
 (ii)the tonnage of such freight moved in all States. (F)37.5 percent in the ratio that—
 (i)the value of rail, waterborne, highway, airport and pipeline freight moved in each State; bears to (ii)the value of such freight moved in all States.
 (d)EligibilityA State shall use a grant under this section for— (1)the development of corridor freight plans or regional freight plans; or
 (2)one or more phases of capital projects, equipment or operational improvements on roads, rails, landside infrastructure on ports and airports, and intermodal connectors included in a State freight plan under section 5404 of this title for projects that—
 (A)maintain or improve the efficiency and reliability of freight supply chains; (B)demonstrate public freight benefits;
 (C)improve modal components of a multimodal corridor that is critical to a State or region; (D)address freight needs to facilitate a regionally or nationally significant economic development issue;
 (E)are multimodal, multi-jurisdictional, or corridor-based and address freight needs; (F)relieve freight or non-freight access, congestion, or safety issues; or
 (G)address first and last mile connectors. (e)Grants (1)In generalIf during a fiscal year a State meets the eligibility criteria specified in paragraph (2) or (3) the Secretary shall allocate to the State in such fiscal year a grant under such paragraph. The determination of whether a State meets such eligibility criteria shall be made by the Secretary.
										(2)Tier i incentive grant
 (A)Allocations of fundingSubject to paragraph (4), if a State meets the eligibility criteria specified in subparagraph (B) during a fiscal year, the Secretary shall allocate to the State in such fiscal year 40 percent of the amount of the funds available to be allocated to the State in such fiscal year.
 (B)Eligibility criteriaThe Secretary may allocate funding to a State under this paragraph in a fiscal year if the State— (i)has an established freight advisory committee in accordance with section 5403 of this title;
 (ii)has an approved freight plan in accordance with section 5404 of this title; (iii)has conducted a statewide analysis of freight needs and bottlenecks on all modes of transportation, including intermodal and last mile needs;
 (iv)demonstrates use of the statewide analysis of freight needs in prioritizing projects in the freight plan required by section 5404 of this title; and
 (v)demonstrates that it will use the funding that it is allocated under this paragraph for the highest priority projects that are identified in the freight plan required by section 5404 of this title and are ready to be advanced.
												(3)Tier ii incentive grant
 (A)Allocations of fundingSubject to paragraph (4), if a State meets the eligibility criteria specified in subparagraph (B) during a fiscal year, the Secretary shall allocate to the State in such fiscal year 60 percent of the amount of the funds available to be allocated to the State in such fiscal year.
 (B)Eligibility criteriaThe Secretary may allocate funding to a State under this paragraph in a fiscal year if the State— (i)has met the eligibility criteria specified in paragraph (2)(B);
 (ii)has conducted, in cooperation with at least one other State, a multistate analysis of freight needs and bottlenecks on all modes of transportation, including intermodal and last mile needs along a multistate freight corridor;
 (iii)has developed, in cooperation with at least one other State or relevant entities in Canada or Mexico, a regional freight investment plan that focuses on the end-to-end investment needs of critical multistate freight corridors based on the multistate analysis of freight needs and bottlenecks on all modes of transportation, including intermodal and last mile needs; and
 (iv)demonstrates that it will use the funding that it is allocated under this paragraph for the highest priority projects identified in the regional freight plan.
												(4)Tier i and ii analyses and plans
 (A)ApprovalA State shall demonstrate that it developed the analyses and plans required under paragraphs (2) and (3) with the approval of a State Freight Advisory Committee.
 (B)CertificationThe determination of whether the analyses and plans required to qualify under paragraphs (2) and (3) satisfy the requirements of the paragraphs shall be at the discretion of the Secretary.
 (C)Forecast periodAll analyses and plans required under paragraph (3) shall address a 10-year and 20-year forecast period.
 (D)UpdatesIn order to obligate funding under paragraphs (2) and (3), a State shall update all analyses and plans required under such paragraph at least every 5 years.
											(f)Transfer authority
 (1)Administration of projectsFor the purpose of administering a grant under this subsection, funds authorized for this section may be transferred within the Department and administered in accordance with the requirements of title 23 or 49 of the United States Code applicable to the agency to which the funds are transferred and any other requirements applicable to the project.
 (2)Transfer to other programsFunds authorized for this section may not be transferred to any other program under title 23 or 49, United States Code.
 (g)Federal shareThe Federal share for projects funded under this section shall not exceed 80 percent. Funds authorized for this section may not be applied towards the non-Federal share of costs under another Federal program.
 (h)Treatment for obligation limitation distributionFor purposes of distributing obligation limitation in any fiscal year, the Secretary shall provide funds made available for this section with obligation limitation as follows:
 (1)The Secretary shall provide funds authorized for that fiscal year with obligation limitation under section 2002(c)(4) of the GROW AMERICA Act or the equivalent provision of the relevant appropriations act for a fiscal year, as appropriate.
 (2)The Secretary shall provide funds carried over from prior fiscal years with obligation limitation under section 2002(c)(2) of such Act or the equivalent provision of the relevant appropriations act for a fiscal year, as appropriate..
						(2)Funding
 (A)AuthorizationThere is authorized to be appropriated from the highway account of the transportation trust fund to carry out section 5401 of title 49, United States Code—
 (i)$500,000,000 for fiscal year 2016; (ii)$1,000,000,000 for fiscal year 2017;
 (iii)$1,500,000,000 for fiscal year 2018; (iv)$2,000,000,000 for fiscal year 2019;
 (v)$2,000,000,000 for fiscal year 2020; and (vi)$2,000,000,000 for fiscal year 2021.
 (B)Availability and administrationThe funds authorized by subparagraph (A) shall be— (i)available for obligation on October 1 of the fiscal year for which they are authorized;
 (ii)available for obligation until expended; and (iii)administered as if such funds were apportioned under chapter 1 of title 23, United States Code.
 (C)Transfer to national freight infrastructure programNotwithstanding section 5401(f)(2) of title 49, United States Code, as soon as practicable after October 1, 2017, and each fiscal year thereafter, the Secretary shall transfer to the National Freight Infrastructure Program under section 5402 of such title—
 (i)of the funds authorized under subparagraph (A) to carry out section 5401 of such title, any funds that—
 (I)were available to be allocated to a State for the prior fiscal year under subsection (c) of such section; but
 (II)the Secretary did not allocate to that State for that prior fiscal year due to that State not meeting the eligibility criteria specified under subsection (e)(2) or (e)(3) of such section; and
 (ii)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under clause (i).
								(b)National freight infrastructure program
 (1)EstablishmentChapter 54 of such title is amended by adding at the end the following:  5402.National Freight Infrastructure Program (a)In generalThe Secretary shall establish and implement a National Freight Infrastructure Program under this section.
 (b)GoalsThe goals of the program shall be to— (1)reduce the cost of freight transportation;
 (2)improve the safety of freight transportation; (3)relieve bottlenecks in the freight transportation system;
 (4)improve the state of good repair of the freight transportation system; and (5)reduce the adverse environmental and community impacts of freight transportation.
 (c)DefinitionsIn this section the following definitions apply: (1)Eligible Applicant (A)In generalThe term eligible applicant means—
 (i)a State (as defined in section 101(a)(25) of title 23); (ii)American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, or the U.S. Virgin Islands;
 (iii)a local government; (iv)a metropolitan planning organization;
 (v)a public transportation authority (including a port authority); (vi)a tribal government; or
 (vii)a group of entities described in clauses (i) through (vi). (B)Groups of entitiesA group described in clause (vii) of subparagraph (A) shall submit an application through a lead applicant that qualifies under one of the clauses (i) through (vi) of that subparagraph. Public-private partnerships are eligible provided the lead applicant qualifies under one of the clauses (i) through (vi) of subparagraph (A).
											(2)Eligible project
 (A)In generalThe term eligible project means a capital investment for a transportation infrastructure facility, or for an operational improvement or equipment for such a facility—
 (i)that is for a facility significantly used for the movement of freight, and that is— (I)a road, rail, air, water, or pipeline facility;
 (II)an intermodal facility such as an intermodal facility serving a seaport, a port on the inland waterways, or an airport; or a highway/rail intermodal facility; or
 (III)a facility related to an international border crossing; (ii)that the Secretary has determined will help to achieve the goals set out in subsection (b);
 (iii)for which funding committed by State and local governments and other public and private partners, along with the Federal funding requested, will be sufficient to complete the capital investment; and
 (iv)that upon completion will have independent utility. (B)Plans and analysesThe term eligible project includes the development of plans and analysis required by this chapter.
 (d)ApplicationsAn eligible applicant seeking to receive a grant under this section for an eligible project shall submit to the Secretary an application in such form and in accordance with such requirements as the Secretary shall establish.
 (e)Selection of projectsThe Secretary shall select projects for funding based on the criteria specified in subsection (f). (f)Criteria for selectionThe Secretary shall select eligible projects for funding based on the following criteria:
 (1)The extent to which the project is likely to advance the goals set forth in subsection (b). (2)The likely benefits of the project relative to its costs.
 (3)The extent to which the project demonstrates the use of innovative technology, strategies, and practices.
 (4)The likely effect of the project on increasing U.S. exports. (5)The consistency of the project with the National Freight Strategic Plan under section 5405 of this title.
 (6)Inclusion of the project in the State freight plan required under section 5404 of this title. (7)The extent to which the project leverages Federal funds by matching State, local, tribal, or private funds to the Federal funding requested under this section.
 (8)The extent to which funds for the project are not available from other sources. (g)Retrospective analysis (1)AnalysisA grant agreement made under this section between the Government and a grantee shall specify that the grantee will collect data and report to the Secretary, at times that the Secretary shall specify, on—
 (A)the actual cost of constructing the project; (B)the time required to complete the project and put it into service;
 (C)the level of usage of the facility built or improved by the project; (D)the benefits of the project, measured in a way that is consistent with the benefits that were estimated in the application for funding that was submitted to the Secretary; and
 (E)any costs resulting from the project in addition to the costs of constructing the project. (h)Terms and conditionsThe Secretary shall determine such other terms and conditions, other than those listed in this section, as are necessary and appropriate to implement this section.
									(i)Administrative and oversight costs
 (1)In generalThe Secretary may retain up to one-half of 1 percent of the amounts authorized for each fiscal year under this section for—
 (A)administration of the National Freight Infrastructure Program under this section; and (B)oversight of projects funded under this section.
 (2)Transfer of fundsThe Secretary may transfer portions of the funds retained under this subsection to the Administrators of the Federal Highway Administration, the Federal Railroad Administration, the Federal Aviation Administration, and the Federal Maritime Administration to carry out the administration and oversight of grants made under this section.
 (j)Federal shareThe Federal share for projects funded under this section shall not exceed 80 percent. (k)Administration of projectsFor the purpose of administering a grant under this section, funds authorized for this section may be transferred within the Department and administered in accordance with the requirements of title 23 or 49 of the United States Code applicable to the agency to which the funds are transferred and any other requirements applicable to the project..
						(2)Funding
 (A)In generalThere is authorized to be appropriated from the highway account of the transportation trust fund to carry out this section—
 (i)$500,000,000 for fiscal year 2016; (ii)$1,000,000,000 for fiscal year 2017;
 (iii)$1,500,000,000 for fiscal year 2018; (iv)$2,000,000,000 for fiscal year 2019;
 (v)$2,000,000,000 for fiscal year 2020; and (vi)$2,000,000,000 for fiscal year 2021.
 (B)Administration of fundsThe funds authorized by subparagraph (A) shall be— (i)available for obligation on October 1 of the fiscal year for which they are authorized; and
 (ii)available for obligation until expended. (c)State freight advisory committeeChapter 54 of such title is amended by adding at the end the following:
						
							5403.State freight advisory committees
								(a)In general
 (1)Freight advisory committeeEach State that receives a grant under this chapter shall establish and maintain a freight advisory committee consistent with criteria established by the Secretary and consisting of a representative cross-section of public and private sector freight stakeholders, including—
 (A)all modes of freight transportation active in the State, including airports, highways, ports, and rail;
 (B)shippers; (C)carriers;
 (D)freight-related associations: (E)the freight industry workforce;
 (F)the transportation department of the State; (G)metropolitan planning organizations; and
 (H)local governments. (2)QualificationsIndividuals selected under paragraph (1) must be widely recognized to have qualifications sufficient to represent the interests of their specific stakeholder group, including—
 (A)general business and financial experience; (B)experience or qualifications in the areas of freight transportation and logistics;
 (C)experience in transportation planning; (D)representing employees of the freight industry; or
 (E)representing State or local governments, or metropolitan planning organizations. (b)Role of committeeThe freight advisory committee shall—
 (1)advise the State on freight-related priorities, issues, projects, and funding needs; (2)serve as a forum for discussion for State transportation decisions affecting freight mobility;
 (3)communicate and coordinate regional priorities with other organizations; (4)promote the sharing of information between the private and public sectors on freight issues;
 (5)participate in the development of the State freight plan, including advising on the development of the freight investment plan; and
 (6)approve the State freight plan under section 5404 of this title, including the freight investment plan required thereunder..
 (d)State freight planChapter 54 of such title is amended by adding at the end the following:  5404.State freight plan (a)In generalEach State that receives a grant under this chapter shall develop a freight plan that provides a multimodal, comprehensive plan for the immediate and long-range planning activities and investments of the State with respect to freight. The freight plan shall include a strategic, long-term component and a tactical, short-term component.
 (b)Plan contentsThe freight plan shall consider all modes of freight transportation in the State and include, at a minimum—
 (1)an identification of significant freight system trends, needs, and issues with respect to a State; (2)a description of the freight policies, strategies, and performance measures that will guide the freight-related transportation investment decisions of the State;
 (3)a description of how the plan will improve the ability of the State to meet the national freight goals established under section 5405 of this title;
 (4)evidence of consideration of innovative technologies and operational strategies, including intelligent transportation systems, that improve the safety and efficiency of freight movement;
 (5)in the case of routes on which travel of heavy vehicles (including mining, agricultural, energy cargo or equipment, and timber vehicles) is projected to substantially deteriorate the condition of the roadways, a description of improvements that may be required to reduce or impede the deterioration;
 (6)an inventory of facilities with freight mobility issues, such as truck bottlenecks, within the State, and a description of the strategies the State is employing to address those freight mobility issues; and
 (7)a freight investment plan that includes a list of projects in order of priority and describes how multimodal freight investment funds under section 5401 of this title would be invested and matched.
									(c)Relationship to long-Range plan
 (1)IncorporationThe freight plan may be developed separate from or incorporated into the statewide strategic long-range transportation plan required by section 135(f) of title 23, United States Code.
 (2)Requirement of anticipated full fundingThe priority freight investment plan component of the freight plan shall include a project, or an identified phase of a project, only if funding for completion of the project can reasonably be anticipated to be available for the project within the time period identified in the freight investment plan.
 (d)CertificationThe Secretary shall approve State freight plans if they address the requirements of this section and are consistent with the National Freight Strategic Plan.
 (e)Forecast periodThe freight plan shall address a 10-year forecast period. (f)UpdatesA State shall update the freight plan at least every 5 years. The State may update the freight investment plan on a more frequent basis..
 (e)National freight policy, network, plan, and dataChapter 54 of such title is amended by adding at the end the following:  5405.National freight policy, network, plan, and data (a)National freight policyIt is the policy of the United States to improve the condition and performance of the national freight system to ensure that the national freight system provides the foundation for the United States to compete in the global economy and achieve each goal described in subsection (b).
 (b)GoalsThe goals of the national freight policy are— (1)to increase the productivity and efficiency of the national freight system so as to enhance the economic competitiveness of the United States;
 (2)to improve the safety, security, and resilience of freight transportation; and (3)to improve quality of life by reducing, eliminating or reversing adverse environmental and community impacts of freight projects and goods movement in the United States.
 (c)StrategyThe strategies that the United States shall use to achieve the goals set forth in subsection (b) shall include—
 (1)support for or investment in infrastructure, equipment and operational improvements; (2)appropriate safety, environmental, energy, and other transportation policies;
 (3)advanced technology and innovation; (4)enhancement of competition and accountability in the transportation industries; and
 (5)use of performance management. (d)National freight system definedIn this section, the term national freight system means the publicly and privately owned transportation facilities that are used in transporting freight within the United States, including roads, railroads, ports, waterways, locks and dams, airports, airways, pipelines, warehouses, distribution centers, and intermodal facilities.
								(e)Multimodal national freight network
 (1)EstablishmentThe Secretary shall establish a multimodal national freight network in accordance with this section to inform public and private planning, to prioritize for Federal investment, to aid the public and private sector in strategically directing resources, and to support Federal decisionmaking to achieve the national freight policy goals set forth in subsection (b).
 (2)Network componentsThe national freight network shall consist of such connectors, corridors and facilities in all freight transportation modes as most critical to the current and future movement of freight within the national freight system.
									(3)Initial designation of the national freight network
 (A)DesignationThe Secretary shall designate a national freight network— (i)using measurable data to assess the significance of goods movement, including consideration of points of origin, destination, and linking components of the United States global and domestic supply chains;
 (ii)fostering network connectivity; and (iii)reflecting input collected from stakeholders through a public process, including input from metropolitan planning organizations and States, to identify critical freight facilities that are vital links in national or regionally significant goods movement and supply chains.
 (B)Factors for designationIn designating the national freight network, the Secretary may consider— (i)volume, tonnage, and value of freight;
 (ii)origins and destinations of freight movement in, to, and from the United States; (iii)land and maritime ports of entry;
 (iv)population centers; (v)economic factors or other inputs determined to be relevant by the Secretary;
 (vi)bottlenecks and other impediments contributing to significant measurable congestion and delay in freight movement;
 (vii)facilities of future freight importance based on input from stakeholders and analysis of projections for future growth and changes to the freight system; and
 (viii)elements of the freight system identified and documented by a metropolitan planning organization and State using national or local data as having critical freight importance to the region.
 (4)Redesignation of the national freight networkEffective beginning 5 years after the designation of the national freight network and every 5 years thereafter, using the designation factors described in paragraph (1), the Secretary shall redesignate the national freight network.
									(f)National freight strategic plan
 (1)Establishment of planNot later than October 1, 2015, the Secretary shall, in consultation with the Secretary of Homeland Security, the Secretary of Commerce, the Assistant Secretary of the Army for Civil Works, State departments of transportation, and other appropriate public and private transportation stakeholders, develop, maintain, and post on the Department of Transportation public website a national freight strategic plan that shall include—
 (A)an assessment of the condition and performance of the national freight system; (B)an identification of bottlenecks on the national freight system that create significant freight congestion problems, based on a quantitative methodology developed by the Secretary, which shall, at a minimum, include—
 (i)information from the Freight Analysis Framework of the Federal Highway Administration; and (ii)to the maximum extent practicable, an estimate of the cost of addressing each bottleneck and any operational improvements that could be implemented;
 (C)forecasts of freight volumes for 10-year and 20-year periods beginning in the year during which the plan is issued;
 (D)an identification of major trade gateways and national freight corridors that connect major population centers, trade gateways, and other major freight generators for current and forecasted traffic and freight volumes, the identification of which shall be revised, as appropriate, in subsequent plans;
 (E)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved freight transportation performance (including opportunities for overcoming the barriers);
 (F)an identification of routes providing access to energy exploration, development, installation, or production areas;
 (G)best practices for improving the performance of the national freight system; (H)best practices for addressing the impacts of freight movement on communities;
 (I)a process for addressing multistate projects and encouraging jurisdictions to collaborate; and (J)strategies to improve freight connectivity between modes of transportation.
 (2)Updates to national freight strategic planNot later than 5 years after the date of completion of the first national freight strategic plan under paragraph (1), and every 5 years thereafter, the Secretary shall update and repost on the Department of Transportation public website a revised national freight strategic plan.
 (g)Freight transportation conditions and performance reportsNot later than October 1, 2016, and biennially thereafter, the Secretary shall prepare a report that contains a description of the conditions and performance of the national freight system in the United States.
								(h)Transportation investment data and planning tools
 (1)In generalThe Secretary shall develop new tools and improve existing tools to support an outcome-oriented, performance-based approach to evaluate proposed freight-related and other transportation projects, including—
 (A)methodologies for systematic analysis of benefits and costs; (B)freight forecasting models;
 (C)tools for ensuring that the evaluation of freight-related and other transportation projects can consider safety, economic competitiveness, environmental sustainability, and system condition in the project selection process; and
 (D)other elements to assist in effective transportation planning. (2)Freight dataIn support of these tools, and to support a broad range of evaluation methods and techniques to assist in making transportation investment decisions, the Secretary shall—
 (A)direct the collection of appropriate transportation-related data, including data to measure the condition and performance of the national freight system; and
 (B)consider any improvements to existing freight data collection efforts that could reduce identified freight data gaps and deficiencies and help improve forecasts of freight transportation demand.
 (3)ConsultationThe Secretary shall consult with Federal, State, and other stakeholders to develop, improve, and implement the tools and collect the data identified pursuant to this subsection.
 (4)Multimodal freight measureThe Secretary shall evaluate the analyses and plans required under section 5401(e) (2) and (3) of this title and consider development of a national performance measure to assess the efficiency of the multimodal freight network in accordance with the National Freight Strategic Plan..
					(f)Conforming amendments
 (1)Table of chaptersThe table of chapters for such title is amended by inserting after the item related to chapter 53 the following:
							
								
									54.Freight5401.
						(2)Repeals
 (A)MAP–21Sections 1116, 1117, and 1118 of MAP–21 (Public Law 112–141) are repealed. (B)Title 23Section 167 of title 23, United States Code, is repealed.
 (3)Cross-referenceSection 505(a)(3) of title 23, United States Code, is amended by striking 149, and 167 and inserting and 149, and section 5405 of title 49. 1102.Redesignation of the National Network (a)Operation of commercial vehicles on the national highway system and the national freight network (1)Section 31111 amendmentSection 31111 of title 49, United States Code, is amended—
 (A)in subsection (b)(1)(A) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways (except a segment exempted under subsection (f) of this section) and those classes of qualifying Federal-aid Primary System highways designated by the Secretary of Transportation under subsection (e) of this section and inserting the National Highway System and the National Freight Network (except a segment exempted under subsection (e) of this section);
 (B)in subsection (c) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways (except a segment exempted under subsection (f) of this section) and those classes of qualifying Federal-aid Primary System highways designated by the Secretary of Transportation under subsection (e) of this section and inserting the National Highway System and the National Freight Network (except a segment exempted under subsection (e) of this section);
 (C)by striking subsection (e); (D)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and
 (E)in subsection (e), as redesignated— (i)in paragraph (1) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways and inserting the National Highway System or the National Freight Network;
 (ii)in paragraph (2) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways and inserting the National Highway System or the National Freight Network; and (iii)in paragraph (4)(A) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways and inserting the National Highway System or the National Freight Network.
 (2)Section 31112 amendmentSection 31112 of title 49, United States Code, is amended in subsection (b) by striking by the Secretary of Transportation under section 31111(e) of this title and inserting in part 658 of title 23, Code of Federal Regulations. (3)Section 31113 amendmentSection 31113 of title 49, United States Code, is amended—
 (A)by amending subsection (a) to read as follows:  (a)General limitationsExcept as provided in subsection (e) of this section, a State (except Hawaii) may not prescribe or enforce a regulation of commerce that imposes a vehicle width limitation of more or less than 102 inches on a commercial motor vehicle operating on the National Highway System or the National Freight Network.;
 (B)in subsection (d) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways (except a segment exempted under subsection (e) of this section) or other qualifying Federal-aid highway designated by the Secretary and inserting the National Highway System or National Freight Network; and
 (C)in subsection (e)— (i)in paragraph (1) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways and inserting the National Highway System or National Freight Network;
 (ii)in paragraph (2) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways and inserting the National Highway System or National Freight Network; and (iii)in paragraph (4)(A) by striking the Dwight D. Eisenhower System of Interstate and Defense Highways and inserting the National Highway System or National Freight Network.
 (4)Section 31114 amendmentSection 31114 of title 49, United States Code, is amended— (A)in the section heading by striking Interstate System and inserting National Highway System and National Freight Network; and
 (B)by amending subsection (a)(1) to read as follows:  (1)the National Highway System or the National Freight Network; and.
 (b)Delayed ApplicabilityThe Secretary shall not enforce the amendments made by this section until 3 years after the effective date of this Act.
					CPlanning
				1201.Transportation system resilience assessment
 (a)Section 134 amendmentSection 134 of title 23, United States Code, is amended— (1)in subsection (b)—
 (A)by redesignating paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (4), (5), (6), (7), (8), (10), and (11), respectively;
 (B)by inserting before paragraph (4), as redesignated, the following:  (1)AdaptationThe term adaptation means adjustment in natural or human systems in anticipation of or response to a changing environment in a way that effectively uses beneficial opportunities or moderates negative effects of extreme weather events or climate change.
 (2)Climate changeThe term climate change means any significant change in the measures of climate lasting for an extended period of time. This may include major changes in temperature, precipitation, or wind patterns, among others, that occur over several decades or longer.
 (3)Critical highway and transit assetsThe term critical highway and transit assets means transportation facilities considered critical to support population centers, freight movement and economic activity, or evacuation, recovery or national security functions.; and
 (C)by inserting before paragraph (10), as redesignated, the following:  (9)ResilienceThe term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and to withstand, respond to, and recover rapidly from disruptions, including extreme weather events and climate change.; and
 (2)in subsection (i)(2)— (A)by redesignating subparagraphs (E), (F), (G), and (H), as subparagraphs (F), (G), (H), and (I), respectively; and
 (B)by inserting before subparagraph (F), as redesignated, the following:  (E)Adaptation and resilience (i)In generalIn order to protect the integrity and enhance the resilience of the transportation system and to ensure the efficient use of Federal resources, the long-range transportation plan shall include—
 (I)an analysis of potential vulnerabilities and risks of critical highway and transit assets to the impacts of current and future extreme weather and climate change effects; and
 (II)an explanation of potential strategies for the adaptation of those critical assets. (ii)Consultation and coordinationThe analysis shall be developed in consultation with Federal, State, local and Tribal agencies, as appropriate. The analysis and strategies shall take into consideration the risk management analysis in the State’s asset management plan, developed pursuant to section 119 of this title, and the State’s evaluation of reasonable alternatives to roads, highways, and bridges that repeatedly require repair and reconstruction activities due to emergency events, carried out in accordance with section 1315(b) of Public Law 112–141 (126 Stat. 549)..
 (b)Section 135 amendmentSection 135(f) of title 23, United States Code, is amended by adding at the end the following:  (10)Adaptation and resilience (A)In generalTo protect the integrity and enhance the resilience of the transportation system and to ensure the efficient use of Federal resources, the long-range transportation plan shall include—
 (i)an analysis of potential vulnerabilities and risks of critical highway and transit assets to the impacts of current and future extreme weather and climate change effects; and
 (ii)an explanation of potential strategies for the adaptation of those critical assets. (B)Consultation and coordinationThe analysis shall be developed in consultation with Federal, State, local and Tribal agencies, as appropriate. The analysis and strategies shall take into consideration the risk management analysis in the State’s asset management plan, developed pursuant to section 119 of this title, and the State’s evaluation of reasonable alternatives to roads, highways, and bridges that repeatedly require repair and reconstruction activities due to emergency events, carried out in accordance with section 1315(b) of Public Law 112–141 (126 Stat. 549)..
 (c)Section 5303 amendmentSection 5303 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)by redesignating paragraphs (1), (2), (3), (4), (5), (6), and (7) as paragraphs (4), (5), (6), (7), (8), (10), and (11), respectively;
 (B)by inserting before paragraph (4), as redesignated, the following:  (1)AdaptationThe term adaptation means an adjustment in natural or human systems in anticipation of or response to a changing environment in a way that effectively uses beneficial opportunities or moderates negative effects of extreme weather events or climate change.
 (2)Climate changeThe term climate change means any significant change in the measures of climate lasting for an extended period of time. This may include major changes in temperature, precipitation, or wind patterns, among others, that occur over several decades or longer.
 (3)Critical highway and transit assetsThe term critical highway and transit assets means transportation facilities considered critical to support population centers, freight movement and economic activity, or evacuation, recovery or national security functions.; and
 (C)by inserting before paragraph (10), as redesignated, the following:  (9)ResilienceThe term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and to withstand, respond to, and recover rapidly from disruptions, including extreme weather events and climate change.; and
 (2)in subsection (i)(2)— (A)by redesignating subparagraphs (E), (F), (G), and (H), as subparagraphs (F), (G), (H), and (I), respectively; and
 (B)by inserting before subparagraph (F), as redesignated, the following:  (E)Adaptation and resilience (i)In generalTo protect the integrity and enhance the resilience of the transportation system and to ensure the efficient use of Federal resources, the long-range transportation plan shall include—
 (I)an analysis of potential vulnerabilities and risks of critical highway and transit assets to the impacts of current and future extreme weather and climate change effects; and
 (II)an explanation of potential strategies for the adaptation of those critical assets. (ii)Consultation and coordinationThe analysis shall be developed in consultation with Federal, State, local and Tribal agencies, as appropriate. The analysis and strategies shall take into consideration the risk management analysis in the State’s asset management plan, developed pursuant to section 119 of this title, and the State’s evaluation of reasonable alternatives to roads, highways, and bridges that repeatedly require repair and reconstruction activities due to emergency events, carried out in accordance with section 1315(b) of Public Law 112–141 (126 Stat. 549)..
 (d)Section 5304 amendmentSection 5304(f) of title 49, United States Code, is amended by adding at the end the following:  (10)Adaptation and resilience (A)In generalTo protect the integrity and enhance the resilience of the transportation system and ensure the efficient use of Federal resources, the long-range transportation plan shall include—
 (i)an analysis of potential vulnerabilities and risks of critical highway and transit assets to the impacts of current and future extreme weather and climate change effects; and
 (ii)an explanation of potential strategies for the adaptation of those critical assets. (B)Consultation and coordinationThe analysis shall be developed in consultation with Federal, State, local and Tribal agencies, as appropriate. The analysis and strategies shall take into consideration the risk management analysis in the State’s asset management plan, developed pursuant to section 119 of this title, and the State’s evaluation of reasonable alternatives to roads, highways, and bridges that repeatedly require repair and reconstruction activities due to emergency events, carried out in accordance with section 1315(b) of Public Law 112–141 (126 Stat. 549)..
					1202.Consolidated and high performing metropolitan planning organizations
					(a)Consolidation of metropolitan planning organizations
 (1)Section 134 amendmentSection 134(d)(6) of title 23, United States Code, is amended to read as follows:  (6)Consolidation of metropolitan planning organizations within urbanized areas (A)Limitation on new metropolitan planning organization designationsA metropolitan planning organization shall not be newly designated—
 (i)within a metropolitan statistical area if another metropolitan planning organization already exists within the boundaries of the metropolitan statistical area; or
 (ii)outside of a metropolitan statistical area. (B)Multiple existing metropolitan planning organizationsIf multiple existing metropolitan planning organizations are designated within a metropolitan statistical area—
 (i)the metropolitan planning organizations may— (I)retain their designation as distinct metropolitan planning organizations; or
 (II)be consolidated by agreement between the metropolitan planning organizations; (ii)the Governor (or Governors) and the existing metropolitan planning organizations shall—
 (I)revisit a determination to remain unconsolidated every 10 years, beginning two years after the next decennial census; and
 (II)provide justification to the Secretary of the continued necessity of the designation of multiple metropolitan planning organizations in the area; and
 (iii)where multiple metropolitan planning organizations exist within a single metropolitan statistical area, they shall cooperate with one another to—
 (I)develop a single transportation improvement plan and a single long-range plan for use by all metropolitan planning organizations within the metropolitan statistical area when developing their individual plans; and
 (II)establish a single set of performance targets that address the performance measures described in section 150(c) for use in developing individual performance targets in accordance with section 134(h)(2)..
 (2)Section 5303 amendmentSection 5303(d)(6) of title 49, United States Code, is amended to read as follows:  (6)Consolidation of metropolitan planning organizations within urbanized areas (A)Limitation on new metropolitan planning organization designationsA metropolitan planning organization shall not be newly designated—
 (i)within a metropolitan statistical area if another metropolitan planning organization already exists within the boundaries of the metropolitan statistical area; or
 (ii)outside of a metropolitan statistical area. (B)Multiple existing metropolitan planning organizationsIf multiple existing metropolitan planning organizations are designated within a metropolitan statistical area—
 (i)the metropolitan planning organizations may— (I)retain their designation as distinct metropolitan planning organizations; or
 (II)be consolidated by agreement between the metropolitan planning organizations; (ii)the Governor (or Governors) and the existing metropolitan planning organizations shall—
 (I)revisit a determination to remain unconsolidated every 10 years, beginning two years after the next decennial census; and
 (II)provide justification to the Secretary of the continued necessity of the designation of multiple metropolitan planning organizations in the area; and
 (iii)where multiple metropolitan planning organizations exist within a single metropolitan statistical area, they shall cooperate with one another to—
 (I)develop a single transportation improvement plan and a single long-range plan for use by all metropolitan planning organizations within the metropolitan statistical area when developing their individual plans; and
 (II)establish a single set of performance targets that address the performance measures described in section 150(c) of title 23, United States Code, for use in developing individual performance targets in accordance with subsection (h)(2) and sections 5326(c) and 5329(d) of this title..
						(3)Definitions
 (A)Highway definitionSection 134(b) of title 23, United States Code, as amended by section 1201(a) of this Act, is further amended by—
 (i)redesignating paragraphs (3) through (11) as paragraphs (4) through (12); and (ii)inserting after paragraph (2) the following:
									
 (3)Consolidated metropolitan planning organizationThe term consolidated metropolitan planning organization means a sole metropolitan planning organization that serves a metropolitan statistical area.. (B)Transit definitionSection 5303(b) of title 49, United States Code, as amended by section 1201(c) of this Act is further amended by—
 (i)redesignating paragraphs (3) through (11) as paragraphs (4) through (12); and (ii)inserting after paragraph (2) the following:
									
 (3)Consolidated metropolitan planning organizationThe term consolidated metropolitan planning organization means a sole metropolitan planning organization that serves a metropolitan statistical area.. (b)Designation of high performing metropolitan planning organizations (1)Section 134 amendmentSection 134 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								(r)High performing metropolitan planning organizations
 (1)In generalA metropolitan planning organization that represents an urbanized area with a population of over 200,000 individuals may request a high performing metropolitan planning organization designation from the Secretary.
 (2)CriteriaIn making a high performing metropolitan planning organization designation, the Secretary shall consider—
 (A)the extent to which the metropolitan planning organization has an equitable and regional approach to decisionmaking;
 (B)the extent to which the metropolitan planning organization has incorporated its performance targets established pursuant to section 150 of this title and sections 5303(h)(2), 5326(c) and 5329(d) of title 49 into its planning process;
 (C)whether the metropolitan planning organization is a consolidated metropolitan planning organization;
 (D)if the metropolitan planning organization is not a consolidated metropolitan planning organization, the extent to which the metropolitan planning organization is coordinating with all other metropolitan planning organizations designated for the same metropolitan statistical area;
 (E)the technical capacity of the metropolitan planning organization; and (F)other criteria established by the Secretary in guidance.
 (3)ReviewA designation under paragraph (1) shall stay in effect for 10 years from the date of designation.. (2)Section 5303 amendmentSection 5303 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
								(r)High performing metropolitan planning organizations
 (1)In generalA metropolitan planning organization that represents an urbanized area with a population of over 200,000 individuals may request a high performing metropolitan planning organization designation from the Secretary.
 (2)CriteriaIn making a high performing metropolitan planning organization designation, the Secretary shall consider—
 (A)the extent to which the metropolitan planning organization has an equitable and regional approach to decisionmaking;
 (B)the extent to which the metropolitan planning organization has incorporated its performance targets established pursuant to section 150 of title 23, United States Code, subsection (h)(2), and sections 5326(c) and 5329(d) of this title into its planning process;
 (C)whether the metropolitan planning organization is a consolidated metropolitan organization; (D)if the metropolitan planning organization is not a consolidated metropolitan planning organization, the extent to which the metropolitan planning organization is coordinating with all other metropolitan planning organizations designated for the same metropolitan statistical area;
 (E)the technical capacity of the metropolitan planning organization; and (F)other criteria established by the Secretary in guidance.
 (3)ReviewA designation under paragraph (1) shall stay in effect for 10 years from the date of designation.. (c)Surface transportation incentive fundsSection 133(d)(1) of title 23, United States Code, is amended to read as follows:
						
 (1)CalculationThe funds apportioned to a State under section 104(b)(2) shall be obligated as follows: (A)Suballocated funds50 percent of the funds for a fiscal year shall be obligated under this section, in proportion to their relative shares of the population of the State—
 (i)in urbanized areas of the State with an urbanized area population over 200,000; (ii)in urban areas of the State with a population of 5,000 to 200,000; and
 (iii)in areas of the State with a population of fewer than 5,000. (B)Statewide funds25 percent of the funds for a fiscal year may be obligated in any area of the State.
								(C)High performing metropolitan planning organizations
 (i)In general25 percent of the funds for a fiscal year shall be obligated under this section in urbanized areas under subparagraph (A)(i) that are served by high performing metropolitan planning organizations (as designated by the Secretary under section 134(r) or section 5303(r) of title 49, United States Code). Any funds remaining under this clause shall be obligated in any area of the State under subparagraph (B).
 (ii)AmountThe amount to be obligated under clause (i) in an urbanized area served by a high performing metropolitan planning organization shall equal 50 percent of the amount to be obligated in that urbanized area under paragraph (4) and is in addition to the amount under such paragraph..
 (d)Transportation alternatives incentive fundsSection 213(c)(1) of such title is amended to read as follows:  (1)CalculationThe funds reserved to a State shall be obligated as follows:
 (A)Suballocated funds50 percent of the funds for a fiscal year shall be obligated under this section to any eligible entity in proportion to its relative share of the population of the State—
 (i)in urbanized areas of the State with an urbanized area population over 200,000; (ii)in urban areas of the State with a population of 5,000 to 200,000; and
 (iii)in areas of the State with a population of fewer than 5,000. (B)Statewide funds25 percent of the funds for a fiscal year may be obligated in any area of the State.
								(C)High performing metropolitan planning organizations
 (i)In general25 percent of the funds for a fiscal year shall be obligated under this section in urbanized areas under subparagraph (A)(i) that are served by high performing metropolitan planning organizations (as designated by the Secretary under section 134(r) or section 5303(r) of title 49, United States Code). Any funds remaining under this clause shall be obligated in any area of the State under subparagraph (B).
 (ii)AmountThe amount to be obligated under clause (i) in an urbanized area served by a high performing metropolitan planning organization shall equal 50 percent of the amount to be obligated in that urbanized area under paragraph (3) and is in addition to the amount under such paragraph..
 (e)Obligation authoritySection 133(f) of such title is amended— (1)in paragraph (1), by—
 (A)striking A State and inserting Except as provided in paragraph (2), a State; and (B)striking fiscal years 2011 through 2014 and inserting fiscal years 2016 through 2018 and the period of fiscal years 2019 through 2021;
 (2)by redesignating paragraph (2) as paragraph (3) and inserting after paragraph (1) the following:  (2)High performing metropolitan planning organizations (A)In generalA State that is required to obligate in an urbanized area under subsections (d)(1)(A)(i) and (d)(1)(C)(i) shall make available to such urbanized area on an annual basis an amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs for use in the area that is equal to the amount obtained by multiplying—
 (i)the amount of funds that the State is required to obligate in the area under such subsections; and (ii)the ratio specified in paragraph (1)(B).
 (B)AvailabilityThe obligation authority that a State makes available to an urbanized area under subparagraph (A) shall remain available for a period of four fiscal years.; and
 (3)in paragraph (3), as redesignated, by striking paragraph (1) and inserting paragraphs (1) and (2). (f)Distribution of metropolitan planning fundsSection 104(d)(2)(A) of such title is amended—
 (1)in clause (i), by striking ; and and inserting ;; (2)by redesignating clause (ii) as clause (iii); and
 (3)by inserting after clause (i) the following:  (ii)prioritizes the needs of high performing metropolitan planning organizations (as designated by the Secretary under section 134(r) or section 5303(r) of title 49, United States Code); and.
 (g)Technical correctionSubsection 133(h)(1) of such title is amended by striking for each of fiscal years 2013 through 2014 and inserting each fiscal year. 1203.Participation of public port authorities (a)Section 134 amendmentSection 134(i)(6)(A) of title 23, United States Code, is amended by inserting public ports, before freight shippers.
 (b)Section 135 amendmentSection 135(g)(3) of title 23, United States Code, is amended by inserting public ports, before freight shippers. (c)Section 5303 amendmentSection 5303(i)(6)(A) of title 49, United States Code, is amended by inserting public ports, before freight shippers.
 (d)Section 5304 amendmentSection 5304(g)(3) of title 49, United States Code, is amended by inserting public ports, before freight shippers. 1204.Strengthening the statewide and nonmetropolitan planning process (a)Section 135 amendmentSection 135 of title 23, United States Code, is amended—
 (1)in subsection (f)(5) by striking may and inserting shall; (2)in subsection (f)(7)—
 (A)by striking should and inserting shall; and (B)by striking the final ; and inserting .;
 (3)in subsection (g)(5)(F)(i) by striking may and inserting shall; and (4)by striking subsection (g)(8) and inserting the following:
							
								(8)Certification process
 (A)In generalAt least once every 4 years the Secretary shall certify that each State has met the requirements of—
 (i)this section; and (ii)other Federal laws, regulations, and orders applicable to the statewide and nonmetropolitan and the metropolitan planning processes.
 (B)Failure to meet certificationIf a State does not meet such certification, the Secretary may withhold up to 20 percent of the funds attributable to such State for projects funded under this title and chapter 53 of title 49.
 (C)Restoration of fundsThe withheld funds shall be restored to the State at such time as the State process is certified by the Secretary.
 (D)Public involvementIn making the certification determinations under this paragraph, the Secretary shall provide for public involvement appropriate to the State under review..
 (b)Section 5304 amendmentSection 5304 of title 49, United States Code, is amended— (1)in subsection (f)(5) by striking may and inserting shall;
 (2)in subsection (f)(7) by striking should and inserting shall; (3)in subsection (g)(5)(F)(i) by striking may and inserting shall; and
 (4)by striking subsection (g)(8) and inserting the following:  (8)Certification process (A)In generalAt least once every 4 years the Secretary shall certify that each State has met the requirements of—
 (i)this section; and (ii)other Federal laws, regulations, and orders applicable to the statewide and nonmetropolitan and the metropolitan planning processes.
 (B)Failure to meet certificationIf a State does not meet such certification, the Secretary may withhold up to 20 percent of the funds attributable to such State for projects funded under this title and chapter 53 of title 49.
 (C)Restoration of fundsThe withheld funds shall be restored to the State at such time as the State process is certified by the Secretary.
 (D)Public involvementIn making the certification determinations under this paragraph, the Secretary shall provide for public involvement appropriate to the State under review..
						1205.Removal of the congestion management process
 (a)Section 134 amendmentSection 134 of title 23, United States Code, is amended— (1)by striking subsection (k)(3) and redesignating subsections (k)(4) and (k)(5) as subsections (k)(3) and (k)(4), respectively; and
 (2)by striking subsection (n) and redesignating subsections (o) through (q) as subsections (n) through (p), respectively.
 (b)Section 135 amendmentSection 135 of title 23, United States Code, is amended by striking subsection (j) and redesignating subsections (k) through (m) as subsections (j) through (l), respectively.
 (c)Section 5303 amendmentSection 5303 of title 49, United States Code, is amended— (1)by striking subsection (k)(3) and redesignating subsections (k)(4) and (k)(5) as subsections (k)(3) and (k)(4), respectively; and
 (2)by striking subsection (n) and redesignating subsections (o) through (q) as subsections (n) through (p), respectively.
 (d)Section 5304 amendmentSection 5304 of title 49, United States Code, is amended by striking subsection (i) and redesignating subsections (j) through (l) as subsections (i) through (k), respectively.
					1206.Public involvement in plan development
 (a)Section 134 amendmentSection 134(i) of title 23, United States Code, is amended— (1)in paragraph (4), by inserting after subparagraph (C) the following:
							
 (D)Public involvementMetropolitan planning organizations shall offer interested parties, such as those described in paragraph (6), a reasonable opportunity to participate in the development and consideration of scenarios.; and
 (2)in paragraph (6), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan. (b)Section 135 amendmentSection 135(f)(3)(A)(ii) of title 23, United States Code, is amended by striking comment on the transportation plan and inserting provide input during the development of the transportation plan.
 (c)Section 5303 amendmentSection 5303(i) of title 49, United States Code, is amended— (1)in paragraph (4), by inserting after subparagraph (C) the following:
							
 (D)Public involvementMetropolitan planning organizations shall offer interested parties, such as those described in paragraph (6), a reasonable opportunity to participate in the development and consideration of scenarios.; and
 (2)in paragraph (6), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan. (d)Section 5304 amendmentSection 5304(f)(3)(A)(ii) of title 49, United States Code, is amended by striking comment on the proposed plan and inserting provide input during the development of the transportation plan.
					1207.Connection to opportunities national goal and potential performance measure
 (a)Transportation connections to opportunitiesSection 150(b) of title 23, United States Code, is amended— (1)in paragraph (2), by striking highway infrastructure asset system and inserting infrastructure asset system under title 23; and
 (2)by adding at the end the following:  (8)Multimodal connectivityTo achieve an interconnected transportation system which connects people to jobs, schools, and other essential services through a multimodal network..
 (b)Establishment of performance measuresSection 150(c) of title 23, United States Code, is amended— (1)in paragraph (1), by inserting as listed in paragraphs (3), (4), (5) and (6) before the period at the end; and
 (2)by adding the following at the end:  (7)Multimodal freightThe Secretary may, in accordance with the National Freight Strategic Plan, establish Performance Measures to assess the efficiency of the multimodal freight network.
 (8)Transportation connectivityThe Secretary may, in accordance with the framework established in section 134 of this title (Measuring Transportation Connections to Opportunity), establish a Performance Measure to be used by MPOs to assess the degree to which the transportation system provides multimodal connections to economic opportunities, particularly for disadvantaged populations..
 1208.Workforce developmentSection 140(b) of title 23, United States Code, is amended to read as follows:  (b)Workforce training and development (1)In generalThe Secretary, in cooperation with the Secretary of Labor and any other department or agency of the Government, State agency, authority, association, institution, Indian tribal government, corporation (profit or nonprofit), or any other organization or person, is authorized to develop, conduct, and administer surface transportation and technology training, including skill improvement programs, and to develop and fund summer transportation institutes.
 (2)State dot responsibilitiesA State department of transportation participating in the program shall— (A)develop a workforce plan that identifies immediate and anticipated workforce gaps and underrepresentation of women and minorities, and a detailed plan to fill gaps and address such underrepresentation;
 (B)establish a workforce development compact with the State workforce development board and appropriate agencies to provide a coordinated approach to workforce training, job placement, and identification of training and skill development program needs, which shall be coordinated to the extent practical with an institution or agency, such as a State workforce development board under 29 U.S.C. 3111, that has established skills training, recruitment, and placement resources; and
 (C)demonstrate program outcomes, including— (i)impact on areas with transportation workforce shortages;
 (ii)diversity of training participants; (iii)number and percentage of participants obtaining certifications or credentials required for specific types of employment;
 (iv)employment outcome, including job placement and job retention rates and earnings, using performance metrics established in consultation with the Secretary of Labor and consistent with metrics used by programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and
 (v)to the extent practical, evidence that the program did not preclude workers that participate in training or registered apprenticeship activities under the program from being referred to, or hired on, projects funded under this chapter.
 (3)FundingFunds authorized for the program under paragraph (1) of this subsection shall remain available until expended.
 (4)Nonapplicability of title 41The provisions of section 6101 (b) through (d) of title 41 shall not be applicable to contracts and agreements made under the authority granted under this subsection to the Secretary.
 (5)Use of surface transportation and national highway performance program fundsNotwithstanding any other provision of law, not to exceed ½ of 1 percent of funds apportioned to a State under section 104(b) (1) or (2) may be available to carry out this subsection upon request of the State transportation department to the Secretary.
							(6)Job-driven skills training incentive
 (A)In generalIn a fiscal year, the Secretary shall provide incentive funding to States for transportation workforce development, including skills training, on-the-job training, and work-based learning, including apprenticeship programs that are registered under the National Apprenticeship Act (29 U.S.C. 50 et seq.) leading to credential attainment, employment, and career pathways for disadvantaged populations.
								(B)Eligibility
 (i)Leveraging existing fundsIf a State agrees to obligate in a fiscal year funds apportioned to the State under section 104(b) (1) or (2) for the purposes authorized in paragraph (1), the Secretary may provide up to twice the amount the State has agreed to obligate for such purposes.
 (ii)Demonstrating success in skills training, recruitment, and job placementThe Secretary may provide incentive funding to up to 20 States that demonstrate that their program under paragraph (2)—
 (I)operates in partnership with an institution or agency, such as a State workforce development board under 29 U.S.C. 3111, that has established skills training, recruitment, and placement resources;
 (II)successfully places individuals in permanent jobs, as measured by a job placement, retention, and earnings metrics established by the Secretary; and
 (III)establishes recruitment strategies that result in positive employment outcomes for minorities, women, and disadvantaged individuals.
										(C)Grants
 (i)In generalA State may provide incentive funds received under this paragraph to an institution or agency, such as a State workforce development board under 29 U.S.C. 3111, that has established skills training, recruitment, and placement resources for use consistent with subparagraph (A).
 (ii)ComplianceA State that provides funds to an entity under clause (i) shall establish measures to verify that recipients of such funds comply with the requirements of this subsection.
 (D)Federal shareThe Federal share for incentive funding under this paragraph may be up to 100 percent.. 1209.Measuring transportation connectivity pilot activities (a)Title 23Section 134 of title 23, United States Code, as amended by this Act, is further amended by inserting after subsection (p), as redesignated, the following:
						
							(q)Measuring transportation connections to opportunity
								(1)Connection to opportunity pilot program
 (A)EstablishmentThe Secretary shall establish a pilot program in which up to ten metropolitan planning organizations shall develop and deploy one or more pilot measures and targets to improve multimodal connectivity and increase connections for disadvantaged Americans and neighborhoods with limited transportation options.
 (B)Pilot locationsThe Secretary shall select up to ten metropolitan planning organizations in up to ten locations, each of which is the sole metropolitan planning organization serving an urbanized area of more than 1 million residents, which shall include—
 (i)metropolitan planning organizations that can demonstrate previous successful use of performance measurements and performance-based planning efforts, which the Secretary shall designate as mentor grantees; and
 (ii)metropolitan planning organizations that have limited or no successful previous experience in performance measurements and performance-based planning efforts, which the Secretary shall designate as novice grantees.
										(C)Pilot program activities
 (i)Transportation connectivity inventoryWithin 6 months of selection as a pilot location, and in consultation with appropriate States, transit agencies, and local governments, metropolitan planning organizations in pilot locations shall develop an inventory of transportation assets within the urbanized planning area they represent, which will describe—
 (I)the condition of key highway, transit, bicycle, and pedestrian facilities; (II)the degree to which these facilities provide residents with connections to economic opportunities, including but not restricted to job centers and schools;
 (III)the identity and location of disadvantaged populations within the planning area; and (IV)local challenges to multimodal connectivity, such as zoning or land use issues, availability of affordable housing, and physical barriers that obstruct access from residential areas to economic opportunities.
 (ii)Performance indicatorsWithin one year of selection, metropolitan planning organizations in pilot locations shall apply the baseline data developed in the Transportation Connectivity Inventory to adopt one or more provisional indicators to measure multimodal connectivity improvements in the transportation system, including measurements of multimodal connectivity improvements available to populations identified in clause (i)(III), and appropriate to local assets and needs.
 (iii)Data collection and reportingMetropolitan planning organizations in pilot locations shall collect and report baseline and annual performance data on multimodal transportation connectivity to opportunity, and shall report that data to the Secretary for the duration of the pilot project.
 (iv)Knowledge-sharingMetropolitan planning organizations designated as mentor grantees shall engage in knowledge-sharing activities with novice grantees to the extent feasible, which may include peer exchanges and technical assistance, as appropriate to their existing level of performance measurement capacity.
 (v)Project implementationNotwithstanding section 120 of this title, a metropolitan planning organization may use funds remaining after the completion of the Transportation Connectivity Inventory, provisional measure, and related tracking activities for the non-Federal share to implement projects within the metropolitan planning area that are reasonably anticipated to address system gaps and improve performance according to the locally adopted provisional multimodal transportation connectivity measures.
 (2)National performance measure development activitiesThe Secretary shall reserve up to a cumulative maximum of $9,000,000 of the amount authorized for this subsection over the period of fiscal years 2016 through 2021 for use on evaluation of multimodal connectivity measures developed by metropolitan planning organizations in pilot locations, and to consider development of a national indicator to measure the multimodal connections to opportunities provided by the transportation network, including the following activities:
 (A)National technical assistance and peer exchange forumsThe Secretary shall support the measure development and data collection of metropolitan planning organizations in pilot locations through technical assistance and peer exchanges, and through workshops with States, transit agencies, and MPOs to discuss Pilot Program findings, and shall establish an online collaboration center for local jurisdictions to share ideas and challenges, and document lessons learned.
 (B)Connection to opportunity final reportAt the end of the Connection to Opportunity Pilot Program, the Department shall produce in consultation with the Secretary of the Department of Housing and Urban Development, the Secretary of the Department of Commerce and the Administrator of the Environmental Protection Agency, and seek public comment on a final report that documents the outcomes of the Connection to Opportunity Pilot Program. The report shall provide recommendations on the establishment of one or more national multimodal connectivity measures, and shall include—
 (i)results of the pilot locations’ efforts to measure and improve multimodal connectivity; (ii)the Secretary’s recommendations for one or more national connectivity measures and integrating them into the Federal transportation performance management framework, in accordance with section 150 of this title; and
 (iii)an assessment of social outcomes and impact that may result from the pilot measures as well as estimated savings to Federal, State and local social service subsidy programs, as well as other costs avoided and new tax revenues attributable to increased connectivity.
 (C)Potential rulemakingFollowing publication of the Connection to Opportunity Final Report, the Secretary, in consultation with State Departments of Transportation, metropolitan planning organizations, and other stakeholders, may promulgate a rulemaking that establishes performance measures and standards as described in section 150(c)(8)..
 (b)Chapter 53Section 5303 of title 49, United States Code, as amended by this Act, is further amended by inserting after subsection (p), as redesignated, the following:
						
							(q)Measuring transportation connections to opportunity
								(1)Connection to opportunity pilot program
 (A)EstablishmentThe Secretary shall establish a pilot program in which up to ten metropolitan planning organizations shall develop and deploy one or more pilot measures and targets to improve multimodal connectivity and increase connections for disadvantaged Americans and neighborhoods with limited transportation options.
 (B)Pilot locationsThe Secretary shall select up to ten metropolitan planning organizations, each of which is the sole metropolitan planning organization serving an urbanized area of more than 1 million residents, which shall include—
 (i)metropolitan planning organizations that can demonstrate previous successful use of performance measurements and performance-based planning efforts, which the Secretary shall designate as mentor grantees; and
 (ii)metropolitan planning organizations that have limited or no successful previous experience in performance measurements and performance-based planning efforts, which the Secretary shall designate as novice grantees.
										(C)Pilot program activities
 (i)Transportation connectivity inventoryWithin 6 months of selection as a pilot location, and in consultation with appropriate States, transit agencies, and local governments, metropolitan planning organizations in pilot locations shall develop an inventory of transportation assets within the urbanized planning area they represent, which will describe—
 (I)the condition of key highway, transit, bicycle, and pedestrian facilities; (II)the degree to which these facilities provide residents with connections to economic opportunities, including but not restricted to job centers and schools;
 (III)the identity and location of disadvantaged populations within the planning area; and (IV)local challenges to multimodal connectivity, such as zoning or land use issues, availability of affordable housing, and physical barriers that obstruct access from residential areas to economic opportunities.
 (ii)Performance indicatorsWithin one year of selection, metropolitan planning organizations in pilot locations shall apply the baseline data developed in the Transportation Connectivity Inventory to adopt one or more provisional indicators to measure multimodal connectivity improvements in the transportation system, including measurements of multimodal connectivity improvements available to populations identified in clause (i)(III), and appropriate to local assets and needs.
 (iii)Data collection and reportingMetropolitan planning organizations in pilot locations shall collect and report baseline and annual performance data on multimodal transportation connectivity to opportunity, and shall report that data to the Secretary for the duration of the pilot project.
 (iv)Knowledge-sharingMetropolitan planning organizations designated as mentor grantees shall engage in knowledge-sharing activities with novice grantees to the extent feasible, which may include peer exchanges and technical assistance, as appropriate to their existing level of performance measurement capacity.
 (v)Project implementationNotwithstanding section 120 of this title, a metropolitan planning organization may use funds remaining after the completion of the Transportation Connectivity Inventory, provisional measure, and related tracking activities for the non-Federal share to implement projects within the metropolitan planning area that are reasonably anticipated to address system gaps and improve performance according to the locally adopted provisional multimodal transportation connectivity measures.
 (2)National performance measure development activitiesThe Secretary shall reserve up to a cumulative $9,000,000 of the amount authorized for this subsection over the period of fiscal years 2016 through 2021 for use on evaluation of multimodal connectivity measures developed by metropolitan planning organizations in pilot locations, and to consider development of a national indicator to measure the multimodal connections to opportunities provided by the transportation network, including the following activities:
 (A)National technical assistance and peer exchange forumsThe Secretary shall support the measure development and data collection of metropolitan planning organizations in pilot locations through technical assistance and peer exchanges, and through workshops with States, transit agencies, and MPOs to discuss Pilot Program findings, and shall establish an online collaboration center for local jurisdictions to share ideas and challenges, and document lessons learned.
 (B)Connection to opportunity final reportAt the end of the Connection to Opportunity Pilot Program, the Department shall produce and seek public comment on a final report that documents the outcomes of the Connection to Opportunity Pilot Program. The report shall provide recommendations on the establishment of one or more national multimodal connectivity measures, and shall include—
 (i)results of the pilot locations’ efforts to measure and improve multimodal connectivity; (ii)the Secretary’s recommendations for one or more national connectivity measures and integrating them into the Federal transportation performance management framework in accordance with section 150 of this title; and
 (iii)an assessment of social outcomes and impact that may result from the pilot measures as well as estimated savings to Federal, State and local social service subsidy programs, as well as other costs avoided and new tax revenues attributable to increased connectivity.
 (C)Potential rulemakingWithin two years of the publication of the Connection to Opportunity Final Report, the Secretary, in consultation with State Departments of Transportation, metropolitan planning organizations, and other stakeholders, may promulgate a rulemaking that establishes performance measures and standards..
					1210.Performance-based project selection
 (a)Section 134 amendmentSection 134(j)(2)(D) of title 23, United States Code, is amended to read as follows:  (D)Performance target achievementIn adding projects to a transportation improvement program, a metropolitan planning organization shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support outcomes that will achieve the performance targets established in the metropolitan transportation plan by the metropolitan planning organization in accordance with subsection (h)(2)(B)..
 (b)Section 135 amendmentSection 135(g)(4) of title 23, United States Code, is amended to read as follows:  (4)Performance target achievementIn adding projects to a State transportation improvement program, a State shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support, outcomes that will achieve the performance targets established in the long-range statewide transportation plan in accordance with subsection (f)(7)(A)..
 (c)Section 5303 amendmentSection 5303(j)(2)(D) of title 49, United States Code, is amended to read as follows:  (D)Performance target achievementIn adding projects to a transportation improvement program, a metropolitan planning organization shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support outcomes that will achieve the performance targets established in the metropolitan transportation plan by the metropolitan planning organization in accordance with section 134(h)(2)(B) of title 23..
 (d)Section 5304 amendmentSection 5304(g)(4) of title 49, United States Code, is amended to read as follows:  (4)Performance target achievementIn adding projects to a State transportation improvement program, a State shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support, outcomes that will achieve the performance targets established in the long-range statewide transportation plan in accordance with section 135(f)(7)(A) of title 23..
					1211.Stormwater planning
 (a)Section 134 amendmentSection 134(h)(1) of title 23, United States Code, is amended— (1)in subparagraph (G), by striking ; and and inserting ;;
 (2)in subparagraph (H), by striking the final period and inserting ; and; and (3)by inserting the following at the end:
							
 (I)improve the resilience and reliability of the transportation system and reduce or mitigate stormwater impacts of surface transportation..
 (b)Section 135 amendmentSection 135(d)(1) of title 23, United States Code, is amended— (1)in subparagraph (G), by striking ; and and inserting ;;
 (2)in subparagraph (H), by striking the final period and inserting ; and; and (3)by inserting the following at the end:
							
 (I)improve the resilience and reliability of the transportation system and reduce or mitigate stormwater impacts of surface transportation..
 (c)Section 5303 amendmentSection 5303(h)(1) of title 49, United States Code, is amended— (1)in subparagraph (G), by striking ; and and inserting ;;
 (2)in subparagraph (H), by striking the final period and inserting ; and; and (3)by inserting the following at the end:
							
 (I)improve the resilience and reliability of the transportation system and reduce or mitigate stormwater impacts of surface transportation..
 (d)Section 5304 amendmentSection 5304(d)(1) of title 49, United States Code, is amended— (1)in subparagraph (G), by striking ; and and inserting ;;
 (2)in subparagraph (H), by striking the final period and inserting ; and; and (3)by inserting the following at the end:
							
 (I)improve the resilience and reliability of the transportation system and reduce or mitigate stormwater impacts of surface transportation..
						DCongestion Mitigation and Air Quality Improvement
 1301.Eligible projectsSection 149(b) of title 23, United States Code, is amended— (1)in paragraph (1)(A)(i)(I), by inserting in the designated nonattainment area after standard;
 (2)in paragraph (3), by inserting or maintenance after attainment,; (3)in paragraph (4), by striking is likely to contribute to the attainment of a national ambient air quality standard and inserting is likely to contribute to the area’s attainment or maintenance of a national ambient air quality standard; and
 (4)in paragraph (5), by inserting reduces air pollution and after if the program or project. 1302.Special rules (a)Transferability of CMAQ fundsSection 126(a) of title 23, United States Code, is amended by inserting (or, for an apportionment under section 104(b)(4), 25 percent of the amount apportioned for the fiscal year) after for the fiscal year.
 (b)PM–10 nonattainment and maintenance areasSection 149(c)(1) of title 23, United States Code, is amended by striking for ozone or carbon monoxide, or both, and for PM–10 resulting from transportation activities, without regard to any limitation of the Department of Transportation relating to the type of ambient air quality standard such project or program addresses and inserting or maintenance for PM–10 resulting from transportation activities.
 1303.Priority considerationSection 149(g)(3) of title 23, United States Code, is amended to read as follows:  (3)Priority considerationStates and metropolitan planning organizations shall give priority—
 (A)in areas designated as nonattainment or maintenance for PM–2.5 under the Clean Air Act (42 U.S.C. 7401 et seq.) in distributing funds received for congestion mitigation and air quality projects and programs from apportionments under section 104(b)(4) to projects and programs that are likely to reduce emissions or precursor emissions of PM–2.5, including diesel retrofits; and
 (B)in areas designated as nonattainment or maintenance for ozone under the Clean Air Act (42 U.S.C. 7401 et seq.) in distributing funds received for congestion mitigation and air quality projects and programs from apportionments under section 104(b)(4) to projects and programs that are likely to reduce precursor emissions of ozone..
 1304.Evaluation and assessment of projectsSection 149(i)(1)(A) of title 23, United States Code, is amended by inserting that would contribute to attainment or maintenance of a national ambient air quality standard before the period at the end. 1305.Electric vehicle charging stations and commercial motor vehicle anti-idling facilities in rest areas (a)In generalSection 111 of title 23, United States Code, is amended by inserting at the end the following:
						
							(f)Electric vehicle charging stations and commercial motor vehicle anti-Idling facilities in rest
			 areas
 (1)In generalNotwithstanding subsection (a), a State may— (A)permit electric vehicle charging stations and commercial motor vehicle anti-idling facilities in a rest area along a highway on the Interstate System in the State, if such stations or facilities will not impair the highway or interfere with the free and safe flow of traffic thereon; and
 (B)charge a fee, or permit the charging of a fee, for the use of such stations or facilities. (2)Limitation on use of revenuesNotwithstanding subsection (b)(4), a State shall use any revenues received from fees collected under paragraph (1) for projects eligible under this title..
					(b)Conforming amendments
 (1)Congestion mitigation and air quality improvement programSection 149(c)(2) of title 23, United States Code, is amended by striking except that such stations may not be established or supported where commercial establishments serving motor vehicle users are prohibited by section 111 of title 23, United States Code.
 (2)Jason’s lawSection 1401(d) of the Moving Ahead for Progress in the 21st Century Act (23 U.S.C. 137 note), is amended—
 (A)in paragraph (1) by striking Except as provided in paragraph (2), a and inserting A; (B)by striking paragraph (2); and
 (C)by redesignating paragraph (3) as paragraph (2). EInnovative Finance and Tolling 1401.21st century infrastructure investments (a)In generalTitle 49, United States Code, is amended by inserting the following after chapter 55:
						
							5621st Century Infrastructure Investments
								
									Sec.
									5601. TIGER infrastructure investment grants.
									5602. Fixing and Accelerating Surface Transportation grants.
								5601.TIGER infrastructure investment grants
 (a)EstablishmentThere is established in the Department a discretionary grant program, to be known as the TIGER Infrastructure Grant Program and to be administered by the Secretary. (b)PurposeFunds authorized under this section shall be available for discretionary grants to be provided on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region.
 (c)Eligible ApplicantsApplicants eligible for funding under this section include State, local, and Tribal governments, including U.S. territories, transit agencies, port authorities, metropolitan planning organizations, other political subdivisions of State or local governments, and multi-State or multi-jurisdictional groups applying through a single lead applicant.
 (d)Eligible projectsProjects eligible for funding under this section include the following: (1)Highway or bridge projects eligible under title 23, United States Code (including bicycle and pedestrian related projects).
 (2)Public transportation projects eligible under chapter 53 of title 49, United States Code. (3)Passenger and freight rail transportation projects.
 (4)Port infrastructure investments. (5)Intermodal projects.
 (6)Activities related to— (A)the planning, preparation, or design of a single surface transportation project; or
 (B)regional transportation investment planning, including transportation planning that is coordinated with interdisciplinary factors including housing development, economic competitiveness, network connectivity, stormwater and other infrastructure investments, or that addresses future risks and vulnerabilities, including extreme weather and climate change.
											(e)Geographic distribution
 (1)Equitable distributionIn awarding funds under this section, the Secretary shall take measures to ensure an equitable geographic distribution of funds and an appropriate balance in addressing the needs of urban and rural communities and the investment in a variety of transportation modes.
 (2)Rural projectsNot less than 20 percent of the funds provided under this section shall be for projects located in rural areas. For the purposes of the TIGER program, rural areas are those outside of an urbanized area as defined by the U.S. Census Bureau.
 (3)Limitation by stateNot more than 25 percent of the funds provided under this section may be awarded to projects in a single State.
 (f)Grant program criteria, solicitation and awardIn administering the grant program under this section, the Secretary shall, within 90 days of the enactment of this section, publish grant program criteria on which to base the competition for any grants awarded under this section.
 (g)Planning grantsThe Secretary may use up to 10 percent of the funds authorized under this section to fund the activities specified in subsection (d)(6).
									(h)Federal share
 (1)In generalThe Federal share of the costs for which an expenditure is made under this section shall be up to 80 percent.
 (2)Rural areasThe Secretary may provide a Federal share of up to 100 percent for a project in a rural area. (3)PriorityIn establishing grant program criteria pursuant to subsection (g), the Secretary shall include priority for projects that request a smaller Federal share.
 (i)Davis-Bacon requirementProjects conducted using funds provided under this section shall comply with the requirements of the Davis-Bacon Act, subchapter IV of chapter 31 of title 40, United States Code.
									(j)Administrative expenses
 (1)In generalThe Secretary may use up to 1.5 percent of the funds authorized under this section to administer— (A)the grant program authorized under this section;
 (B)the Supplemental Discretionary Grants for a National Surface Transportation System provided for in Public Law 111–5; and
 (C)the National Infrastructure Investments provided for in Public Laws 111–117, 112–10, 113–6, and 113–235.
 (2)AvailabilityThe funds made available under paragraph (1) shall remain available until expended. (k)TIFIA subsidy and administrative costsThe Secretary may use up to 10 percent of the funds authorized under this section to pay the subsidy and administrative costs of projects eligible for Federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that the use of the funds would advance the purposes of this section.
 (l)Transfer authorityFunds authorized under this section may be transferred within the Department and administered in accordance with the requirements of title 23 or 49 of the United States Code applicable to the agency to which the funds are transferred and any other requirements applicable to the project.
									(m)Interagency coordination and cooperation
 (1)In generalThe Secretary shall coordinate and cooperate with other Federal agencies in carrying out the grant program authorized under this section if the Secretary finds that such coordination and cooperation would advance the purposes of this section.
 (2)Interagency authorityThe Secretary may accept and provide services from other Federal agencies with or without reimbursement in order to further the purposes of this section.
 (3)Interagency delegation of authorityThe Secretary may delegate the authority to issue or administer grants pursuant to this section to other Federal agencies in the interest of administrative or programmatic efficiency if the Secretary finds that such delegation would advance the purposes of this section.
										(n)Authorizations
 (1)In generalThere is authorized to be appropriated from the Multimodal Account of the Transportation Trust Fund to carry out this section—
 (A)$1,250,000,000 for fiscal year 2016; (B)$1,250,000,000 for fiscal year 2017;
 (C)$1,250,000,000 for fiscal year 2018; (D)$1,250,000,000 for fiscal year 2019;
 (E)$1,250,000,000 for fiscal year 2020; and (F)$1,250,000,000 for fiscal year 2021.
 (2)AvailabilityFunds authorized under this subsection— (A)shall be available for obligation on October 1 of the fiscal year for which they are authorized; and
 (B)except as specified in subsection (j), shall remain available for obligation for a period of 2 years after the year for which they are authorized.
											5602.Fixing and accelerating surface transportation grants
 (a)EstablishmentThere is established in the Department a discretionary grant program, to be known as the FAST Grant Program and to be administered by the Secretary. The program shall be a competitive program and designed to reform the way transportation investments and decisions are made, implemented, and funded to achieve National transportation outcomes, by promoting the implementation of policies and procedures that generate long-term, institutionalized changes, and support performance-based management of the transportation system to improve transportation outcomes.
 (b)Best practicesEvaluations of applications for funding under this section shall be based in part on the extent to which the applicant has adopted or implemented best practices, including—
 (1)commitment to sustainable and innovative non-Federal sources of transportation funding, including value capture and authority for local governments to raise funding for transportation, that provide flexibility to make investments across all modes of transportation and convey the full social cost of travel decisions to users;
 (2)development and incorporation of analytical tools in the investment decisionmaking process, including benefit cost analysis; other economic analyses; watershed-driven web-based geographic information systems; and use of innovations in design, procurement and purchasing to improve project delivery and efficiency and reduce costs;
 (3)use of operating practices and deployment of technologies that increase the efficient use of transportation system capacity and reduce the need to invest in new highway capacity;
 (4)adoption of laws, rules and regulations, and commitment of resources toward practices that have been demonstrated to reduce transportation-related fatalities and injuries;
 (5)integration of transportation planning and investment decisions with other land-use and economic development decisions, including water infrastructure and broadband deployment, to improve connectivity and accessibility and to focus transportation investments near existing infrastructure;
 (6)adoption of laws, regulations, and practices that have been demonstrated to reduce energy use, improve air and water quality, reduce or mitigate stormwater impacts, promote long-term management of stormwater from surface transportation assets, reduce greenhouse gas emissions, improve community adaptability and resilience, enhance community health and quality of life, and expand transportation choices; and
 (7)improvements to regional governance that increase metropolitan planning organization capacity and strengthens local and stakeholder input, particularly traditionally underrepresented populations, into project selection.
 (c)Eligible ApplicantsStates, the District of Columbia, Puerto Rico, U.S. territories (as defined in section 165(c) of title 23, United States Code), Tribal governments, and metropolitan planning organizations are eligible applicants for funding under this section, provided that—
 (1)States, the District of Columbia, Puerto Rico, U.S. territories, and Tribal applicants demonstrate meaningful participation of metropolitan planning organizations, local governments, or transit agencies within the applicant’s jurisdiction in the development of the application;
 (2)metropolitan planning organizations include, as partners in their applications, the State (or the District of Columbia, as appropriate), local governments, or transit agencies required to carry out the best practices relied on in their application; and
 (3)the applicant has experience in successfully and independently administering Federal-aid highway or transit programs or projects.
 (d)List of projectsApplicants shall submit a program of transportation projects that are related to the best practices identified in subsection (b) to demonstrate how funds, if awarded under this section, will be spent. The list of projects shall—
 (1)with regard to State applications, be developed with, and include priorities of, metropolitan planning organizations within the applicant’s jurisdiction as identified in the metropolitan planning organization’s Transportation Improvement Programs;
 (2)demonstrate strong return on investment and competitive value for taxpayer money by means of a benefit-cost analysis and consideration of alternatives; and
 (3)further the best practices and reform initiatives identified under subsection (b) and relied upon in the application.
 (e)Award of fundsThe Federal Highway Administrator and Federal Transit Administrator shall— (1)competitively award funds under this section in one fiscal year or over multiple fiscal years;
 (2)withhold a reasonable amount of funds under this section for administration of the program, but not to exceed $25,000,000 per year;
 (3)devise a methodology for the size of awards under this program based on an applicant’s share of the Federal transportation allocated or formula funding, subject to the provision in paragraph (4);
 (4)make awards of no less than $50,000,000, except that this paragraph shall not apply to awards made to a Tribal government or a U.S. territory; and
 (5)in awarding funds under this section (other than under subsection (j)), ensure an appropriate balance in addressing the needs of urban and rural communities.
 (f)Eligible activitiesFunds provided under this program shall be used for capital or planning expenses for— (1)highway or bridge projects eligible for funding under title 23, United States Code (including bicycle and pedestrian-related projects);
 (2)public transportation projects eligible for funding under chapter 53 of title 49, United States Code;
 (3)passenger and freight rail transportation projects; (4)maritime port infrastructure investments eligible for funding under chapter 503 of title 46;
 (5)domestic short sea shipping projects eligible for funding under chapter 556 of title 46; and (6)intermodal projects combining any of the above.
 (g)Criteria for grant selectionIn awarding a grant under this subsection, the Secretary shall consider the extent to which the application—
 (1)demonstrates the greatest performance as well as applicants that have made the greatest progress in implementing the best practices listed in subsection (b);
 (2)promotes National transportation priorities, including— (A)reducing transportation fatalities and serious injuries;
 (B)strengthening economic competitiveness, including multimodal goods movement and coordination of transportation and economic development investments;
 (C)improving the state of repair of the transportation system and enhancing community adaptability and resilience;
 (D)enhancing community health and improving quality of life by increasing access to active transportation infrastructure, jobs and essential services, particularly for underserved populations;
 (E)improving asset performance by reducing congestion through demand management strategies, particularly strategies that curb demand for single occupancy vehicle travel;
 (F)improving the efficiency of project development and system performance and reducing the cost of projects and maintenance of the transportation system; and
 (G)adoption of laws, regulations, and practices that have been demonstrated to reduce energy use, improve air and water quality, reduce or mitigate stormwater impacts, promote long-term management of stormwater from surface transportation assets, reduce greenhouse gas emissions, improve community adaptability and resilience, encourage groundwater recharge, enhance community health and quality of life, and expand transportation choices; and
 (3)meets other criteria the Secretary requires. (h)Funding (1)Authorized fundingThere is authorized to be appropriated for each of fiscal years 2016 through 2021 to carry out this section—
 (A)$500,000,000 from the Highway Account of the Transportation Trust Fund; and (B)$500,000,000 from the Mass Transit Account of the Transportation Trust Fund.
											(2)Obligation
 (A)In generalThe funds authorized by paragraph (1) shall be— (i)available for obligation on October 1 of the fiscal year for which they are authorized;
 (ii)available for obligation for a period of 3 years after the last day of the fiscal year for which the funds are authorized; and
 (iii)subject to the limitation on obligations under subparagraph (B). (B)Obligation limitationNotwithstanding any other provision of law, in each of fiscal years 2016 through 2021, obligations for the program under this section shall not exceed—
 (i)$1,000,000,000; plus (ii)any amount remaining available for obligation under the program from prior fiscal years.
 (3)Federal shareThe Federal share for projects funded under this section may be up to 100 percent. (i)Transfer authorityFunds authorized under this section may be transferred within the Department and administered in accordance with the requirements of title 23 or 49 of the United States Code applicable to the agency to which the funds are transferred and any other requirements applicable to the project.
									(j)Metropolitan mobility program
 (1)EstablishmentThe Secretary shall establish a metropolitan mobility program under this subsection. (2)Reservation of fundsThe Secretary shall reserve up to $1,000,000,000 made available under this section over the period of fiscal years 2016 through 2021 for the program under this subsection. Any funds reserved under this paragraph and not allocated under paragraph (3) shall be available for the FAST Grant Program.
										(3)Allocation of funds
											(A)Amount available for allocation
 (i)In generalThe amount of funding available to be allocated under this subsection for a fiscal year for use in an urbanized area with a population over 200,000 individuals shall be—
 (I)$250,000,000; multiplied by (II)the ratio that—
 (aa)the population of such urbanized area; bears to (bb)the total population of all urbanized areas with populations of over 200,000 individuals.
 (ii)Adjustments to amountsNotwithstanding clause (i), the Secretary shall adjust the amounts determined under clause (i) as follows:
 (I)Minimum amountThe amount available to be allocated under this subsection for a fiscal year for use in an urbanized area with a population over 200,000 individuals shall not be less than $1,000,000.
 (II)Maximum amountThe amount available to be allocated under this subsection for a fiscal year for use in an urbanized area with a population over 200,000 individuals shall not be greater than $3,000,000.
 (B)Amount to allocateIn a fiscal year the Secretary shall make available to a State, for use in an urbanized area served by a high performing metropolitan planning organization, an amount of funds under this subsection equal to—
 (i)the amount available for allocation for that fiscal year in that urbanized area under subparagraph (A); plus
 (ii)any amounts available for allocation in that urbanized area under that subparagraph for any prior fiscal years—
 (I)beginning with fiscal year 2016; and (II)in which the urbanized area was not served by a high performing metropolitan planning organization.
 (4)Eligible uses of fundsFunds provided under this subsection may be used— (A)for any project or activity eligible under title 23;
 (B)for any project or activity eligible under chapter 53, title 49; or (C)notwithstanding any other provision of law, to pay the non-Federal share of the cost of any project or activity funded under chapter 53 or 56 of this title or under title 23.
 (5)High performing metropolitan planning organization definedIn this subsection, the term high performing metropolitan planning organization means a metropolitan planning organization that the Secretary has designated as high performing under section 134(r) of title 23 or section 5303(r) of this title..
 (b)Conforming amendmentThe analysis of subtitle III of title 49, United States Code, is amended by inserting the following after the item relating to chapter 55:
						
							
								56.21st Century Infrastructure Investments5601.
					1402.Transportation Infrastructure Finance and Innovation Act of 1998 amendments
					(a)Definitions
 (1)Master credit agreementsSection 601(a)(10) of title 23, United States Code, is amended to read as follows:  (10)Master credit agreementThe term master credit agreement means a conditional agreement to extend credit assistance for a program of related projects secured by a common security pledge (which shall receive an investment grade rating from a rating agency) prior to the Secretary entering into such master credit agreement under section 602(b)(2)(A), or for a single project covered under section 602(b)(2)(B) that does not provide for a current obligation of Federal funds and that would—
 (A)make contingent commitments of 1 or more secured loans or other Federal credit instruments at future dates, subject to the availability of future funds being made available to carry out this chapter and subject to the satisfaction of all the conditions for the provision of credit assistance under this chapter, including section 603(b)(1);
 (B)establish the maximum amounts and general terms and conditions of the secured loans or other Federal credit instruments;
 (C)identify the 1 or more dedicated non-Federal revenue sources that will secure the repayment of the secured loans or secured Federal credit instruments;
 (D)provide for the obligation of funds for the secured loans or secured Federal credit instruments after all requirements have been met for the projects subject to the master credit agreement, including—
 (i)completion of an environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (ii)compliance with such other requirements as are specified in this chapter, including sections 602(c) and 603(b)(1); and
 (iii)the availability of funds to carry out this chapter; and (E)require that contingent commitments result in a financial close and obligation of credit assistance not later than 3 years after the date of entry into the master credit agreement, or release of the commitment, unless otherwise extended by the Secretary..
 (2)Rural infrastructure projectSection 601(a)(15) of title 23, United States Code, is amended to read as follows:  (15)Rural infrastructure projectThe term rural infrastructure project means a surface infrastructure project located outside of a Census Bureau-defined urbanized area..
 (b)Master credit agreementsSection 602(b)(2) of title 23, United States Code, is amended to read as follows:  (2)Master credit agreements (A)Program of related projectsThe Secretary may enter into a master credit agreement for a program of related projects secured by a common security pledge on terms acceptable to the Secretary.
 (B)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects in a fiscal year, and adequate funding is not available to fund a credit instrument, a project sponsor of an eligible project may elect to enter into a master credit agreement and wait to execute a credit instrument until the fiscal year during which additional funds are available to receive credit assistance..
 (c)Application processing proceduresSection 602(d)(2) of title 23, United States Code, is amended to read as follows:  (2)Approval or denial of ApplicationNot later than 60 days after the date of issuance of the written notice of a complete application under paragraph (1), the Secretary shall provide to the applicant a written notice informing the applicant whether the Secretary has approved or disapproved the application..
 (d)AgreementsSection 603(a)(1)(D) of title 23, United States Code, is amended to read as follows:  (D)to refinance long-term project obligations or Federal credit instruments, if the refinancing provides additional demonstrated funding capacity for the completion, enhancement, or expansion of any project that—
 (i)is selected under section 602; or (ii)otherwise meets the requirements of section 602..
 (e)Limitation on refinancing of interim construction financingSection 603(a)(2) of title 23, United States Code, is amended to read as follows:  (2)Limitation on refinancing of interim construction financingA loan under paragraph (1) shall not refinance interim construction financing under paragraph (1)(B)—
 (A)if the maturity of such interim construction financing is later than one year after the substantial completion of the project, and
 (B)later than one year after the date of substantial completion of the project.. (f)Program administrationSection 605 of title 23, United States Code, is amended by inserting at the end the following:
						
 (f)Reducing burden on small projectsThe Secretary may use up to $5,000,000 of funds made available to carry out this chapter in a fiscal year in lieu of fees collected under subsection (b) for projects under this chapter having eligible project costs that are reasonably anticipated not to equal or exceed $75,000,000..
					(g)Funding
 (1)Section 608(a) of title 23, United States Code, is amended— (A)by striking paragraph (4); and
 (B)by renumbering paragraphs (5) and (6) as (4) and (5), respectively. (2)Section 608(a)(6) of title 23, United States Code, is amended to read as follows:
							
 (6)Administrative costsOf the amounts made available to carry out this chapter, the Secretary may use not more than $10,000,000 in fiscal year 2016, $12,000,000 in fiscal year 2017, $14,000,000 in fiscal year 2018, $15,000,000 in fiscal year 2019, $15,000,000 in fiscal year 2020, and $15,000,000 in fiscal year 2021 for the administration of this chapter..
						1403.Railroad rehabilitation and improvement financing
 (a)DefinitionsSection 501 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821) is amended by inserting at the end the following:
						
 (9)The term railroad means a railroad carrier as that term is defined in section 20102 of title 49, United States Code.. (b)General authoritySection 502(a) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(a)) is amended—
 (1)by striking paragraph (5) and inserting the following:  (5)joint ventures that include at least one of the entities described in paragraphs (1) through (4) or paragraph (6) of this section; and;
 (2)in paragraph (6), by striking second and that is served by no more than a single railroad; and (3)in paragraph (6), by striking limited option rail freight shippers and inserting limited option freight shippers.
 (c)Eligible purposesSection 502(b) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(b)) is amended—
 (1)in paragraph (1)(A), by striking shops and inserting shops, inclusive of costs related to these activities, but not operating expenses; and (2)in paragraph (1)(B), by striking subparagraph (A) and inserting subparagraph (A) or (C).
 (d)Infrastructure partnersSection 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)) is amended—
 (1)in paragraph (1)— (A)by inserting including modifications thereto after 1990;
 (B)by inserting and modification costs after premiums in the first sentence; and (C)by inserting or modification after application at the end of the first sentence;
 (2)in paragraph (3), by inserting , and in the case of a modification, before the modification is executed after amounts; and (3)by striking paragraph (4).
 (e)Conditions of assistanceSection 502(h) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)) is amended—
 (1)in paragraph (2)— (A)by striking project and inserting project, if applicable;
 (B)by striking (2) and inserting (2)(A); and (C)by inserting at the end the following:
								
 (B)The Secretary may subordinate rights of the Secretary under any provision of title 49 or title 23 of the United States Code, to the rights of the Secretary under this section and section 503 of this Act.; and
 (2)by inserting the following after subparagraph (3)(B):  (4)The Secretary shall not provide assistance under this section exceeding 80 percent of the reasonably anticipated eligible project costs on projects—
 (A)that receive a loan for which the Government pays the cost as defined by section 502 of the Federal Credit Reform Act; and
 (B)with total eligible project costs estimated to exceed $100,000,000.. (f)ModificationsSection 503(c) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 823(c)) is amended—
 (1)in paragraph (1), by striking and from the end; (2)in paragraph (2), by striking the period and inserting ; and; and
 (3)by adding the following after paragraph (2):  (3)the modification cost has been covered pursuant to section 502(f)..
 (g)Evaluation, award and oversight chargesSection 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 823) is amended by striking subsection (k) and inserting the following:
						
							(k)Charges
 (1)PurposeThe Secretary may collect from each applicant a reasonable charge for— (A)the cost of evaluating the application, amendments, modifications, and waivers including appraisal of the value of the equipment or facilities for which the direct loan or loan guarantee is sought, and for making necessary determinations and findings;
 (B)the cost of award and project management oversight; (C)the cost of services from expert firms, including counsel, in the field of railroad, municipal and project finance, to assist in the underwriting, auditing, servicing and exercise of rights with respect to direct loans and loan guarantees; and
 (D)the cost of all other expenses incurred as a result of a breach of any term or condition or any event of default on a direct loan.
 (2)AmountA charge under this subsection shall not exceed one percent of the principal amount requested in the application. The Secretary shall prescribe standards for applying the charges to ensure that it does not prevent a Class II or Class III railroad from having adequate access to direct loans and loan guarantees under this title.
 (3)Fees credited to safety accountAmounts collected under this subsection shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended to pay for the costs described in this subsection..
 (h)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for the cost of direct loans and loan guarantees pursuant to sections 502 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210).
 1404.State infrastructure bank programSection 610 of title 23, United States Code, is amended— (1)in subsection (d)—
 (A)by striking paragraph (1)(A) and inserting in its place the following:  (A)10 percent of the funds apportioned to the State for each fiscal year under each of sections 104(b)(1) and 104(b)(2); and;
 (B)in paragraph (2), by striking of fiscal years 2005 through 2009 and inserting fiscal year; and (C)in paragraph (3), by striking of fiscal years 2005 through 2009 and inserting fiscal year; and
 (2)in subsection (k), by striking of fiscal years 2005 through 2009 and inserting fiscal year. 1405.Toll roads, bridges, tunnels, and ferries (a)TollingSection 129(a) of title 23, United States Code, is amended—
 (1)in paragraph (1)— (A)by striking subparagraphs (B), (G), and (H) and redesignating—
 (i)subparagraphs (C) through (F) as subparagraphs (B) through (E), respectively; and (ii)subparagraph (I) as subparagraph (H);
 (B)in subparagraph (B), as redesignated, by— (i)inserting , including such facilities after tunnel in the first place it appears; and
 (ii)adding a comma after Interstate System; and (C)by inserting after subparagraph (E), as redesignated, the following:
								
 (F)reconstruction of a toll-free Federal-aid highway on the Interstate System and conversion of the highway to a toll facility, subject to the approval of the Secretary in accordance with paragraph (12);
 (G)conversion of 1 or more lanes on a toll-free highway, bridge or tunnel (including highways, bridges or tunnels on the Interstate System) to a toll facility for the purpose of reducing or managing high levels of congestion, subject to the approval of the Secretary in accordance with paragraph (12); and;
 (2)in paragraph (3)(A), by— (A)striking shall use and inserting shall ensure that;
 (B)inserting are used after toll facility in the second place it appears; (C)redesignating clauses (iv) and (v) as clauses (vi) and (vii), respectively;
 (D)inserting after clause (iii) the following:  (iv)any costs necessary for the improvement and operation of public transportation service that—
 (I)is provided within the transportation corridor in which the toll facility is located; or (II)contributes to the improved operation of the toll facility or the highway on which the toll facility is located;
 (v)any costs necessary for mitigating any adverse impacts related to the tolling of the facility and identified under the National Environmental Policy Act process as a priority by the State or public authority imposing the tolls;; and
 (E)inserting or chapter 53 of title 49 before the period at the end of clause (vii), as redesignated; (3)by amending paragraph (4) to read as follows:
							
								(4)Requirements for tolling for congestion management
 (A)In generalA public authority with jurisdiction over a toll-free highway, bridge, or tunnel that is converted to a toll facility that is tolled under paragraph (1)(G) shall manage the demand to use the facility by varying the toll amount that is charged.
 (B)HOV facilitiesA high occupancy vehicle facility converted to a toll facility under paragraph (1)(G) shall be subject to the requirements of section 166 of this title.;
 (4)by redesignating paragraph (10) as paragraph (11); (5)by inserting after paragraph (9) the following:
							
 (10)Electronic toll collectionFees collected from motorists using a toll facility that is tolled pursuant to this section and opened to traffic on or after October 1, 2016, shall be collected only through the use of noncash electronic technology that optimizes the free flow of traffic on the toll facility.; and
 (6)by inserting at the end the following:  (12)ApprovalA facility tolled under paragraph (1)(F) or (1)(G) shall receive the approval of the Secretary according to criteria that the Secretary shall publish in the Federal Register..
 (b)Ferry boatsSection 129(c)(2) of title 23, United States Code, is amended by inserting , ferry boats carrying commercial motor vehicles and passengers, before the phrase and ferry boats carrying passengers only.. (c)Interstate system reconstruction and rehabilitation pilot programSection 1216(b) of the Transportation Equity Act for the 21st Century (Public Law 105–178) is repealed.
 1406.Tax-exempt financing for qualified surface transportation projectsSection 142(m)(2)(A) of the Internal Revenue Code of 1986 (26 U.S.C. 142(m)(2)(A)) is amended by striking $15,000,000,000 and inserting $19,000,000,000.
 1407.Pay for successTo the extent practicable, the Secretary shall encourage the use of pay for success contracting in the implementation of the programs administered by the Department.
				1408.Assistant Secretary for Innovative Finance
 (a)Establishment of assistant secretary positionSection 102(e)(1) of title 49, as amended by section 8110 of this Act, is further amended— (1)by striking 6 Assistant Secretaries and inserting 7 Assistant Secretaries; and
 (2)in subparagraph (A), by inserting an Assistant Secretary for Innovative Finance, before and an Assistant Secretary. (b)Conforming amendment to title 5Section 5315 of title 5, as amended by section 8110 of this Act, is further amended by striking (5) in the undesignated item relating to Assistant Secretaries of Transportation and inserting (6).
					IIFederal-Aid Highways
			AAuthorizations and Programs
				2001.Authorization of appropriations
 (a)In generalThe following sums are authorized to be appropriated out of the Highway Account of the Transportation Trust Fund:
 (1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation program under section 133 of such title, the highway safety improvement program under section 148 of such title, the congestion mitigation and air quality improvement program under section 149 of such title, and to carry out section 134 of such title—
 (A)$38,640,000,000 for fiscal year 2016; (B)$39,413,000,000 for fiscal year 2017;
 (C)$40,182,000,000 for fiscal year 2018; (D)$40,984,000,000 for fiscal year 2019;
 (E)$41,792,000,000 for fiscal year 2020; and (F)$42,627,000,000 for fiscal year 2021.
 (2)Critical immediate safety investments programFor the critical immediate safety investments program under section 2012 of this Act— (A)$7,450,000,000 for fiscal year 2016;
 (B)$6,250,000,000 for fiscal year 2017; (C)$5,000,000,000 for fiscal year 2018;
 (D)$3,800,000,000 for fiscal year 2019; (E)$3,550,000,000 for fiscal year 2020; and
 (F)$3,350,000,000 for fiscal year 2021. (3)Federal lands and tribal transportation programs (A)Tribal transportation programFor the Tribal transportation program under section 202 of title 23, United States Code—
 (i)$507,000,000 for fiscal year 2016; (ii)$517,000,000 for fiscal year 2017;
 (iii)$527,000,000 for fiscal year 2018; (iv)$538,000,000 for fiscal year 2019;
 (v)$548,760,000 for fiscal year 2020; and (vi)$559,735,000 for fiscal year 2021.
 (B)Federal lands transportation programFor the Federal lands transportation program under section 203 of such title— (i)$370,000,000 for fiscal year 2016;
 (ii)$377,000,000 for fiscal year 2017; (iii)$385,000,000 for fiscal year 2018;
 (iv)$393,000,000 for fiscal year 2019; (v)$400,860,000 for fiscal year 2020; and
 (vi)$408,877,000 for fiscal year 2021, of which 5 percent of the amount made available for each fiscal year shall be for the United States Army Corps of Engineers; 15 percent of the amount made available for each fiscal year shall be for the United States Forest Service; and 80 percent of the amount made available for each fiscal year shall be for the Department of the Interior and divided by the Secretary of the Interior, with notification to the Secretary, among the National Park Service, the Fish and Wildlife Service, the Bureau of Land Management, and the Bureau of Reclamation.(C)Federal lands access programFor the Federal lands access program under section 204 of such title—
 (i)$250,000,000 for fiscal year 2016; (ii)$255,000,000 for fiscal year 2017;
 (iii)$260,000,000 for fiscal year 2018; (iv)$265,000,000 for fiscal year 2019;
 (v)$270,000,000 for fiscal year 2020; and (vi)$275,000,000 for fiscal year 2021.
 (D)Nationally significant Federal lands and tribal projects programFor the nationally significant Federal lands and Tribal projects program under section 2008 of this Act, $150,000,000 for each of fiscal years 2016 through 2021.
 (4)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of such title, $1,000,000,000 for each of fiscal years 2016 through 2021.
						(5)Federal allocation programs
 (A)On-the-job trainingFor surface transportation and technology training and summer transportation institutes under section 140(b) of such title—
 (i)$11,000,000 for fiscal year 2016; (ii)$11,000,000 for fiscal year 2017;
 (iii)$11,000,000 for fiscal year 2018; (iv)$12,000,000 for fiscal year 2019;
 (v)$12,000,000 for fiscal year 2020; and (vi)$12,000,000 for fiscal year 2021.
 (B)Disadvantaged business enterprisesFor training programs and assistance programs under section 140(c) of such title— (i)$11,000,000 for fiscal year 2016;
 (ii)$11,000,000 for fiscal year 2017; (iii)$11,000,000 for fiscal year 2018;
 (iv)$12,000,000 for fiscal year 2019; (v)$12,000,000 for fiscal year 2020; and
 (vi)$12,000,000 for fiscal year 2021. (C)Highway use tax evasion projectsFor highway use tax evasion projects under section 143 of such title, $10,000,000 for each of fiscal years 2016 through 2021.
 (D)Construction of ferry boats and ferry terminal facilitiesFor the construction of ferry boats and ferry terminal facilities under section 147 of such title— (i)$70,000,000 for fiscal year 2016;
 (ii)$71,000,000 for fiscal year 2017; (iii)$73,000,000 for fiscal year 2018;
 (iv)$74,000,000 for fiscal year 2019; (v)$75,420,000 for fiscal year 2020; and
 (vi)$76,868,000 for fiscal year 2021. (E)Performance management data support programFor the performance management data support program under section 150(f) of title 23, United States Code, $10,000,000 for each of fiscal years 2016 through 2021.
 (F)Territorial and puerto rico highway programFor the territorial and Puerto Rico highway program under section 165 of such title— (i)$190,000,000 for fiscal year 2016;
 (ii)$194,000,000 for fiscal year 2017; (iii)$198,000,000 for fiscal year 2018;
 (iv)$202,000,000 for fiscal year 2019; (v)$206,040,000 for fiscal year 2020; and
 (vi)$210,161,000 for fiscal year 2021. (G)Jobs-driven skills and opportunity programs$100,000,000 in each of fiscal years 2016 through 2021, of which—
 (i)$30,000,000 for each such fiscal year shall be for the jobs-driven skills training program under section 140(b) of such title (as added by section 1208 of this Act); and
 (ii)$70,000,000 for each such fiscal year shall be for the connection to opportunity pilot program under section 134(q) of such title and section 5303(q) of title 49, United States Code (as added by section 1209 of this Act).
								(b)Disadvantaged business enterprises
 (1)DefinitionsIn this subsection, the following definitions apply: (A)Small business concern (i)In generalThe term small business concern means a small business concern as the term is used in section 3 of the Small Business Act (15 U.S.C. 632).
 (ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection.
 (2)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under titles II and III of this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals.
 (3)Annual listing of disadvantaged business enterprisesEach State that receives funds under title II of this Act, title III of this Act, title VIII of this Act, or section 403 of title 23, United States Code, shall annually—
 (A)survey and compile a list of the small business concerns referred to in paragraph (2) in the State, including the location of the small business concerns in the State; and
 (B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by—
 (i)women; (ii)socially and economically disadvantaged individuals (other than women); and
 (iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. (4)Uniform certification (A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection.
 (B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern—
 (i)on-site visits; (ii)personal interviews with personnel;
 (iii)issuance or inspection of licenses; (iv)analyses of stock ownership;
 (v)listings of equipment; (vi)analyses of bonding capacity;
 (vii)listings of work completed; (viii)examination of the resumes of principal owners;
 (ix)analyses of financial capacity; and (x)analyses of the type of work preferred.
 (5)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary—
 (A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and (B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program.
 (6)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under titles II and III of this Act and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (2) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (2) is unconstitutional.
						(c)Conforming amendments
 (1)Puerto rico and territorial highwaysSection 165(a) of title 23, United States Code, is amended to read as follows:  (a)Division of fundsOf funds made available for the territorial and Puerto Rico highway program—
 (1)for fiscal year 2016— (A)$150,000,000 shall be for the Puerto Rico highway program under subsection (b); and
 (B)$40,000,000 shall be for the territorial highway program under subsection (c); (2)for fiscal year 2017—
 (A)$153,000,000 shall be for the Puerto Rico highway program under subsection (b); and (B)$41,000,000 shall be for the territorial highway program under subsection (c);
 (3)for fiscal year 2018— (A)$156,000,000 shall be for the Puerto Rico highway program under subsection (b); and
 (B)$42,000,000 shall be for the territorial highway program under subsection (c); (4)for fiscal year 2019—
 (A)$159,000,000 shall be for the Puerto Rico highway program under subsection (b); and (B)$43,000,000 shall be for the territorial highway program under subsection (c);
 (5)for fiscal year 2020— (A)$162,030,000 shall be for the Puerto Rico highway program under subsection (b); and
 (B)$44,010,000 shall be for the territorial highway program under subsection (c); and (6)for fiscal year 2021—
 (A)$165,120,750 shall be for the Puerto Rico highway program under subsection (b); and (B)$45,040,250 shall be for the territorial highway program under subsection (c)..
 (2)Disadvantaged business enterprisesSection 140(c) of such title is amended by striking From administrative funds made available under section 104(a), the Secretary shall deduct such sums as necessary, not to exceed $10,000,000 per fiscal year, for the administration of this subsection..
 (3)Highway use tax evasion projectsSection 143(b)(2) of such title is amended to read as follows:  (2)FundingFunds made available to carry out this section may be allocated to the Internal Revenue Service and the States at the discretion of the Secretary, except that of funds so made available for each fiscal year, $2,000,000 shall be available only to carry out intergovernmental enforcement efforts, including research and training..
 (4)Construction of ferry boats and ferry terminal facilitiesSection 147 of such title is amended— (A)by striking subsection (e); and
 (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. 2002.Obligation limitation (a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed—
 (1)$50,068,248,000 for fiscal year 2016; (2)$50,705,248,000 for fiscal year 2017;
 (3)$51,263,248,000 for fiscal year 2018; (4)$51,876,248,000 for fiscal year 2019;
 (5)$52,485,293,000 for fiscal year 2020; and (6)$53,169,199,000 for fiscal year 2021.
 (b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— (1)section 125 of title 23, United States Code;
 (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714);
 (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119);
 (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198);
 (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027);
 (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years);
 (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used;
 (10)section 105 of title 23, United States Code (but, for each of fiscal years 2005 through 2012, only in an amount equal to $639,000,000 for each of those fiscal years);
 (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; and
 (12)section 119 of title 23, United States Code (but, for each of fiscal years 2013 through 2021, only in an amount equal to $639,000,000 for each of those fiscal years).
 (c)Distribution of obligation authorityFor each of fiscal years 2015 through 2021, the Secretary— (1)shall not distribute obligation authority provided by subsection (a) for the fiscal year for—
 (A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and
 (B)amounts authorized for the Bureau of Transportation Statistics; (2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts—
 (A)made available from the Highway Trust Fund (other than the Mass Transit Account) or from the Highway Account of the Transportation Trust Fund for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and
 (B)for which obligation authority was provided in a previous fiscal year; (3)shall determine the proportion that—
 (A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to
 (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (11) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(12) for the fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection;
 (4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under section 202 or 204 of that title, by multiplying—
 (A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for the fiscal year; and
 (5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the national highway performance program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(12) and the amounts apportioned under sections 202 and 204 of that title) or under this Act in the proportion that—
 (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, or under this Act to each State for the fiscal year; bears to
 (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, or under this Act to all States for the fiscal year.
 (d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2016 through 2021—
 (1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and
 (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of Public Law 112–141) and 104 of title 23, United States Code.
						(e)Applicability of obligation limitations to transportation research programs
 (1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under—
 (A)chapter 5 of title 23, United States Code; and (B)title VIII of this Act.
 (2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and
 (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.
							(f)Redistribution of certain authorized funds
 (1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2016 through 2021, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that—
 (A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year.
 (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5).
 (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.
						2003.Apportionment
 (a)Section 104 amendmentsSection 104 of title 23, United States Code, is amended— (1)by amending subsection (a)(1) to read as follows:
							
 (1)In generalThere are authorized to be appropriated from the Highway Account of the Transportation Trust Fund to be made available to the Secretary for administrative expenses of the Federal Highway Administration—
 (A)$442,248,000 for fiscal year 2016; (B)$451,248,000 for fiscal year 2017;
 (C)$460,248,000 for fiscal year 2018; (D)$469,248,000 for fiscal year 2019;
 (E)$478,633,000 for fiscal year 2020; and (F)$488,206,000 for fiscal year 2021.;
 (2)in subsection (c)(2)— (A)by adding and thereafter after 2014 the first time it appears; and
 (B)in subparagraph (A) by adding and each fiscal year thereafter after 2014; and (3)by inserting at the end the following:
							
 (h)Implementation of future strategic highway research program findings and resultsBefore making an apportionment under subsection (c) for each of fiscal years 2016 through 2021, the Secretary may set aside up to $25,000,000 for each fiscal year to carry out the implementation of future strategic highway research program findings and results under section 503(c)(2)(C). Funds expended under this subsection shall not be considered to be part of the extramural budget of the agency for the purpose of section 9 of the Small Business Act (15 U.S.C. 638)..
 (b)Conforming amendmentSection 505 of title 23, United States Code, is amended by striking subsection (c) and redesignating subsections (d) and (e) as (c) and (d), respectively.
					2004.Federal lands transportation program
 (a)DefinitionsSection 101(a) of title 23, United States Code, is amended— (1)in paragraph (8) by striking is adjacent to,; and
 (2)by striking paragraphs (9) and (10) and redesignating paragraphs (11) through (34) as paragraphs (9) through (32), respectively.
 (b)Other amendmentsSection 203 of title 23, United States Code, is amended— (1)in subsection (a)(1), by—
 (A)striking ; and at the end of subparagraph (C) and inserting a period; and (B)striking subparagraph (D);
 (2)in subsection (b)(1)— (A)in the matter preceding subparagraph (A), by striking 2011 and inserting 2012; and
 (B)in subparagraph (B)— (i)by striking ; and at the end of clause (iv) and inserting a semicolon;
 (ii)by striking the period at the end of clause (v) and inserting ; and; and (iii)by inserting at the end the following:
									
 (vi)the Bureau of Reclamation.; (3)at the end of subsection (c)(2)(B), by inserting the following:
							
 (vi)The Bureau of Reclamation.; and (4)by striking subsection (d).
 (c)Performance managementSection 203(b)(2)(B) of title 23, United States Code, is amended by inserting performance management, including after support. 2005.Emergency relief for federally owned roads (a)Federal shareSection 120(e)(2) of title 23, United States Code, is amended by striking Federal land access transportation facilities and inserting other federally owned roads that are open to public travel (as defined in section 125(e)(1) of this title).
 (b)EligibilitySection 125(d)(3) of title 23, United States Code, is amended— (1)at the end of subparagraph (A) by striking or;
 (2)at the end of subparagraph (B) by striking the period and inserting ; or; and (3)by inserting at the end the following:
							
 (C)projects eligible for assistance under this section located on Tribal transportation facilities, Federal lands transportation facilities, or other federally owned roads that are open to public travel..
 (c)DefinitionSection 125(e) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:
						
 (1)DefinitionsIn this subsection— (A)open to public travel means, with respect to a road, that, except during scheduled periods, extreme weather conditions, or emergencies, the road is maintained and open to the general public and can accommodate travel by a standard passenger vehicle, without restrictive gates or prohibitive signs or regulations, other than for general traffic control or restrictions based on size, weight, or class of registration; and
 (B)standard passenger vehicle means a vehicle with six inches of clearance from the lowest point of the frame, body, suspension, or differential to the ground..
					2006.Tribal High Priority Projects Program and Tribal Transportation Program amendments
 (a)In generalSection 202 of title 23, United States Code, is amended as follows: (1)In subsection (a)(1)—
 (A)in subparagraph (A), by striking the final semicolon and inserting ; and; (B)in subparagraph (B), by striking ; and and inserting a period; and
 (C)by striking subparagraph (C). (2)In subsection (b)(3)(A)(i), by striking and subsections (c), (d), and (e) and inserting and subsections (a)(6), (c), (d), (e), and (g).
 (3)In subsection (c)(1), by striking 2 percent and inserting 3 percent. (4)In subsection (d)(2), by striking 2 percent and inserting 4 percent.
 (5)Inserting after subsection (f) the following:  (g)Tribal high priority projects program (1)FundingBefore making any distribution under subsection (b), the Secretary shall set aside not more than 7 percent of the funds made available for the Tribal transportation program for that fiscal year to carry out this subsection.
 (2)Eligible ApplicantsApplicants eligible for program funds under this subsection include— (A)an Indian tribe whose annual allocation of funding under subsection (b) is insufficient to complete the highest priority project of the Indian tribe;
 (B)a governmental subdivision of an Indian tribe— (i)that is authorized to administer the funding of the Indian tribe under this section; and
 (ii)for which the annual allocation under subsection (b) is insufficient to complete the highest priority project of the Indian tribe; or
 (C)any Indian tribe or governmental subdivision of an Indian tribe that has an emergency or disaster with respect to a transportation facility included on the national inventory of Tribal transportation facilities under subsection (b)(1).
 (3)Eligible facilities and activitiesTo be funded under this subsection, a project— (A)shall be on a Tribal transportation facility that is included in the national inventory of Tribal transportation facilities under subsection (b)(1); and
 (B)except as specified in paragraph (4), shall be an activity eligible under— (i)subsection (a)(1); or
 (ii)the emergency relief program, authorized under section 125 of this title, but that does not meet the funding thresholds under part 668 of title 23, Code of Federal Regulations.
 (4)Limitation on use of fundsFunds under this subsection shall not be used for— (A)transportation planning;
 (B)research; (C)routine maintenance activities;
 (D)structures and erosion protection unrelated to transportation and roadways; (E)general reservation planning not involving transportation;
 (F)landscaping and irrigation systems not involving a transportation program or project; (G)work performed on a project that is not included on a transportation improvement program approved by the Federal Highway Administration, unless otherwise authorized by the Secretary of the Interior and the Secretary;
 (H)the purchase of equipment, unless otherwise authorized by Federal law; or (I)the condemnation of land for recreational trails.
										(5)Project Applications; funding
 (A)In generalTo apply for funds under this subsection, an eligible applicant shall submit to the Department of the Interior or the Department of Transportation an application that includes—
 (i)project scope of work, including deliverables, budget, and timeline; (ii)the amount of funds requested;
 (iii)project information addressing— (I)the ranking criteria identified in subparagraph (C); or
 (II)the nature of the emergency or disaster; (iv)documentation that the project meets the definition of a Tribal transportation facility and is included in the national inventory of Tribal transportation facilities under subsection (b)(1);
 (v)documentation of official Tribal action requesting the project; (vi)documentation from the Indian tribe providing authority for the Secretary of the Interior to place the project on a transportation improvement program if the project is selected and approved; and
 (vii)any other information the Secretary of the Interior or Secretary considers appropriate to make a determination.
 (B)Limitation on ApplicationsAn applicant for funds under the program may only have one application for assistance under this subsection pending at any one time, including any emergency or disaster project application under paragraph (6).
										(C)Application ranking
 (i)In generalThe Secretary of the Interior and the Secretary shall determine the eligibility of, and fund, program applications, subject to the availability of funds.
 (ii)Ranking criteriaThe project ranking criteria for applications under this subsection shall include— (I)the existence of safety hazards with documented fatality and injury crashes;
 (II)the number of years since the Indian tribe last completed a construction project funded by the Indian Reservation Roads program (as in effect the day before the date of enactment of MAP–21) or the Tribal Transportation Program under section 202 of title 23, United States Code;
 (III)the readiness of the Indian tribe to proceed to construction or bridge design need; (IV)the percentage of project costs matched by funds that are not provided under this section, with projects with a greater percentage of other sources of matching funds ranked ahead of lesser matches);
 (V)the amount of funds requested, with requests for lesser amounts given greater priority; (VI)the challenges caused by geographic isolation; and
 (VII)all-weather access for employment, commerce, health, safety, educational resources, or housing. (iii)Project scoring matrixThe project scoring matrix established in subpart I of part 170 of title 25, Code of Federal Regulations (as in effect on July 19, 2004), shall be used to rank all applications accepted under this subsection.
											(D)Funding priority list
 (i)In generalThe Secretary of the Interior and the Secretary shall jointly produce a funding priority list that ranks the projects approved for funding under the program.
 (ii)LimitationThe number of projects on the list shall be limited by the amount of funding set aside for this subsection.
 (E)TimelineThe Secretary of the Interior and the Secretary shall— (i)establish deadlines for applications;
 (ii)notify all applicants and Regions in writing of acceptance of applications; (iii)rank all accepted applications in accordance with the project scoring matrix, develop the funding priority list, and return unaccepted applications to the applicant with an explanation of deficiencies;
 (iv)notify all accepted applicants of the projects included on the funding priority list; and (v)distribute funds to successful applicants.
											(6)Emergency or disaster project Applications
 (A)In generalNotwithstanding paragraph (5)(E), an eligible applicant may submit an emergency or disaster project application at any time.
 (B)Consideration as priorityThe Secretary of the Interior and the Secretary shall— (i)consider project applications submitted under this paragraph to be a priority project under this subsection; and
 (ii)fund the project applications in accordance with subparagraph (C). (C)Funding (i)In generalIf an eligible applicant submits an application for a project under this paragraph before the issuance of the list under paragraph (5)(D) and the project is determined to be eligible for program funds, the Secretary of the Interior and the Secretary shall provide funding for the project before providing funding for other approved projects on the list.
 (ii)Submission after issuance of listIf an eligible applicant submits an application under this subsection after the issuance of the list under paragraph (5)(D) and the distribution of program funds in accordance with the list, the Secretary of the Interior and the Secretary shall provide funding for the project on the date on which unobligated funds provided to projects on the list are returned to the respective Department.
 (iii)Effect on other projectsIf the Secretary of the Interior and the Secretary use funding previously designated for a project on the list under paragraph (5)(D) to fund an emergency or disaster project under this paragraph, the project on the list that did not receive funding as a result of the redesignation of funds shall move to the top of the list the following year.
 (D)Emergency or disaster project costThe cost of a project submitted as an emergency or disaster under this paragraph shall equal at least 10 percent of the distribution of funds of the Indian tribe under subsection (b).
 (7)Limitation on project amountsProject funding shall be limited to a maximum of $1,500,000 per application, except that funding for disaster or emergency projects shall also be limited to the estimated cost of repairing damage to the Tribal transportation facility.
 (8)Cost estimate certificationAll cost estimates prepared for a project shall be required to be submitted by the applicant to the Secretary of the Interior or the Secretary for certification and approval..
 (b)Conforming amendmentSection 1123 of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) is repealed.
 2007.Federal lands access program Federal shareSection 201(b)(7) of title 23, United States Code, is amended— (1)in subparagraph (A), by striking shall be 100 percent and inserting may be up to 100 percent; and
 (2)in subparagraph (B), by inserting before the final period , except that the Federal share for the cost of a project on a Federal lands access transportation facility owned by a county, town, township, municipal, Tribal, or local government may be up to 95 percent.
					2008.Nationally significant Federal lands and Tribal projects program
 (a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 206 the following:  207.Nationally significant Federal lands and tribal projects program (a)PurposeThe Secretary shall establish a nationally significant Federal lands and tribal projects program to provide funding needed to construct, reconstruct, or rehabilitate nationally significant Federal lands and Tribal transportation projects.
								(b)Applicants
 (1)In generalExcept as specified in paragraph (2), entities eligible to receive funds under sections 201, 202, 203 and 204 of this title may apply for funding under this program.
 (2)Special ruleA State, county or local government may only apply if sponsored by an eligible Federal Land Management Agency or Indian tribe.
 (c)Eligible projectsAn eligible project under this section shall be a single continuous project— (1)on a Federal lands transportation facility, a Federal lands access transportation facility, or a Tribal transportation facility, as defined under section 101 of this title, except that such facility is not required to be included on an inventory as described under section 202 or 203 of title 23, United States Code;
 (2)for which completion of activities required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been demonstrated through a record of decision with respect to the project, a finding that the project has no significant impact, or a determination that the project is categorically excluded; and
 (3)having an estimated cost, based on the results of preliminary engineering, equal to or exceeding $25,000,000, with priority consideration given to projects with an estimated cost equal to or exceeding $50,000,000.
 (d)Eligible activitiesAn applicant receiving funds under this section may only use such funds for construction, reconstruction, and rehabilitation activities, except that activities related to project design are not eligible.
 (e)ApplicationsApplicants shall submit to the Secretary an application in such form and in accordance with such requirements as the Secretary shall establish.
 (f)Selection criteriaIn selecting a project to receive funds under this program the Secretary shall consider the extent to which the project—
 (1)furthers Departmental goals such as state of good repair, environmental sustainability, economic competitiveness, quality of life, or safety;
 (2)improves the condition of critical multimodal transportation facilities; (3)needs construction, reconstruction, or rehabilitation;
 (4)is included in or eligible for inclusion in the National Register of Historic Places; (5)enhances environmental ecosystems;
 (6)uses new technologies and innovations that enhance the efficiency of the project; (7)is supported by funds other than those received under this title to construct, maintain, and operate the facility;
 (8)spans 2 or more States; and (9)serves lands owned by multiple Federal agencies or Tribes..
					(b)Conforming amendments
 (1)Availability of fundsSection 201(b) of such title is amended— (A)in paragraph (1), by inserting nationally significant Federal lands and tribal projects program, after Federal lands transportation program,;
 (B)in paragraph (4)(A), by inserting nationally significant Federal lands and tribal projects program, after Federal lands transportation program,; and (C)by adding at the end of paragraph (7) the following:
								
 (C)Nationally significant Federal lands and tribal projects programThe Federal share of the cost of a project carried out under the nationally significant Federal lands and tribal projects program may be up to 100 percent..
 (2)PlanningSection 201(c)(3) of such title is amended by inserting nationally significant Federal lands and tribal projects program after Federal lands transportation program, the first time it appears. (3)AnalysisThe analysis for chapter 2 of such title is amended by inserting after the item related to 206 the following:
							
								
									207. Nationally significant Federal lands and tribal projects program..
						2009.Federal lands programmatic activities
 (a)Transportation planningSection 201(c) of title 23, United States Code, is amended— (1)in paragraph (6)(A) by—
 (A)inserting a period after Tribal transportation program; (B)inserting Data collected to implement the Tribal transportation program shall be before in accordance with; and
 (C)striking , including and inserting . Data collected under this paragraph includes; and (2)by striking paragraph (7) and inserting the following:
							
 (7)Cooperative research and technology deploymentThe Secretary may conduct cooperative research and technology deployment in coordination with Federal land management agencies, as deemed appropriate by the Secretary.
								(8)Funding
 (A)In generalTo implement activities described in this subsection for Federal lands transportation facilities, Federal lands access transportation facilities, and other federally owned roads open to public travel (as defined under section 125 of this title), the Secretary shall combine and use not more than 5 percent for each fiscal year of the funds authorized for programs under sections 203 and 204 of this title.
 (B)Other activitiesIn addition to the activities specified in subparagraph (A), funds described under such subparagraph may also be used for—
 (i)bridge inspections on any federally owned bridge even if such bridge is not included on the inventory, as described under section 203 of this title; and
 (ii)transportation planning activities undertaken by any Federal agency. (C)Eligible entitiesFunds described under subparagraph (A) may be used by the following agencies:
 (i)Bureau of Land Management. (ii)Bureau of Reclamation.
 (iii)Military Surface Deployment and Distribution Command. (iv)National Park Service.
 (v)Tennessee Valley Authority. (vi)United States Air Force.
 (vii)United States Army. (viii)United States Army Corps of Engineers.
 (ix)United States Fish & Wildlife Service. (x)United States Forest Service.
 (xi)United States Navy. (D)Special ruleNotwithstanding subparagraphs (A) through (C), a Federal Land Management Agency receiving funds to carry out section 203 of this title may use funds authorized for that section to meet the requirements of this subsection..
 (b)CoordinationSection 201 of such title is amended by adding at the end the following:  (f)Federal lands transportation executive councilThe Secretary periodically shall convene and chair a Federal Lands Transportation Executive Council, which shall be composed of Secretaries of the appropriate Federal Land Management Agencies or their designees, and chaired by the Secretary or the Secretary’s designee. The purpose of the Federal Lands Transportation Executive Council is to consult on interdepartmental data standardization, technology integration, and interdepartmental consistency..
 2010.Bridges requiring closure or load restrictionsSection 144(h) of title 23, United States Code, is amended by— (1)redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively;
 (2)inserting after paragraph (5), the following new paragraph:  (6)Bridges requiring closure or load restrictions (A)Bridges owned by Federal agencies or tribal governmentsIf a Federal agency or Tribal government fails to ensure that any highway bridge that is open to public travel and is located within the jurisdiction of the Federal agency or Tribal government is properly closed or restricted to loads it can carry safely, the Secretary—
 (i)shall, upon learning of the need to close such bridge or to restrict loads on it, require the Federal agency or Tribal government to take action necessary to—
 (I)close the bridge within 48 hours; or (II)within 30 days, restrict public travel on the bridge to loads the bridge can carry safely; and
 (ii)may, if the Federal agency or Tribal government fails to take action necessary under clause (i), withhold all funding authorized under this title for the Federal agency or Tribal government.
 (B)Other bridgesIf a State fails to ensure that any highway bridge (other than a bridge described in subparagraph (A)) that is open to public travel and is located within the boundaries of the State is properly closed or restricted to loads it can carry safely, the Secretary—
 (i)shall, upon learning of the need to close such bridge or to restrict loads on it, require the State to take action necessary to—
 (I)close the bridge within 48 hours; or (II)within 30 days, restrict public travel on the bridge to loads the bridge can carry safely; and
 (ii)may, if the State fails to take action necessary under clause (i), withhold approval for Federal-aid projects in such State.; and
 (3)in paragraph (8), as redesignated, by striking (6) and inserting (7). 2011.Broadband infrastructure deployment (a)PolicyIt is in the national interest for the Department of Transportation and State departments of transportation to expand the use of rights-of-way on Federal-aid highways to accommodate broadband infrastructure; to ensure the safe and efficient accommodation of broadband infrastructure in the public right-of-way; to identify areas where additional broadband infrastructure is most needed; to include broadband stakeholders in the transportation planning process; to coordinate highway construction plans with other statewide telecommunications and broadband plans; and to improve broadband connectivity to rural communities and improve broadband services in urban areas.
					(b)Establishment of broadband infrastructure deployment initiative
 (1)In generalTo advance the policy identified in subsection (a), the Secretary shall carry out a broadband infrastructure deployment initiative under this section.
 (2)Advancing the use of best practicesIn order to expand the installation of broadband infrastructure, the Secretary shall require each State that receives funds under title II of this Act to meet the following requirements:
 (A)Broadband coordinationEach State department of transportation shall— (i)have a broadband utility coordinator responsible for coordinating the broadband infrastructure needs of the State with Federal-aid highway projects;
 (ii)provide for online registration of broadband infrastructure entities that seek to be included in such broadband infrastructure coordination efforts within the State;
 (iii)coordinate with other State and local agencies and broadband infrastructure entities registered with the State department of transportation under clause (ii) and the First Responder Network Authority (FirstNet) as established in section 6204 of the Middle Class Tax Relief and Job Creation Act of 2012 (42 U.S.C. 1424), to review areas within the State that are unserved or underserved by broadband; and
 (iv)include broadband infrastructure entities registered with the State department of transportation under clause (ii) in the transportation planning processes under sections 134 and 135 of title 23, United States Code.
 (B)Broadband infrastructure coordination planEach State department of transportation shall— (i)based on the coordination under subparagraph (A), develop a comprehensive State broadband infrastructure coordination plan to expand the adoption and deployment of broadband infrastructure within the State through, at a minimum, the use of rights-of-way for Federal-aid highways and strategies to support increased availability and adoption in unserved and underserved areas in accordance with paragraph (2)(A)(iii);
 (ii)to the extent practicable, coordinate the State broadband infrastructure coordination plan with other statewide telecommunication or broadband plans, and with State and local transportation and land use plans;
 (iii)include in its State broadband infrastructure coordination plan strategies to minimize repeated excavations that involve the installation of broadband infrastructure in the right-of-way; and
 (iv)include in its State broadband infrastructure coordination plan strategies to support increased broadband availability and adoption in unserved and underserved areas in accordance with paragraph (2)(A)(iii).
 (C)Right-of-way accessNotwithstanding any other provision of law— (i)each State department of transportation shall—
 (I)allow the installation of broadband infrastructure in the right-of-way of every Federal-aid highway to the extent the State holds sufficient ownership rights to authorize such accommodation; and
 (II)establish reasonable conditions to provide right-of-way access to broadband infrastructure entities to construct, operate, and maintain broadband infrastructure, and may prohibit such uses that would adversely affect highway or traffic safety. Such use and access shall be free of charge to a broadband infrastructure entity requesting access for the purposes of broadband infrastructure installation; and
 (ii)each State may— (I)designate one or more longitudinal areas within each right-of-way to accommodate broadband infrastructure; and
 (II)require all broadband infrastructure entities to locate their broadband infrastructure within such longitudinal areas.
 (D)InnovationEach State department of transportation shall consider new technology and construction practices that would allow for the safe and efficient accommodation of broadband infrastructure in the right-of-way.
 (3)State flexibilityA State meeting the requirements under paragraph (2) may use funds authorized for the surface transportation program under section 133 of title 23, United States Code, and the national highway performance program under section 119 of such title, to install broadband infrastructure as part of a Federal-aid highway project located in an area identified under paragraph (2)(A)(iii), and the broadband infrastructure may be utilized to support non-transportation purposes in addition to transportation purposes.
 (c)DefinitionsIn this section, the following definitions apply: (1)Broadband infrastructureThe term broadband infrastructure means buried or aerial facilities, wireless or wireline connection that enables users to send and receive voice, video, data, graphics, or a combination thereof.
 (2)Broadband infrastructure entityThe term broadband infrastructure entity means any entity that installs, owns, or operates broadband infrastructure and provides services to members of the public.
 (3)Right-of-wayThe term right-of-way means any real property, or interest therein, acquired, dedicated, or reserved for the construction, operation, and maintenance of a Federal-aid highway.
 (4)StateThe term State means any of the 50 States, the District of Columbia, or Puerto Rico. 2012.Critical Immediate Investments Program (a)EstablishmentThe Secretary shall establish a program under this section to make critical and immediate improvements to infrastructure and highway safety. This program shall include—
 (1)the interstate bridge revitalization initiative under subsection (b); (2)the systemic safety initiative under subsection (c); and
 (3)the state of good repair initiative under subsection (d). (b)Interstate bridge revitalization initiative (1)ApportionmentThe Secretary shall apportion funds made available to carry out this subsection for a fiscal year among States in the ratio that—
 (A)the amount of funds that the Secretary apportions to the State for such fiscal year for the national highway performance program under section 104(b)(1) of title 23, United States Code; bears to
 (B)the amount of funds that the Secretary apportions to all States for such fiscal year for such program under such section.
							(2)Use of funds
 (A)If above thresholdIf the Secretary determines that more than 5 percent of the total deck area of bridges on the Interstate System in a State is located on bridges that the Secretary has classified as structurally deficient, the State may use funds under this subsection to repair, rehabilitate, or replace structurally deficient bridges on the Interstate System.
 (B)If below thresholdIf the Secretary determines that less than 5 percent of the total deck area of bridges on the Interstate System in a State is located on bridges that the Secretary has classified as structurally deficient, the State may use funds under this subsection to repair, rehabilitate, or replace structurally deficient bridges on the National Highway System.
 (C)ExclusionA State may not use funds under this subsection to construct a new bridge except as a replacement for an eligible structurally deficient bridge.
							(c)Systemic safety initiative
						(1)Distribution of funds
 (A)ApportionmentSubject to subparagraph (B), the Secretary shall apportion funds made available to carry out this subsection for a fiscal year among States in the ratio specified in subsection (b)(1).
 (B)Reservation of fundsBefore apportioning funds under paragraph (1) in a fiscal year, the Secretary shall reserve $150,000,000 under this subsection for use under paragraph (3).
							(2)Eligible uses of funds
 (A)In generalA State may use funds under this subsection on— (i)systemic safety improvements that are—
 (I)eligible uses of funding under section 148 of title 23, United States Code; (II)consistent with the State’s strategic highway safety plan under such section; and
 (III)located on a highway that is not owned by the State; and (ii)data improvement activities (or safety data systems) related to highways described in clause (i)(III).
 (B)Special ruleNotwithstanding subparagraph (A)(i)(III), if a State, in the judgment of the Secretary, meets its infrastructure safety needs relating to systemic safety improvements on highways that are not owned by the State, the State may use funds under this subsection on such an improvement—
 (i)that is located on a highway owned by the State; and (ii)that meets the requirements of subparagraphs (A)(i)(I) and (A)(i)(II).
								(3)Build to evaluate
 (A)In generalThe Secretary shall provide grants under this paragraph to— (i)allow local agencies to implement systemic safety improvements; and
 (ii)enable the Secretary to evaluate the effectiveness and in-service performance of such improvements. (B)Eligible ApplicantsA local agency seeking to receive a grant under this paragraph shall—
 (i)submit to the Secretary an application in such form and in accordance with such requirements as the Secretary shall establish; and
 (ii)agree to provide the Secretary with data and access sufficient, in the judgment of the Secretary, to allow the Secretary to rigorously evaluate the effectiveness and in-service performance of the projects that the agency implements with such a grant.
 (4)DefinitionsIn this subsection, the terms data improvement activities,safety data system,systemic safety improvement and strategic highway safety plan have the same meaning as in section 148 of title 23, United States Code. (d)State of good repair initiative (1)ApportionmentThe Secretary shall apportion funds made available to carry out this subsection for a fiscal year among States in the ratio specified in subsection (b)(1).
						(2)Eligible uses of funds
 (A)In generalSubject to subparagraph (B), a State may use funds under this subsection to— (i)reconstruct, resurface, restore, rehabilitate, or preserve a highway on the National Highway System; or
 (ii)replace, rehabilitate, preserve, or protect a bridge or tunnel on the National Highway System. (B)Preservation projectsA State may use 50 percent of the funds that the Secretary apportions to the State under paragraph (1) only for preservation or rehabilitation projects under subparagraph (A) that would prevent or reduce the need for more costly future repair or replacement.
 (3)Use of systemsIn selecting projects to fund under this subsection, a State shall use information from its pavement and bridge management systems to identify potential projects that need immediate action to preserve the asset and avoid further deterioration.
 (e)TransfersNotwithstanding subsection (d), a State may transfer up to 100 percent of its apportionment under such subsection—
 (1)to its apportionment under subsection (b) if, in the judgment of the Secretary, such transfer will help the State to meet the performance targets that the State has established under section 150(d) of title 23, United States Code, in relation to the national highway performance program; or
 (2)to its apportionment under subsection (c) if, in the judgment of the Secretary, such transfer will help the State to meet the performance targets that the State has established under section 150(d) of such title in relation to the highway safety improvement program.
						(f)Administration of funds
 (1)Availability of fundsOf the funds authorized for each fiscal year for the Critical Immediate Safety Investments Program— (A)25 percent shall be available for the Interstate Bridge Revitalization Initiative under subsection (b);
 (B)25 percent shall be available for the Systemic Safety Initiative under subsection (c); and (C)50 percent shall be available for the State of Good Repair Initiative under subsection (d).
 (2)Contract authorityExcept as specified in paragraph (2), funds made available for the program under this section shall be available for obligation and administered as if apportioned under chapter 1 of title 23, United States Code.
						(3)Federal share
 (A)In generalThe Federal share of the cost of a project under this section may be up to 80 percent of the total project cost.
 (B)Use of other Federal fundsA State may use to pay the non-Federal share of a project under this section Federal funds apportioned or allocated to the State under title 23, United States Code.
 2013.Appalachian Development Highway SystemSubsections (b) and (c) of section 1528 of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141; 126 Stat. 582) are amended by striking shall be 100 percent and inserting shall be up to 100 percent each place it appears.
 2014.Highway safety data improvementSection 148 of title 23, United States Code, is amended by adding at the end the following:  (k)Funds for highway safety data improvement (1)Reservation of funds (A)In generalBefore making an apportionment under section 104(c) for a fiscal year, the Secretary shall set aside, for highway safety data improvement activities on all public roads, from the funds described in subparagraph (B), the amount specified for that fiscal year in subparagraph (C).
 (B)Source of fundsThe funds referred to in subparagraph (A) are amounts authorized to be appropriated out of the Highway Account of the Transportation Trust Fund for that fiscal year for the national highway performance program under section 119, the surface transportation program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, and to carry out section 134.
 (C)Amount reservedThe amounts to be reserved under subparagraph (A) are— (i)$100,000,000 for fiscal year 2016;
 (ii)$100,000,000 for fiscal year 2017; (iii)$80,000,000 for fiscal year 2018;
 (iv)$80,000,000 for fiscal year 2019; (v)$70,000,000 for fiscal year 2020; and
 (vi)$70,000,000 for fiscal year 2021. (2)Apportionment to statesThe Secretary shall apportion funds set aside under this subsection for a fiscal year among States in the ratio that—
 (A)the amount of funds that the Secretary apportions to each State for such fiscal year for the highway safety improvement program under section 104(b)(3); bears to
 (B)the amount of funds that the Secretary apportions to all States for such fiscal year for such program under such section.
 (3)Use of fundsBefore using funds set aside under this subsection for other data improvement activities eligible under this section, a State shall first prioritize such funds for the collection, maintenance, and use of the following data elements as part of the State’s safety data system—
 (A)the subset of the model inventory of roadway elements established under subsection (f)(2) of this section;
 (B)horizontal curves; and (C)inventories of implemented safety improvements and sharing such information with other States.
 (4)Special ruleA State may use funds set aside under this subsection for any project eligible under this section if the State certifies to the Secretary that the State has met all of the State’s needs for highway safety data improvement..
				BPerformance Management
				2101.Performance management data support program
 (a)Performance management data support programSection 150 of title 23, United States Code, is amended by inserting at the end the following:  (f)Performance management data supportTo assist metropolitan planning organizations, States, and the Department in carrying out performance management analyses, including the performance management requirements of this chapter, the Secretary shall create and maintain data sets and data analysis tools. Such activities may include—
 (1)collecting and distributing vehicle probe data describing traffic on the National Highway System; (2)collecting household travel behavior data crossing local jurisdictional boundaries to accommodate external and through travel;
 (3)enhancing existing data collection and analysis tools to accommodate performance measures, targets, and related data;
 (4)enhancing existing data analysis tools to improve performance predictions in reports described in subsection (e) or section 5405 of title 49; and
 (5)developing tools to improve performance analysis and evaluate the effects of project investments on performance..
 (b)Federal shareSection 120 of such title is amended by adding at the end the following:  (l)Performance management data support programThe Federal share payable on account of an activity under the performance management data support program under section 150(f) shall be 100 percent of the cost of the activity..
					2102.Performance period adjustment
 (a)Highway safety improvement programSection 148(i) of title 23, United States Code, is amended in the matter preceding paragraph (1), by striking by the date that is 2 years after the date of the establishment of the performance targets.
 (b)National highway performance programSection 119 of title 23, United States Code, is amended— (1)in subsection (e)(7), by striking for 2 consecutive reports submitted under this paragraph shall include in the next report submitted and inserting shall include as part of the performance target report; and
 (2)in subsection (f)(1)(A), by striking If, during 2 consecutive reporting periods, the condition of the Interstate System, excluding bridges on the Interstate System, in a State falls and inserting If a State reports that the condition of the Interstate System, excluding bridges on the Interstate System, has fallen.
						2103.Multimodal accommodations
 (a)Design standardsSection 109 of title 23, United States Code, is amended— (1)in subsection (c)—
 (A)in paragraph (1)— (i)by striking may take into account and inserting shall take into account; and
 (ii)by striking paragraph (1)(C) and inserting the following:  (C)access and safety for users of all foreseeable modes of transportation.; and
 (B)in paragraph (2), by striking may develop and inserting shall develop; and (2)in subsection (m), by—
 (A)striking and light motorcycles; and (B)inserting , safe, convenient, and continuous before alternate route.
							(b)Transportation alternatives
 (1)Federal shareSection 120 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following:
							
 (m)Transportation alternatives programThe Federal share requirements under this section applicable to the transportation alternatives program under section 213 of this title may be met based on—
 (1)an individual project or activity under that section; or (2)a program of projects or activities approved under subsection (c)(6)(B) of that section..
 (2)Reservation of fundsSection 213 of such title is amended in subsection (a)(1) by striking of fiscal years 2013 and 2014 and inserting fiscal year. (3)Eligible entitiesSection 213(c)(4)(B) of such title is amended by—
 (A)redesignating clauses (vi) and (vii) as clauses (viii) and (ix); and (B)inserting after clause (v) the following:
								
 (vi)a nonprofit organization; (vii)a metropolitan planning organization that is not developing the competitive process for funding;.
 (4)Program of projectsSection 213(c) of such title is further amended by adding at the end the following:  (6)Program of projectsFunds may be obligated under this section for—
 (A)a project or activity eligible under subsection (b); or (B)a program of projects or activities eligible under that subsection.
									(7)Administration
 (A)Submission of project agreementFor each fiscal year, each State shall submit a project agreement that— (i)certifies that the State will meet all the requirements of this section; and
 (ii)notifies the Secretary of the amount of obligations needed to carry out the program under this section.
 (B)Request for adjustments of amountsEach State shall request from the Secretary such adjustments to the amount of obligations referred to in subparagraph (A)(ii) as the State determines to be necessary.
 (C)Effect of Approval by the secretaryApproval by the Secretary of a project agreement under subparagraph (A) shall be deemed a contractual obligation of the United States to pay funds made available under this title..
						CImproved Federal Stewardship
 2201.Project approval and oversightSection 106(g)(4) of title 23, United States Code, is amended by inserting at the end the following:
					
						(C)Funding
 (i)In generalSubject to project approval by the Secretary, and the limitation in clause (iv), a State may use funds made available to the State under section 133(d)(1)(B) to carry out its administration and oversight responsibilities under subparagraph (A).
 (ii)Approval by secretaryTo obligate such funds under this subparagraph, the State shall, prior to the beginning of the fiscal year, submit to the Secretary for review and approval an annual work plan identifying activities to be carried out during the fiscal year.
 (iii)Federal shareThe Federal share of the cost of activities carried out in accordance with this subparagraph shall not exceed 80 percent.
 (iv)LimitationA State’s obligation of funds under this subparagraph shall not exceed an amount equal to 3 percent of the State’s apportioned funds available for obligation in a fiscal year as specified in section 133(d)(1)(B)..
				DOther
 2301.Letting of contractsSection 112 of title 23, United States Code, is amended by inserting the following at the end:  (h)Local hiring (1)In generalThe Secretary or recipient of assistance under the Federal-aid highway program may advertise, post job opportunities on State job banks and with One Stop centers established under the Workforce Innovation and Opportunity Act, and award a contract for construction containing requirements for the employment of individuals residing in or adjacent to any of the areas in which the work is to be performed under the contract, provided that—
 (A)all or part of the construction work performed under the contract occurs in an area that has— (i)a per capita income of 80 percent or less of the national average; or
 (ii)an unemployment rate that is, for the most recent 24-month period for which data are available, at least 1 percent greater than the national average unemployment rate;
 (B)the estimated cost of the project of which the contract is a part is greater than $10 million; and (C)the recipient may not require the hiring of individuals who do not have the necessary skills to perform work in any craft or trade, except for individuals who are subject to skills training, on the job training, and work-based learning, including apprenticeship programs that are registered under the National Apprenticeship Act (29 U.S.C. 50 et seq.), or other training program meeting the requirements of section 140 of this title.
 (2)AdvertisementIn advertising and awarding a contract under this subsection, the Secretary or recipient of assistance shall ensure that the requirements contained in the advertisement would not—
 (A)compromise the quality of the project; (B)unreasonably delay the completion of the project; or
 (C)unreasonably increase the cost of the project. (i)Permissible RestrictionsA State or local law governing contracting practices that prohibits the awarding of contracts to businesses that have solicited or made contributions to political candidates, political parties and holders of public office does not violate the requirements of this section..
 2302.Construction of ferry boats and ferry terminal facilitiesSection 1801(e) of the SAFETEA–LU (23 U.S.C. 129 note; Public Law 109–59), as amended by section 1121 of the MAP–21 (Public Law 112–141), is amended in paragraph (4)(D) by striking 2014 and inserting 2018.
				2303.Green stormwater infrastructure
 (a)Eligibility for environmental restoration and pollution abatementSection 328(a) of title 23, United States Code, is amended by striking construction of stormwater treatment systems and inserting construction of stormwater treatment systems or green stormwater infrastructure. (b)Eligibility under surface transportation programSection 133(b) of such title is amended—
 (1)in paragraph (2) by inserting and green infrastructure after material; and (2)in paragraph (7) by striking wildlife, and inserting wildlife or stormwater,.
						2304.Elimination or modification of certain FHWA reporting requirements
 (a)Fundamental properties of asphalts reportSection 6016 of the Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 307 note) is amended by striking subsection (g).
 (b)Projects of regional and national significance annual reportSection 1301 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 101 note) is amended by striking subsection (k).
 (c)Express lane demonstration program reportsSection 1604 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 129 note) is amended by striking subsection (b)(7)(B).
 (d)Surface transportation project delivery pilot programSection 327 of title 23, United States Code, is amended— (1)by striking subsection (i); and
 (2)by redesignating subsection (j) as subsection (i). (e)Expedient decisions and reviews reportSection 139(h)(7)(B) of title 23, United States Code, is amended by striking every 120 days and inserting in its place annually.
					IIIPublic Transportation
			3001.Short title; amendments to title 49, United States Code
 (a)Short titleThis title may be cited as the Federal Public Transportation Act of 2015. (b)Amendment of title 49Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 3002.DefinitionsSection 5302 is amended— (1)by redesignating paragraphs (2) through (23) as paragraphs (3) through (24), respectively;
 (2)by inserting a new paragraph (2) to read as follows:  (2)Base-model busThe term base-model bus means a heavy-duty public transportation bus manufactured to meet, but not exceed, transit specific minimum performance criteria developed by the Secretary.;
 (3)by revising paragraph (5), redesignated, to read as follows:  (5)Designated recipientThe term designated recipient means—
 (A)an entity designated, in accordance with the planning process under sections 5303 and 5304 of this title, by the governor of a State, responsible local officials, and publicly owned operators of public transportation, to receive and apportion amounts under section 5336 of this title to urbanized areas of 200,000 or more in population;
 (B)a State that receives and apportions amounts under sections 5310, 5336, 5337 and 5339 of this title to urbanized areas of less than 200,000 in population notwithstanding such an area’s designated as a transportation management area to pursuant section 5303; or
 (C)a State, or State authority, if the authority is responsible under the laws of a State for a capital project and for financing and directly providing public transportation.; and
 (4)by inserting a new paragraph at the end to read as follows:  (25)Value captureThe term value capture means recovering the increased value to property located near public transportation resulting from investments in public transportation..
 3002a.Capital investment grantsSection 5309 is amended— (1)In subsection (a), by adding a new paragraph (8) at the end to read as follows:
					
 (8)Very small startsThe term very small starts means a project for new corridor or regional based bus service with premium features that is located in an area with a population of fewer than 200,000 individuals, as determined by the Bureau of the Census.;
 (2)in subsection (b)— (A)in paragraph (1) by striking and;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by adding a new paragraph (2) to reads as follows:
						
 (2)a very small starts project; and; (3)in subsection (c)(1), by striking for new fixed guideway capital projects, small start projects, or core capacity improvement project,;
 (4)in subsection (l)(1), by adding at the end the following:  A grant for a very small starts project shall not exceed 80 percent of the net capital project cost.; and 
 (5)by adding at the end a new subsection (p) to read as follows:  (p)Very small starts projects (1)In generalA very small starts project shall be subject to the requirements of this subsection.
 (2)The Secretary shall define a process by which an applicant develops sufficient information to enable the Secretary to make findings of project justification and local financial commitment under this subsection.
 (3)Selection criteriaThe Secretary may provide financial assistance for a very small starts project under this subsection only if the Secretary determines that the project—
 (A)is based on the results of an analysis of the benefits of the project in accordance with criteria established by the Secretary; and
 (B)is supported by an acceptable degree of local financial commitment. (4)Grants and expedited grant agreements (A)In generalThe Secretary, to the maximum extent practicable, shall provide Federal assistance under this subsection in a single grant. If the Secretary cannot provide such a single grant, the Secretary may execute an expedited grant agreement in order to provide a commitment on the part of the Secretary to provide funding for the project in future fiscal years.
 (B)Terms of expedited grant agreementsIn executing an expedited grant agreement under this subsection, the Secretary may include in the agreement similar terms to those established under subsection (k)(2).
 (C)Notice of proposed grants and expedited grant agreementsAt least 10 days before making a grant award or entering into a grant agreement for a project under this subsection, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate of the proposed grant or expedited grant agreement, as well as the evaluations and ratings for the project..
 3003.Formula grants for enhanced mobilitySection 5310(a)(1) of title 49, United States Code, is amended by inserting , a local governmental entity, after designated recipient. 3004.Formula grants for rural areasSection 5311 is amended—
 (1)by revising subsection (c)(1)(B) to read as follows:  (B)$30,000,000 in fiscal year 2016, $30,871,500 in fiscal year 2017, $31,764,700 in fiscal year 2018, $32,680,141 in fiscal year 2019, $33,618,377 in fiscal year 2020, and $34,579,974 in fiscal year 2021 shall be apportioned as formula grants, as provided in subsection (j).;
 (2)in subsection (g)(2)— (A)in paragraph (A), by striking by subparagraph (B) and inserting otherwise in this paragraph; and
 (B)by adding at the end as follows:  (C)Maintenance of effortNotwithstanding subparagraphs (A) and (B), a grant under this section for operating assistance may be for 80 percent of the net operating costs of the project, as determined by the Secretary, provided the recipient shall enter into such agreement as the Secretary may require to ensure that the recipient will maintain its public transportation capital and operating expenditures in such fiscal year at or above the average level of such expenditures for the preceding 3 fiscal years.
 (D)ExceptionA State entering into an agreement pursuant to subparagraph (C) and described in section 120(b) of title 23 shall receive a Government share of the net operating costs in accordance with the formula under that section.;
 (3)in subsection (j)(1)(A)(iii), by striking Tribal lands (as defined by the Bureau of Census) and inserting American Indian Areas, Alaska Native Areas, and Hawaiian Home Lands, as defined by the Bureau of the Census,; and
 (4)by revising subsection (j)(1)(B) to read as follows:  (B)Limitation (i)Notwithstanding subparagraph (A), no recipient shall receive an apportionment under this subsection that is less than $20,000; and
 (ii)No recipient shall receive more than $300,000 of the amounts apportioned under subparagraph (A)(iii) in a fiscal year..
				3005.Workforce development programs
 (a)In generalSection 5322 is amended to read as follows:  5322.Workforce development programs (a)In generalThe Secretary, in consultation with the Secretary of Labor, may undertake, or make grants, cooperative agreements, other agreements, or enter into contracts for programs that address human resource needs as they apply to public transportation. A program may include—
 (1)an employment training program; (2)an outreach program to increase employment of minorities, women, and individuals with disabilities in public transportation activities;
 (3)research on public transportation personnel and training need; and (4)training and assistance for minority business opportunities.
								(b)Ladders of opportunity public transportation grant program
 (1)In generalThe Secretary shall undertake, make grants or cooperative agreements, or enter into contracts to establish, conduct and administer a public transportation workforce development program that addresses critical workforce issues and prepares individuals for employment and career pathways in public transportation, including in the area of public transportation technology.
 (2)ProgramsEligible public transportation workforce development programs under this subsection are skills training, on the job training, and work-based learning, including apprenticeship programs that are registered under the National Apprenticeship Act (29 U.S.C. 50 et seq.), that—
 (A)are, to the extent possible, nationally or regionally significant in scope; (B)replicate a successful workforce development model adopted in multiple geographic locations;
 (C)target areas with high rates of unemployment; (D)are designed to address current or projected workforce shortages;
 (E)give priority to minorities, women, individuals with disabilities, veterans, low-income populations and other underserved populations;
 (F)are designed to provide career pathways that support the movement of targeted populations from initial or short-term employment opportunities to sustainable careers; and
 (G)other critical activities as identified by the Secretary. (3)Program outcomesRecipients of assistance pursuant to this subsection shall require that skills training, on the job training, and work-based learning, including registered apprenticeships, utilized to carry out this subsection demonstrate program outcomes including—
 (A)impact on reducing public transportation workforce shortages in the area served; (B)diversity of training participants;
 (C)number of participants obtaining certifications or credentials required for specific types of employment;
 (D)employment outcome, including job placement, job retention, and wages, using performance metrics established in consultation with the Secretary of Labor and consistent with metrics used by programs under the Workforce Innovation and Opportunity Act; and
 (E)to the extent practical, evidence that the program did not preclude workers that are participating in skills training, on the job training, and work-based learning, including registered apprenticeships from being referred to, or hired on, projects funded under this chapter without regard to the length of time of their participation in such program.
 (4)CoordinationRecipients of assistance under this subsection shall— (A)identify the training needs, to be implemented at the local level in coordination with entities such as local employers, local transit operators, labor union organizations, Workforce Development Boards, State workforce agencies, State Apprenticeship Agencies (where applicable), University Transportation Centers, Community Colleges, and community-based organizations representing minority, disability, and low-income populations; and
 (B)to the extent practicable, conduct local training programs in coordination with existing local training programs supported by the U.S. Department of Transportation, the U.S. Department of Labor (including registered apprenticeship programs), and the U.S. Department of Education.
 (5)Research and program evaluationThe Secretary shall conduct research and an impact evaluation based on measurable outcomes of the training funded under this subsection. In the second, fourth and sixth year following the enactment of this subsection, the Secretary shall conduct an aggregate analysis of the national impact related to workforce shortage, diversity, and job placement.
								(c)National public transportation institute
 (1)In generalThe Secretary may enter into grants, contracts or cooperative agreements, and other agreements, awarded on a competitive basis, to conduct a national public transportation institute to develop and conduct training and educational programs for Federal, State, and local transportation employees, United States citizens, and foreign nationals engaged or to be engaged in Government-aid public transportation work.
 (2)Cooperative effortIn cooperation with the Secretary, State transportation departments, public transportation authorities, State workforce agencies, and national and international entities, the institute under paragraph (1) shall develop and conduct training and educational programs for Federal, State, and local transportation employees, United States citizens, and foreign nationals engaged or to be engaged in public transportation work.
 (3)Training and educational programsThe training and educational programs developed under paragraph (2) may include courses in recent developments, techniques, and procedures related to—
 (A)intermodal and public transportation planning; (B)management;
 (C)environmental factors; (D)acquisition and joint use rights-of-way;
 (E)engineering and architectural design; (F)procurement strategies for public transportation systems;
 (G)turnkey approaches to delivering public transportation systems; (H)new technologies;
 (I)emission reduction technologies; (J)ways to make public transportation accessible to individuals with disabilities;
 (K)construction, construction management, insurance, and risk management; (L)maintenance;
 (M)contract administration; (N)inspection;
 (O)innovative finance; (P)workplace safety; and
 (Q)public transportation security. (4)Providing education and trainingEducation and training of Federal, State, and local public transportation employees under this subsection shall be provided—
 (A)by the Secretary at no cost to the States and local governments for subjects that are a Government program responsibility; or
 (B)when the education and training are paid under paragraph (5) of this subsection, by the State, with the approval of the Secretary, through grants and contracts with public and private agencies, other institutions, individuals, and the institute.
 (d)Use for administration and technical assistanceThe Secretary may use up to 1 percent of the amounts made available to carry out this section to administer, oversee, and provide technical assistance for the activities and programs developed and conducted with this section.
 (e)Government’s share of costsA grant, cooperative agreement, other agreement, or contract awarded under this section may be up to 100 percent of the cost of the project.
							(f)Availability of amounts
 (1)Up to 0.5 percent of the amounts made available to a recipient under sections 5307, 5337 and 5339 is available for expenditure by the recipient, with the approval of the Secretary, to pay up to 80 percent of the cost of eligible activities under this section; and
 (2)A recipient may transfer amounts under paragraph (1) to existing local training programs supported by the Secretary, the U.S. Department of Labor, and the U.S. Department of Education..
 (b)Conforming amendmentThe analysis for chapter 53 is amended by striking the item relating to section 5322 and inserting the following:
					
						
							5322. Workforce development programs..
 3006.General provisionsSection 5323 is amended— (1)In subsection (i), by redesignating paragraphs (1) and (2) as (2) and (3), respectively and inserting a new paragraph (1) to read as follows:
					
 (1)Acquisition of base-model busesA grant for the acquisition of a base-model bus for use in public transportation may be up to 85 percent of the net project cost.;
 (2)in subsection (j)— (A)by revising paragraph (2)(C) to read as follows:
						
 (C)Rolling stock procurementWhen procuring rolling stock (including train control, communication, traction power equipment, and rolling stock prototypes) under this chapter—
 (i)the cost of components and subcomponents produced in the United States— (I)for fiscal year 2016 is more than 60 percent of the cost of all components of the rolling stock;
 (II)for fiscal year 2017 is more than 70 percent of the cost of all components of the rolling stock; (III)for fiscal year 2018 is more than 80 percent of the cost of all components of the rolling stock; and
 (IV)for fiscal year 2019 is more than 90 percent of the cost of all components of the rolling stock; and
 (ii)final assembly of the rolling stock, including rolling stock prototypes, has occurred in the United States; or;
 (B)by redesignating paragraphs (3) through (9) as paragraphs (4) through (10), respectively; and (C)by inserting a new paragraph (3) following paragraph (2), to read as follows:
						
 (3)Rolling stock cost and assemblyBeginning in fiscal year 2019, when procuring rolling stock, including rolling stock prototypes, the cost of the components and subcomponents produced in the United States shall be 100 percent and final assembly shall occur in the United States.; and
 (3)by inserting a new subsection at the end to read as follows:  (s)Value capture revenue eligible for local shareNotwithstanding any other provision of law, a recipient of assistance under this chapter may use the revenue generated from value capture financing mechanisms as local matching funds for capital projects and operating costs eligible under this chapter..
 3007.Public transportation local hiringSection 5325 is amended— (1)in subsection (a) by striking Recipients of assistance and inserting Except as provided in subsections (k) and (l), recipients of assistance;
 (2)in subsection (h), by striking A grant awarded and inserting Except as provided in subsections (k) and (l), a grant awarded; and (3)by inserting a new subsection (l) at the end to read as follows:
					
						(l)Local hiring
 (1)In generalA recipient of assistance may post job opportunities on State job banks and with One Stop Centers established under the Workforce Investment Act, and may advertise and award a contract for construction containing requirements for the employment of individuals residing in or adjacent to any of the areas in which the work to be performed is for construction work required under the contract, provided that—
 (A)all or part of the construction work performed under the contract occurs in an area that has— (i)a per capita income of 80 percent or less of the national average; or
 (ii)an unemployment rate that is for the most recent 24-month period for which data are available at least 1 percent greater than the national average unemployment rate;
 (B)the estimated cost of the project of which the contract is a part is greater than $10,000,000; and (C)the recipient may not require the hiring of individuals who do not have the necessary skills to perform work in any craft or trade, except for individuals who are subject to an apprenticeship program or other training program meeting the requirements of section 5332 of this title.
 (2)AdvertisementIn advertising and awarding a contract under this subsection, the Secretary or a recipient of assistance shall ensure that the requirements contained in the advertisement would not—
 (A)compromise the quality of the project; (B)unreasonably delay the completion of the project; or
 (C)unreasonably increase the cost of the project.. 3008.Public transportation safety program (a)In generalSection 5329(e) is amended—
 (1)by redesignating paragraphs (3) through (9) as paragraphs (4) through (10), respectively; (2)by adding the following after paragraph (2):
						
							(3)State participation
 (A)An eligible State having within its jurisdiction 1 or more rail fixed guideway public transportation systems in revenue service, design or construction that have fewer than 1,000,000 combined actual and projected rail fixed guideway revenue miles per year or which provide fewer than 10,000,000 combined actual and projected unlinked passenger trips per year may request, in writing, that the Secretary oversee the safety of such systems consistent with the oversight and enforcement authority under this section.
 (B)Should a State be granted an exemption under this subparagraph (C), the State will not be subject to the State safety oversight requirements under this subsection and shall not be eligible to receive a State Safety Oversight grant authorized under paragraph (6) of this subsection.
 (C)The Secretary shall provide an exemption to a State that meets the criteria under subparagraph (A) within 30 days of the Secretary’s receipt of the State’s request or inform the State of the reason an exemption cannot be granted.; and
 (3)in paragraph (7), as redesignated— (A)by striking shall be 80 and insert may be up to 100; and
 (B)by striking clauses (ii) and (iii) and redesignating clause (iv) as clause (ii). (b)Public transportation safety enforcementSection 5329(g) is amended to read as follows:
					
						(g)Enforcement
 (1)Types of enforcement actionsThe Secretary may take enforcement action against recipient that does not comply with Federal law with respect to the safety of the public transportation system, including—
 (A)issuing directives; (B)requiring more frequent oversight of the recipient by a State safety oversight agency or the Secretary;
 (C)imposing more frequent reporting requirements; (D)requiring that any Federal financial assistance provided under this chapter be spent on correcting safety deficiencies identified by the Secretary or the State safety oversight agency before such funds are spent on other projects;
 (E)withholding financial assistance under this chapter in an amount to be determined by the Secretary; (F)issuing penalties pursuant to paragraph (2);
 (G)instituting a civil action pursuant to paragraph (4); and (H)issuing orders, including orders issued pursuant to paragraph (7).
 (2)PenaltiesThe Secretary has the authority— (A)to establish, impose and compromise a civil penalty for a violation of a public transportation safety regulation promulgated or order issued under this section;
 (B)to establish, impose and compromise a civil penalty for violation of the alcohol and controlled substances testing provisions under section 5331 of this chapter; and
 (C)to request an injunction for a violation of a public transportation safety regulation promulgated or order issued under this section.
 (3)Deposit of civil penaltiesAn amount collected by the Secretary under this section shall be credited to the Federal Transit Administration’s formula and bus appropriations account to carry out subsection (e).
 (4)Enforcement by the attorney generalAt the request of the Secretary, the Attorney General shall bring a civil action— (A)for appropriate injunctive relief to ensure compliance with this section;
 (B)to collect a civil penalty imposed or an amount agreed upon in a compromise under paragraph (1) of this subsection; or
 (C)to enforce a subpoena, request for admissions, request for production of documents or other tangible things, or request for testimony by deposition issued by the Secretary under this section.
 (5)JurisdictionAn action under paragraph (3) of this subsection may be brought in a district court of the United States in any State in which the relief is required. On a proper showing, the court shall issue a temporary restraining order or preliminary or permanent injunction. An injunction under this section may order a public transportation agency receiving assistance under this chapter to comply with this section, or a regulation promulgated under this section.
 (6)Criminal penaltyA person who knowingly violates this section or a public transportation safety regulation or order issued under this section shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both; except that the maximum amount of imprisonment shall be 10 years in any case in which the violation results in death or bodily injury to any person. For purposes of this paragraph—
 (A)a person acts knowingly when the person has actual knowledge of the facts giving rise to the violation; and
 (B)actual knowledge of the existence of a statutory provision, or a regulation or a requirement imposed by the Secretary is not an element of an offense under this paragraph.
								(7)Emergency authority
 (A)Ordering restrictions and prohibitionsIf, through testing, inspection, investigation, or research carried out under this section, the Secretary decides that an unsafe condition or practice, or a combination of unsafe conditions and practices, causes an emergency situation involving a hazard of death, personal injury, or significant harm to the environment, the Secretary immediately may order restrictions and prohibitions, without regard to section 553 and section 554 of title 5, United States Code, that may be necessary to abate the emergency situation.
 (B)Emergency condition or practiceThe order shall describe the condition or practice, or a combination of conditions and practices, that causes the emergency situation and promulgate standards and procedures for obtaining relief from the order. This paragraph does not affect the Secretary’s discretion under this subsection to maintain the order in effect for as long as the emergency situation exists.
 (C)Review of ordersAfter issuing an order under this subsection, the Secretary shall provide an opportunity for review of the order under section 554 of title 5, United States Code. If a petition for review is filed and the review is not completed by the end of the 30-day period beginning on the date the order was issued, the order stops being effective at the end of that period unless the Secretary decides in writing that the emergency situation still exists.
 (D)Civil actions to compel issuance of ordersAn employee of a rail fixed guideway public transportation system provider who may be exposed to imminent physical injury during that employment because of the Secretary’s failure, without any reasonable basis, to issue an order under paragraph (1) of this subsection, or the employee’s authorized representative, may bring a civil action against the Secretary in a district court of the United States to compel the Secretary to issue an order. The action shall be brought in the judicial district in which the emergency situation is alleged to exist, in which the employing provider has its principal executive office, or in the District of Columbia. The Secretary’s failure to issue an order under paragraph (1) of this subsection may be reviewed only under section 706 of title 5, United States Code..
 (c)Disclosure of safety informationSection 5329 is amended by inserting the following at the end:  (l)Limitation on public disclosure of safety information (1)In generalA report, data, investigation, or other information, or any portion thereof, submitted to, developed, produced, collected, or obtained by the Secretary or his representative for purposes of enhancing public transportation safety, including information related to a transit provider’s safety plan, safety risks, and mitigation measures, shall not be disclosed to the public pursuant to section 522(b)(3)(B) of title 5 if the Secretary or his representative determines—
 (A)the receipt of the information aids in fulfilling the Secretary’s safety responsibilities; and (B)withholding such information from disclosure is necessary to the safety or security of public transportation systems.
								(2)Exception for de-identified information
 (A)In generalParagraph (1) shall not apply to a report, data, investigation or other information if the information contained in the report, data, investigation or other information collected or obtained by the Secretary or his representative has been de-identified.
 (B)De-identified definedIn this subsection, the term de-identified means the process by which all information that is likely to establish the identity of specific persons or entities submitting reports, data, investigation or other information is removed from the reports, data, or investigation, or other information..
 3009.AuthorizationsSection 5338 is amended to read as follows:  (a)Transit formula grants (1)In generalThere shall be available from the Mass Transit Account of the Transportation Trust Fund to carry out Federal public transportation assistance program under sections 5305, 5307, 5310, 5311, 5318, 5322(d), 5334, 5335, 5337, 5339, and 5340 of this title, and section 20005(b) of the Federal Public Transportation Act of 2012, as amended, $13,914,400,000 in fiscal year 2016, $14,140,000,000 in fiscal year 2017, $14,372,000,000 in fiscal year 2018, $14,610,000,000 in fiscal year 2019, $14,902,200,000 in fiscal year 2020, and $15,200,244,000 in fiscal year 2021.
 (2)Allocation of fundsOf the amounts made available under paragraph (1)— (A)$131,819,705 shall be available for fiscal year 2016, $135,103,394 for fiscal year 2017, $138,494,393 for fiscal year 2018, $141,992,702 for fiscal year 2019, $146,589,866 for fiscal year 2020, and $151,316,746 for fiscal year 2021, to provide financial assistance for planning under section 5305;
 (B)$10,234,449 shall be available for fiscal year 2016, $10,489,394 for fiscal year 2017, $10,752,670 for fiscal year 2018, $11,024,278 for fiscal year 2019, $11,381,201 for fiscal year 2020, and $11,748,195 for fiscal year 2021, to carry out the pilot program for transit-oriented development planning under section 20005(b) of Public Law 112–114, as amended;
 (C)$4,563,182,693 shall be available for fiscal year 2016, $4,676,853,640 for fiscal year 2017, $4,794,239,323 for fiscal year 2018, $4,915,339,743 for fiscal year 2019, $5,074,479,068 for fiscal year 2020, and $5,238,108,767 for fiscal year 2021, to provide financial assistance under the section 5307 urbanized area formula grant program pursuant to section 5336;
 (D)$264,355,823 shall be available for fiscal year 2016, $270,941,046 for fiscal year 2017, $277,741,473 for fiscal year 2018, $284,757,103 for fiscal year 2019, $293,976,415 for fiscal year 2020, and $303,455,865 for fiscal year 2021, to provide financial assistance for services for the enhanced mobility of seniors and individuals with disabilities under section 5310;
 (E)$622,049,823 shall be available for fiscal year 2016, $637,545,365 for fiscal year 2017, $653,547,297 for fiscal year 2018, $670,055,621 for fiscal year 2019, $691,749,381 for fiscal year 2020, and $714,055,265 for fiscal year 2021, to provide financial assistance for rural areas under section 5311, of which $35,000,000 in fiscal year 2016, $35,871,500 in fiscal year 2017, $36,764,700 in fiscal year 2018, $37,680,141 in fiscal year 2019, $38,618,377 in fiscal year 2020, and $39,579,974 in fiscal year 2021 shall be available to carry out section 5311(c)(1) and $20,000,000 in each fiscal year 2016 through 2021 shall be available to carry of section 5311(c)(2);
 (F)$3,070,335 shall be available for fiscal year 2016, $3,146,818 for fiscal year 2017, $3,225,801 for fiscal year 2018, $3,307,283 for fiscal year 2019, $3,414,360 for fiscal year 2020, and $3,524,458 for fiscal year 2021, to provide financial assistance for bus testing under section 5318;
 (G)$5,117,225 shall be available for fiscal year 2016, $5,244,697 for fiscal year 2017, $5,376,335 for fiscal year 2018, $5,512,139 for fiscal year 2019, $5,690,600 for fiscal year 2020, and $5,874,097 for fiscal year 2021, to provide financial assistance to the national transit institute under section 5322(d);
 (H)$114,400,000 shall be available for fiscal year 2016, $120,000,000 for fiscal year 2017, $126,000,000 for fiscal year 2018, $132,000,000 for fiscal year 2019, $139,000,000 for fiscal year 2020, and $146,000,000 for fiscal year 2021, for the necessary expenses attributable to the administration and operations of the Federal Transit Administration;
 (I)$3,940,263 shall be available for fiscal year 2016, $4,038,417 for fiscal year 2017, $4,139,778 for fiscal year 2018, $4,244,347 for fiscal year 2019, $4,381,762 for fiscal year 2020, and $4,523,055 for fiscal year 2021, to carry out National Transit Database activities under section 5335;
 (J)$5,719,000,000 shall be available for fiscal year 2016, $5,775,000,000 for fiscal year 2017, $5,832,000,000 for fiscal year 2018, $5,890,000,000 for fiscal year 2019, $5,949,000,000 for fiscal year 2020, and $6,007,800,000 for fiscal year 2021, to provide financial assistance for state of good repair activities under section 5337;
 (K)$1,939,000,000 shall be available for fiscal year 2016, $1,950,000,000 for fiscal year 2017, $1,961,000,000 for fiscal year 2018, $1,972,000,000 for fiscal year 2019, $1,984,000,000 for fiscal year 2020, and $1,996,000,000 for fiscal year 2021, to provide financial assistance the bus and bus facilities program under section 5339; and
 (L)$538,229,684 shall be available for fiscal year 2016, $551,637,228 for fiscal year 2017, $565,482,930 for fiscal year 2018, $579,766,784 for fiscal year 2019, $598,537,347 for fiscal year 2020, and $617,837,552 for fiscal year 2021, and shall be allocated in accordance with section 5340 to provide financial assistance for urbanized areas under section 5307 and rural areas under section 5311.
 (b)Capital investment grantsThere shall be available from the Mass Transit Account of the Transportation Trust Fund to carry out section 5309, $3,250,000,000 in fiscal year 2016, $3,315,000,000 in fiscal year 2017, $3,380,000,000 in fiscal year 2018, $3,450,000,000 in fiscal year 2019, $3,520,000,000 in fiscal year 2020, and $3,590,000,000 in fiscal year 2021.
					(c)Transit research and training
 (1)In generalThere shall be available from the Mass Transit Account of the Transportation Trust Fund to carry out Federal public transportation research and training programs under sections 5312, 5313, 5314, and 5322 (a), (b), (c) and (e), $60,000,000 for fiscal year 2016, $61,000,000 for fiscal year 2017, $63,000,000 for fiscal year 2018, $67,000,000 for fiscal year 2019, $68,000,000 for fiscal year 2020, and $70,000,000 for fiscal year 2021.
 (2)Allocation of fundsOf the amounts made available under paragraph (1)— (A)$26,000,000 shall be available for fiscal year 2016, $27,000,000 for fiscal year 2017, $29,000,000 for fiscal year 2018, $31,000,000 for fiscal year 2019, $32,000,000 for fiscal year 2020, and $34,000,000 for fiscal year 2021, to carry out research under section 5312;
 (B)$7,000,000 shall be available in each fiscal year 2016 through 2021 to carry out transit cooperative research under section 5313;
 (C)$7,000,000 shall be available for each fiscal year 2016 through 2018, and $9,000,000 for each fiscal year 2019 through 2021, to carry out technical assistance and standards development under section 5314; and
 (D)$20,000,000 shall be available for each fiscal year 2016 through 2021 to carry out human resources and training under section 5322 (a), (b), (c) and (e).
 (d)Emergency reliefThere shall be available from the Mass Transit Account of the Transportation Trust Fund to carry out section 5324 of this title, $25,000,000 for each fiscal year 2016 through 2021.
 (e)Rapid growth area transit programThere shall be available from the Mass Transit Account of the Transportation Trust Fund to carry out section 5341 of this title, $500,000,000 for fiscal year 2016, $525,000,000 for fiscal year 2017, $550,000,000 for fiscal year 2018, $600,000,000 for fiscal year 2019, $612,000,000 for fiscal year 2020, and $624,240,000 for fiscal year 2021.
					(f)Oversight
 (1)In generalOf the amounts made available to carry out this chapter for a fiscal year, the Secretary may use not more than the following amounts for the activities described in paragraph (2):
 (A)0.5 percent of amounts made available to carry out section 5305. (B)0.75 percent of amounts made available to carry out section 5307.
 (C)1.5 percent of amounts made available to carry out section 5309. (D)1 percent of amounts made available to carry out section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968).
 (E)0.5 percent of amounts made available to carry out section 5310. (F)0.5 percent of amounts made available to carry out section 5311.
 (G)0.75 percent of amounts made available to carry out section 5337. (H)0.75 percent of amounts made available to carry out section 5339.
 (2)ActivitiesThe activities described in this paragraph are as follows: (A)Activities to oversee the construction of a major capital project.
 (B)Activities to review and audit the safety and security, procurement, management, and financial compliance of a recipient or subrecipient of funds under this chapter.
 (C)Activities to provide technical assistance generally, and to provide technical assistance to correct deficiencies identified in compliance reviews and audits carried out under this section.
 (3)Government share of costsThe Government shall pay the entire cost of carrying out a contract under this subsection. (4)Availability of certain fundsFunds made available under paragraph (1)(C) shall be made available to the Secretary before allocating the funds appropriated to carry out any project under a full funding grant agreement.
 (g)Grants as contractual obligationsA grant or contract that is approved by the Secretary and financed with amounts made available from the Mass Transit Account of the Highway Trust Fund pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project.
 (h)Availability of amountsAmounts made available by or appropriated under this section shall remain available until expended.. 3010.Bus and bus facilities program (a)In generalSection 5339 is amended as follows:
 (1)The section heading is amended by striking Formula. (2)Subsection (c) is amended—
 (A)by revising paragraph (1) to read as follows:  (1)RecipientsEligible recipients under this section are States and local governmental entities that operate fixed route bus service or designated recipients that allocate funding to fixed route bus operators.; and
 (B)in paragraph (2), by striking designated. (3)Subsection (d) is amended—
 (A)by striking the matter preceding paragraph (1) and inserting:  (d)Distribution of grant fundsFunds made available under section 5338 to carry out this section shall be allocated as follows:;
 (B)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (C)in paragraph (3), as redesignated, strike paragraph (1) and insert paragraphs (1) and (2); and
 (D)by inserting a new paragraph (1) to read as follows:  (1)Competitive allocationThirty percent shall be distributed on a competitive basis by the Secretary, of which not less than 10 percent shall be for projects located in rural areas..
 (4)Subsection (e) is amended— (A)in paragraph (1) by striking subsection (d)(1) and inserting subsection (d)(2); and
 (B)in paragraph (2) by striking subsection (d)(2) and inserting subsection (d)(3). (5)Subsection (g) is amended—
 (A)by inserting at the end of the first sentence under subsections (d)(2) and (d)(3) or three years after the fiscal year in which the project competitively selected under subsection (d)(1) is announced; and
 (B)by revising the second sentence to read as follows:  Not later than 30 days after the end of the 3-year period described in the preceding sentence—(1)any amount allocated under subsection (d)(1) that is not obligated on the last day of that period shall be added to the amount that may be available under such subsection in the next fiscal year; and
 (2)any amount apportioned under subsection (d)(2) and (d)(3) that is not obligated on the last day of that period shall be added to the amount that may be apportioned under such subsections in the next fiscal year..
 (b)Chapter analysisThe analysis for chapter 53 is amended by striking the item relating to section 5339 and inserting the following:
					
						
							5339. Bus and Bus Facilities Program..
				3011.Rapid Growth Area Transit Program
 (a)In generalChapter 53 of title 49, United States Code, is amended by inserting at the end the following:  5341.Rapid Growth Area Transit Program (a)In generalThe Secretary may make grants on a competitive basis to State and local governmental entities for bus rapid transit projects, which may include acquisition of right-of-way or land for purposes of future enhancements to public transportation in the project corridor. Such projects shall serve a high-traffic transportation artery located in an urbanized or rural area that—
 (1)has experienced moderate to significant population growth between the 2000 and 2010 decennial census of population; and
 (2)has a transit system in revenue service that— (A)has experienced a moderate to significant increase in ridership; and
 (B)has the financial capacity to pay operating expenses for the existing system and an expanded system.
									(b)Government’s share of costs
 (1)Federal transit assistanceA grant for a bus rapid transit project financed from amounts made available to carry out this section shall be for up to 50 percent of the net capital costs of the project.
 (2)Federal-aid highway assistanceUp to 30 percent of the net project costs may be derived from the Surface Transportation Program and the Congestion Mitigation and Air Quality Improvement Program.
 (3)Remainder of net capital project costThe remainder of the net capital project cost shall be provided from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital..
 (b)Chapter analysisThe analysis for chapter 53 is amended by inserting at the end the following:   5341. Rapid Growth Area Transit Program.. 3012.Technical corrections (a)Statewide and nonmetropolitan transportation planningSection 5304 is amended—
 (1)in subsection (d)(2)(B)(ii)— (A)by striking urbanized; and
 (B)by striking with a population of fewer than 200,000, as calculated according to the most recent decennial census, and; and
 (2)in subsection (d)(2)(C)— (A)by striking title 23 and by inserting this chapter;
 (B)by striking urbanized; and (C)by striking with a population of fewer than 200,000, as calculated according to the most recent decennial census, and.
 (b)Urbanized area formula grant programSection 5307 is amended in subsection (a)(2) (A) and (B), by inserting before during each place it appears the following: or general demand response service. (c)Fixed guideway capital investment grantsSection 5309 is amended—
 (1)in subsections (d)(1)(B) and (g)(2)(A)(i), by striking policies and land use patterns that promote public transportation, in each place it appears; and (2)in subsection 5309(d)(2)(A)—
 (A)in clause (iii) by inserting and after the semicolon preceding the matter in subparagraph (iv); (B)by striking clause (iv); and
 (C)by redesignating clause (v) as clause (iv). (d)Research, development, demonstration, and deployment projectsSection 5312 is amended—
 (1)in subsection (d)(5)(A)— (A)in clause (i)(II), by striking section 5303 and inserting 23 U.S.C. 101(a)(14); and
 (B)by striking clause (vi), and inserting the following:  (vi)RecipientThe term recipient means a designated recipient, a local governmental entity, or a State that receives a Federal low or no emissions vehicle grant for an urbanized area eligible under clause (i) of this paragraph directly from the Government.;
 (2)in subsection (d)(5)(C)(ii), by striking 5323(j) and inserting 5323(i); and (3)in subsection (d)(5)(D), by revising the matter preceding clause (i) to read as follows:
						
 (D)AllocationsOf the amounts made available to carry out this section in each fiscal year, a sum, in an amount to be determined by the Secretary, shall be available to carry out this paragraph, of which—.
 (e)Bicycle facilitiesSection 5319 is amended— (1)in the first sentence, after 5307 by striking , 5309,;
 (2)by striking Notwithstanding sections 5307(d), 5309(l), and 5311(g), a and inserting A; and (3)by striking 5307(d)(1)(K) and inserting 5307(c)(1)(K).
 (f)Human resources and trainingSection 5322(d)(4) is amended by striking subsection and inserting section.. (g)Apportionments of Appropriations for formula grantsSection 5336(a) is amended by striking (h)(4) and inserting (h)(5).
 (h)State of good repair programSection 5337 is amended— (1)in subsection (c)(2)(B) by striking 5336(b)(1) and inserting 5336(b)(2);
 (2)in subsection (d)(1) by striking a facility with access for other high-occupancy vehicles and inserting high occupancy vehicle lanes during peak hours; (3)in subsection (d)(2) by inserting vehicle after motorbus; and
 (4)by inserting the following at the end:  (e)Government share of costs (1)Capital projectsA grant for a capital project under this section shall be for 80 percent of the net project cost of the project. The recipient may provide additional local matching amounts.
 (2)Remaining costsThe remainder of the net project costs shall be provided from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital..
 (i)OversightSection 5338(i)(1) is amended— (1)in subparagraph (G), by striking section 5337(c) and inserting section 5337; and
 (2)by adding the following at the end:  (H)0.75 percent of the amounts made available to carry out section 5339..
 (j)Bus and bus facilities formula programSection 5339 is amended— (1)in subsection (a)—
 (A)by inserting before financing the following: only for the purposes of; and (B)by striking rehabilitate and inserting rebuild; and
 (2)by revising subsection (c) to read as follows:  (c)Eligible recipients and subrecipients (1)RecipientsEligible recipients under this section are designated recipients that allocate funds to fixed route bus operators or State or local governmental entities that operate fixed route bus service.
 (2)SubrecipientsA recipient that receives a grant under this section may allocate amounts of the grant to subrecipients that are public agencies or private nonprofit organizations engaged in public transportation..
 (k)Growing states and high density statesSection 5340(b) is amended by striking 5338(b)(2)(M) and inserting 5338(a)(2)(K). (l)Technical corrections to surface transportation board jurisdictionSection 10501(c) is amended—
 (1)in clause (1)(A)(i), by striking 5302(a) and inserting 5302; (2)in subparagraph (1)(B), by striking mass transportation and inserting public transportation and by striking 5302(a) and inserting 5302; and
 (3)in subparagraph (2)(A), by striking mass transportation and inserting public transportation. 3013.Technical corrections to title II, division B, of MAP–21Section 20013(d) of Public Law 112–141 is amended by striking 5307(c) and inserting 5307(b).
 3014.Elimination of FTA annual research reporting requirementSection 5312 is amended— (1)by striking subsection (e); and
 (2)by redesignating subsection (f) as subsection (e). IVHighway and Motor Vehicle Safety ATraffic Safety 4001.Authorization of appropriations (a)In generalThe following sums are authorized to be appropriated out of the Highway Account of the Transportation Trust Fund:
 (1)Highway safety programsFor carrying out section 402 of title 23, United States Code— (A)$241,146,000 for fiscal year 2016;
 (B)$248,380,380 for fiscal year 2017; (C)$255,831,791 for fiscal year 2018;
 (D)$263,506,745 for fiscal year 2019; (E)$271,411,947 for fiscal year 2020; and
 (F)$279,554,306 for fiscal year 2021. (2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code—
 (A)$152,000,000 for fiscal year 2016; (B)$158,840,000 for fiscal year 2017;
 (C)$166,146,640 for fiscal year 2018; (D)$173,457,092 for fiscal year 2019;
 (E)$181,783,033 for fiscal year 2020; and (F)$190,145,052 for fiscal year 2021.
 (3)National priority safety programsFor carrying out section 405 of title 23, United States Code— (A)$278,705,000 for fiscal year 2016;
 (B)$287,066,150 for fiscal year 2017; (C)$295,678,135 for fiscal year 2018;
 (D)$304,548,479 for fiscal year 2019; (E)$313,684,933 for fiscal year 2020; and
 (F)$323,095,481 for fiscal year 2021. (4)National driver registerFor carrying out section 303 of title 49, United States Code—
 (A)$5,000,000 for fiscal year 2016; (B)$5,225,000 for fiscal year 2017;
 (C)$5,465,350 for fiscal year 2018; (D)$5,705,825 for fiscal year 2019;
 (E)$5,979,705 for fiscal year 2020; and (F)$6,254,771 for fiscal year 2021.
 (5)High visibility enforcement programFor carrying out section 2009 of SAFETEA–LU (23 U.S.C. 402 note)— (A)$29,000,000 for fiscal year 2016;
 (B)$29,870,000 for fiscal year 2017; (C)$30,766,100 for fiscal year 2018;
 (D)$31,689,083 for fiscal year 2019; (E)$32,639,755 for fiscal year 2020; and
 (F)$33,618,948 for fiscal year 2021. (6)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code, and this subtitle—
 (A)$28,149,000 for fiscal year 2016; (B)$28,993,470 for fiscal year 2017;
 (C)$29,863,274 for fiscal year 2018; (D)$30,759,172 for fiscal year 2019;
 (E)$31,681,947 for fiscal year 2020; and (F)$32,632,406 for fiscal year 2021.
 (b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, in this subtitle and in the amendments made by this subtitle, the amounts made available from the Highway Account of the Transportation Trust Fund for a program under such chapter—
 (1)shall only be used to carry out such program; and (2)may not be used by States or local governments for construction purposes.
 (c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and in this subtitle, amounts made available under subsection (a) for fiscal years 2016 through 2021 shall be available for obligation in the same manner as if such funds were apportioned or allocated under chapter 1 of title 23, United States Code.
 (d)Regulatory authorityGrants awarded under this subtitle shall be in accordance with regulations issued by the Secretary. (e)State matching requirementsIf a grant awarded under this subtitle requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during any fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any project under this subtitle (other than planning or administration) without regard to whether such expenditures were actually made in connection with such project.
 (f)Grant Application and deadlineTo receive a grant under this subtitle, a State shall submit an application, and the Secretary shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year.
					4002.Highway safety programs
 (a)Section 402(a) amendmentsSection 402(a)(2)(A) of title 23, United States Code, is amended by— (1)striking and at the end of clause (vi);
 (2)redesignating clause (vii) as clause (ix); and (3)inserting after clause (vi) the following:
							
 (vii)to reduce injuries and deaths to older drivers; (viii)to improve emergency medical services response to crash sites; and.
 (b)Section 402(b) amendmentsSection 402(b)(1)(F) of title 23, United States Code, is amended— (1)by redesignating clauses (iii) through (v) as clauses (iv) through (vi), respectively; and
 (2)by inserting after clause (ii) the following:  (iii)countermeasures designed to decrease deaths and injuries to pedestrians and bicyclists traveling in the roadways;.
 (c)Section 402(c) amendmentsSection 402(c) of title 23, United States Code, is amended— (1)in paragraph (2) by striking Funds apportioned under this section to any State, and all that follows;
 (2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (3)by inserting after paragraph (2) the following:
							
								(3)Reduction in Apportionment
 (A)Nonapproved programsFunds apportioned under this section to any State, that does not have a highway safety program approved by the Secretary or that is not implementing an approved program, shall be reduced by amounts equal to not less than 20 percent of the amounts that would otherwise be apportioned to the State under this section, until such time as the Secretary approves such program or determines that the State is implementing an approved program, as appropriate. The Secretary shall consider the gravity of the State’s failure to have or implement an approved program in determining the amount of the reduction.
 (B)High riskIn consultation with the State, the Secretary shall take appropriate steps to address any deficiencies if a State is determined to be high-risk under regulations or procedures of the Secretary, taking into consideration responsibility, financial stability, and management and staffing capabilities. In the fiscal year in which a State has been determined high-risk, the Secretary shall redirect funds sufficient to address the deficiency. If the State fails to take adequate steps to address the deficiency within 12 months after a high-risk designation, in the next fiscal year the Secretary shall reduce funds under this section by not less than 20 percent of the amounts that would otherwise be apportioned to the State under this section. The Secretary shall consider the gravity of the State’s failure to address the deficiency in determining the amount of the reduction. The Secretary shall increase the amount of the reduction in each subsequent fiscal year in which the State fails to take adequate steps to address the deficiency.; and
 (4)in paragraph (4), as redesignated— (A)by striking or after highway safety program and inserting a comma; and
 (B)by inserting or determines that the State has taken adequate steps to address a deficiency after approved program. (d)Section 402(g) amendmentSection 402 of title 23, United States Code, is amended by striking subsection (g) and inserting after subsection (f) the following:
						
 (g)RestrictionNothing in this section may be construed to authorize the appropriation or expenditure of funds for highway construction, maintenance, or design (other than design of safety features of highways to be incorporated into guidelines)..
 4003.Amendment to section 405 national priority safety programs transfer authoritySection 405(a)(1)(G) of title 23, United States Code, is amended by adding after the last sentence the following: If the Secretary reallocates any amounts to increase the amount made available under section 402, the State shall use not less than 30 percent for the purposes of pedestrian and bicycle safety if the State’s combined pedestrian and bicycle fatalities exceed 5 percent of the State’s total crash fatalities, based on the most recently reported final data from the Fatality Analysis Reporting System..
 4004.Amendment to motorcyclist safety grant criteriaSection 405(f) of title 23, United States Code, is amended by inserting the following after paragraph (5):
					
 (6)Support activityThe Secretary or the Secretary’s designee may engage in activities with States and State legislators to consider proposals related to motorcycle helmet use laws..
 4005.Amendment to graduated driver licensing incentive grant criteriaSection 405 of title 23, United States Code, is amended by striking subsection (g) and inserting the following:
					
						(g)State graduated driver licensing incentive grant
 (1)Grants authorizedThe Secretary shall award grants to States that adopt and implement graduated driver licensing laws that require novice drivers younger than 18 years of age to comply with the 2-stage licensing process described in paragraph (2) before receiving an unrestricted driver’s license.
 (2)Minimum requirementsA State’s driver’s license laws shall include— (A)a learner’s permit stage that—
 (i)is at least 6 months in duration, but must remain in effect until the driver reaches 16 years of age;
 (ii)requires that the driver be accompanied and supervised at all times while such driver is operating a motor vehicle by a licensed driver who is at least 21 years of age, is the driver’s parent or guardian, or is a State-certified driving instructor; and
 (iii)has at least two of the following criteria: (I)a prohibition on the driver using a personal wireless communications device, as defined in subsection (e)(9)(B), while driving except under an exception permitted in subsection (e)(4), and violation of which is a primary offense;
 (II)a requirement that the driver obtain at least 40 hours of behind-the-wheel training with a licensed driver who is at least 21 years of age, is the driver’s parent or guardian, or is a State-certified driving instructor;
 (III)a requirement that the driver attend a driver training course; or (IV)a requirement that the driver not be convicted, for a period of six consecutive months immediately prior to entering the intermediate stage or receiving an unrestricted driver’s license, of any offense under State or local law relating to the use or operation of a motor vehicle;
 (B)an intermediate stage that— (i)is at least 6 months in duration;
 (ii)restricts driving at night; (iii)for a period of not less than six months, prohibits the driver from operating a motor vehicle with more than 1 nonfamilial passenger younger than 21 years of age unless a licensed driver who is at least 21 years of age, is the driver’s parent or guardian, or is a State-certified driving instructor is in the motor vehicle; and
 (iv)has at least one of the following criteria: (I)a requirement that the intermediate stage remain in effect until the driver reaches 18 years of age;
 (II)a prohibition on the driver using a personal wireless communications device, as defined in subsection (e)(9)(B), while driving except under an exception permitted in subsection (e)(4), and violation of which is a primary offense; or
 (III)a requirement that the driver not be convicted, for a period of six consecutive months immediately prior to receiving an unrestricted driver’s license, of any offense under State or local law relating to the use or operation of a motor vehicle; and
 (C)any other requirement prescribed by the Secretary. (3)ExceptionA State that otherwise meets the minimum requirements set forth in paragraph (2) shall be deemed by the Secretary to be in compliance with the requirement set forth in paragraph (2) if the State enacted a law before January 1, 2011, establishing a class of license that permits licensees or applicants younger than 18 years of age to drive a motor vehicle—
 (A)in connection with work performed on, or for the operation of, a farm owned by family members who are directly related to the applicant or licensee; or
 (B)if demonstrable hardship would result from the denial of a license to the licensees or applicants. (4)Grants to states that implement national driver education standards and enhanced intermediate stage restrictions (A)In generalThe Secretary shall make a separate grant under this paragraph, in accordance with subparagraphs (B) and (C), to each State that implements national driver education and training standards prescribed by the National Highway Traffic Safety Administration and enhanced intermediate stage restrictions.
 (B)First yearA State is eligible for the grant described in this paragraph if the State— (i)has not received a grant under this paragraph in a prior fiscal year;
 (ii)receives a grant in the same fiscal year pursuant to paragraph (1); (iii)has satisfied the criterion described in paragraph (2)(A)(iii)(III) for the same fiscal year; and
 (iv)submits a plan, approved by the Secretary, to implement national driver education and training standards prescribed by the National Highway Traffic Safety Administration.
 (C)Successive yearsA State is eligible for the grant described in this paragraph if the State— (i)has received a grant under this paragraph in a prior fiscal year;
 (ii)receives a grant in the same fiscal year pursuant to paragraph (1); (iii)has satisfied the criterion described in paragraph (2)(A)(iii)(III) for the same fiscal year;
 (iv)demonstrates, to the satisfaction of the Secretary, that it is implementing the plan described in subparagraph (B)(iv);
 (v)imposes the restrictions described in paragraph (2)(B)(ii) beginning no later than 10:00 p.m.; and (vi)imposes the restrictions described in paragraph (2)(B)(iii) for the entire intermediate stage.
 (D)FundingNot more than 33 percent of the amounts made available to carry out this subsection in a fiscal year shall be made available by the Secretary for making grants under this paragraph.
 (5)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009.
 (6)Use of grant amountsOf the grant funds received by a State under this subsection— (A)at least 25 percent shall be used for—
 (i)enforcing a 2-stage licensing process that complies with paragraph (2); (ii)training for law enforcement personnel and other relevant State agency personnel relating to the enforcement described in clause (i);
 (iii)publishing relevant educational materials that pertain directly or indirectly to the State graduated driver licensing law;
 (iv)carrying out other administrative activities that the Secretary considers relevant to the State’s 2-stage licensing process; or
 (v)carrying out a teen traffic safety program described in section 402(m); and (B)up to 75 percent may be used for any eligible project or activity under section 402..
 4006.Amendment to ignition interlock grant criteriaSection 405(d)(6) of title 23, United States Code, is amended by striking subparagraph (A) and inserting the following:
					
 (A)In generalThe Secretary shall make a separate grant under this subsection to each State that adopts and is enforcing a law that requires all individuals convicted of driving under the influence of alcohol or of driving while intoxicated to receive—
 (i)a restriction on driving privileges that limits the individual to operating only motor vehicles with an ignition interlock installed; or
 (ii)a requirement to participate in a 24–7 sobriety program, if— (I)a State-certified ignition interlock provider is not available within 100 miles of the individual’s residence; or
 (II)the individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual..
				4007.Amendment to repeat offender and open container criteria
 (a)DefinitionsSection 164(a) of title 23, United States Code, is amended— (1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
 (2)by inserting before paragraph (2), as redesignated, the following:  (1)24–7 sobriety programThe term 24–7 sobriety program means a State law or program that authorizes a State court or a State agency to—
 (A)require an individual who plead guilty or was convicted of driving under the influence of alcohol to totally abstain from alcohol for a period of time; and
 (B)require the individual to be subject to testing for alcohol— (i)at least twice per day; or
 (ii)by continuous transdermal alcohol monitoring via an electronic monitoring device.; (3)in paragraph (5), as redesignated, by striking subparagraph (A) and inserting the following:
							
 (A)receive, for a period of not less than 1 year, one or more of the following penalties— (i)a suspension of all driving privileges;
 (ii)a restriction on driving privileges that limits the individual to operating only motor vehicles with an ignition interlock device installed;
 (iii)a requirement to participate in a 24–7 sobriety program, if— (I)a State-certified ignition interlock provider is not available within 100 miles of the individual’s residence; or
 (II)the individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual; or
 (iv)any other restriction established by regulations promulgated by the Secretary;; (4)in paragraph (5), as redesignated, by striking subparagraph (B); and
 (5)in paragraph (5), as redesignated, by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
 (b)Transfer of fundsSection 164(b) of title 23, United States Code, is amended— (1)in paragraph (2)(A), by striking among the uses authorized under subparagraphs (A) and (B) of paragraph (1), and paragraph (3). and inserting among the uses authorized under subparagraphs (A) and (B) of paragraph (1), paragraph (3), and, beginning in fiscal year 2016, subparagraph (C).; and
 (2)by inserting the following after paragraph (2)(B):  (C)Additional uses of fundsBeginning in fiscal year 2016, of the funds transferred under subparagraph (B)(i)—
 (i)not less than 5 percent shall be expended for pedestrian and bicycle safety activities if the State’s combined pedestrian and bicycle fatalities exceed 5 percent of the State’s total crash fatalities, based on the most recently reported final data from the Fatality Analysis Reporting System; and
 (ii)not more than 60 percent may be directed to State and local law enforcement agencies for enforcement of laws that can lead to the detection of impaired drivers, including the purchase of equipment, the training of officers, and the use of additional personnel dedicated to enforcement..
 (c)Transfer of fundsSection 154(c) of title 23, United States Code, is amended— (1)in paragraph (2)(A), by striking use those reserved funds in accordance with subparagraphs (A) and (B) of paragraph (1) and paragraph (3). and inserting use those reserved funds in accordance with subparagraphs (A) and (B) of paragraph (1), paragraph (3), and, beginning in fiscal year 2016, subparagraph (C). ; and
 (2)by inserting the following after paragraph (2)(B):  (C)Additional uses of fundsBeginning in fiscal year 2016, of the funds transferred under subparagraph (B)(i)—
 (i)not less than 5 percent shall be expended for pedestrian and bicycle safety activities if the State’s combined pedestrian and bicycle fatalities exceed 5 percent of the State’s total crash fatalities, based on the most recently reported final data from the Fatality Analysis Reporting System; and
 (ii)not more than 60 percent may be directed to State and local law enforcement agencies for enforcement of laws that can lead to the detection of impaired drivers, including the purchase of equipment, the training of officers, and the use of additional personnel dedicated to enforcement..
 4008.Amendment to distracted driving grant criteriaSection 405(e) of title 23, United States Code, is amended— (1)in paragraph (3)—
 (A)by inserting and at the end of subparagraph (B); and (B)by striking subparagraph (C) and redesignating subparagraph (D) as subparagraph (C);
 (2)in paragraph (4)(C), by striking section 31152 and inserting section 31136; (3)in paragraph (5), by striking Of and inserting Except as provided in paragraph (6)(B), of;
 (4)by striking paragraph (6) and inserting after paragraph (5) the following:  (6)Distracted driving enforcement grants (A)In generalThe Secretary may use up to 50 percent of the amounts available for grants under this subsection to award grants to a State that—
 (i)in fiscal year 2016— (I)has a basic text messaging statute, as determined by the Secretary, that is applicable to drivers of all ages;
 (II)makes violation of the statute a primary offense; (III)participates in the annual distracted driving law enforcement mobilization coordinated by the Secretary; and
 (IV)is otherwise ineligible for a grant under this subsection; (ii)in fiscal year 2017—
 (I)meets the requirements of subparagraph (A)(i); and (II)has a statute that establishes a minimum fine for a first violation and increased fines for repeat violations of the statute; and
 (iii)in fiscal year 2018— (I)meets the requirements of subparagraphs (A)(i) and (A)(ii); and
 (II)has a statute that prohibits a driver who is younger than 18 years of age from using a personal wireless communications device while driving.
										(B)Use of grant funds; enforcement grants
 (i)Subject to subparagraphs (B)(ii) and (B)(iii), amounts received by a State under subparagraph (A) may be used for activities related to the enforcement of distracted driving laws as follows:
 (ii)In fiscal year 2017, up to 15 percent for any eligible project or activity under section 402. (iii)In fiscal year 2018, up to 25 percent for any eligible project or activity under section 402.; and
 (5)by striking paragraph (8), redesignating paragraph (7) as paragraph (8), and inserting after paragraph (6), as amended by this Act, the following:
						
 (7)Grant amountThe allocation of grant funds to a State under this subsection shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009..
 4009.Streamlining of national priority safety programsSection 405(a)(1) of title 23, United States Code, is amended by striking subparagraph (H). 4010.Amendment to highway research and developmentSection 403 of title 23, United States Code, is amended by inserting at the end the following:
					
 (i)Federal shareThe Federal share of the cost of any project or activity carried out under this section may be up to 100 percent if so specified in the project agreement..
				BMotor Vehicle Safety
				4101.Authorization of appropriations
 (a)In generalThe following sums are authorized to be appropriated out of the Highway Account of the Transportation Trust Fund to carry out chapter 301 of title 49, United States Code, and part C of subtitle VI of title 49, United States Code:
 (1)$179,000,000 for fiscal year 2016; (2)$187,055,000 for fiscal year 2017;
 (3)$195,659,530 for fiscal year 2018; (4)$204,268,549 for fiscal year 2019;
 (5)$214,073,440 for fiscal year 2020; and (6)$223,920,818 for fiscal year 2021.
 (b)Contract authorityThe amounts made available under subsection (a) shall be available for obligation in the same manner as if such funds were apportioned or allocated under chapter 1 of title 23, United States Code, except that the Federal share of the cost of any project or activity carried out under chapter 301 of title 49, United States Code, or part C of subtitle VI of title 49, United States Code, shall be 100 percent or as otherwise provided in the project agreement.
 4102.Recall obligations under bankruptcySection 30120A of title 49, United States Code, is amended to read as follows:  Notwithstanding any provision of title 11, United States Code, a manufacturer’s duty to comply with section 30112, sections 30115 through 30121, and section 30166 of this title shall be enforceable against a manufacturer or a manufacturer’s successors-in-interest whether accomplished by merger or by acquisition of the manufacturer’s stock, the acquisition of all or substantially all of the manufacturer’s assets or a discrete product line, or confirmation of any plan of reorganization under section 1129 of title 11..
				4103.Prohibition on rendering safety elements inoperative and criminal penalties
 (a)In generalSection 30122 of title 49, United States Code, is amended by revising subsection (b) to read as follows:
						
							(b)Prohibition
 (1)Except as provided in paragraph (2) of this subsection, a person may not knowingly make inoperative any part of a device or element of design installed on or in a motor vehicle or motor vehicle equipment in compliance with an applicable motor vehicle safety standard prescribed under this chapter unless the person reasonably believes the vehicle or equipment will not be used (except for testing or a similar purpose during maintenance or repair) when the device or element is inoperative.
 (2)The prohibition in paragraph (1) does not apply to modifications made by an individual to a motor vehicle or item of equipment owned or leased by that individual..
 (b)Criminal liabilitySection 30170 of title 49, United States Code, is amended by inserting after paragraph (b) the following;
						
 (c)Criminal liability for tampering with motor vehicle safety elementsWhoever willfully, with intent to endanger the safety of any person on board a motor vehicle or anyone who he believes will board the same, or with a reckless disregard for the safety of human life, violates section 30122(b) under this title shall be subject to criminal penalties under section 33(a) of title 18..
					4104.Cooperation with foreign governments
 (a)Title 49 amendmentSection 30182(b) of title 49, United States Code, is amended by inserting after paragraph (5) the following:
						
 (6)enter into cooperative agreements (in coordination with the Department of State) and collaborative research and development agreements with foreign governments..
 (b)Title 23 amendmentSection 403 of title 23, United States Code, is amended— (1)in subsection (b)(2)(C), by inserting foreign government (in coordination with the Department of State) after institution,; and
 (2)in subsection (c)(1)(A), by inserting foreign governments, after local governments,. 4105.Functional safety process (a)StandardsSection 30111 of title 49, United States Code, is amended—
 (1)by revising the heading of the section to read as follows:  30111.Standards and functional safety process; and(2)by inserting the following after subsection (e):
							
 (f)Functional safety processThe Secretary shall prescribe requirements or guidelines for the design, functional safety process, verification and validation, and development of safety-related electronics or software used in motor vehicles and motor vehicle equipment to ensure that they are likely to function as intended and contain fail safe features. The requirements shall be in the form of regulations or guidelines. In prescribing regulations or guidelines under this subsection, the Secretary shall consider existing relevant safety information and motor vehicle safety standards..
 (b)Section 30165(1) of title 49, United States Code, is amended by inserting 30111(f), after section. (c)Conforming amendmentThe analysis for chapter 301 is amended by striking the item relating to section 30111 and inserting the following:
						
							
								30111. Standards and functional safety process..
					4106.Notification of defect or noncompliance and imminent hazard authority
 (a)In generalSection 30118 of title 49, United States Code, is amended in subsection (c), by inserting or electronic mail after certified mail. (b)Imminent hazardTitle 49, United States Code, is amended by inserting after section 30167 the following:
						
							30168.Imminent Hazard Authority
								(a)Imminent hazard orders
 (1)If, through testing, inspection, investigation, or research carried out under this chapter, the Secretary of Transportation decides that an unsafe condition or practice, or a combination of unsafe conditions and practices, causes an emergency situation involving an imminent hazard of death, personal injury, or significant harm to the public, the Secretary immediately may issue an order prescribing such restrictions and prohibitions as may be necessary to abate the situation, without regard to requirements for prior notice or hearings under this chapter.
 (2)The order shall describe the condition or practice, or the combination of conditions and practices, that causes the emergency situation and prescribe standards and procedures for obtaining relief from the order. This paragraph does not affect the Secretary’s discretion under this section to maintain the order in effect for as long as the emergency situation exists.
 (3)The failure to comply immediately with an order under this section shall subject the person to penalties prescribed in section 30165.
 (b)Timely review of ordersThe Secretary shall provide opportunity for review of the order under section 554 of title 5. If a petition for review is filed, the order will cease to have effect 30 days after the date the order was issued if review is not completed by that time, unless the Secretary determines in writing that the emergency situation still exists..
 (c)Conforming amendmentThe analysis of chapter 301 of title 49, United States Code, is amended by inserting the following after the item relating to section 30167:
						
							
								30168. Imminent Hazard Authority..
					4107.Amendment to judicial review provisions
 (a)In generalSection 30161 of title 49, United States Code, is amended— (1)by revising the heading of the section to read as follows:
							
								30161.Judicial review of orders and standards;
 and(2)by striking the first sentence of subsection (a), and inserting the following:  Except for an order to issue provisional notification under section 30121 of this title, which may not be reviewed, a person adversely affected by an order issued under this chapter, a rule prescribing a motor vehicle safety standard under this chapter, or any other final agency action taken under this chapter may apply for review of the order, rule, or action by filing a petition for review in the Court of Appeals of the United States for the circuit in which the person resides or has its principal place of business or the District of Columbia Circuit..
 (b)Recalls enforcementSection 30163 of title 49, United States Code, is amended by adding the following at the end:  (f)Actions To enforce recall ordersIn an action brought under subsection (a) of this section concerning an order issued under section 30118(b) of this title, the Attorney General need only prove that the Secretary provided appropriate notification to the manufacturer under section 30118 and need not establish the substantive validity of the order, which may only be challenged by the manufacturer through the timely filing of a petition under section 30161 of this title. If an action is brought under subsection (a) of this section prior to the expiration of the time available for the filing of a petition under section 30161, the manufacturer may seek a stay of the district court action until the resolution of any petition for review under section 30161.
 (g)Actions To collect a civil penaltyThe Attorney General may bring a civil action in a United States District Court to collect a civil penalty or to collect an amount agreed upon in compromise by the Secretary under section 30165 of this title..
 (c)Conforming amendmentThe analysis for chapter 301 is amended by striking the item relating to section 30161 and inserting the following:
						
							
								30161. Judicial review of orders and standards..
 4108.Inspection authority under automobile fuel economy statuteSection 32910 of title 49, United States Code, is amended— (1)in subsection (a)(1)(A), by striking inspect and copy records of any person at reasonable times, and inserting conduct an inspection or investigation that may be necessary to enforce this chapter or a regulation prescribed or order issued under this chapter; and
 (2)by redesignating subsections (b), (c) and (d) as (c), (d) and (e), respectively, and inserting after subsection (a) the following:
						
 (b)Matters that can be inspected and impoundmentIn carrying out this chapter, an officer or employee designated by the Secretary of Transportation— (1)at reasonable times, may inspect and copy any record related to this chapter;
 (2)on request, may inspect records of a manufacturer, distributor, or dealer to decide whether the manufacturer, distributor, or dealer has complied or is complying with this chapter or a regulation prescribed or order issued under this chapter; and
 (3)at reasonable times, in a reasonable way, and on display of proper credentials and written notice to an owner, operator, or agent in charge, may—
 (A)enter and inspect with reasonable promptness premises in which a motor vehicle or motor vehicle equipment is manufactured, held for introduction in interstate commerce, or held for sale after introduction in interstate commerce;
 (B)inspect with reasonable promptness that vehicle or equipment; and (C)impound for not more than 72 hours that vehicle or equipment..
					4109.Recall authority over rental car companies and used car dealers
 (a)Sale, lease or rental restrictionsSection 30120(i) of title 49, United States Code, is amended to read as follows:  (i)Limitation on sale, lease or rental of vehicles or equipment (1)After receipt of a notification of a defect or noncompliance about a motor vehicle or new item of replacement equipment under section 30119 of this title, a dealer may sell or lease that motor vehicle or new item of replacement equipment, and a rental company may rent that vehicle, only if—
 (A)the defect or noncompliance is remedied as required by this section before delivery under the sale, lease or rental agreement; or
 (B)when the notification is required by an order under section 30118(b) of this title, enforcement of the order is restrained or the order is set aside in a civil action to which section 30121(d) of this title applies.
 (2)This subsection does not prohibit a dealer from offering for sale or lease the vehicle or equipment.
 (3)As used in this subsection, the term rental company means a person who is engaged in the business of renting a motor vehicle that has a gross vehicle weight rating of 10,000 pounds or less, is rented without a driver for an initial term of less than 4 months and is part of a motor vehicle fleet of 5 or more motor vehicles that are used for rental purposes..
 (b)Sale or lease of used motor vehiclesSection 30120 of title 49, United States Code, is amended by adding at the end the following:  (k)Limitation on sale or lease of used motor vehicles (1)A person who sold at least 10 motor vehicles during the prior 12 months to purchasers that in good faith purchase the vehicles other than for resale, may not sell or lease a used motor vehicle until any defect or noncompliance determined under section 30118 of this title with respect to the vehicle has been remedied.
 (2)Paragraph (1) shall not apply if— (A)notification of the defect or noncompliance with respect to the vehicle is required under section 30118(b) but enforcement of the order is set aside in a civil action to which section 30121(b) applies; or
 (B)if at the time of sale or lease— (i)the recall information regarding a used motor vehicle was not available using the means established by the Secretary under section 31301 of Public Law 112–141; and
 (ii)notification under section 30119 was not received by the seller or lessor. (3)As used in this subsection, the term used motor vehicle means a motor vehicle that has been purchased previously other than for resale..
 4110.Civil penaltiesSection 30165(a) of title 49, United States Code, is amended— (1)in paragraph (1)—
 (A)by inserting or causes the violation of after violates in the first sentence; (B)by striking $5,000 and inserting $25,000;
 (C)by striking $35,000,000 and inserting $300,000,000; and (D)by inserting at the end of the paragraph the following:
							
								An individual is liable under this section only for willfully causing or committing a violation. An
			 individual who has been instructed to commit a violation by a person of
			 greater authority in the entity in which the individual is employed has
			 not acted willfully.;
 (2)in paragraph (2)— (A)by striking $10,000 in subparagraph (A) and inserting $100,000; and
 (B)by striking $15,000,000 in subparagraph (B) and inserting $300,000,000; and (3)in paragraph (3)—
 (A)by striking $5,000 and inserting $25,000; and (B)by striking $35,000,000 and inserting $300,000,000.
						4111.Technical corrections to the Motor Vehicle and Highway Safety Improvement Act of 2012
 (a)Highway safety programsSection 402 of title 23, United States Code is amended— (1)in subsection (b)(1)(C), by striking except as provided in paragraph (3),;
 (2)in subsection (b)(1)(E)— (A)by striking in which a State and inserting for which a State; and
 (B)by striking subsection (f) and inserting subsection (k); and (3)in subsection (k)(4), by striking paragraph (2)(A) and inserting paragraph (3)(A).
 (b)Highway safety research and developmentSection 403(e) of title 23, United States Code is amended by inserting of title 49, United States Code after chapter 301. (c)National priority safety programsSection 405 of title 23, United States Code is amended—
 (1)in subsection (d)(5), by striking section 402(c) and inserting section 402; (2)by striking subsection (f)(2), and inserting the following:
							
 (2)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009, provided that the amount of a grant awarded to a State for a fiscal year may not exceed 25 percent of the amount apportioned to the State under section 402 for fiscal year 2009.; and
 (3)in subsection (f)(4)(A)(iv), by striking under subsection (g). (d)Open container requirementsSection 154 of title 23, United States Code is amended—
 (1)in subsection (c)(3)(A), by striking transferred and inserting reserved; and (2)in subsection (c)(5), by inserting or released after transferred.
 (e)Minimum penalties for repeat offenders for driving while intoxicated or driving under the influenceSection 164 of title 23, United States Code is amended— (1)in subsection (b)(3)(A), by striking transferred and inserting reserved; and
 (2)in subsection (b)(5), by inserting or released after transferred. 4112.Tire registration by independent sellersSubsection (b) of section 30117 of title 49, United States Code, is amended by revising paragraph (3) to read as follows:
					
 (3)The Secretary may initiate a rulemaking to consider requiring a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to maintain records of the name and address of tire purchasers and lessors and information identifying the tire that was purchased or leased, and any additional records the Secretary deems appropriate. Such rulemaking may also consider requiring a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to electronically transmit such records to the manufacturer of the tire by secure means at no cost to tire purchasers or lessors..
 4113.Extension of time period for remedy of tire defectsSubsection (b) of section 30120 of title 49, United States Code, is amended— (1)by striking 60 days in paragraph (1) and replacing it with six months; and
 (2)by striking 60-day in paragraph (2), wherever it appears, and replacing it with six-month. 4114.Dealer requirement to check for unremedied recallSection 30120(f) of title 49, United States Code, is amended by striking the period at the end and inserting the following:
					
 , provided that—(1)the dealer notifies the owner of each of the manufacturer’s vehicles it services at the time of the service of any defect or noncompliance remedy that has not been performed; and
 (2)such notification is a requirement specified in a franchise, operating or other agreement between the dealer and manufacturer..
				4115.Pilot grant program for State notification to consumers of motor vehicle recall status
 (a)In generalThe Secretary shall conduct a pilot program to evaluate the feasibility and effectiveness of a State process for informing consumers of open motor vehicle recalls at the time of motor vehicle registration in the State.
 (b)GrantsTo carry out this program, the Secretary may make a grant to a State that agrees to comply with the requirements of this section. Funds made available to a State shall be used for the project described in this section.
 (c)EligibilityTo be eligible for a grant, a State shall submit an application in which it agrees to notify, at the time of registration, each owner or lessee of a motor vehicle presented for registration in the State of any open recall on that vehicle, and provide such other information as the Secretary may require.
 (d)AwardIn selecting an applicant for award under this section, the Secretary shall consider the State’s methodology for determining open recalls on a motor vehicle and for informing consumers of such open recalls.
 (e)Performance periodA grant awarded under this section shall require a two-year performance period. (f)ReportNot later than 90 days after completion of performance under the grant, the grantee shall provide to the Secretary a report of performance containing such information as the Secretary may require.
 (g)EvaluationOne year after expiration of the grant under this section, the Secretary shall evaluate the extent to which open recalls identified under subsection (c) have been remedied.
 (h)FundingNotwithstanding the apportionment formula set forth in 23 U.S.C. 402(c)(2), up to $2,000,000 of the amounts made available for apportionment to the States for highway safety programs under 23 U.S.C. 402(c) in fiscal year 2017 shall be available for grants under subsection (b).
 (i)DefinitionsIn this section: (1)Motor vehicle has the meaning such term has under section 30102(a)(6) of title 49, United States Code.
 (2)Open recall means a recall for which a notification by a manufacturer is required under section 30118 of title 49, United States Code and that has not been remedied under section 30120 of title 49, United States Code.
 (3)Registration means the process for registering vehicles for use in the State. (4)State has the meaning such term has under section 101(a) of title 23, United States Code.
						VMotor Carrier Safety Program
 5001.Amendment of title 49, United States CodeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
			ACommercial Motor Vehicle Safety
 5101.Commercial motor vehicle definedSection 31101(1) is amended to read as follows:  (1)Commercial motor vehicle means (except in section 31106 of this title) a self-propelled or towed vehicle used on the highways in commerce to transport passengers or property, if the vehicle—
 (A)has a gross vehicle weight rating or gross vehicle weight of at least 10,001 pounds, whichever is greater;
 (B)is designed or used to transport more than 8 passengers (including the driver) for compensation; (C)is designed or used to transport more than 15 passengers, including the driver, and is not used to transport passengers for compensation; or
 (D)is used in transporting material found by the Secretary of Transportation to be hazardous under section 5103 of this title and transported in a quantity requiring placarding under regulations prescribed by the Secretary under section 5103 of this title..
				5102.Motor carrier operations affecting interstate commerce
 (a)Prohibited transportationSection 521(b)(5) is amended by inserting after paragraph (B) the following:  (C)If an employee, vehicle, or all or part of an employer’s commercial motor vehicle operations has been ordered out of service pursuant to paragraph (5)(A), the commercial motor vehicle operations of the employee, vehicle or employer that affect interstate commerce are also prohibited..
 (b)Prohibition on operation in Interstate commerce after nonpayment of penaltiesSection 521(b)(8) is amended— (1)by striking An owner or operator of a commercial motor vehicle and inserting A person in subparagraph (A);
 (2)by redesignating subparagraph (B) as subparagraph (C); (3)by inserting after subparagraph (A) the following:
							
 (B)A person prohibited from operating in interstate commerce pursuant to paragraph (8)(A) may not operate any commercial motor vehicle where such operation affects interstate commerce.; and
 (4)by striking commercial motor vehicle owners and operators in subparagraph (C) (as redesignated by paragraph (2)) and inserting a person. 5103.Bus rentals and definition of employerParagraph (3) of section 31132 is amended to read as follows:
					
 (3)Employer— (A)means a person engaged in a business affecting interstate commerce that—
 (i)owns or leases a commercial motor vehicle in connection with that business, or assigns an employee to operate the commercial motor vehicle; or
 (ii)offers for rent or lease a motor vehicle designed or used to transport more than 8 passengers, including the driver, and from the same location or as part of the same business provides names or contact information of drivers, or holds itself out to the public as a charter bus company; but
 (B)does not include the Government, a State, or a political subdivision of a State.. 5104.High-risk carrier reviews (a)High-Risk carrier reviewsSection 31104(b) (as amended by section 5401) is amended by adding at the end of paragraph (2) the following:
						
							From the funds authorized by this subsection, the Secretary shall ensure that a review is completed
			 on each motor carrier that demonstrates through performance data that it
			 poses the highest safety risk. At a minimum, a review shall be conducted
			 whenever a motor carrier is among the highest risk carriers for 2
			 consecutive months..
 (b)Conforming amendmentSection 4138 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31144 note) is repealed.
 5105.New entrant safety auditsSection 31144(g) is amended— (1)in paragraph (1)(A)—
 (A)by striking shall and inserting may; and (B)by striking each owner and each operator and inserting an owner or operator;
 (2)in paragraph (1)(B)— (A)by striking shall and inserting may; and
 (B)by striking each owner and each operator and inserting an owner or operator; (3)by striking paragraph (3);
 (4)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and (5)in paragraph (3), as redesignated, by striking after the date on which section 31148(b) is first implemented shall and inserting may.
 5106.Imminent hazard actionsSection 521(b)(5)(A) is amended— (1)by striking that such and inserting that a request for review must be made in writing within 15 days after issuance of the order, and if timely requested, the;
 (2)by striking occur and inserting commence; and (3)by striking issuance of such order and inserting receipt of the request for review.
					5107.International commerce transported on highways through the United States
 (a)Section 13501(1) is amended by— (1)in subparagraph (D), striking or;
 (2)in subparagraph (E), striking and at the end and inserting or; and (3)inserting the following:
							
 (F)a foreign country and another foreign country, or between two places in the same foreign country, to the extent the transportation is in the United States; and.
 (b)Section 31132(4) is amended by— (1)striking a place in a State and;
 (2)in subparagraph (A)— (A)inserting a place in a State and before a place outside that State; and
 (B)striking or; and (3)in subparagraph (B)—
 (A)inserting a place in a State and before another place; (B)striking the period and inserting and; and
 (C)inserting at the end the following:  (C)a foreign country and another foreign country, or between two places in the same foreign country, to the extent the trade, traffic, or transportation is in the United States..
							BDriver Safety Provisions
				5201.Commercial driver’s license requirements
 (a)Licensing standardsSection 31305(a)(7) is amended by inserting would not be subject to a disqualification under section 31310(g) of this title and after taking the tests. (b)DisqualificationsSection 31310(g)(1) is amended by deleting who holds a commercial driver’s license and.
					5202.Disqualifications based on non-commercial motor vehicle operations
 (a)First offenseSection 31310(b)(1)(D) is amended by deleting commercial twice, after revoked, suspended, or canceled based on the individual’s operation of a and again after disqualified from operating a commercial motor vehicle based on the individual’s operation of a. (b)Second offenseSection 31310(c)(1)(D) is amended by striking commercial twice, after revoked, suspended, or canceled based on the individual’s operation of a and again after disqualified from operating a commercial motor vehicle based on the individual’s operation of a.
 5203.Recording of Federal disqualifications on CDLISSection 31311(a)(15) is amended by— (1)inserting (A) after (15); and
 (2)inserting after clause (A), as redesignated, the following:  (B)Not later than 10 days after receiving notice from the Secretary that an individual has been disqualified by the Secretary from operating a commercial motor vehicle, the State shall—
 (i)disqualify the individual from operating a commercial motor vehicle for the period of the Federal disqualification; and
 (ii)notify the operator of the information system under section 31309 of this title to record the disqualification and the violation that resulted in the disqualification..
					5204.Failure to pay civil penalty as a disqualifying offense
 (a)In generalChapter 311 is amended by inserting after section 31151 the following:  31152.Disqualification for failure to payAn individual assessed a civil penalty under this chapter, or chapters 5, 51, or 149 of this title, or a regulation issued under any of those provisions, who fails to pay the penalty or fails to comply with the terms of a settlement with the Secretary, shall be disqualified from operating a commercial motor vehicle. The disqualification shall continue until the penalty has been paid, or the individual complies with the terms of the settlement, unless such nonpayment is because the individual is a debtor in a case under chapter 11 of title 11, United States Code..
 (b)Technical amendmentsSection 31310 is amended— (1)by redesignating subsections (h) through (k) as subsections (i) through (l), respectively;
 (2)by inserting after subsection (g) the following:  (h)Disqualification for failure To payThe Secretary shall disqualify from operating a commercial motor vehicle any individual failing to pay a civil penalty within the prescribed period, or failing to conform to the terms of any settlement with the Secretary. The disqualification shall continue until the penalty has been paid, or the individual conforms to the terms of the settlement, unless the nonpayment is because the individual is a debtor in a case under chapter 11 of title 11, United States Code.; and
 (3)in subsection (i) (as redesignated by paragraph (1) of this subsection) by striking Notwithstanding subsections (b) through (g) and inserting Notwithstanding subsections (b) through (h). (c)Conforming amendmentThe analysis of chapter 311 is amended by inserting after the item relating to section 31151 the following:
						
							
								31152. Disqualification for failure to pay..
 5205.Controlled substance violationsSection 31310(d) is amended by— (1)inserting after Controlled Substance Violations.— the following:
						
 (1)An individual who receives a verified positive DOT drug test is disqualified from operating a commercial motor vehicle and remains disqualified until the individual completes the substance abuse professional evaluation and treatment and return to duty process under part 40, subpart O of title 49, Code of Federal Regulations.; and
 (2)inserting (2) before The Secretary. CMedical and Registration Provisions 5301.Effect of driving on commercial motor vehicle operatorsSection 31136(a)(4) is amended to read as follows:
					
 (4)the operation of commercial motor vehicles does not have a significantly adverse effect on the physical condition of the operators; and.
 5302.Repeal of commercial jurisdiction exception for brokers of motor carriers of passengersSection 13506(a) is amended by deleting paragraph (14) and redesignating paragraph (15) as paragraph (14).
 5303.Revocation or suspension of registrationSection 31134(c) is amended— (1)by striking The Secretary and inserting (1) In general.—The Secretary;
 (2)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively; (3)in subparagraph (1)(B) (as redesignated), by striking knowingly failed to comply with the requirements listed in subsection (b)(1) and inserting “willfully failed to comply with—
						
 (i)this part; (ii)an applicable regulation or order of the Secretary; or
 (iii)a condition of the registration.; (4)in subparagraph (1)(C) (as redesignated)—
 (A)by striking has not disclosed and inserting  has—(i)failed to disclose; and (B)after the semicolon, inserting
							
 or(ii)operated under a new identity or as an affiliate to avoid— (I)an order of the Secretary;
 (II)a statutory or regulatory requirement; (III)a civil penalty imposed under chapter 5, 51, 149, or 311;
 (IV)an enforcement action initiated by the Secretary; (V)a final, proposed or potential adverse safety fitness determination; or
 (VI)a negative compliance history;; (5)in subparagraph (1)(D) (as redesignated), by striking the period and inserting a semicolon; and
 (6)by adding at the end the following:  (E)subject to paragraph (3) of this subsection, the employer or person failed—
 (i)to pay a civil penalty imposed under chapter 5, 51, 149, or 311 of this title; (ii)to arrange and abide by an acceptable payment plan for such civil penalty, not later than 90 days after the date specified by order of the Secretary for the payment of such penalty; or
 (iii)to obey a subpoena issued by the Secretary; or (F)the employer or person failed to disclose, in its application for registration, a material fact relevant to its willingness and ability to comply with—
 (i)this part; (ii)an applicable regulation or order of the Secretary; or
 (iii)a condition of its registration. (2)Safety fitness; imminent hazard (A)Expedited procedureNotwithstanding subchapter II of chapter 5 of title 5, and subject to section 31144(c) of this title, the Secretary shall revoke the registration of an employer or person if the employer or person—
 (i)has been prohibited from operating a commercial motor vehicle in interstate commerce for failure to comply with the safety fitness requirements of section 31144 of this title; or
 (ii)is or was conducting unsafe operations that are or were an imminent hazard (as defined in section 521(b)(5)(B) of this title) to public health or property.
 (B)Notice of revocationThe Secretary may revoke a registration under this paragraph only after giving notice of the revocation to the registrant.
 (3)LimitationParagraph (1)(E) (i) and (ii) shall not apply to a person who is unable to pay a civil penalty because the person is a debtor in a case under chapter 11 of title 11..
 5304.Revocation of registration for failure to respond to subpoenaSection 525 is amended by inserting subchapter III of chapter 311 or before chapter 139. 5305.Lapse of required financial security; suspension of registrationSection 13906(e) is amended by inserting or suspend after revoke.
				DGrants and Authorizations
				5401.FMCSA Financial Assistance Programs
 (a)DefinitionSection 31101 is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3) the following:  (4)Secretary means the Secretary of Transportation..
 (b)MCSAP and high priority programs; FMCSA authorizationsSections 31102 through 31104 are amended to read as follows:  31102.Motor carrier safety assistance program (a)In general (1)The Secretary shall administer a Motor Carrier Safety Assistance Program funded under section 31104 of this title.
 (2)The goal of the program is to ensure that the Secretary, States, local governments, other political jurisdictions, Federally recognized Indian Tribes, and other persons work in partnership to establish programs to improve motor carrier, commercial motor vehicle, and driver safety to support a safe and efficient surface transportation system by—
 (A)making targeted investments to promote safe commercial motor vehicle transportation, including the transportation of passengers and hazardous materials;
 (B)investing in activities likely to generate maximum reductions in the number and severity of commercial motor vehicle crashes and fatalities resulting from such crashes;
 (C)adopting and enforcing effective motor carrier, commercial motor vehicle, and driver safety regulations and practices consistent with Federal requirements; and
 (D)assessing and improving statewide performance by setting program goals and meeting performance standards, measures, and benchmarks.
 (b)State plansThe Secretary shall prescribe procedures for a State to submit a plan under which the State agrees to assume responsibility for improving motor carrier safety, adopting and enforcing regulations, standards, and orders of the Government on commercial motor vehicle and hazardous materials transportation safety, and adopting and enforcing compatible State regulations, standards, and orders. The Secretary shall approve a plan if the Secretary decides that the plan is adequate to promote the objectives of this section, and the plan—
 (1)implements performance-based activities, including deployment of technology to enhance the efficiency and effectiveness of commercial motor vehicle safety programs;
 (2)designates a lead State motor vehicle safety agency responsible for administering the plan throughout the State;
 (3)contains satisfactory assurances that the lead State agency has or will have the legal authority, resources, and qualified personnel necessary to enforce the regulations, standards, and orders;
 (4)contains satisfactory assurances that the State will devote adequate resources to the administration of the plan and enforcement of the regulations, standards, and orders;
 (5)provides a right of entry and inspection to carry out the plan; (6)provides that all reports required under this section be available to the Secretary on request;
 (7)provides that the lead State agency will adopt the reporting requirements and use the forms for recordkeeping, inspections, and investigations that the Secretary prescribes;
 (8)requires registrants of commercial motor vehicles to demonstrate knowledge of applicable safety regulations, standards, and orders of the Government and the State;
 (9)provides that the State will grant maximum reciprocity for inspections conducted under the North American Inspection Standards through the use of a nationally accepted system that allows ready identification of previously inspected commercial motor vehicles;
 (10)ensures that activities described in subsection (g) of this section, if financed through grants made under this section, will not diminish the effectiveness of the development and implementation of commercial motor vehicle safety programs described in subsection (a) of this section;
 (11)ensures that the lead State agency will coordinate the plan, data collection, and information systems with the State highway safety improvement program required under section 148(c) of title 23;
 (12)ensures participation in appropriate Federal Motor Carrier Safety Administration information technology and data systems and other information systems by all appropriate jurisdictions receiving Motor Carrier Safety Assistance Program funding;
 (13)ensures that information is exchanged among the States in a timely manner; (14)provides satisfactory assurances that the State will undertake efforts that will emphasize and improve enforcement of State and local traffic safety laws and regulations related to commercial motor vehicle safety;
 (15)provides satisfactory assurances that the State will promote activities in support of national priorities and performance goals, including—
 (A)activities aimed at removing impaired commercial motor vehicle drivers from the highways of the United States through adequate enforcement of regulations on the use of alcohol and controlled substances and by ensuring ready roadside access to alcohol detection and measuring equipment;
 (B)activities aimed at providing an appropriate level of training to State Motor Carrier Safety Assistance Program officers and employees on recognizing drivers impaired by alcohol or controlled substances; and
 (C)when conducted with an appropriate commercial motor vehicle inspection, interdiction activities, and appropriate strategies for carrying out those activities, including activities that affect the transportation of controlled substances, as defined under section 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 802) and listed in part 1308 of title 21, Code of Federal Regulations, as updated and republished from time to time, by any occupant of a commercial motor vehicle;
 (16)provides that the State has established and dedicated sufficient resources to a program to ensure that—
 (A)the State collects and reports to the Secretary accurate, complete, and timely motor carrier safety data; and
 (B)the State participates in a national motor carrier safety data correction system prescribed by the Secretary;
 (17)ensures that the State will cooperate in the enforcement of financial responsibility requirements under sections 13906, 31138, and 31139 of this title, and regulations issued under these sections;
 (18)ensures consistent, effective, and reasonable sanctions; (19)ensures that roadside inspections will be conducted at locations that are adequate to protect the safety of drivers and enforcement personnel;
 (20)provides that the State will include in the training manuals for the licensing examination to drive both noncommercial motor vehicles and commercial motor vehicles information on best practices for driving safely in the vicinity of noncommercial and commercial motor vehicles;
 (21)provides that the State will enforce the registration requirements of sections 13902 and 31134 of this title by prohibiting the operation of any vehicle discovered to be operated by a motor carrier without a registration issued under these sections or to be operated beyond the scope of the motor carrier’s registration;
 (22)provides that the State will conduct comprehensive and highly visible traffic enforcement and commercial motor vehicle safety inspection programs in high-risk locations and corridors;
 (23)except in the case of an imminent hazard or obvious safety hazard, ensures that an inspection of a vehicle transporting passengers for a motor carrier of passengers is conducted at a station, terminal, border crossing, maintenance facility, destination, or other location where adequate food, shelter, and sanitation facilities are available for passengers, and reasonable accommodations are available for passengers with disabilities;
 (24)ensures that the State will transmit to its roadside inspectors the notice of each Federal exemption granted pursuant to section 31315(b) of this title and 49 CFR 390.23 and 390.25 and provided to the State by the Secretary, including the name of the person granted the exemption and any terms and conditions that apply to the exemption;
 (25)except as provided in subsection (c) of this section, provides that the State will conduct safety audits of new entrant motor carriers pursuant to section 31144(g) of this title;
 (26)provides that the State agrees to fully participate in the Performance and Registration Information System Management under section 31106(b) of this title no later than 3 years from the date of enactment of this provision by complying with the program participation requirements established in section 31106(b)(3) of this title; and
 (27)for a State that shares a land border with another country, provides that the State— (A)will conduct a border commercial motor vehicle safety program that includes enforcement and related projects; or
 (B)if it declines to include appropriate border related activities in its plan, will forfeit a proportionate level of funding as determined by the Secretary.
 (c)Exclusion of U.S. territoriesThe requirement that a State conduct safety audits of new entrant motor carriers under subsection (b)(25) of this section does not apply to a territory of the United States unless required by the Secretary.
 (d)Intrastate compatibilityThe Secretary shall prescribe regulations specifying tolerance guidelines and standards for ensuring compatibility of intrastate commercial motor vehicle safety laws and regulations with Government motor carrier safety regulations to be enforced under subsection (a) of this section. To the extent practicable, the guidelines and standards shall allow for maximum flexibility while ensuring a degree of uniformity that will not diminish transportation safety.
								(e)Maintenance of effort
 (1)In generalA plan submitted by a State under subsection (b) of this section shall provide that the total expenditure of amounts of the lead State agency responsible for administering the plan will be maintained at a level each fiscal year at least equal to the average level of that expenditure for fiscal years 2004 and 2005.
 (2)Average level of state expendituresIn estimating the average level of State expenditure under paragraph (1) of this subsection, the Secretary—
 (A)may allow the State to exclude State expenditures for Government-sponsored demonstration and pilot programs and strike forces;
 (B)may allow the State to exclude expenditures for activities related to border enforcement and new entrant safety audits; and
 (C)shall require the State to exclude State matching amounts used to receive Government financing under this section.
 (3)WaiversUpon the request of a State, the Secretary may waive or modify the requirements of this subsection for the period of the plan, if the Secretary determines that a waiver is equitable due to exceptional or uncontrollable circumstances.
 (f)Use of unified carrier registration fees agreementAmounts generated under section 14504a of this title and received by a State and used for motor carrier safety purposes may be included as part of the State’s share of the Motor Carrier Safety Assistance Program not provided by the Government.
 (g)Use of grants To enforce other lawsA State may use amounts received under a grant under this section— (1)if the activities are carried out in conjunction with an appropriate inspection of a commercial motor vehicle to enforce Federal or State commercial motor vehicle safety regulations, for the—
 (A)enforcement of commercial motor vehicle size and weight limitations at locations (excluding fixed weight facilities) such as near steep grades or mountainous terrains, where the weight of a commercial motor vehicle can significantly affect the safe operation of the vehicle, or at ports where intermodal shipping containers enter and leave the United States; and
 (B)detection of and enforcement actions taken as a result of criminal activity, including the trafficking of human beings, in a commercial motor vehicle or by any occupant, including the operator, of the vehicle;
 (2)for documented enforcement of State traffic laws and regulations designed to promote the safe operation of commercial motor vehicles, including documented enforcement of such laws and regulations relating to noncommercial motor vehicles when necessary to promote the safe operation of commercial motor vehicles, provided:
 (A)the number of motor carrier safety activities (including roadside safety inspections) conducted in the State is maintained at a level at least equal to the average level of such activities conducted in the State in fiscal years 2004 and 2005; and
 (B)the State does not use more than 5 percent of the basic amount the State receives under a grant under this section for enforcement activities relating to noncommercial motor vehicles unless the Secretary determines that a higher percentage will result in significant increases in commercial motor vehicle safety; and
 (3)for the enforcement of household goods regulations on intrastate and interstate carriers, provided that the State has adopted laws or regulations compatible with the Federal household goods regulations.
									(h)Evaluation of plan and award of grant
 (1)AwardThe Secretary may allocate the amounts appropriated among the States whose plans have been approved under criteria that the Secretary establishes.
 (2)Opportunity to cureIf the Secretary disapproves a plan under this section, the Secretary shall give the State a written explanation of the reasons for disapproval and allow the State to modify and resubmit the plan for approval.
									(i)Plan monitoring
 (1)In generalOn the basis of reports submitted by the lead State agency responsible for administering a plan approved under this section and the Secretary’s own investigations, the Secretary shall make a continuing evaluation of the way the State is carrying out the plan.
 (2)Withholding of fundsIf, after notice and an opportunity to be heard, the Secretary finds that the State plan previously approved is not being followed or has become inadequate to ensure enforcement of the regulations, standards, or orders, the Secretary may withdraw approval of the plan and notify the State. The plan is no longer in effect once the notice is received. In lieu of withdrawing approval of the plan, the Secretary may withhold funding from the State to which the State would otherwise be entitled under this section for the period of the State’s noncompliance. In exercising this option, the Secretary may withhold up to 10 percent of funds for the year that the Secretary notifies the State of its noncompliance, up to 10 percent of funds for the first full year of noncompliance, up to 25 percent of funds for the second full year of noncompliance, and not less than 50 percent of funds for the third and subsequent full years of noncompliance.
 (3)Judicial reviewA State adversely affected by the Secretary’s action under paragraph (2) of this subsection may seek judicial review under chapter 7 of title 5. Notwithstanding withdrawal of a plan approval, the State may retain jurisdiction in administrative or judicial proceedings begun before the withdrawal if the issues involved are not related directly to the reasons for the withdrawal.
 (j)Allocation of MCSAP fundsOn October 1 of each fiscal year, or as soon as practicable after that date, and after making a deduction under section 31104(a)(3) of this title, the Secretary shall allocate amounts made available to carry out this section for the fiscal year among the States with plans approved under this section. The allocation shall be made under criteria prescribed by the Secretary.
								31103.High priority program
 (a)In generalThe Secretary shall administer a High Priority Program funded under section 31104 of this title. (b)PurposeThe purpose of the program is to make grants to and cooperative agreements with States, local governments, other political jurisdictions, Federally recognized Indian Tribes, and any person to carry out high priority activities and projects, including activities and projects that—
 (1)increase public awareness and education on commercial motor vehicle safety; (2)target unsafe driving of commercial motor vehicles and non-commercial motor vehicles in areas identified as high-risk crash corridors;
 (3)support the enforcement of household goods regulations on intrastate and interstate carriers, provided that the State has adopted laws or regulations compatible with the Federal household good regulations;
 (4)improve the safe and secure movement of hazardous materials and the transportation of goods and persons in foreign commerce;
 (5)demonstrate new technologies to improve commercial motor vehicle safety; (6)otherwise improve commercial motor vehicle safety and compliance with commercial motor vehicle safety regulations; or
 (7)support participation in the Performance and Registration Information System Management under section 31106(b) of this title.
									(c)Safety data improvement
 (1)In generalIn addition to the activities and projects under subsection (b) of this section and subject to paragraph (2) of this subsection, the Secretary may make a grant to or cooperative agreement with a State under this section to improve the accuracy, timeliness, and completeness of commercial motor vehicle safety data reported to the Secretary.
 (2)EligibilityA State shall be eligible for funding under this subsection in a fiscal year if the Secretary determines that the State has—
 (A)conducted a comprehensive audit of its commercial motor vehicle safety data system within the preceding 2 years;
 (B)developed a plan that identifies and prioritizes its commercial motor vehicle safety data needs and goals; and
 (C)identified performance-based measures to determine progress toward those goals. 31104.Availability of amounts (a)Financial assistance programs (1)In generalThe following sums are authorized to be appropriated from the Highway Account of the Transportation Trust Fund for the following Federal Motor Carrier Safety Administration programs:
 (A)Grant program for the motor carrier safety assistance programSubject to paragraph 3 of this subsection, to carry out sections 31102 and 31103 of this title— (i)$284,343,000 for fiscal year 2016;
 (ii)$309,081,000 for fiscal year 2017; (iii)$332,081,000 for fiscal year 2018;
 (iv)$342,081,000 for fiscal year 2019; (v)$351,081,000 for fiscal year 2020; and
 (vi)$359,081,000 for fiscal year 2021. (B)Financial assistance program for high priority activitiesTo make grants and cooperative agreements under section 31103 of this title, the Secretary may set aside from amounts made available under subparagraph (A) of this paragraph up to—
 (i)$23,526,000 for fiscal year 2016; (ii)$29,704,000 for fiscal year 2017;
 (iii)$29,704,000 for fiscal year 2018; (iv)$29,704,000 for fiscal year 2019;
 (v)$29,704,000 for fiscal year 2020; and (vi)$29,704,000 for fiscal year 2021.
 (C)Grant program for innovative technologyTo carry out section 31109 of this title— (i)$20,000,000 for fiscal year 2016;
 (ii)$22,500,000 for fiscal year 2017; (iii)$25,000,000 for fiscal year 2018;
 (iv)$25,000,000 for fiscal year 2019; (v)$25,000,000 for fiscal year 2020; and
 (vi)$25,000,000 for fiscal year 2021. (D)Financial assistance program for commercial driver’s license program implementationTo carry out section 31313 of this title—
 (i)$34,000,000 for fiscal year 2016; (ii)$39,196,000 for fiscal year 2017;
 (iii)$39,196,000 for fiscal year 2018; (iv)$39,196,000 for fiscal year 2019;
 (v)$39,196,000 for fiscal year 2020; and (vi)$39,196,000 for fiscal year 2021.
 (E)Grant program for commercial motor vehicle operatorsTo carry out section 31110 of this title, $1,000,000 for each fiscal year, 2016 through 2021. (2)Reimbursement for government’s share of costsAmounts made available under this section shall be used to reimburse financial assistance recipients proportionally for the United States Government’s share of the costs incurred.
 (3)Deduction for partner training and program supportOn October 1 of each fiscal year or as soon after that date as practicable, the Secretary may deduct, from amounts made available under subparagraphs (A), (C), and (D) of paragraph 1 of this subsection for that fiscal year, not more than 1.50 percent of those amounts for partner training and program support in that fiscal year. The Secretary shall use at least 75 percent of those deducted amounts to train non-Government employees and to develop related training materials in carrying out these programs.
 (4)Grants and cooperative agreements as contractual obligationsThe approval of a grant or cooperative agreement by the Secretary under section 31102, 31103, 31109, 31110, or 31313 of this title is a contractual obligation of the Government for payment of the Government’s share of costs in carrying out the provisions of the grant or cooperative agreement.
 (5)Eligible activitiesThe Secretary shall establish criteria for eligible activities to be funded with grants or cooperative agreements under this section and publish those criteria in a notice of funding availability before the program application period.
 (6)ReimbursementThe Secretary shall reimburse a recipient, from a grant or cooperative agreement made under section 31102, 31103, 31109, 31110, or 31313 of this title, an amount that is at least 85 percent of the costs incurred by the recipient in a fiscal year in developing and implementing programs under these sections.
 (7)Payment to recipients for costsEach recipient shall submit vouchers at least quarterly for costs the recipient incurs in developing and implementing programs under section 31102, 31103, 31109, 31110, or 31313 of this title. The Secretary shall pay the recipient an amount not more than the Government share of the costs incurred as of the date of the vouchers. The Secretary shall include a recipient’s in-kind contributions in determining the reimbursement.
 (8)Availability of allocationsGrants or cooperative agreements to carry out section 31102, 31103, 31109, 31110, or 31313 of this title remain available for expenditure by the recipient for the fiscal year in which they are allocated and for the next two fiscal years. Amounts not expended during the time permitted are released to the Secretary for reallocation.
									(b)Administrative expenses
 (1)Authorization of appropriationsThe following sums are authorized to be appropriated from the Highway Account of the Transportation Trust Fund for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration—
 (A)$329,180,000 for fiscal year 2016; (B)$375,823,000 for fiscal year 2017;
 (C)$399,723,000 for fiscal year 2018; (D)$391,723,000 for fiscal year 2019;
 (E)$399,723,000 for fiscal year 2020; and (F)$406,723,000 for fiscal year 2021.
 (2)Use of fundsThe funds authorized by this subsection shall be used for personnel costs; administrative infrastructure; rent; information technology; programs for research and technology, information management, regulatory development, the administration of the performance and registration information system management, and outreach and education; to fund the facilities working capital fund; other operating expenses; and such other expenses as may from time to time become necessary to implement statutory mandates of the Federal Motor Carrier Safety Administration not funded from other sources.
									(3)Outreach and education
 (A)In generalThe Secretary shall conduct, through any combination of grants, contracts, or cooperative agreements, an outreach and education program to be administered by the Federal Motor Carrier Safety Administration.
 (B)Program elementsThe program shall include, at a minimum— (i)a program to promote a more comprehensive and national effort to educate commercial motor vehicle drivers and passenger vehicle drivers about how commercial motor vehicle drivers and passenger vehicle drivers can more safely share the road with each other;
 (ii)a program to promote enhanced traffic enforcement efforts aimed at reducing the incidence of the most common unsafe driving behaviors that cause or contribute to crashes involving commercial motor vehicles and passenger vehicles; and
 (iii)a program to establish a public-private partnership to provide resources and expertise for the development and dissemination of information relating to sharing the road referred to in clauses (i) and (ii) of this subparagraph to each partner’s constituents and to the general public through the use of brochures, videos, paid and public advertisements, the Internet, and other media.
 (C)FundingFrom amounts made available in paragraph (1) of this subsection, the Secretary shall make available in support of the office of Outreach and Education such sums as may be necessary to conduct the Outreach and Education Program.
 (D)Federal shareThe Federal share of a program or activity for which a grant or cooperative agreement is made under this paragraph shall be at least 85 percent of the cost of such program or activity.
										(4)Motor carrier safety facility working capital fund
 (A)In generalThe Secretary may establish a motor carrier safety facility working capital fund. (B)PurposeAmounts in the fund shall be available for modernization, construction, leases and expenses related to vacating, occupying, maintaining and expanding motor carrier safety facilities.
 (C)AvailabilityAmounts in the fund shall be available without regard to fiscal year limitation. (D)FundingAmounts may be appropriated to the fund from the amounts made available paragraph (1) of this subsection.
 (E)Fund transfersThe Agency may transfer funds to the working capital fund from the amounts made available in paragraph (1) of this subsection.
 (c)Contract authority; initial date of availabilityAmounts authorized from the Highway Account of the Transportation Trust Fund by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first.
 (d)Funding availabilityAmounts made available under this section remain available until expended.. (c)Innovative technology deployment grantsSection 31109 is amended to read as follows:
						
							31109.Innovative technology deployment grants
								(a)In general
 (1)ProgramThe Secretary shall administer an innovative technology program funded under section 31104 of this title.
 (2)GoalThe goal of the program is to support and maintain a commercial motor vehicle information systems and networks program to—
 (A)link Federal motor carrier safety information systems with State commercial motor vehicle systems; (B)improve the safety and productivity of commercial motor vehicles and drivers; and
 (C)reduce costs associated with commercial motor vehicle operations and Federal and State commercial vehicle regulatory requirements.
 (b)PurposeThe program shall advance the technological capability and promote the deployment of intelligent transportation system applications for commercial motor vehicle operations, including commercial motor vehicle, commercial driver, and carrier-specific information systems and networks.
								(c)Deployment grants
 (1)In generalThe Secretary shall make grants to eligible States for the deployment of commercial motor vehicle information systems and networks.
 (2)Use of fundsFunds from a grant under this section may be used for deployment activities and activities to develop new and innovative advanced technology solutions that support commercial motor vehicle information systems and networks.
 (d)EligibilityTo be eligible for a grant under this section, a State— (1)shall have a commercial motor vehicle information systems and networks program plan approved by the Secretary that describes the various systems and networks at the State level that need to be refined, revised, upgraded, or built to accomplish deployment of commercial motor vehicle information systems and networks capabilities;
 (2)shall certify to the Secretary that its commercial motor vehicle information systems and networks deployment activities, including hardware procurement, software and system development, and infrastructure modifications—
 (A)are consistent with the national intelligent transportation systems and commercial motor vehicle information systems and networks architectures and available standards; and
 (B)promote interoperability and efficiency to the extent practicable; and (3)shall agree to execute interoperability tests developed by the Federal Motor Carrier Safety Administration to verify that its systems conform with the national intelligent transportation systems architecture, applicable standards, and protocols for commercial motor vehicle information systems and networks.
 (e)DefinitionsIn this section: (1)Commercial motor vehicle information systems and networks means the information systems and communications networks that provide the capability to—
 (A)improve the safety of commercial motor vehicle operations; (B)increase the efficiency of regulatory inspection processes to reduce administrative burdens by advancing technology to facilitate inspections and increase the effectiveness of enforcement efforts;
 (C)advance electronic processing of registration information, driver licensing information, fuel tax information, inspection and crash data, and other safety information;
 (D)enhance the safe passage of commercial motor vehicles across the United States and across international borders; and
 (E)promote the communication of information among the States and encourage multistate cooperation and corridor development.
 (2)Commercial motor vehicle operations— (A)means motor carrier operations and commercial motor vehicle regulatory activities associated with the commercial motor vehicle movement of goods, including property, hazardous materials, and passengers; and
 (B)with respect to the public sector, includes the issuance of operating credentials, the administration of commercial motor vehicle and fuel taxes, and roadside safety and border crossing inspection and regulatory compliance operations.
 (3)Deployment means, at a minimum, the implementation of systems in a State necessary to provide the State with the following capabilities:
 (A)A safety information exchange to— (i)electronically collect and transmit commercial motor vehicle and driver inspection data at a majority of inspection sites in the State;
 (ii)connect to the safety and fitness electronic records system for access to interstate carrier and commercial motor vehicle data, summaries of past safety performance, and commercial motor vehicle credentials information; and
 (iii)exchange carrier data and commercial motor vehicle safety and credentials information within the State and connect to such system for access to interstate carrier, commercial motor vehicle, and commercial driver data.
 (B)Interstate credentials administration to— (i)perform end-to-end processing, including carrier application, jurisdiction application processing, and credential issuance, of at least the international registration plan and international fuel tax agreement credentials and extend this processing to other credentials, including intrastate registration, vehicle titling, oversize vehicle permits, overweight vehicle permits, carrier registration, and hazardous materials permits; and
 (ii)connect to such plan and agreement clearinghouses. (C)Roadside electronic screening to electronically screen commercial vehicles at a minimum of one fixed or mobile inspection site in the State..
 (d)Driver training grant programChapter 311 is amended by inserting after section 31109 (as amended by subsection (c) of this section) the following:
						
							31110.Commercial motor vehicle operators grant program
 (a)In generalThe Secretary shall administer a Commercial Motor Vehicle Operators Grant Program funded under section 31104 of this title.
 (b)PurposeThe purpose of the program is to train individuals in the safe operation of commercial motor vehicles as defined under section 31301 of this title..
 (e)Section 31313 is amended to read as follows:  31313.Financial assistance program for commercial driver’s license program implementation (a)In general (1)PurposeThe Secretary of Transportation may make a grant to a State agency in a fiscal year—
 (A)to comply with the requirements of section 31311 of this title; (B)in the case of a State that is making a good faith effort toward substantial compliance with the requirements of section 31311 of this title, to improve its implementation of its commercial driver’s license program, including expenses—
 (i)for computer hardware and software; (ii)for publications, testing, personnel, training, and quality control;
 (iii)for commercial driver’s license program coordinators; and (iv)to implement or maintain a system to notify an employer of an operator of a commercial motor vehicle of the suspension or revocation of the operator’s commercial driver’s license consistent with the standards developed under section 32303(b) of the Commercial Motor Vehicle Safety Enhancement Act of 2012 (49 U.S.C. 31304 note).
 (2)Priority activitiesThe Secretary may make a grant or cooperative agreement in a fiscal year to a State agency, local government, or any person for research, development or testing, demonstration projects, public education, or other special activities and projects relating to commercial driver’s licensing and motor vehicle safety that—
 (A)are of benefit to all jurisdictions of the United States; (B)are designed to address national safety concerns and circumstances;
 (C)are designed to address emerging issues relating to commercial driver’s license improvements; or (D)support innovative ideas and solutions to commercial driver’s license program issues.
 (b)ProhibitionsA recipient may not use financial assistance funds awarded under this section to rent, lease, or buy land or buildings.
 (c)ApportionmentAll amounts made available to carry out this section for a fiscal year shall be apportioned according to criteria prescribed by the Secretary of Transportation..
					(f)Miscellaneous repeals
 (1)Subsection (b) of section 31106 is amended by striking paragraph (4). (2)Section 31107 is repealed.
 (3)Subsection (g) of section 31144 is amended by striking paragraph (4), as redesignated by section 5105 of this Act.
						(g)Technical and conforming amendment
 (1)The analysis for chapter 311 is amended by— (A)striking the item relating to section 31102 and inserting 31102. Motor Carrier Safety Assistance Program.;
 (B)striking the item relating to section 31103 and inserting 31103. High Priority Grant Program.; (C)striking the item relating to section 31107;
 (D)striking the item relating to section 31109 and inserting Innovative Technology Deployment Grants.; and (E)by adding at the end of Subchapter I the following: 31110. Commercial Motor Vehicle Operators Grant Program.
 (2)The subsection heading for section 31106(b) is amended by striking program and inserting system management. (3)Section 31161 is amended by striking 31104(i) and inserting 31104(b).
 (4)The analysis for chapter 313 is amended by striking the item relating to section 31313 and inserting: 31313. Financial assistance program for commercial driver's license program implementation..
						EMiscellaneous
				5501.Motor Carrier Safety Advisory Committee
 (a)Motor carrier safety advisory committeeSubchapter III of chapter 311 is amended by inserting after section 31152 (as added by section 5204) the following:
						
							31153.Motor carrier safety advisory committee
 (a)Establishment and dutiesThe Secretary shall maintain for the Federal Motor Carrier Safety Administration a motor carrier safety advisory committee. The committee shall—
 (1)provide advice and recommendations to the Administrator of the Federal Motor Carrier Safety Administration about needs, objectives, plans, approaches, content, and accomplishments of the motor carrier safety programs carried out by the Administration; and
 (2)provide advice and recommendations to the Administrator on motor carrier safety regulations. (b)Members, chairman, pay, and expenses (1)In generalThe committee shall be composed of not more than 20 members appointed by the Administrator from among individuals who are not employees of the Administration and who are specially qualified to serve on the committee because of their education, training, or experience. The members shall consist of representatives of the motor carrier industry, nonprofit employee labor organizations representing commercial vehicle drivers, safety advocates, and safety enforcement officials. Representatives of a single enumerated interest group may not constitute a majority of the members of the advisory committee. A person appointed under this section shall not be considered an employee of the Federal Government by reason of the appointment.
 (2)ChairmanThe Administrator shall designate the chairman of the committee. (3)PayA member of the committee shall serve without pay; except that the Administrator may allow a member, when attending meetings of the committee or a subcommittee of the committee, expenses authorized under section 5703 of title 5, relating to per diem, travel, and transportation expenses.
 (c)Support staff, information, and servicesThe Administrator shall provide staff for the committee. On request of the committee, and subject to the availability of funding, the Administrator shall provide information, administrative services, and supplies that the Administrator considers necessary for the committee to carry out its duties and powers..
					(b)Conforming amendments
 (1)The analysis for chapter 311 is amended by inserting after the item relating to 31152 (as added by section 5204 of this Act) the following:
							
								
									31153. Motor Carrier Safety Advisory Committee..
 (2)Section 4144 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31100 note) is repealed.
 5502.Unified Carrier Registration PlanSection 14504a is amended— (1)in subsection (a)(5)(A)(ii)(II), by striking subsection (d)(4)(C) and inserting subsection (d)(5)(C);
 (2)in subsection (d)(1)(B), by striking appointed by the Secretary as follows and inserting . In making appointments of directors, the Secretary should seek to achieve the following distribution;
 (3)in subsection (d)(1)(B)(iii), by striking Five and inserting Six and inserting the following before the last sentence: At least one of the appointees under this clause shall be a representative of the passenger motorcoach industry.;
 (4)in subsection (d)(1)(B), by striking clause (iv); (5)in subsection (d)(1)(C), by striking Secretary and inserting board of directors;
 (6)in subsection (d)(1)(D)— (A)by striking clause (i) and redesignating clauses (ii) through (iv) as clauses (i) through (iii), respectively; and
 (B)by amending clause (i), (as so redesignated) to read as follows:  (i)TermsAll directors shall be appointed for terms of 3 years.;
 (7)in subsection (d)(2)(C), by striking and; (8)in subsection (d)(2)(D), by striking the period and inserting ; and at the end;
 (9)in subsection (d)(2), by inserting after subparagraph (D) the following:  (E)require the board to conduct an audit of the UCR plan’s use of administrative fees no less frequently than once every two years.;
 (10)in subsection (d)(3)(A)— (A)by striking Except for the representative of the Department appointed under paragraph (1)(B)(iv), no; and
 (B)by inserting No before director shall receive; (11)in subsection (d)(4)(A), by striking of the board, and inserting of the board or and striking , or the Secretary;
 (12)in subsection (d)(6), by inserting or the United States Government after agency of a State; (13)by redesignating section 14504a(d)(7)(A) as section 14504a(d)(7) and amending paragraph (7) (as so redesignated) to read as follows:
						
 (7)Setting feesThe board shall set the initial annual fees to be assessed carriers, leasing companies, brokers, and freight forwarders under the unified carrier registration agreement. In setting the level of fees to be assessed in any agreement year, and in setting the fee level, the board shall consider—
 (A)the administrative costs associated with the unified carrier registration plan and the agreement; (B)whether the revenues generated in the previous year and any surplus or shortage from that year or prior years enable the participating States to achieve the revenue levels set by the board; and
 (C)the provisions governing fees under subsection (f)(1).; (14)by striking subsection (d)(7)(B);
 (15)by amending subsection (d)(9) to read as follows:  (9)InapplicabilityNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor the Administrative Procedure Act (5 U.S.C. 551 et seq.) shall apply to the unified carrier registration plan, the board, or its committees.;
 (16)by redesignating subsections (d)(1) through (10) as (d)(2) through (11), respectively; (17)by inserting a new subsection (d)(1) before subsection (d)(2) (as redesignated in paragraph) to read as follows:
						
 (1)StatusThe unified carrier registration plan— (A)is an interstate agreement established under this section;
 (B)shall be operated as a not-for-profit corporation; and (C)is not a department, agency or instrumentality of the United States Government.;
 (18)in subsection (e), by striking subparagraph (5); (19)in subsection (e)(2), by striking the Secretary and;
 (20)in subsection (e)(3)— (A)by striking Secretary the first place it appears;
 (B)by inserting chairperson of the board of directors; and (C)by striking the last sentence;
 (21)in subsection (e)(4), by striking Secretary and inserting chairperson of the board of directors; (22)in subsection (f)(1)(E), by striking ask the Secretary to;
 (23)by striking subsection (f)(1)(B) and redesignating subsections (f)(1)(C) through (f)(1)(E) as subsections (f)(1)(B) through (f)(1)(D), respectively;
 (24)in subsection (h)(2)— (A)by striking participating; and
 (B)by striking subsection (d)(2)(D) and inserting subsection (d)(3)(D), as redesignated; (25)by amending subsection (h)(3)(B) to read as follows:
						
 (B)To pay the administrative costs of the UCR plan and the UCR agreement. Payments for administrative costs may be made prior to making distributions under subparagraph (A).;
 (26)in subsection (h)(4), by striking Secretary and inserting board; and (27)by amending subsection (i) to read as follows:
						
 (i)EnforcementNothing in this section— (1)prohibits a participating State from issuing citations and imposing reasonable fines and penalties pursuant to the applicable laws and regulations of the State on any motor carrier, motor private carrier, freight forwarder, broker, or leasing company for failure to—
 (A)submit information documents as required under subsection (d)(3); or (B)pay the fees required under subsection (f); or
 (2)authorizes a State to require a motor carrier, motor private carrier, or freight forwarder to display as evidence of compliance any form of identification in excess of those permitted under section 14506 of this title on or in a commercial motor vehicle..
 5503.Self-insurance for motor carriers repealedSection 13906(d) is amended by striking the second, third and last sentences. 5504.Electronic logging device recall authoritySection 31137 is amended—
 (1)by redesignating subsections (f) and (g) as subsections (h) and (i), respectively; and (2)by inserting before subsection (h), as redesignated, the following:
						
 (f)Notice and record requirementsThe Secretary may require an electronic logging device provider to— (1)provide the purchaser or lessee of an electronic logging device, in a manner the Secretary considers appropriate, any information or notice that the Secretary considers necessary; and
 (2)maintain records of electronic logging device purchasers and lessees in order to provide any information or notice required under paragraph (1) of this subsection.
								(g)Noncompliant devices
 (1)The Secretary shall notify an electronic logging device provider after making a preliminary decision that an electronic logging device does not comply with the standards established through the regulations prescribed under subsection (a) in effect at the time of certification.
 (2)The Secretary shall publish notice of each preliminary decision in the Federal Register. (3)The Secretary may make a final decision that an electronic logging device does not comply with the standards only after—
 (A)giving the electronic logging device provider an opportunity to— (i)correct the deficiency in order that the electronic logging device complies with the standards; or
 (ii)present information to show that the electronic logging device complies with the standards; and (B)giving any other interested person an opportunity to present information as to the electronic logging device’s noncompliance.
 (4)If the Secretary makes a final decision that an electronic logging device does not comply with the standards in effect at the time of certification, the Secretary shall order the electronic logging device provider to give notice under subsection (f) of this section to each purchaser or lessee of the electronic logging device that the electronic logging device provider has been required to—
 (A)recall the electronic logging device; and (B)remedy the defect so that the purchaser or lessee of the electronic logging device obtains a compliant electronic logging device within a reasonable time and in accordance with the terms prescribed by the Secretary..
 5505.Repeal of motor carrier financial reporting requirementSection 14123 and the item relating to that section in the analysis for chapter 141 are repealed. 5506.Contractors exercising operational control over motor carrier operations (a)Contractors exercising operational control over motor carrier operationsChapter 311 is amended by inserting after section 31139 the following:
						
							31139a.Contractors exercising operational control over motor carrier operations
 (a)In generalThe Secretary of Transportation may issue regulations governing contractors that exercise control over motor carrier operations.
 (b)ContentsThe regulations issued under this section shall include, at a minimum— (1)a requirement that contractors register with the Secretary under this chapter;
 (2)a requirement that contractors create and maintain records applicable to regulatory provisions over which they exercise control or which they conduct directly;
 (3)a program for the evaluation and audit of compliance by contractors with applicable Federal motor carrier safety regulations;
 (4)a civil penalty structure consistent with section 521(b) of this title, for contractors that fail to comply with applicable Federal motor carrier safety regulations;
 (5)a prohibition on contractors from placing commercial motor vehicles or drivers in service on the public highways to the extent that such drivers or their equipment are found to pose an imminent hazard;
 (6)a process by which motor carriers and agents of motor carriers shall be able to request the Federal Motor Carrier Safety Administration to undertake an investigation of a contractor identified that is alleged to be not in compliance with the regulations under this section; and
 (7)a procedure under which motor carriers, drivers, and contractors may seek correction of their safety records through the deletion from those records of violations of safety regulations attributable to deficiencies in operation or driver performance for which they should not have been held responsible.
 (c)InspectionsThe Secretary or an employee of the Department of Transportation designated by the Secretary or a contractor or an employee of the recipient of a grant issued under section 31102 of this title may inspect records for operations controlled by or drivers provided by the contractor, upon demand and display of proper credentials in person or in writing.
 (d)Out-of-ServiceAny contractor that is determined under this section to fail to comply with applicable Federal safety regulations may be placed out of service by the Secretary or a Federal, State, or government official designated by the Secretary and may not exercise operational control over a motor carrier’s drivers and commercial motor vehicles and may not provide drivers or commercial motor vehicles to a motor carrier until the contractor takes actions necessary to come into compliance.
 (e)Definition of contractorFor purposes of this section, exclusive of the first use of term in subsection (c), the term contractor means a person, other than a motor carrier, that does one or more of the following: (1)Enters into a contract with a motor carrier under which the motor carrier provides commercial motor vehicles and drivers dedicated to transporting property or passengers for the person over multiple trips where the person exercises direct operational control, such as setting schedules, routes, pick-up and delivery points, and dispatching drivers and commercial motor vehicles.
 (2)Enters into a contract with a motor carrier to provide drivers to the carrier and represents that it is responsible for ensuring that the drivers meet the qualifications required by this part and regulations promulgated under this part.
 (3)Enters into a contract with a motor carrier to provide commercial motor vehicles to the motor carrier (other than for purchase or lease to purchase) and represents that it is responsible under the contract for ensuring that the vehicles meet the requirements of this part and regulations promulgated under it..
 (b)Conforming amendmentThe analysis for chapter 311 is amended by inserting after the item relating to section 31139 the following:
						
							
								31139a. Contractors exercising operational control over motor carrier operations.
					5507.Driver compensation
 (a)In generalChapter 311 is amended by inserting after section 31139a (as added by section 5506 of this Act) the following:
						
							31140.Driver compensation
 (a)On-Duty, not-Driving timeThe Secretary of Transportation may by regulation require that a motor carrier employer— (1)track the on-duty (not driving) time of an employee whose base compensation is calculated in a manner other than an hourly wage and who is required to keep a record of duty status under the hours of service regulations prescribed by the Secretary; and
 (2)separately compensate the employee for any on-duty, not-driving period at an hourly rate not less than the Federal minimum wage rate under section 6 of the Fair Labor Standards Act (29 U.S.C. 206).
 (b)ScopeThis section does not apply to an employee whose employment is governed by a collective bargaining agreement, negotiated by employee representatives certified as bona fide by the National Labor Relations Board, if the agreement governs compensation of the employee for on-duty, not-driving time.
 (c)Other lawNothing in this section or regulations adopted under this section shall alter an employer’s obligations under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). Compensation of employees under this section and regulations adopted under this section shall be in addition to other compensation calculated for purposes of determining compliance with the Fair Labor Standards Act..
 (b)Conforming amendmentThe analysis of chapter 311 is amended by inserting after the item relating to section 31139a (as added by section 5506 of this Act) the following:
						
							
								31140. Driver compensation.
 5508.Civil enforcement authoritySection 507 is amended— (1)in subsection (b)—
 (A)by inserting , subchapter III of chapter 311, chapter 313, or chapter 315 after the first this chapter; (B)by striking the second this chapter and inserting these provisions; and
 (C)by striking violating this chapter or a regulation or order of the Secretary and inserting for a violation; and (2)in subsection (c)—
 (A)by striking , at the request of the Secretary, may and inserting may, and at the request of the Secretary, shall; and (B)by striking (except sections 31138 and 31139) or section 31502 and inserting , chapter 313, and chapter 315.
 5509.Criminal penaltiesSection 521(b)(6)(A) is amended by— (1)striking and willfully;
 (2)striking the second or; (3)inserting or order after regulation;
 (4)inserting , or an imminent hazard out-of-service order issued under this section after those provisions; (5)striking to a fine not to exceed $25,000 and inserting to a fine as set forth in section 3571 of title 18;
 (6)striking , except that, if and inserting . If; and (7)striking to a fine not to exceed $2,500 and inserting to a fine as set forth in section 3571 of title 18 or imprisonment for a term not to exceed one year, or both.
 5510.Penalties for violations of out-of-service ordersSection 521(b)(2)(F) is amended by inserting the end the following: Each day of operation after the effective date of the out-of-service order is a separate offense. 5511.Technical corrections (a)Fleetwide out-of-Service order for operating without required registrationSection 13902(e)(1) is amended—
 (1)by inserting motor vehicle or before motor carrier providing; and (2)by inserting motor vehicle or before motor carrier operations.
 (b)Settlement of general civil penaltiesSection 14901(h) is amended by striking Household Goods in the subsection heading. (c)Hours of service study and electronic logging devicesSection 30165(a)(1) is amended by striking 30141 through 30147, or 31137 and inserting or 30141 through 30147.
 (d)Medical standards and requirementsSection 31149(c)(1)(E) is amended by striking on a monthly basis. (e)National clearinghouse for controlled substance and alcohol test results (1)Section 521 is amended—
 (A)by inserting , section 31306(b), before or section 31502 in subparagraph (b)(2)(A); (B)by amending the subparagraph headings for subparagraphs (b)(2)(C) and (b)(6)(B), by inserting after CDLS, each place it appears, and alcohol and controlled substance testing; and
 (C)by inserting in subparagraph (b)(2)(C) and clause (b)(6)(B)(i), after 31305(b), each place it appears, 31306, 31306a,. (2)Section 31306a(f) is amended by inserting and Service Agent before Requirements. in the subsection heading.
 (f)Exemptions from requirements for covered farm vehiclesSubsection 32934(c)(1)(B) of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) is amended by striking 26,001 pounds in both places it occurs and inserting 26,000 pounds.
 (g)Correcting reference to FMCSA in statuteSection 30305(b)(1) is amended by striking Federal Highway Administration and inserting Federal Motor Carrier Safety Administration. 5512.Audits and compliance investigations of Mexico-domiciled motor carriersSection 130 of division L of Public Law 113–76 is amended by inserting after 110–28 the following: , except to the extent that a term or condition in either section 350 or section 6901 requires that safety examinations of Mexico-domiciled motor carriers be conducted on-site; nothing in section 350 or section 6901 shall be construed as limiting the ability of the Federal Motor Carrier Safety Administration to conduct any compliance review, new entrant safety audit, or other inspection or investigation of a Mexico-domiciled motor carrier at any location prescribed by the Administrator of the Federal Motor Carrier Safety Administration.
 5513.Administrative adjudication of violations of commercial regulations and statutesSection 14702 is amended by adding at the end the following:  (d)Administrative adjudicationsIn addition to civil actions under subsection (a) of this section, the authority of the Secretary includes authority to maintain by regulation procedures for the administrative adjudication of violations of this part..
 5514.Access to National Driver RegisterSection 30305(b) is amended by inserting at the end the following:  (13)The Administrator of the Federal Motor Carrier Safety Administration may request the chief driver licensing official of a State to provide information under subsection (a) of this section about an individual in connection with a safety investigation under the Administrator’s jurisdiction..
				5515.Elimination of certain FMCSA reporting requirements
 (a)Motor carrier efficiency study annual reportSection 5503 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is amended by—
 (1)by striking subsection (d); and (2)redesignating subsection (e) as subsection (d).
 (b)Safety data improvement program reportSection 4128 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109–59) is amended by striking subsection (d).
					VIHazardous Material Transportation Safety
 6001.Amendment of title 49, United States CodeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
			6002.Emergency operational controls
 (a)In generalChapter 51 is amended by inserting after section 5128 the following:  5129.Emergency operational controls (a)Ordering operational controls, restrictions, and prohibitions (1)In generalIf, upon inspection, investigation, testing, or research carried out under this chapter, the Secretary determines that an unsafe condition or practice, or a combination of unsafe conditions and practices, or an activity existing within a regulated entity or industry, related to the transportation of hazardous materials in commerce, causes an emergency situation involving a hazard of death, personal injury, or significant harm to property or the environment, the Secretary immediately may order such operational controls, restrictions, and prohibitions, without prior notice or an opportunity for a hearing, as may be necessary to abate the situation.
 (2)Written ordersThe order shall be in writing, and describe— (A)the condition, practice, or activity that causes the emergency situation;
 (B)the operational controls, restrictions, and prohibitions issued or imposed; and (C)the standards and procedures for obtaining relief from the order. This paragraph does not affect the Secretary’s discretion under this section to maintain the order in effect for as long as the emergency situation exists.
 (3)Emergency varianceNotwithstanding section 5117(e) of this title, such orders may provide for an emergency variance from this chapter or a regulation prescribed thereunder.
 (b)Review of ordersAfter issuing an order under this section, the Secretary shall provide an opportunity for review of the order under section 554 of title 5. If a petition for review is filed and the review is not completed by the end of the 30-day period beginning on the date the order was issued, the order stops being effective at the end of that period unless the Secretary decides in writing that the emergency situation still exists..
 (b)Conforming amendmentThe analysis for chapter 51 is amended by inserting after the item relating to section 5128 the following:
					
						
							5129. Emergency operational controls..
 6003.Enhanced registration requirementsSection 5108 is amended by— (1)inserting the following after subsection (a)(2)(B):
					
 (C)a person who performs, or is responsible for performing, a function specified by regulation prescribed under this chapter that is required to assure the safe transportation of hazardous material, in commerce, and is subject to the training requirements of section 5107.;
 (2)in subsection (a)(3), inserting after material, the following: or perform or be responsible for performing a function specified by regulation prescribed under this chapter that is required to assure the safe transportation of hazardous material, in commerce, and is subject to the training requirements of section 5107,;
 (3)in subparagraph (g)(2)(A), by striking and impose by regulation; and (4)in subparagraphs (g)(2)(B) and (g)(2)(C), replacing (i) with (h).
 6004.User fees for special permitsSection 5117 is amended by inserting the following at the end:  (g)Fees (1)EstablishmentThere is established a Hazardous Materials Approvals and Permits Fund for the administration of special permits and approvals.
 (2)Use of feesThe Secretary of Transportation shall collect a reasonable fee, to the extent and in such amounts as provided in advance in appropriations acts, for the administration of special permits and approvals, which shall be deposited in the fund established in paragraph (1).
 (3)RegulationsThe Secretary, after providing notice and an opportunity for public comment, shall issue regulations to implement this subsection and shall establish annual fee rates..
			6005.National emergency and disaster response
 (a)PurposeSection 5101 is amended by inserting and to facilitate the safe movement of hazardous materials during national emergencies after commerce. (b)StandardsSection 5103 is amended by redesignating subsections (c) and (d) as (d) and (e) and inserting new subsection (c) to read as follows:
					
 (c)Federally declared disaster and emergency areasThe Secretary, in consultation with the Secretary of Homeland Security, may prescribe standards to facilitate the movement of hazardous materials into, from and within federally declared disaster and emergency areas..
 6006.Enhanced reportingSection 5121(h) is amended by— (1)striking transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; and
 (2)inserting make public after and. 6007.Improving publication of special permitsSection 5117 is amended—
 (1)in subsection (b), by striking publish in the Federal Register and inserting make public through after shall; and (2)in subsection (c), by striking publish and in the Federal Register and inserting make public after shall.
				6008.Hazard abatement authority
 (a)In generalChapter 51 is amended by inserting after section 5129 the following:  5130.Hazard abatement authority (a)Ordering removal, remediation, or disposalIf, upon inspection, investigation, testing, or research, the Secretary determines that an unsafe condition, practice, or activity, related to the transportation of hazardous materials in commerce or other items subject to this chapter, causes unreasonable risk of death, personal injury, or significant harm to the property or the environment, the Secretary may order removal, remediation, or disposal of such hazardous materials or other items subject to this chapter, as may be necessary to abate the unreasonable risk.
 (b)Written ordersThe order shall be in writing, and describe— (1)the condition, practice, or activity that causes the unreasonable risk;
 (2)the actions that must be taken to abate the unreasonable risk; and (3)the standards and procedures for obtaining relief from the order.
 (c)Duration of orderSubsection (b) does not affect the Secretary’s discretion under this section to maintain the order in effect for as long as the emergency situation exists.
 (d)Failure To complyIf the Secretary determines that a person has failed to comply with an order for removal, remediation, or disposal, the Secretary may take such action to arrange for the removal, remediation, or disposal of such hazardous materials as necessary to abate the unreasonable risk.
 (e)Liability for noncomplianceUpon a determination by the Secretary that a person has failed to comply with an order for removal, remediation, or disposal of a hazardous material, such person shall be liable for all costs incurred by the United States Government in removing, remediating, or disposing of such hazardous materials..
 (b)Conforming amendmentThe analysis for chapter 51 is amended by inserting after the item relating to section 5129 the following:
					
						
							5130. Hazard abatement authority..
 6009.Inspection of non-domestic entitiesSection 5121 is amended by inserting the following after subsection (c)(3):  (4)Inspection of non-domestic entitiesIn instances when a person seeks to manufacture, requalify, or inspect a DOT specification packaging or special permit cylinders or certify compliance with title 49 of the Code of Federal Regulations outside the United States, that person must seek an approval from the Secretary to perform that function outside the United States. Upon the request of the Secretary, the applicant must allow the Secretary or the Secretary’s designee to inspect the applicant’s process and procedures. The applicant must bear the cost of the initial and subsequent inspections..
			6010.Improving the effectiveness of the HMEP grant program
 (a)Planning and training grantsSection 5116 is amended to read as follows:  5116.Planning and training grants, monitoring, and review (a)Planning and training grants (1)The Secretary shall make grants to States and Indian tribes—
 (A)to develop, improve, and carry out emergency plans under the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.), including ascertaining flow patterns of hazardous material on lands under the jurisdiction of a State or Indian tribe, and between lands under the jurisdiction of a State or Indian tribe and lands of another State or Indian tribe;
 (B)to decide on the need for a regional hazardous material emergency response team; and (C)to train public sector employees to respond to accidents and incidents involving hazardous material. To the extent that a grant is used to train emergency responders, the State or Indian tribe shall provide written certification to the Secretary that the emergency responders who receive training under the grant will have the ability to protect nearby persons, property, and the environment from the effects of accidents or incidents involving the transportation of hazardous material in accordance with existing regulations or National Fire Protection Association standards for competence of responders to accidents and incidents involving hazardous materials.
 (2)The Secretary may make a grant to a State or Indian tribe under paragraph (1) of this subsection only if—
 (A)the State or Indian tribe certifies that the total amount the State or Indian tribe expends (except amounts of the United States Government) for the purpose of the grant will at least equal the average level of expenditure for the last 5 years; and
 (B)any emergency response training provided under the grant shall consist of: (i)a course developed or identified under section 5115 of this title; or
 (ii)another course the Secretary decides is consistent with the objectives of this section. (3)A State or Indian tribe receiving a grant under this subsection shall ensure that planning and emergency response training under the grant is coordinated with adjacent States and Indian tribes.
 (4)A training grant under this subsection may be used— (A)to pay—
 (i)the tuition costs of public sector employees being trained; (ii)travel expenses of those employees to and from the training facility;
 (iii)room and board of those employees when at the training facility; and (iv)travel expenses of individuals providing the training;
 (B)by the State, political subdivision, or Indian tribe to provide the training; and (C)to make an agreement with a person (including an authority of a State, a political subdivision of a State or Indian tribe, or a local jurisdiction), subject to approval by the Secretary, to provide the training—
 (i)if the agreement allows the Secretary and the State or Indian tribe to conduct random examinations, inspections, and audits of the training without prior notice;
 (ii)the person agrees to have an auditable accounting system; and (iii)if the State or Indian tribe conducts at least one on-site observation of the training each year.
 (5)The Secretary shall allocate amounts made available for grants under this subsection among eligible States and Indian tribes based on the needs of the States and Indian tribes for emergency response training. In making a decision about those needs, the Secretary shall consider—
 (A)the number of hazardous material facilities in the State or on land under the jurisdiction of the Indian tribe;
 (B)the types and amounts of hazardous material transported in the State or on such land; (C)whether the State or Indian tribe imposes and collects a fee on transporting hazardous material;
 (D)whether such fee is used only to carry out a purpose related to transporting hazardous material; (E)the past record of the State or Indian tribe in effectively managing planning and training grants; and
 (F)other factors the Secretary decides are appropriate to carry out this subsection. (b)Compliance with certain lawThe Secretary may make a grant to a State under this section only if the State certifies that the State complies with sections 301 and 303 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001, 11003).
 (c)ApplicationsA State or Indian tribe interested in receiving a grant under this section shall submit an application to the Secretary. The application must be submitted at the time, and contain information, the Secretary requires by regulation to carry out the objectives of this section.
 (d)Government’s share of costsA grant under this section is for 80 percent of the cost the State or Indian tribe incurs to carry out the activity for which the grant is made. Amounts of the State or tribe under subsections (a)(2)(A) and (b)(2)(A) of this section are not part of the non-Government share under this subsection.
 (e)Monitoring and technical assistanceIn coordination with the Secretaries of Transportation and Energy, the Administrator of the Environmental Protection Agency, and the Director of the National Institute of Environmental Health Sciences, the Administrator of the Federal Emergency Management Agency shall monitor public sector emergency response planning and training for an accident or incident involving hazardous material. Considering the results of the monitoring, the Secretaries, Administrator, and Directors each shall provide technical assistance to a State, political subdivision of a State, or Indian tribe for carrying out emergency response training and planning for an accident or incident involving hazardous material and shall coordinate the assistance using the existing coordinating mechanisms of the National Response Team and, for radioactive material, the Federal Radiological Preparedness Coordinating Committee.
 (f)Delegation of authorityTo minimize administrative costs and to coordinate Federal financial assistance for emergency response training and planning, the Secretary may delegate to the Administrator of the Federal Emergency Management Agency and Director of the National Institute of Environmental Health Sciences, Chairman of the Nuclear Regulatory Commission, Administrator of the Environmental Protection Agency, and Secretaries of Labor and Energy any of the following:
 (1)Authority to receive applications for grants under this section. (2)Authority to review applications for technical compliance with this section.
 (3)Authority to review applications to recommend approval or disapproval. (4)Any other ministerial duty associated with grants under this section.
 (g)Minimizing duplication of effort and expensesThe Secretaries of Transportation, Labor, and Energy, the Administrator of the Federal Emergency Management Agency, the Director of the National Institute of Environmental Health Sciences, the Chairman of the Nuclear Regulatory Commission, and the Administrator of the Environmental Protection Agency shall review periodically, with the head of each department, agency, or instrumentality of the Government, all emergency response and preparedness training programs of that department, agency, or instrumentality to minimize duplication of effort and expense of the department, agency, or instrumentality in carrying out the programs and shall take necessary action to minimize duplication.
 (h)Annual registration fee account and its usesThe Secretary of the Treasury shall establish an account in the Treasury (to be known as the Hazardous Materials Emergency Preparedness Fund) into which the Secretary of the Treasury shall deposit amounts the Secretary of Transportation transfers to the Secretary of the Treasury under section 5108(g)(2)(C) of this title. Without further appropriation, amounts in the account are available—
 (1)to make grants under this section; (2)to monitor and provide technical assistance under subsection (e) of this section;
 (3)to publish and distribute an emergency response guide; and (4)to pay administrative costs of carrying out this section and sections 5108(g)(2) and 5115 of this title, except that up to 4 percent of the amounts made available from the account in a fiscal year may be used to pay those costs.
								(i)Instructor training grants for emergency responders and hazardous materials employees
 (1)In generalThe Secretary shall make grants under this subsection— (A)for training instructors to conduct hazardous materials response training programs for individuals with statutory responsibility to respond to hazardous materials accidents and incidents;
 (B)for training instructors to train hazmat employees; and (C)to the extent determined appropriate by the Secretary, for such instructors to train hazmat employees.
 (2)Eligibility for emergency responder training grantsA grant under (1)(A) of this subsection shall be made through a competitive process to a nonprofit organization that—
 (A)demonstrates expertise in conducting a training program for hazmat emergency responders; (B)has the ability to reach and involve in a training program a target population of hazmat emergency responders;
 (C)agrees to use a course or courses developed or identified under section 5115 of this title or otherwise approved by the Secretary;
 (D)provides training courses that comply with Federal regulations and national consensus standards for hazardous materials response and are offered on a nondiscriminatory basis; and
 (E)ensures that emergency responders who receive training under the grant will have the ability to protect nearby persons, property, and the environment from the effects of accidents or incidents involving the transportation of hazardous material in accordance with existing regulations or National Fire Protection Association standards for competence of responders to accidents and incidents involving hazardous materials.
 (3)Eligibility for hazardous materials employee training grantsA grant under (1)(B) and (1)(C) of this subsection shall be made on a competitive basis to a nonprofit organization that demonstrates expertise in providing training, research, technological development, or a similar service intended to enhance the capabilities of hazardous materials employees.
 (4)Training of certain employeesThe Secretary shall ensure that maintenance-of-way employees and railroad signalmen receive general awareness and familiarization training and safety training pursuant to section 172.704 of title 49, Code of Federal Regulations.
 (5)Existing effortNo grant under this subsection shall supplant or replace existing employer-provided hazardous materials training efforts or obligations.
 (6)Use of fundsFunds granted to an organization under this subsection shall only be used— (A)to provide training, including portable training, for instructors to conduct hazardous materials and hazardous materials response training programs;
 (B)to purchase training equipment used exclusively to train instructors to conduct such training programs; and
 (C)to disseminate such information and materials as are necessary for the conduct of such training programs.
 (7)Portable trainingIn this subsection, the term portable training means live, instructor-led training provided by certified instructors that can be offered in any suitable setting, rather than specific designated facilities. Under this training delivery model, instructors travel to locations convenient to students and utilize local facilities and resources.
 (8)Terms and conditionsThe Secretary may impose such additional terms and conditions on grants to be made under this subsection as the Secretary determines are necessary to protect the interests of the United States and to carry out the objectives of this subsection.
 (j)ReportsThe Secretary shall make an annual report available to the public (in an electronically accessible format). The report submitted under this subsection shall include information on the allocation and uses of the planning and training grants allocated under subsection (a), and grants under subsection (i) of this section. The report submitted under this subsection shall identify the ultimate recipients of such grants and include—
 (1)a detailed accounting and description of each grant expenditure by each grant recipient, including the amount of, and purpose for, each expenditure;
 (2)the number of persons trained under the grant program, by training level; (3)an evaluation of the efficacy of such planning and training programs; and
 (4)any recommendations the Secretary may have for improving such grant programs.. (b)Conforming amendmentThe analysis for chapter 51 is amended by striking the item relating to section 5116 and inserting the following:
					
						
							5116. Planning and training grants, monitoring, and review..
 (c)Training requirementsSection 5107 is amended by— (1)striking and grants from the section heading;
 (2)deleting subsections (e), (f), and (h); and (3)redesignating subsection (g) as subsection (e).
 (d)Conforming amendmentThe analysis for chapter 51 is amended by striking the item relating to section 5107 and inserting the following:
					
						
							5107. HAZMAT employee training requirements..
 6011.Civil penaltySection 5123 is amended— (1)in subsection (a)(1), by striking $75,000 and inserting $250,000; and
 (2)in subsection (a)(2), by striking $175,000 and inserting $500,000. 6012.General dutySection 5103, as amended by this Act, is amended by—
 (1)redesignating subsections (d) and (e) as (e) and (f), respectively; and (2)inserting the following after subsection (c):
					
 (d)Duty for safe transportationA person shall— (1)take all reasonable measures and precautions to properly classify, describe, package, mark and label, and ensure proper condition for transportation of a hazardous material; and
 (2)comply with this chapter, or a regulation prescribed, or an order, special permit or approval issued under this chapter..
 6013.Authorization of appropriationsThe text of section 5128 is amended to read as follows:  (a)In generalThere are authorized to be appropriated to the Secretary to carry out this chapter (except sections 5108(g)(2), 5113, 5115, 5116, and 5119 of this title), $64,254,000 for fiscal year 2016 and such sums as may be necessary for fiscal years 2017 through 2021.
 (b)Hazardous materials emergency preparedness fundFrom the Hazardous Materials Emergency Preparedness Fund established under section 5116(h) of this title, the Secretary may expend, for each of fiscal years 2016 through 2021—
 (1)$188,000 to carry out section 5115; (2)$21,800,000 to carry out subsection (a) of section 5116;
 (3)$150,000 to carry out section 5116(e); (4)$625,000 to publish and distribute the Emergency Response Guidebook under section 5116(h)(3); and
 (5)$5,000,000 to carry out section 5116(i). (c)Credits to Appropriations (1)ExpensesIn addition to amounts otherwise made available to carry out this chapter, the Secretary may credit amounts received from a State, Indian tribe, or other public authority or private entity for expenses the Secretary incurs in providing training to the State, authority, or entity.
 (2)Availability of amountsAmounts made available under this section shall remain available until expended.. 6014.Elimination of certain PHMSA reporting requirementsSection 6 of the Norman Y. Mineta Research and Special Programs Improvement Act (49 U.S.C. 108 note) is amended—
 (1)by striking subsection (b)(1); and (2)by striking the heading for subsection (b) and redesignating subsection (b)(2) as subsection (b).
				VIIAmendments to the Internal Revenue Code
 7001.Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
			7002.Extension of highway-related taxes
				(a)Extension of taxes
 (1)In generalThe following provisions are each amended by striking 2016 each place it appears and inserting 2023: (A)Section 4041(a)(1)(C)(iii)(I) (relating to rate of tax on certain buses).
 (B)Section 4041(m)(1) (relating to certain alcohol fuels). (C)Section 4051(c) (relating to termination of tax on heavy trucks and trailers).
 (D)Section 4071(d) (relating to termination of tax on tires). (E)Section 4081(d)(1) (relating to termination of tax on gasoline, diesel fuel, and kerosene).
 (F)Section 4081(d)(3) (relating to the Leaking Underground Storage Tank Financing rate). (2)Extension of tax, etc., on use of certain heavy vehiclesThe following provisions are each amended by striking 2017 each place it appears and inserting 2023:
 (A)Section 4481(f) (relating to period tax in effect). (B)Section 4482(c)(4) (relating to taxable period).
 (C)Section 4482(d) (relating to special rule for taxable period in which termination date occurs). (3)Floor stocks refundsSection 6412(a)(1) (relating to floor stocks refunds) is amended—
 (A)by striking 2016 each place it appears and inserting 2023; and (B)by striking 2017 each place it appears and inserting 2024.
						(b)Extension of certain exemptions
 (1)Certain tax-free salesSection 4221(a) (relating to certain tax-free sales) is amended by striking 2016 and inserting 2023. (2)Termination of exemptions for highway use taxSection 4483(i) (relating to termination of exemptions for highway use tax) is amended by striking 2017 and inserting 2024.
					7003.Extension of provisions related to the Sport Fish Restoration and Boating Trust Fund
 (a)Extension of expenditures from the trust fundSubparagraphs (A) through (C) of paragraph (2) of section 9504(b) of such Code are amended to read as follows:
					
 (A)to carry out the purposes of the Dingell-Johnson Sport Fish Restoration Act (as in effect on the date of the enactment of the GROW AMERICA Act),
 (B)to carry out the purposes of section 7404(d) of the Transportation Equity Act for the 21st Century (as in effect on the date of the enactment of the GROW AMERICA Act), and
 (C)to carry out the purposes of the Coastal Wetlands Planning, Protection and Restoration Act (as in effect on the date of the enactment of the GROW AMERICA Act)..
 (b)Exception to limitation on transfersParagraph (2) of section 9504(d) is amended by striking June 1, 2015, and inserting October 1, 2021,. 7004.Transportation Trust Fund (a)Creation of transportation trust fundSection 9503 is amended to read as follows:
					
						9503.Transportation Trust Fund
 (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Transportation Trust Fund, consisting of such amounts as may be appropriated or credited to the Transportation Trust Fund as provided in this section or section 9602(b). The Transportation Trust Fund is a successor to the Highway Trust Fund established under this section as in effect prior to the enactment of the Transportation Jobs Act for the 21st Century. All references to the Mass Transit Account of the Highway Trust Fund are deemed to be references to the Mass Transit Account of the Transportation Trust Fund under subsection (e). All references to the Highway Trust Fund (other than the Mass Transit Account) or to the Highway Account of the Highway Trust Fund are deemed to be references to the Highway Account of the Transportation Trust Fund under subsection (f).
							(b)Appropriation to the transportation trust fund of amounts equivalent to certain taxes and penalties
 (1)Certain taxesThere are hereby appropriated to the Transportation Trust Fund amounts equivalent to the taxes received in the Treasury before October 1, 2023, under the following provisions—
 (A)section 4041 (relating to taxes on diesel fuels and special motor fuels), (B)section 4051 (relating to retail tax on heavy trucks and trailers),
 (C)section 4071 (relating to tax on tires), (D)section 4081 (relating to tax on gasoline, diesel fuel, and kerosene), and
 (E)section 4481 (relating to tax on use of certain vehicles). For purposes of this paragraph, taxes received under sections 4041 and 4081 shall be determined without reduction for credits under section 6426 and taxes received under section 4081 shall be determined without regard to tax receipts attributable to the rate specified in section 4081(a)(2)(C).(2)Liabilities incurred before October 1, 2023There are hereby appropriated to the Transportation Trust Fund amounts equivalent to the taxes which are received in the Treasury after September 30, 2023, and before July 1, 2024, and which are attributable to liability for tax incurred before October 1, 2023, under the provisions described in paragraph (1).
 (3)Certain taxes not transferred to transportation trust fundFor purposes of paragraphs (1) and (2), there shall not be taken into account the taxes imposed by— (A)section 4041(d),
 (B)section 4081 to the extent attributable to the rate specified in section 4081(a)(2)(B), (C)section 4041 or 4081 to the extent attributable to fuel used in a train, or
 (D)in the case of gasoline and special motor fuels used as described in paragraph (3)(D) or (4)(B) of subsection (c), section 4041 or 4081 with respect to so much of the rate of tax as exceeds—
 (i)11.5 cents per gallon with respect to taxes imposed before October 1, 2001, (ii)13 cents per gallon with respect to taxes imposed after September 30, 2001, and before October 1, 2003, and
 (iii)13.5 cents per gallon with respect to taxes imposed after September 30, 2003, and before October 1, 2005.
 (4)Certain penaltiesThere are hereby appropriated to the Transportation Trust Fund amounts equivalent to the penalties paid under sections 6715, 6715A, 6717, 6718, 6719, 6720A, 6725, 7232, and 7272 (but only with regard to penalties under each such section related to failure to register under section 4101).
 (c)Floor stocks refundsThe Secretary shall pay from time to time from the Transportation Trust Fund into the general fund of the Treasury amounts equivalent to the floor stocks refunds made before July 1, 2024, under section 6412(a). The amounts payable from each account in the Transportation Trust Fund under the preceding sentence shall be determined by taking into account only the portion of the taxes which are deposited into the Transportation Trust Fund and into each account of such Fund.
							(d)Transfers from the trust fund for taxes on certain uses of fuel
								(1)Motorboat fuel taxes
									(A)Transfer to land and water conservation fund
 (i)In generalThe Secretary shall pay from time to time from the Transportation Trust Fund into the land and water conservation fund provided for in title I of the Land and Water Conservation Fund Act of 1965 amounts (as determined by the Secretary) equivalent to the motorboat fuel taxes received on or after October 1, 2005, and before October 1, 2023.
 (ii)LimitationThe aggregate amount transferred under this subparagraph during any fiscal year shall not exceed $1,000,000.
 (2)Excess funds transferred to sport fish restoration and boating trust fundAny amounts in the Transportation Trust Fund— (A)which are attributable to motorboat fuel taxes, and
 (B)which are not transferred from the Transportation Trust Fund under paragraph (1)(A), shall be transferred by the Secretary from the Transportation Trust Fund into the Sport Fish Restoration and Boating Trust Fund.(C)Motorboat fuel taxesFor purposes of this paragraph, the term motorboat fuel taxes means the taxes under section 4041(a)(2) with respect to special motor fuels used as fuel in motorboats and under section 4081 with respect to gasoline used as fuel in motorboats, but only to the extent such taxes are deposited into the Transportation Trust Fund.
 (D)DeterminationThe amount of transfers made under this paragraph after October 1, 1986, shall be determined by the Secretary in accordance with the methodology described in the Treasury Department’s Report to Congress of June 1986 entitled Gasoline Excise Tax Revenues Attributable to Fuel Used in Recreational Motorboats.
									(3)Transfers from the trust fund for small-engine fuel taxes
 (A)In generalThe Secretary shall pay from time to time from the Transportation Trust Fund into the Sport Fish Restoration and Boating Trust Fund amounts (as determined by him) equivalent to the small-engine fuel taxes received on or after December 1, 1990, and before October 1, 2023.
 (B)Small-engine fuel taxesFor purposes of this paragraph, the term small-engine fuel taxes means the taxes under section 4081 with respect to gasoline used as a fuel in the nonbusiness use of small-engine outdoor power equipment, but only to the extent such taxes are deposited into the Transportation Trust Fund and into each account of such Fund.
 (4)Transfers from the trust fund for certain aviation fuel taxesThe Secretary shall pay at least monthly from the Transportation Trust Fund into the Airport and Airway Trust Fund amounts (as determined by the Secretary) equivalent to the taxes received on or after October 1, 2005, and before October 1, 2023, under section 4081 with respect to so much of the rate of tax as does not exceed.
 (A)4.3 cents per gallon of kerosene subject to section 6427(l)(4)(A) with respect to which a payment has been made by the Secretary under section 6427(l), and
 (B)21.8 cents per gallon of kerosene subject to section 6427(l)(4)(B) with respect to which a payment has been made by the Secretary under section 6427(l).
									Transfers under the preceding sentence shall be made on the basis of estimates by the Secretary,
			 and proper adjustments shall be made in the amounts subsequently
			 transferred to the extent prior estimates were in excess of or less than
			 the amounts required to be transferred. Any amount allowed as a credit
			 under section 34 by reason of paragraph (4) of section 6427(l) shall be
			 treated for purposes of subparagraphs (A) and (B) as a payment made by the
			 Secretary under such paragraph.(e)Establishment of mass transit account
 (1)Creation of accountThere is established in the Transportation Trust Fund a separate account to be known as the Mass Transit Account consisting of such amounts as may be transferred or credited to the Mass Transit Account as provided in this section or section 9602(b).
 (2)Transfers to mass transit accountThe Secretary of the Treasury shall transfer to the Mass Transit Account— (A)the mass transit portion of the amounts appropriated to the Transportation Trust Fund under subsection (b) which are attributable to taxes under sections 4041 and 4081 imposed after March 31, 1983. For purposes of the preceding sentence, the term mass transit portion means, for any fuel with respect to which tax was imposed under section 4041 or 4081 and otherwise deposited into the Transportation Trust Fund, the amount determined at the rate of—
 (i)except as otherwise provided in this sentence, 2.86 cents per gallon, (ii)1.43 cents per gallon in the case of any partially exempt methanol or ethanol fuel (as defined in section 4041(m)) none of the alcohol in which consists of ethanol,
 (iii)1.86 cents per gallon in the case of liquefied natural gas, (iv)2.13 cents per gallon in the case of liquefied petroleum gas, and
 (v)1.23 cents per energy equivalent of a gallon of gasoline in the case of compressed natural gas, and (B)additional amounts appropriated to the Mass Transit Account by subsection (h)(1)(B).
 (3)Expenditures from accountAmounts in the Mass Transit Account shall be available, as provided by appropriation Acts, for making capital or capital related expenditures (including capital expenditures for new projects) before October 1, 2021, in accordance with the GROW AMERICA Act or any other provision of law which was referred to in this paragraph before the date of the enactment of such Act (as such Act and provisions of law are in effect on the date of the enactment of such Act).
								(4)Limitation on transfers to the account
 (A)In generalExcept as provided in subparagraph (B), no amount may be transferred to the Mass Transit Account on and after the date of any expenditure from the Mass Transit Account which is not permitted by this subsection. The determination of whether an expenditure is so permitted shall be made without regard to—
 (i)any provision of law which is not contained or referenced in this title or in a revenue Act, and (ii)whether such provision of law is a subsequently enacted provision or directly or indirectly seeks to waive the application of this paragraph.
 (B)Exception for prior obligationsSubparagraph (A) shall not apply to any expenditure to liquidate any contract entered into (or for any amount otherwise obligated) before October 1, 2021, in accordance with the provisions of this section.
									(f)Establishment of highway account
 (1)Creation of accountThere is established in the Transportation Trust Fund a separate account to be known as the Highway Account consisting of such amounts as may be transferred or credited to the Highway Account as provided in this section or section 9602(b).
 (2)Transfers to the highway accountThe Secretary of the Treasury shall transfer to the Highway Account— (A)the portion of the taxes appropriated to the Transportation Trust Fund by—
 (i)subparagraphs (B), (C), and (E) of subsection (b)(1), and (ii)subparagraphs (A) and (D) of subsection (b)(1), but only to the extent that such taxes are not required to be transferred to the Mass Transit Account under subsection (e),
 (B)additional amounts appropriated to the Highway Account by subsection (h)(1)(A); and (C)fines and penalties appropriated to the Transportation Trust Fund by subsection (b)(4) and by section 521(b)(10) of title 49, United States Code.
									(3)Limitation on transfers to the account
 (A)In generalExcept as provided in subparagraph (B), no amount may be transferred to the Highway Account on and after the date of any expenditure from the Highway Account which is not permitted by this subsection. The determination of whether an expenditure is so permitted shall be made without regard to—
 (i)any provision of law which is not contained or referenced in this title or in a revenue Act, and (ii)whether such provision of law is a subsequently enacted provision or directly or indirectly seeks to waive the application of this paragraph.
 (B)Exception for prior obligationsSubparagraph (A) shall not apply to any expenditure to liquidate any contract entered into (or for any amount otherwise obligated) before October 1, 2021, in accordance with the provisions of this section.
 (4)Expenditures from accountAmounts in the Highway Account of the Transportation Trust Fund shall be available, as provided by appropriation acts, for making expenditures before October 1, 2021, to meet those obligations of the United States heretofore or hereafter incurred which are authorized to be paid out of the Highway Account under the GROW AMERICA Act or any other provision of law which was referred to in paragraph (c)(1) (as in effect on the day before enactment of such Act) before the date of the enactment of such Act (as such Act and provisions of law are in effect on the date of the enactment of such Act).
								(g)Establishment of rail account
 (1)Creation of accountThere is established in the Transportation Trust Fund a separate account to be known as the Rail Account consisting of such amounts as may be transferred or credited to the Rail Account as provided in this section or section 9602(b).
 (2)Transfers to the rail accountThe Secretary of the Treasury shall transfer to the Rail Account amounts appropriated to the Rail Account by subsection (h)(1)(C).
								(3)Limitation on transfers to the account
 (A)In generalExcept as provided in subparagraph (B), no amount may be transferred to the Rail Account on and after the date of any expenditure from the Rail Account which is not permitted by this subsection. The determination of whether an expenditure is so permitted shall be made without regard to—
 (i)any provision of law which is not contained or referenced in this title or in a revenue Act, and (ii)whether such provision of law is a subsequently enacted provision or directly or indirectly seeks to waive the application of this paragraph.
 (B)Exception for prior obligationsSubparagraph (A) shall not apply to any expenditure to liquidate any contract entered into (or for any amount otherwise obligated) before October 1, 2021, in accordance with the provisions of this section.
 (4)Expenditures from accountAmounts in the Rail Account of the Transportation Trust Fund shall be available, as provided by appropriation acts, for making expenditures before October 1, 2021, to meet those obligations of the United States heretofore or hereafter incurred which are authorized to be paid out of the Rail Account under the GROW AMERICA Act.
								(h)Additional appropriations
 (1)Additional Appropriations to trust fundOut of money in the Treasury not otherwise appropriated, there is hereby appropriated to— (A)the Highway Account in the Transportation Trust Fund—
 (i)for fiscal year 2016, $19,425,000,000, (ii)for fiscal year 2017, $19,425,000,000,
 (iii)for fiscal year 2018, $19,425,000,000, (iv)for fiscal year 2019, $19,425,000,000,
 (v)for fiscal year 2020, $19,425,000,000, and (vi)for fiscal year 2021, $19,425,000,000, and
 (B)the Mass Transit Account in the Transportation Trust Fund— (i)for fiscal year 2016, $14,300,000,000,
 (ii)for fiscal year 2017, $14,300,000,000, (iii)for fiscal year 2018, $14,300,000,000,
 (iv)for fiscal year 2019, $14,300,000,000, (v)for fiscal year 2020, $14,300,000,000, and
 (vi)for fiscal year 2021, $14,300,000,000, and (C)the Rail Account in the Transportation Trust Fund—
 (i)for fiscal year 2016, $4,758,000,000, (ii)for fiscal year 2017, $4,758,000,000,
 (iii)for fiscal year 2018, $4,758,000,000, (iv)for fiscal year 2019, $4,758,000,000,
 (v)for fiscal year 2020, $4,758,000,000, and (vi)for fiscal year 2021, $4,758,000,000; and
 (D)the Multimodal Account in the Transportation Trust Fund— (i)for fiscal year 2016, $1,250,000,000,
 (ii)for fiscal year 2017, $1,250,000,000, (iii)for fiscal year 2018, $1,250,000,000,
 (iv)for fiscal year 2019, $1,250,000,000, (v)for fiscal year 2020, $1,250,000,000, and
 (vi)for fiscal year 2021, $1,250,000,000. (2)Treatment of Appropriated amountsAny amount appropriated under this subsection shall remain available without fiscal year limitation.
 (i)Adjustments of Apportionments for highway and mass transit account programsThe Secretary of the Treasury and where so indicated, the Secretary of Transportation, shall take the following actions for the Highway Account and separately for the Mass Transit Account—
 (1)Estimates of unfunded authorizations and net receipts for accountThe Secretary of the Treasury, not less frequently than once in each calendar quarter, after consultation with the Secretary of Transportation, shall estimate for the Account—
 (A)the amount which would (but for this subsection) be the unfunded authorizations at the close of the next fiscal year, and
 (B)the net receipts for the 48-month period beginning at the close of such fiscal year. (2)Procedure where there are excess unfunded authorizationsIf the Secretary of the Treasury determines for any fiscal year that the amount described in paragraph (1)(A) for the Account exceeds the amount described in paragraph (1)(B) for such Account—
 (A)the Secretary shall so advise the Secretary of Transportation, and (B)the Secretary shall further advise the Secretary of Transportation as to the amount of such excess.
									(3)Adjustment of Apportionments where unfunded authorizations exceed 6 years’ receipts
 (A)Determination of percentageIf, before any apportionment to the States is made of funds authorized to be appropriated from the Account in the most recent estimate made by the Secretary of the Treasury there is an excess referred to in paragraph (2)(B) for the Account, the Secretary of Transportation shall determine the percentage which—
 (i)the excess referred to in paragraph (2)(B) for the Account, is of (ii)the amount authorized to be appropriated from that Account of the Trust Fund for the fiscal year for apportionment to the States.
										If, but for this sentence, the most recent estimate would be one which was made on a date which
			 will be more than 3 months before the date of the apportionment, the
			 Secretary of the Treasury shall make a new estimate under paragraph (1)
 for the appropriate fiscal year.(B)Adjustment of ApportionmentsIf the Secretary of Transportation determines a percentage for the Account under subparagraph (A) for purposes of any apportionment, notwithstanding any other provision of law, the Secretary of Transportation shall apportion to the States (in lieu of the amount which, but for the provisions of this subsection, would be so apportioned) the amount obtained by reducing the amount authorized to be so apportioned by such percentage.
 (4)Apportionment of amounts previously withheld from ApportionmentIf, after funds have been withheld from apportionment under paragraph (3)(B), the Secretary of the Treasury determines that the amount described in paragraph (1)(A) does not exceed the amount described in paragraph (1)(B) or that the excess described in paragraph (1)(B) is less than the amount previously determined, he shall so advise the Secretary of Transportation. The Secretary of Transportation shall apportion to the States such portion of the funds so withheld from apportionment as the Secretary of the Treasury has advised him may be so apportioned without causing the amount described in paragraph (1)(A) to exceed the amount described in paragraph (1)(B). Any funds apportioned pursuant to the preceding sentence shall remain available for the period for which they would be available if such apportionment took effect with the fiscal year in which they are apportioned pursuant to the preceding sentence.
 (5)DefinitionsFor purposes of this subsection— (A)Unfunded authorizationsThe term unfunded authorizations means, at any time, the excess (if any) of—
 (i)the total potential unpaid commitments at such time as a result of the apportionment to the States of the amounts authorized to be appropriated from the Account, over
 (ii)the amount available in the that Account at such time to defray such commitments (after all other unpaid commitments at such time which are payable from that Account have been defrayed).
 (B)Net receiptsThe term net receipts means, with respect to any period, the excess of— (i)the receipts (including interest) of the Account during such period, over
 (ii)the amounts to be transferred during such period from such Account under subsection (d). (6)Measurement of net receiptsFor purposes of making any estimate under paragraph (1) of net receipts for periods ending after the date specified in subsection (b)(1), the Secretary of the Treasury shall treat—
 (A)each expiring provision of subsection (b) which is related to appropriations or transfers to the Highway Account or the Mass Transit Account of the Transportation Trust Fund to have been extended through the end of the 48-month period referred to in paragraph (1)(B), and
 (B)with respect to each tax imposed under the sections referred to in subsection (b)(1), the rate of such tax during the 48-month period referred to in paragraph (1)(B) to be the same as the rate of such tax as in effect on the date of such estimate.
 (7)ReportsAny estimate under paragraph (1) and any determination under paragraph (2) shall be reported by the Secretary of the Treasury to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, the Committees on the Budget of both Houses, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation, the Committee on Banking, and the Committee on Environment and Public Works of the Senate.
								(j)Establishment of multimodal account
 (1)Creation of accountThere is established in the Transportation Trust Fund a separate account to be known as the Multimodal Account consisting of such amounts as may be transferred or credited to the Multimodal Account as provided in this section or section 9602(b).
 (2)Transfers to the multimodal accountThe Secretary of the Treasury shall transfer to the Multimodal Account amounts appropriated to the Multimodal Account by subsection (h)(1)(D).
								(3)Limitation on transfers to the account
 (A)In generalExcept as provided in subparagraph (B), no amount may be transferred to the Multimodal Account on and after the date of any expenditure from the Multimodal Account which is not permitted by this subsection. The determination of whether an expenditure is so permitted shall be made without regard to—
 (i)any provision of law which is not contained or referenced in this title or in a revenue Act, and (ii)whether such provision of law is a subsequently enacted provision or directly or indirectly seeks to waive the application of this paragraph.
 (B)Exception for prior obligationsSubparagraph (A) shall not apply to any expenditure to liquidate any contract entered into (or for any amount otherwise obligated) before October 1, 2021, in accordance with the provisions of this section.
 (4)Expenditures from accountAmounts in the Multimodal Account of the Transportation Trust Fund shall be available, as provided by appropriation acts, for making expenditures before October 1, 2021, to meet those obligations of the United States heretofore or hereafter incurred which are authorized to be paid out of the Multimodal Account under the GROW AMERICA Act..
				(b)Conforming amendments
 (1)The item relating to section 9503 in the analysis of chapter 98 of the Internal Revenue Code of 1986 is amended by striking Highway and inserting Transportation.
 (2)Section 201(b) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–11(b) is amended—
 (A)by striking 2016 and inserting 2023, and (B)by striking 2017 each place it appears and inserting 2024.
 (3)Section 521(b)(10) of title 49, United States Code, is amended by striking Highway Trust Fund (other than the Mass Transit Account) and inserting Highway Account of the Transportation Trust Fund. 7005.Effective dateThe amendments made by this title shall take effect on the date of the enactment of this Act.
			VIIIResearch
			AFunding
				8001.Authorization of appropriations
 (a)In generalThe following amounts are authorized to be appropriated out of the Highway Account of the Transportation Trust Fund:
 (1)Highway research and development programTo carry out section 503(b) of title 23, United States Code— (A)$130,000,000 for fiscal year 2016;
 (B)$132,594,234 for fiscal year 2017; (C)$135,188,470 for fiscal year 2018;
 (D)$138,070,953 for fiscal year 2019; (E)$140,832,372 for fiscal year 2020; and
 (F)$143,649,100 for fiscal year 2021. (2)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code—
 (A)$70,000,000 for fiscal year 2016; (B)$71,396,896 for fiscal year 2017;
 (C)$72,793,792 for fiscal year 2018; (D)$74,345,898 for fiscal year 2019;
 (E)$75,832,816 for fiscal year 2020; and (F)$77,349,552 for fiscal year 2021.
 (3)Training and educationTo carry out section 504 of title 23, United States Code— (A)$27,000,000 for fiscal year 2016;
 (B)$27,538,803 for fiscal year 2017; (C)$28,077,605 for fiscal year 2018;
 (D)$28,676,275 for fiscal year 2019; (E)$29,249,801 for fiscal year 2020; and
 (F)$29,834,876 for fiscal year 2021. (4)Intelligent transportation systems programTo carry out sections 512 through 519 of title 23, United States Code—
 (A)$158,000,000 for fiscal year 2016; (B)$179,254,989 for fiscal year 2017;
 (C)$173,509,978 for fiscal year 2018; (D)$137,015,521 for fiscal year 2019;
 (E)$142,415,831 for fiscal year 2020; and (F)$144,864,148 for fiscal year 2021.
 (5)University transportation centers programTo carry out section 5505 of title 49, United States Code— (A)$82,000,000 for fiscal year 2016;
 (B)$83,636,364 for fiscal year 2017; (C)$85,272,727 for fiscal year 2018;
 (D)$87,090,909 for fiscal year 2019; (E)$88,832,727 for fiscal year 2020; and
 (F)$90,609,462 for fiscal year 2021. (6)Bureau of transportation statisticsTo carry out chapter 63 of title 49, United States Code—
 (A)$29,000,000 for fiscal year 2016; (B)$29,578,714 for fiscal year 2017;
 (C)$30,157,428 for fiscal year 2018; (D)$30,800,444 for fiscal year 2019;
 (E)$31,416,453 for fiscal year 2020; and (F)$32,044,862 for fiscal year 2021.
 (b)Applicability of title 23, united states codeFunds authorized to be appropriated by subsection (a) shall— (1)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and
 (2)remain available until expended and not be transferable. BResearch, Technology, and Education 8101.National Cooperative Freight Transportation Research Program (a)In generalChapter 5 of title 23, United States Code, is amended by inserting the following at the end:
						
							550.National Cooperative Freight Transportation Research Program
 (a)EstablishmentThe Secretary shall establish and support a National Cooperative Freight Transportation Research Program.
 (b)AgreementThe Secretary shall enter into an agreement with the Transportation Research Board of the National Research Council of the National Academies to support and carry out administrative and management activities relating to the governance of the National Cooperative Freight Transportation Research Program.
 (c)Advisory committeeThe National Academies shall select an advisory committee consisting of a representative cross section of freight stakeholders, including the Department of Transportation, other Federal agencies, State transportation departments, local governments, nonprofit entities, academia, private sector carriers and shippers, and other interested parties.
 (d)GovernanceThe National Cooperative Freight Transportation Research Program established under this section shall include the following administrative and management elements:
 (1)National research agendaThe advisory committee, in consultation with interested parties, shall recommend a national research agenda for the program. The agenda shall—
 (A)include an emphasis on the safe and efficient transportation and handling of hazardous materials by all modes of transportation;
 (B)include a multiyear strategic plan; (C)be fully coordinated with the activities, plans, and reports required by sections 5304 and 5305 of title 49; and
 (D)be fully coordinated with the activities, plans, and reports required by section 508 of title 23, United States Code.
 (2)InvolvementInterested parties may— (A)submit research proposals to the advisory committee;
 (B)participate in merit reviews of research proposals and peer reviews of research products; and (C)receive research results.
 (3)Open competition and peer review of research proposalsThe National Academies may award research contracts and grants under the program through open competition and merit review conducted on a regular basis.
 (4)Research coordinationThe National Academies shall ensure that research contracts and grants awarded under this section are not duplicative with research conducted under other cooperative transportation research programs governed by the National Academies; nor with research conducted by the Department of Transportation or any other Federal, State, or local agency.
									(5)Evaluation of research
 (A)Peer reviewResearch contracts and grants under the program may allow peer review of the research results. (B)Programmatic evaluationsThe National Academies may conduct periodic programmatic evaluations on a regular basis of research contracts and grants.
 (6)Dissemination of research findingsThe National Academies shall disseminate research findings to researchers, practitioners, and decisionmakers, through conferences and seminars, field demonstrations, workshops, training programs, presentations, testimony to government officials, the World Wide Web, publications for the general public, collaboration with the National Transportation Library, and other appropriate means.
 (e)ContentsThe national research agenda required under subsection (d)(1) shall at a minimum include research in the following areas:
 (1)Techniques for estimating and quantifying public benefits derived from freight transportation projects.
 (2)Alternative approaches to calculating the contribution of truck and rail traffic to congestion on specific highway segments.
 (3)The feasibility of consolidating origins and destinations for freight movement. (4)Methods for incorporating estimates of domestic and international trade into landside transportation planning.
 (5)Means of synchronizing infrastructure improvements with freight transportation demand. (6)The effect of changing patterns of freight movement on transportation planning decisions.
 (7)Other research areas to identify and address emerging and future research needs related to freight transportation by all modes.
									(f)Funding
 (1)Federal shareThe Federal share of the cost of an activity carried out under this section shall be up to 100 percent.
 (2)Use of non-federal fundsIn addition to using funds authorized for this section, the National Academies may seek and accept additional funding sources from public and private entities capable of accepting funding from the Department of Transportation, States, local governments, nonprofit foundations, and the private sector..
 (b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation such sums as may be necessary to carry out section 550 of such title.
 (c)Conforming amendmentThe analysis for chapter 501 is amended by adding the following at the end:   550. National Cooperative Freight Transportation Research Program.. 8102.Competitive University Transportation Centers Consortia Program (a)In generalSection 5505 of title 49, United States Code, is amended as follows:
 (1)Subsection (a)(2)(A) is amended to read:  (A)to advance multimodal and cross-modal transportation expertise and technology in the varied disciplines that comprise the field of transportation through education, research, and technology transfer activities;.
 (2)Subsection (a)(2)(C) of title 49 is amended to read:  (C)to address critical workforce needs and educate the next generation of transportation leaders in a multidisciplinary fashion..
 (3)Subsection (b) is amended to read as follows:  (b)Competitive selection process (1)ApplicationsTo receive a grant under this section, a consortium of nonprofit institutions of higher education shall submit to the Secretary an application that is in such form and contains such information as the Secretary may require.
 (2)RestrictionThe lead institution of a consortium of nonprofit institutions of higher education that receives a direct grant award under this section for a national transportation center or a regional transportation center in a fiscal year shall not be eligible to receive funding, direct or indirectly, from an additional grant in that fiscal year as the lead institution or member of a consortium, for a national transportation center or a regional transportation center.
 (3)CoordinationThe Secretary shall solicit grant applications for national transportation centers, regional transportation centers, and Tier 1 university transportation centers with identical advertisement schedules and deadlines.
									(4)General selection criteria
 (A)In generalExcept as otherwise provided by this section, the Secretary shall award grants under this section in nonexclusive candidate topic areas established by the Secretary that address the research priorities identified in the plans developed under section 508 of title 23.
 (B)CriteriaThe Secretary, in consultation with the Assistant Secretary for Research and Technology and the Administrators of the Federal Highway Administration and Federal Railroad Administration, shall select each recipient of a grant under this section through a competitive process based on the assessment of the Secretary relating to—
 (i)the demonstrated ability of the recipient to address each specific topic area described in the research and strategic plans of the recipient;
 (ii)the demonstrated research, technology transfer, and education resources available to the recipient to carry out this section;
 (iii)the ability of the recipient to provide leadership in solving immediate and long-range national and regional transportation problems;
 (iv)the ability of the recipient to carry out research, education, and technology transfer activities that are multimodal and multidisciplinary in scope;
 (v)the demonstrated commitment of the recipient to carry out transportation workforce development programs through—
 (I)degree-granting programs or programs that provide other industry-recognized credentials; and (II)outreach activities to attract new entrants into the transportation field, including minorities, women, individuals with disabilities, veterans, low-income populations, and others who may not have considered pursuing careers in transportation previously;
 (vi)the demonstrated ability of the recipient to disseminate results and spur the implementation of transportation research and education programs through national or statewide continuing education programs;
 (vii)the demonstrated commitment of the recipient to the use of peer review principles and other research best practices in the selection, management, and dissemination of research projects;
 (viii)the strategic plan submitted by the recipient describing the proposed research to be carried out by the recipient and the performance metrics to be used in assessing the performance of the recipient in meeting the stated research, technology transfer, education, and outreach goals; and
 (ix)the ability of the recipient to implement the proposed program in a cost-efficient manner, such as through cost sharing and overall reduced overhead, facilities, and administrative costs.
											(5)Transparency
 (A)In generalThe Secretary shall provide to each applicant, upon request, any materials, including copies of reviews (with any information that would identify a reviewer redacted), used in the evaluation process of the proposal of the applicant.
 (B)ReportsThe Secretary shall make available to the public on a Department of Transportation web site a report describing the overall review process under paragraph (3) that includes—
 (i)specific criteria of evaluation used in the review; (ii)descriptions of the review process; and
 (iii)explanations of the selected awards. (6)Outside stakeholdersThe Secretary shall, to the maximum extent practicable, consult external stakeholders such as the Transportation Research Board of the National Research Council of the National Academies to evaluate and competitively review all proposals.; and
 (4)Subsection (c) is amended to read as follows:  (c)Grants (1)In generalNot later than 1 year after the date of enactment of the GROW AMERICA Act, the Secretary, in consultation with the Assistant Secretary for Research and Technology and the Administrators of the Federal Highway Administration and Federal Railroad Administration, shall select grant recipients under subsection (b) and make grant amounts available to the selected recipients.
 (2)Focused researchIn awarding grants under this paragraph, consideration shall be given to minority institutions, as defined by section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k), or consortia that include such institutions that have demonstrated an ability in transportation-related research and education.
									(3)National transportation centers
 (A)In generalSubject to subparagraph (B), the Secretary shall provide grants to 5 consortia that the Secretary determines best meet the criteria described in subsection (b)(4).
 (B)RestrictionFor each fiscal year, a grant made available under this paragraph shall be $3,200,000 per recipient.
										(C)Matching requirement
 (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include— (I)amounts made available to the recipient under title I of this Act;
 (II)amounts made available to the recipient by the several administrations of the Department of Transportation; and
 (III)amounts made available to the recipient by other Federal departments, agencies, independent agencies, boards, and other Federal elements with interests in transportation.
												(4)Regional university transportation centers
 (A)Location of regional centersOne regional university transportation center shall be located in each of the 10 Federal regions that comprise the Standard Federal Regions established by the Office of Management and Budget in the document entitled Standard Federal Regions and dated April 1974 (circular A–105).
 (B)Selection criteriaIn conducting a competition under subsection (b), the Secretary shall provide grants to 10 consortia on the basis of—
 (i)the criteria described in subsection (b)(3); (ii)the location of the center within the Federal region to be served; and
 (iii)whether the consortium of institutions demonstrates that the consortium has well-established, nationally recognized multimodal and multidisciplinary programs in transportation research and education, as evidenced by—
 (I)recent expenditures by the institution in surface transportation research; (II)a historical track record of awarding graduate degrees in professional fields closely related to surface transportation; and
 (III)an experienced faculty who specialize in professional fields closely related to surface transportation.
 (C)RestrictionsFor each fiscal year, a grant made available under this paragraph shall be $3,000,000 for each recipient.
										(D)Matching requirement
 (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include— (I)amounts made available to the recipient under title I of this Act;
 (II)amounts made available to the recipient by the several administrations of the Department of Transportation; and
 (III)amounts made available to the recipient by other Federal departments, agencies, independent agencies, boards, and other elements with interests in transportation.
												(5)Tier 1 university transportation centers
 (A)In generalThe Secretary shall provide grants of $1,800,000 each to not more than 20 recipients to carry out this paragraph.
 (B)RestrictionThe lead institution of a consortium of nonprofit institutions of higher education that receives a direct grant award under paragraph (3) or (4) shall not be eligible to receive a direct grant award under this paragraph.
										(C)Matching requirement
 (i)In generalSubject to clause (iii), as a condition of receiving a grant under this paragraph, a grant recipient shall match 50 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include— (I)amounts made available to the recipient under title I of this Act;
 (II)amounts made available to the recipient by the several administrations of the Department of Transportation; and
 (III)amounts made available to the recipient by other Federal departments, agencies, independent agencies, boards and other elements with interests in transportation..
 (b)Program evaluation and oversightSection 5505 of title 49, United States Code, is further amended by amending paragraph (3) of subsection (d) to read:
						
 (3)Program evaluation and oversightThe Secretary shall expend not more than 21/2 percent of the amounts made available to the Secretary to carry out this section for any coordination, evaluation, and oversight activities of the Secretary under this section..
 (c)Research efficiencySection 5505 of title 49, United States Code, is further amended by inserting after subsection (f) the following:
						
							(g)Research efficiency
 (1)Additional sponsored grantsTo enable access more broadly to the specialized skills and multidisciplinary research capabilities of the transportation university research community by the several administrations of the Department of Transportation, and by other Federal departments, agencies, independent agencies, boards, and other elements with interests in transportation, these organizations may sponsor competitive grants to consortia on specific research topics.
								(2)Grants
 (A)The grants shall conform to the selection criteria and requirements of either National Transportation Centers or Tier 1 University Transportation Centers; and be of an equivalent grant value of the type of Center selected.
 (B)The grants shall conform to all other requirements and restrictions under this section. (C)The grants shall be competed, selected, and awarded on the same schedule as all grants competed under this section.
 (3)Matching requirementSuch grants shall require identical matching requirements of the type of Center selected; except that sources of matching funds may not be the same funding source as the Federal entity funding the specialized grant..
					8103.Priority Multimodal Research Program
 (a)In generalSection 5506 of title 49, United States Code, is amended to read as follows:  5506.Priority Multimodal Research Program (a)EstablishmentThe Secretary shall establish and support a Priority Multimodal Research Program.
 (b)Focused researchThe Secretary shall enter into research agreements to carry out priority multimodal research in the following topics:
 (1)Conduct research and standards/guideline development for surface transportation infrastructure owners and services providers on systems resilience and recovery.
 (2)Enable advanced research towards a Zero Emissions Transportation System, to— (A)accelerate the goal of 80 percent greenhouse gas emission reduction by 2050, to a goal of 100 percent greenhouse gas emission reduction by the same date; and
 (B)conduct advanced or long-term research on emissions in the transportation sector, both in vehicle emissions and in infrastructure construction and maintenance.
 (3)Conduct a coordinated, multimodal STEM Education and Workforce Development program to support the transportation sector’s needs over the next decade for a new workforce trained in the latest technologies.
									(c)Funding
 (1)Federal shareThe Federal share of the cost of an activity carried out under this section shall be up to 100 percent.
 (2)Use of non-federal fundsIn addition to using funds authorized for this section, the Secretary may seek and accept additional funding sources from public and private entities capable of accepting funding from the Department of Transportation, States, local governments, nonprofit foundations, and the private sector.
 (3)Period of availabilityAmounts made available to carry out this section shall remain available until expended.. (b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation such sums as may be necessary to carry out section 5506 of title 49, United States Code.
 (c)Conforming amendmentThe analysis for chapter 55 of title 49 is amended by inserting the following at the end:   5506. Priority Multimodal Research Program.. 8104.Bureau of Transportation Statistics (a)Section 6302 amendmentsSection 6302 of title 49, United States Code, is amended as follows:
 (1)Subsection 6302(b)(3)(B)(vi)(III) of title 49, United States Code, is amended by striking section 6310 and inserting section 6309. (2)Clauses (vii), (viii), (ix), and (x) of subsection 6302(b)(3)(B) of title 49, United States Code, are redesignated as clauses (viii), (ix), (x), and (xi), respectively.
 (3)The following is inserted after subsection 6302(b)(3)(B)(vi):  (vii)develop and improve transportation economic accounts, to meet demand for methods for estimating the economic value of transportation infrastructure, investment, and services;.
 (b)Transportation statistics annual reportSection 6312 of title 49, United States Code, is amended by adding after subsection (c) the following:
						
 (d)Intermodal transportation data collectionTo provide content for the database described in this section, the Director shall create and maintain data sets and data analysis tools. Activities may include—
 (1)conducting national surveys of goods movement, intercity passenger flows, household and business logistics, the domestic transportation of international trade, and vehicle inventory and use;
 (2)collecting household travel behavior data and business logistics data crossing local jurisdictional boundaries to accommodate external and through travel;
 (3)collecting and analyzing administrative records to identify travel patterns, goods movement, and the economic value of transportation infrastructure serving travel and freight;
 (4)developing methods for establishing the economic value of transportation capital stocks and services;
 (5)enhancing and deploying analysis tools to integrate data collected under this section into the National Commodity Origin Destination Accounts, National Passenger Travel Origin Destination Accounts, and Transportation Economic Accounts of the Intermodal Transportation Database; and
 (6)developing tools to enhance public access to the Intermodal Transportation Database in conjunction with development, application, and reporting of performance measures..
 (c)National transportation atlas databaseSection 6311(5) of title 49, United States Code, is amended by replacing section 6310 with section 6309. (d)Intermodal transportation data programSection 6303(c)(1) is amended to read as follows:
						
 (1)information on the items referred to in subsection 6302(b)(3)(B)(vi).. (e)Mandatory response authority for freight data collectionSection 6313(a) of title 49, United States Code, is amended by—
 (1)striking paragraph (2); (2)striking the designation and heading of paragraph (1);
 (3)redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and (4)striking described in paragraph (2) and inserting of any nature whatsoever.
 (f)National transportation librarySection 6304 of title 49, United States Code, is amended to read as follows:  6304.National Transportation Library (a)Purpose and establishmentTo support the information management and decisionmaking needs of transportation officials at the Federal, State, and local levels, there shall be in the Bureau a National Transportation Library, which shall—
 (1)be headed by an individual who is highly qualified in library and information science; (2)acquire, preserve, and manage transportation information and information products and services for use by the Department, other Federal agencies, and the general public;
 (3)provide reference and research assistance; (4)serve as a central depository for research results and technical publications of the Department;
 (5)provide a central clearinghouse for transportation data and information of the Federal Government; (6)plan for, coordinate, and evaluate information sciences and library needs related to transportation research, education, and training;
 (7)serve as coordinator and policy lead for transportation information access; (8)provide transportation information and information products and services to—
 (A)the Department; (B)other Federal agencies;
 (C)public and private organizations; and (D)individuals, within the United States and internationally;
 (9)coordinate efforts among, and cooperate with, transportation libraries, information providers, and technical assistance centers, in conjunction with private industry and other transportation library and information centers, with the goal of developing a comprehensive transportation information and knowledge network that supports the activities described in section 6302(b)(3)(B)(vi); and
 (10)engage in other activities the Director determines to be necessary and as the resources of the Library permit.
									(b)Access
 (1)In generalThe Director shall publicize, facilitate, and promote access to the information products and services described in subsection (a), to improve the ability of the transportation community to share information and the ability of the Director to make statistics and other information readily accessible as required under section 6302(b)(3)(B)(x) of this title.
 (2)Availability of publications, materials, facilities, or services; prescription of rulesThe Director shall— (A)make available publications or materials according to library and information science best practices;
 (B)make available its facilities for research; and (C)make available its bibliographic, basic reference, or other services to public and private entities and individuals.
 (3)RulesRules described in section 6304(b)(1) of this title may provide for making available such publications, materials, facilities, or services—
 (A)without charge as a public service; (B)upon a loan, exchange, or charge basis; or
 (C)in appropriate circumstances, under contract arrangements made with public or other nonprofit entity.
										(c)Agreements
 (1)In generalTo carry out this section, the Director may enter into agreements with, award grants to, and receive amounts from, any—
 (A)State or local government; (B)organization;
 (C)business; or (D)individual.
 (2)Contracts, grants, and agreementsThe Library may initiate and support specific information and data management, access, and exchange activities in connection with matters relating to the Department’s strategic goals, knowledge networking, and national and international cooperation, by entering into contracts or other agreements or awarding grants for the conduct of such activities.
 (3)AmountsAny amounts received by the Library as payment for library products and services or other activities shall be made available to the Director to carry out this section, deposited in the Office of the Assistant Secretary for Research and Technology’s general fund account, and remain available until expended..
 (g)Port performance statistics programChapter 63 of title 49, United States Code, is amended by adding after section 6313 the following:  6314.Port Performance Statistics Program (a)In generalThe Director may establish a Port Performance Statistics Program to provide nationally consistent measures of performance of the Nation’s maritime ports.
 (b)Annual reportsThe Director is authorized to require annual reports from all ports that receive Federal assistance or are subject to Federal regulation, including statistics on capacity, throughput, and other measures of performance required for implementation of the National Freight Policy required by section 167 of title 23.
 (c)RecommendationsThe Director shall obtain recommendations for specifications for port performance measures from the United States Army Corps of Engineers, the Maritime Administration, the Saint Lawrence Seaway Development Corporation, the United States Coast Guard, the Marine Transportation System National Advisory Council, and the Department of Commerce Advisory Council on Supply Chain Competitiveness to identify standard data elements for measuring port performance..
 (h)Conforming amendmentThe analysis for chapter 63 of title 49, United States Code, is amended by inserting the following at the end:
						
							
								Sec. 6314. Port Performance Statistics Program..
					8105.ITS goals and purposes
 (a)Technical correctionSection 514(a)(5) of title 23, United States Code, is amended to read as follows:  (5)improvement of the ability of the United States to respond to security related or other manmade emergencies and natural disasters;.
 (b)Freight goalsSection 514(a) of title 23, United States Code, is amended by inserting the following after paragraph (5):
						
 (6)enhancement of the Nation’s freight system and support to freight policy goals by conducting heavy duty vehicle demonstration activities, and accelerating adoption of ITS applications in freight operations; and.
 (c)Automated vehicle goalsSection 514(a) of title 23, United States Code, is further amended by inserting the following at the end:
						
 (7)enabling and accelerating the development and deployment of automated vehicles in all modes of surface transportation..
					8106.ITS general authorities and requirements
 (a)Automated vehiclesSection 515(a)(1) of title 23, United States Code, is amended to read as follows:  (1)to research, develop and operationally test intelligent transportation systems, including automated vehicle systems; and.
 (b)Technical correctionSection 515(h)(4) of title 23, United States Code, is amended— (1)by striking February 1 of each year after the date of enactment of the Transportation Research and Innovative Technology Act of 2012 and inserting May 1 each year; and
 (2)by striking submit to Congress and insert make available to the public on a Department of Transportation web site. 8107.ITS national architecture and standards (a)In generalSection 517(a)(3) of title 23, United States Code, is amended to read as follows:
						
 (3)Use of standards development organizationsIn carrying out this section, the Secretary shall support the development and maintenance of standards and protocols using the services of such standards development organizations as the Secretary determines to be necessary and whose memberships represent, but are not limited to, the surface transportation and intelligent transportation systems industries..
 (b)Technical correctionSection 517(b) of title 23, United States Code, is amended to read as follows:  (b)Standards for national policy implementationIf the Secretary finds that a standard is necessary for implementation of a nationwide policy or other capability requiring nationwide uniformity, the Secretary, after consultation with stakeholders and in accordance with the requirements of section 553 of title 5, may establish and require the use of that standard..
 8108.Vehicle-to-vehicle and vehicle-to-infrastructure communications systems deploymentSection 518(a) of title 23, United States Code, is amended by striking all of the text that follows the heading and precedes that— and inserting the following:
					
 Not later than July 6, 2015, the Secretary shall make available to the public on a Department of Transportation Web site a report.
				8109.Infrastructure development
 (a)In generalChapter 5 of title 23, United States Code, is amended by adding after section 518 the following:  519.Infrastructure developmentFunds made available to carry out this subtitle for operational tests—
 (1)shall be used primarily for the development of intelligent transportation system infrastructure, equipment, and systems; and
 (2)to the maximum extent practicable, shall not be used for the construction of physical surface transportation infrastructure unless the construction is incidental and critically necessary to the implementation of an intelligent transportation system project..
 (b)Conforming amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding after section 518 the following:
						
							
								519. Infrastructure development..
					8110.Departmental research programs; conforming amendments
 (a)Title 49 amendmentsTitle 49, United States Code, is amended as follows: (1)Section 102(e) is amended—
 (A)in paragraph (1), by striking 5 and inserting 6; and (B)in paragraph (1)(A), by inserting an Assistant Secretary for Research and Technology, before and an Assistant Secretary.
 (2)Chapter 1 is amended by striking section 112, and the analysis of chapter 1 is amended by striking the item relating to the Research and Innovative Technology Administration.
 (3)Section 330 is amended— (A)by striking contracts in the section heading and inserting activities; and
 (B)by inserting at the end the following:  (d)DutiesThe Secretary shall provide for the following:
 (1)Coordination, facilitation, and review of the Department’s research and development programs and activities.
 (2)Advancement, and research and development, of innovative technologies, including intelligent transportation systems.
 (3)Comprehensive transportation statistics research, analysis, and reporting. (4)Education and training in transportation and transportation-related fields.
 (5)Activities of the Volpe National Transportation Systems Center. (e)Additional authoritiesThe Secretary may—
 (1)enter into grants and cooperative agreements with Federal agencies, State and local government agencies, other public entities, private organizations, and other persons to conduct research into transportation service and infrastructure assurance; and to carry out other research activities of the Department;
 (2)carry out, on a cost-shared basis, collaborative research and development to encourage innovative solutions to multimodal transportation problems and stimulate the deployment of new technology with—
 (A)non-Federal entities, including State and local governments, foreign governments, institutions of higher education, corporations, institutions, partnerships, sole proprietorships, and trade associations that are incorporated or established under the laws of any State;
 (B)Federal laboratories; and (C)other Federal agencies; and
 (3)directly initiate contracts, grants, cooperative research and development agreements (as defined in section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and other agreements to fund, and accept funds from, the Transportation Research Board of the National Research Council of the National Academy of Sciences, State departments of transportation, cities, counties, institutions of higher education, associations, and the agents of those entities to carry out joint transportation research and technology efforts.
										(f)Federal share
 (1)In generalSubject to paragraph (2), the Federal share of the cost of an activity carried out under subsection (e)(3) shall not exceed 50 percent.
 (2)ExceptionIf the Secretary determines that the activity is of substantial public interest or benefit, the Secretary may approve a greater Federal share.
 (3)Non-federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity described in paragraph (1).
 (g)Program evaluation and oversightFor fiscal years 2013 through 2021, the Secretary is authorized to expend not more than 1 and a half percent of the amounts authorized to be appropriated for necessary expenses for administration and operations of the Office of the Assistant Secretary for Research and Technology for the coordination, evaluation, and oversight of the programs administered by the Office.
 (h)Use of technologyThe research, development, or use of a technology under a contract, grant, cooperative research and development agreement, or other agreement entered into under this subsection, including the terms under which the technology may be licensed and the resulting royalties may be distributed, shall be subject to the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
 (i)Waiver of advertising requirementsSection 6101 of title 41 shall not apply to a contract, grant, or other agreement entered into under this section..
 (4)The item relating to section 330 in the analysis of chapter 3 is amended by striking Contracts and inserting Activities. (5)Section 6302(a) is amended to read as follows:
							
 (a)In generalThere shall be within the Department the Bureau of Transportation Statistics.. (b)Title 5 amendmentsTitle 5, United States Code, is amended as follows:
 (1)Section 5313 is amended by deleting The Under Secretary of Transportation for Security.. (2)Section 5314 is amended by deleting Administrator, Research and Innovative Technology Administration..
 (3)Section 5315 is amended by striking (4) in the undesignated item relating to Assistant Secretaries of Transportation and inserting (5). (4)Section 5316 is amended by deleting Associate Deputy Secretary, Department of Transportation..
 (c)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by revising the entry relating to section 330 to read as follows:
						
							
								330. Research activities..
					8111.Office of Intermodalism
 (a)In generalSection 5503 of title 49, United States Code, is repealed. (b)Conforming amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by striking the item relating to section 5503.
					8112.Cooperation with Federal and State agencies and foreign countries
					(a)Authorized activities
 (1)Section 308 amendmentSection 308(a) of title 23, United States Code, is amended by inserting cooperating international entities, after countries. (2)Section 502 amendmentSection 502(b)(3)(C) of title 23, United States Code, is amended by inserting international entities, after country,.
 (b)Use of fundsSection 502(b)(5)(B) is amended to read as follows:  (B)Use of fundsThe Secretary shall use funds made available to carry out this chapter to—
 (i)develop, administer, communicate, and promote the use of products of research, development, and technology transfer programs under this chapter;
 (ii)promote United States highway transportation expertise, goods, and services in foreign countries; or
 (iii)conduct studies to assess the need for or feasibility of highway transportation improvements in foreign countries..
 8113.National ITS Program PlanSection 512(a)(2)(A) of title 23, United States Code, is amended by striking the matter that precedes clause (i) and inserting the following:
					
 (A)specify the goals, objectives and milestones for the research and deployment of intelligent transportation systems, including automated vehicle systems, in the contexts of—.
 8114.Research and developmentSection 516(a) of title 23, United States Code, is amended to read as follows:  (a)In generalThe Secretary shall carry out a comprehensive program of intelligent transportation systems research and development, and operational tests of intelligent vehicles (including automated vehicles), intelligent infrastructure systems, and other similar activities that are necessary to carry out this chapter..
				IXRail Safety, Reliability, and Efficiency
			9001.Short title; amendment of title 49, United States Code
 (a)Short titleThis title may be cited as the Rail for America Act. (b)Amendment of title 49Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
				ANational High-Performance Rail System
				9101.Purpose and objectives
 (a)PurposeThe purpose of this subtitle is to promote and facilitate the development of the National High-Performance Rail System, a comprehensive national network of integrated passenger and freight rail services, and to authorize funds for the planning, development, construction, and implementation of rail corridors and related infrastructure improvements.
					(b)Objectives
 (1)SafetyThe National High-Performance Rail System shall contribute to reducing fatalities, injuries, and incidents on the Nation’s transportation system.
 (2)MobilityThe National High-Performance Rail System shall increase the efficient and reliable movement of both goods and people through targeted market-based investments and policies.
 (3)Environmental sustainabilityThe National High-Performance Rail System shall strive to advance environmentally sustainable policies and projects that reduce emissions of criteria air pollutants, air toxins, and greenhouse gases from transportation sources while protecting communities and natural resources.
 (4)Energy efficiencyThe National High-Performance Rail System shall enhance energy efficient transportation options and expand use of renewable and clean energy sources.
 (5)Quality of lifeThe National High-Performance Rail System shall promote quality of life and communities, including enhanced safety in areas adjacent to transportation facilities and safety at highway-rail grade crossing and efficient land-use development, and protecting public health.
 (6)Infrastructure conditionThe National High-Performance Rail System shall ensure that the current passenger rail network achieves and maintains a state of good repair and is resilient and reliable in the face of extreme events and changing climatic conditions.
 (7)Optimization of freight rail networkThe National High-Performance Rail System shall ensure that America’s world-class freight rail system is preserved and improved while balancing and protecting both private and public interests, strengthening the ability of rural communities to access national and international trade markets, and supporting regional economic development.
						9102.Grant programs
 (a)In generalPart C of subtitle V is amended by inserting the following after chapter 244:  246NATIONAL HIGH-PERFORMANCE RAIL SYSTEM  Sec. 24601. Definitions. 24602. Authorization of appropriations. 24603. National high-performance passenger rail system. 24604. Current passenger rail service program. 24605. Rail service improvement program. 24606. Oversight. 24607. Financial assistance conditions. 24601.DefinitionsIn this chapter:
 (1)Three types of passenger rail corridors are defined as follows: (A)Core express corridorThe term Core Express Corridor means a passenger rail corridor with trains operating primarily on dedicated passenger track at peak speeds of 125 to 250 miles per hour or greater, and that primarily connects major metropolitan centers in the United States that are generally up to 500 miles apart.
 (B)Regional corridorThe term Regional Corridor means a passenger rail corridor with trains operating on either dedicated and shared use track at peak speeds of 90 to 124 miles per hour, and that primarily connects mid-size urban areas to larger and smaller communities that are generally up to 500 miles apart.
 (C)Feeder corridorThe term Feeder Corridor means a State- or regionally-designated passenger rail corridor with trains operating on shared use track at peak speeds of up to 90 miles per hour and that connects large, mid-sized, and small urban areas generally less than 750 miles apart.
 (2)Capital projectThe term capital project means a project or program for use in or for the primary benefit of intercity passenger rail service or freight rail service, including—
 (A)acquiring, constructing, improving, or inspecting equipment, track and track structures, or a facility;
 (B)expenses incidental to the activities described in subsection 24601(2)(A) (including designing, engineering, location surveying, mapping, environmental studies, utility relocation or improvement, acquiring rights-of-way, and joint development activities as defined in subsection 5302(3)(G)), and the maintenance of operations during construction;
 (C)preserving and acquiring rights-of-way; (D)payments for the capital portions of rail trackage rights agreements;
 (E)highway-rail grade crossing improvements; (F)mitigating environmental impacts;
 (G)communication and signalization improvements; (H)relocation assistance, including acquiring replacement housing sites, and acquiring, constructing, relocating, and rehabilitating replacement housing;
 (I)interest and other financing costs to efficiently carry out a part of the project within a reasonable time; and
 (J)evaluation and assessment of project implementation and outcomes. (3)High-performance railThe term high-performance rail means a passenger and freight rail network that is designed to meet the current and future market demands for transportation of people and goods, in terms of capacity, travel times, reliability, and efficiency.
 (4)Intercity passenger rail serviceThe term intercity passenger rail service has the same meaning as intercity rail passenger transportation, as defined in section 24102 of this title. (5)Interstate compactThe term interstate compact means two or more States that have entered into compacts, agreements, or organizations, not in conflict with any law of the United States, for cooperative efforts and mutual assistance in support of activities authorized under this chapter.
 (6)Long-distance routeThe term long-distance route has the same meaning as under section 24102(5)(C) of this title. (7)Northeast corridorThe term Northeast Corridor has the same meaning as under section 24102(5)(A) of this title.
 (8)Rail hub planThe term rail hub plan means a plan that addresses the needs and opportunities for the dense, complex networks of shared or interconnected freight, intercity passenger, and commuter rail lines that tend to be found in and around major urban areas.
 (9)StateThe term State means a State of the United States or the District of Columbia. (10)State corridorThe term State corridor has the same meaning as under section 24102(5)(D) of this title.
 (11)State of good repairThe term state of good repair means a condition in which the existing physical assets, both individually and as a system, are functioning as designed within their useful lives and are sustained through regular maintenance and replacement programs.
									24602.Authorization of appropriations
 (a)Current passenger rail services programThere are authorized to be appropriated from the Rail Account of the Transportation Trust Fund to carry out section 24604 of this title—
 (1)$2,450,000,000 for fiscal year 2016; (2)$2,400,000,000 for fiscal year 2017;
 (3)$2,350,000,000 for fiscal year 2018; (4)$2,300,000,000 for fiscal year 2019;
 (5)$2,300,000,000 for fiscal year 2020; and (6)$2,300,000,000 for fiscal year 2021.
 (b)Rail service improvement programThere are authorized to be appropriated from the Rail Account of the Transportation Trust Fund to carry out section 24605 of this title—
 (1)$2,325,000,000 for fiscal year 2016; (2)$2,405,000,000 for fiscal year 2017;
 (3)$2,370,000,000 for fiscal year 2018; (4)$2,450,000,000 for fiscal year 2019;
 (5)$2,450,000,000 for fiscal year 2020; and (6)$2,450,000,000 for fiscal year 2021.
										(c)Availability of contract authority
 (1)Period of availabilityThe amounts made available under this section shall remain available for obligation until expended. (2)Contract authorityAuthorizations from the Transportation Trust Fund made by this section shall be available for obligation on October 1 of the fiscal year for which they are authorized.
										24603.National high-performance passenger rail system
 (a)In generalThe Secretary of Transportation shall facilitate the establishment of a national high-performance rail system in accordance with this chapter.
 (b)ContentsThe national high-performance rail system includes the following: (1)Current passenger rail service program.
 (2)Rail service improvement program. (3)Railroad rehabilitation and improvement financing program.
 (c)Rulemaking authorityThe Secretary shall prescribe the regulations necessary to implement this chapter. 24604.Current passenger rail service program (a)In generalThe Secretary of Transportation shall establish a Current Passenger Rail Service Program under this section. The program shall ensure that existing passenger rail assets and services are maintained in reliable working condition. The Current Passenger Rail Service Program consists of programs for the following:
 (1)Northeast Corridor. (2)State Corridors.
 (3)Long-Distance Routes. (4)National Assets, Legacy Debt, and Amtrak Positive Train Control.
 (5)Stations—Americans with Disabilities Act Compliance. (b)Northeast corridor (1)ObjectiveThe objective of the Northeast Corridor program is to bring Northeast Corridor infrastructure and equipment into a state of good repair, and to ensure that those assets are then maintained in a state of good repair, so that the Northeast Corridor can continue providing travelers with a safe, reliable, and efficient travel option in the congested Northeast region.
 (2)AuthorityThe Secretary may provide grants under this subsection to reduce the state of good repair backlog on the Northeast Corridor; to replace legacy passenger rail equipment used for Northeast Corridor service; and to fund the portion of ongoing capital replacement and renewal needs on the Northeast Corridor not covered by Northeast Corridor operating surpluses.
 (3)Eligible recipientsThe Secretary may provide grants to the following entities for eligible projects under this subsection:
 (A)Amtrak. (B)States and other public-sector entities as identified in the Northeast Corridor Capital Asset Plan required by section 24317 of this title.
 (4)Eligible projectsThe Secretary may provide grants under this subsection for the following activities, as identified in the Five-Year Capital Asset Plans described in section 24317 of this title:
 (A)State of good repair backlogTo replace or rehabilitate railroad assets that are not currently in a state of good repair. (B)Legacy equipment replacementTo replace legacy passenger rolling stock and locomotives used for Northeast Corridor service.
 (C)Ongoing replacement and renewalTo fund the balance needed to maintain the existing Northeast Corridor infrastructure and equipment in an ongoing state of good repair, after the following revenues are first dedicated to these activities:
 (i)All operating surpluses generated from Northeast Corridor intercity passenger rail services. (ii)All access fees from other users of the Northeast Corridor.
 (iii)All revenues generated from ancillary businesses directly associated with Northeast Corridor services or infrastructure.
 (5)Federal share of total project costsThe Federal share of total project costs under this subsection may be up to 100 percent. (c)State corridors (1)ObjectiveTo enable the successful implementation of section 209 of division B of Public Law 110–432 for existing State-supported passenger rail operations through transitional financial assistance to States.
 (2)AuthorityThe Secretary is authorized to provide grants, consistent with the maximum time period under which temporary financial assistance may be received as developed in subsection (c)(3) of this section, to eligible recipients under this subsection to support the implementation of section 209 of division B of Public Law 110–432; and replacement of legacy passenger rolling stock and locomotives used on State corridors.
 (3)Transition assistance frameworkThe Secretary shall develop a transition assistance framework within six months of the enactment of this Act. As part of this framework, the Secretary shall:
 (A)Develop criteria for phasing out activities under subsection (c)(5)(A) of this section by not later than October 1, 2018; and
 (B)Develop policies governing financial terms, repayment conditions, and other terms of financial assistance.
											(4)Eligible recipients
 (A)States are eligible to receive grants for activities described in subsections (c)(5)(A) and (c)(5)(B) of this section.
 (B)States may enter into contractual agreements to allow for Amtrak to receive grants for activities described in subsection (c)(5)(B) of this section.
 (5)Eligible activitiesGrants provided under this paragraph may be used to: (A)Provide temporary financial support to eligible recipients in conformance with the operating and capital cost methodologies developed pursuant to section 209 of division B of Public Law 110–432, until not later than September 30, 2018.
 (B)Replace legacy passenger rolling stock and locomotives used for State corridor service as identified in the Five-Year Capital Asset Plans described in section 24317 of this title.
 (6)Federal shareThe Federal share of expenditures for activities described in subsections (c)(5)(B) may be up to 80 percent of the total cost.
										(d)Long-Distance routes
 (1)ObjectiveThe objective of the long-distance routes program is to provide grants to Amtrak for the continuation of services on long-distance routes.
 (2)AuthorityThe Secretary may provide grants to Amtrak under this subsection, in accordance with the relevant provisions contained in part C, subtitle V of this title.
 (3)Eligible recipientsAmtrak is eligible to receive grants for long-distance route activities. (4)Eligible activitiesGrants provided for long-distance routes may be expended for the operating and capital costs associated with providing reliable national long-distance passenger rail services to the extent that such expenses cannot be fully supported by the passenger and non-passenger revenues generated by long-distance passenger services, as identified in the Five-Year Business Line Plan described in section 24317 of this title.
 (5)Federal shareThe Federal share of expenditures for eligible activities under this subsection may be up to 100 percent of the total cost.
										(e)National assets, legacy debt, and amtrak positive train control
 (1)ObjectiveThe objective of the national assets program is to provide grants to Amtrak for the operating and capital needs associated with the Nation’s core rail assets; for servicing Amtrak’s legacy debt; and for implementing positive train control on Amtrak routes where Amtrak is fully or partially responsible for compliance with section 20157 of this title.
 (2)AuthorityThe Secretary may provide grants to Amtrak under this subsection. (3)Eligible recipientsAmtrak is eligible to receive grants for national asset activities.
 (4)Eligible activitiesGrants provided for national assets may be expended for: (A)Operating and capital costs associated with operating and maintaining national reservations, security, mechanical facilities, training centers and other assets associated with Amtrak’s national passenger rail transportation system.
 (B)Implementing positive train control on Amtrak routes where Amtrak is fully or partially responsible for compliance with section 20157 of this title.
 (C)Making payments for principal and interest payments related to debt incurred prior to fiscal year 2005.
											(5)Evaluation of national assets operating costs
 (A)The Secretary shall evaluate the cost and scope of all operating activities defined in paragraph (4)(A) of this subsection, and shall identify which activities are—
 (i)required in order to ensure the efficient operations of a national passenger rail system; (ii)appropriate for allocation to one of the other Amtrak business lines; and
 (iii)extraneous to providing an efficient national passenger rail system or are too costly relative to the benefits or performance outcomes they provide.
 (B)Within 1 year after the completion of the review in subparagraph (A), the Federal Railroad Administration, in consultation with the Amtrak Board of Directors, the governors of each relevant State, and the Mayor of the District of Columbia, or entities representing those officials, shall restructure and/or reallocate national assets operating costs according to the findings of the review in that subparagraph.
 (6)Federal shareThe Federal share of expenditures for eligible activities under this subsection may be up to 100 percent of the total cost as identified in the Five-Year Business Line Plan described in section 24317 of this title.
										(f)Stations—Americans With Disabilities Act Compliance
 (1)ObjectiveThe objective of the program is to bring all stations served by Amtrak into compliance with the Americans with Disabilities Act.
 (2)AuthorityThe Secretary may provide grants to Amtrak under this subsection. (3)Eligible recipientsAmtrak is eligible to receive grants for eligible activities under this subsection.
 (4)Eligible activitiesGrants provided under this subsection may be expended for upgrading existing intercity passenger rail stations to comply with the Americans with Disabilities Act.
 (5)Federal shareThe Federal share of expenditures for eligible activities under this subsection may be up to 100 percent of the total cost.
										24605.Rail service improvement program
 (a)In generalThe Secretary of Transportation shall establish a Rail Service Improvement Program under this section. The program shall promote and facilitate development of new passenger rail corridors and improvements to existing passenger and freight rail corridors. The Rail Service Improvement Program consists of programs covering the following:
 (1)Passenger Corridors. (2)Commuter Railroads—Positive Train Control Compliance.
 (3)Local Rail Facilities and Safety. (4)Planning.
										(b)Passenger corridors
 (1)ObjectiveThe objective of the passenger corridors program under this subsection is to build regional networks of passenger rail corridors through construction of new corridors or substantial improvements to existing corridors, including Core Express Corridors, Regional Corridors, and Feeder Corridors, as defined in section 24601 of this title, and to mitigate passenger train congestion at critical rail chokepoints.
 (2)AuthorityThe Secretary is authorized to provide grants under this subsection to eligible recipients (as specified in paragraph (3)) for eligible corridor development and positive train control projects (as specified in paragraph (4)). A grant may be used to pay all or a portion of the subsidy and administrative costs of intercity passenger rail capital projects eligible for Federal credit assistance under the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210) (45 U.S.C. 801 et seq.).
 (3)Eligible recipientsEntities eligible for funding for eligible projects identified in paragraph (4) are the following: (A)A State.
 (B)A group of States. (C)An Interstate Compact.
 (D)A Regional Rail Development Authority as defined in chapter 289 of this title. (E)A public agency or publicly chartered authority established by one or more States and having responsibility for providing high-speed or intercity passenger rail service.
 (F)Amtrak. (G)Any institution for procuring, managing, or maintaining passenger rail rolling stock and locomotives that may be established pursuant to the outcomes of the review described in section 305 of division B of Public Law 110–432, as amended.
 (4)Eligible projectsThe following projects are eligible to receive funding under this subsection: (A)A capital project that is for the primary benefit of or use in high-performance rail service is eligible to receive passenger corridors grants under this subsection, provided that:
 (i)The project proposal is consistent with an adopted service development plan or rail hub plan at the time of application.
 (ii)The project sponsor has completed, prior to the time of application, the appropriate level of environmental reviews, in compliance with the applicable environmental protection requirements, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), its implementing regulations, and applicable procedures.
 (B)A capital project identified by the Surface Transportation Board as to improve the on-time performance and reliability of intercity rail passenger transportation under section 24308(f) of this title.
 (C)A capital project designated by the Secretary as being necessary to address congestion challenges affecting passenger rail.
 (5)Project selection criteriaIn selecting the recipients of grants for eligible projects under paragraph (4), the Secretary shall:
 (A)Give preference to proposed projects that are consistent with the investment goals, objectives, policies, and methodologies defined in the following:
 (i)Any national rail planning guidance or parameters set forth by the Secretary. (ii)Any Regional Rail Development Plans described in section 22602 of this title that are applicable to a project proposal, once available.
 (iii)Any State Rail Plans, as described in chapter 227 of this title that are applicable to a project proposal.
 (B)Also consider the following: (i)The project’s system and service performance as experienced by the passenger, including measures such as improved reliability, reduced trip time, additional service frequency to meet anticipated or existing demand, or other significant system and service enhancements.
 (ii)Cost-benefit analysis of the project, which shall include such factors as the project’s estimated ridership and anticipated user and public benefits, relative to the proposed Federal investment, and consideration of enhanced mobility, environmental, and economic benefits (both for the specific project proposal and in terms of the costs and benefits generated by the specific project within a network context).
 (iii)Cross-modal benefits generated by the project, including anticipated impacts on air, transit, or highway traffic congestion, capacity, or safety; and cost avoidance or deferral of planned investments in aviation, transit, and highway systems.
 (iv)Opportunities for operational integration with commuter rail or other rail operations, as well as with regional public transportation providers, including the degree to which the project could allow for coordinated schedules, seamless connections between trains, integrated sales and ticketing systems, and other mechanisms that will benefit passengers and encourage cost containment among rail operators.
 (v)Equitable financial participation by other beneficiaries of the project, including the degree to which the project’s business plan considers potential private sector participation in the financing, construction, and/or operation of the project.
 (vi)The recipient’s past performance in developing and delivering similar passenger rail projects. (vii)The recipient’s previous financial contributions to developing high-performance rail services, including any non-Federal contributions in excess of minimum requirements that the sponsor may have provided as a match for previous Federal grants.
 (viii)The likelihood that new service or expanded service projects, once brought into service, will be able to cover on-going operating costs without the support of grants, within a reasonable time frame.
 (ix)Whether the recipient has or will have the legal, financial, and technical capacity to carry out the project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities.
 (x)The likelihood that the proposed project is feasible and will result in the anticipated benefits, including the recipient’s means for ensuring the realization of the anticipated benefits.
 (xi)Any other relevant factors as determined by the Secretary. (6)Planning requirementsTo be eligible for a Federal grant under this subsection, a project must be specifically identified on a State Rail Plan, as described in section 22702.
										(7)Federal share of total project costs
 (A)Total project costThe Secretary shall estimate the total cost of a project under this subsection based on engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (B)Federal shareThe Federal share of total project costs under this subsection shall not exceed 80 percent, except where the proposed project was identified through and is consistent with a Regional Rail Development Plan described in chapter 289 of this title, in which case the Federal share of total project costs under this subsection shall not exceed 85 percent.
											(c)Commuter railroads; positive train control compliance
 (1)ObjectiveThe objective of this program is to promote rail safety by assisting in funding the implementation of positive train control on commuter railroad-owned infrastructure, equipment, and back office systems.
 (2)AuthorityThe Secretary is authorized to provide grants under this subsection to eligible recipients (as described in paragraph (3)) for eligible positive train control projects (as described in paragraph (4)).
 (3)Eligible recipientsEntities eligible for funding under this subsection include the following: (A)A State.
 (B)A group of States. (C)A provider of commuter rail passenger transportation, as defined in section 24102 of this title.
 (4)Eligible projectsProjects eligible to receive grants under this subsection include the following: (A)A project for analyzing, designing, developing, procuring, installing, modifying, validating, configuring, and testing of positive train control systems hardware or software system elements on commuter railroad-owned infrastructure, equipment, or back office systems, including the following activities:
 (i)Dedicated passenger service motive power equipment. (ii)Wayside interface of track-side devices on track owned by eligible recipients.
 (iii)Back office and dispatch system infrastructure owned and operated by passenger railroads. (iv)Roadway worker terminal devices.
 (v)Communications system design and components, such as quality of service determinations, physical communications infrastructure, and message integrity, authentication, and non-repudiation mechanisms to protect positive train control system communications.
 (vi)Track databases for track segments owned by eligible recipients, including the population of such databases with mapping data.
 (vii)Project management services for oversight and systems engineering of passenger railroad positive train control system design, procurement, implementation, and testing efforts.
 (viii)Positive train control system training programs for eligible recipients compliant with title 49 of the Code of Federal Regulations, part 236 subpart I.
 (ix)Engineering support to prepare all necessary documentation required for regulatory compliance and system certification of positive train control systems for eligible recipients.
 (B)An eligible entity specified in paragraph (4)(A) may not receive funding under this subsection for the following activities:
 (i)The procurement of radio frequency spectrum. (ii)Positive train control-related costs of any entity not listed in paragraph (3), such as wayside positive train control system components on track segments owned by a Class I freight railroad and over which commuter rail passenger transportation is regularly provided.
 (5)Project selection criteriaThe Secretary, in selecting the recipients of grants for eligible projects under paragraph (4), shall consider the following:
 (A)The scope of positive train control system components necessary to comply with section 20157 of this title, including the number of locomotives owned by the eligible recipient, the number of wayside miles owned by the eligible recipient, the number of positive train control systems with which the eligible recipient’s positive train control system must be interoperable; the scale of the communications infrastructure the eligible recipient requires to support positive train control system operations; and the number of modifications to dispatching and back office systems required to support positive train control system operations.
 (B)The extent to which the applicant has demonstrated a clear need for Federal financial assistance. (C)The overall completeness and quality of the application, including the comprehensiveness of its supporting documentation.
 (D)The extent of prior positive train control implementation activities. (E)Any other relevant factors as determined by the Secretary.
											(6)Federal share of project costs
 (A)Total project costThe Secretary shall estimate the total cost of a project under this subsection based on engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (B)Federal shareThe Federal share of total project costs for grants provided under this subsection shall not exceed 80 percent of the total project cost.
 (C)Match creditThe non-Federal share requirement may be met in whole or in part by eligible expenditures by the railroad carrier made subsequent to October 16, 2008, excluding costs related to the lease or acquisition of radio frequency spectrum.
											(d)Local rail facilities and safety
 (1)ObjectiveThe objective of the local rail facilities and safety program under this subsection is to mitigate the impacts of railroad operations in local communities, through improvements to highway-rail grade crossings, upgrades to short-line railroad infrastructure, rail line relocation and improvement projects, and training and technical assistance to local governments.
 (2)AuthorityThe Secretary is authorized to provide grants under this subsection to eligible recipients (as described in paragraph (3)) for eligible freight capacity projects (as described in paragraph (4)). A grant may be used to pay all or a portion of the subsidy and administrative costs of projects eligible for Federal credit assistance under the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210) (45 U.S.C. 801 et seq.) for a capital project to improve short-line railroad infrastructure.
 (3)Eligible recipientsEntities eligible for funding under this subsection include the following: (A)A State.
 (B)A group of States. (C)An Interstate Compact.
 (D)A Regional Rail Development Authority, as defined in chapter 289 of this title. (E)A local government.
 (F)A metropolitan planning organization. (G)A group of metropolitan planning organizations.
 (4)Eligible projectsProjects eligible to receive grants under this subsection include the following: (A)A capital project to mitigate the impacts of rail infrastructure and operations on a local community, including rail line relocation and improvement and improving the safety of, or eliminating hazards at, a highway-rail grade crossing.
 (B)A capital project to improve short-line railroad infrastructure. (C)Training and technical assistance to help local governments better understand how to coordinate with railroads on operations and safety issues, and how to integrate railroad issues into land use and transportation planning processes.
 (5)Project selection criteriaIn selecting the recipients of grants for freight capacity projects under this subsection, the Secretary shall consider—
 (A)the extent to which a proposed project— (i)alleviates the impacts of rail operations on local neighborhoods or urbanized areas;
 (ii)will result in clearly defined public benefits; (iii)contributes to increasing the competitiveness and state of good repair of short line railroads;
 (iv)enhances safety at critical highway-rail grade crossings; (v)is compatible with local land use, economic development, and transportation plans and objectives;
 (vi)includes equitable participation from other beneficiaries in the project’s financing, including the extent to which the project will leverage private or local government investments; and
 (vii)will increase the reliability and resilience of the Nation’s rail system; (B)the past performance of the recipient and other beneficiaries of the project in developing and delivering rail projects; and
 (C)any other relevant factors as determined by the Secretary. (6)Planning requirementsTo be eligible for a Federal grant under this subsection, a project must be specifically identified on a State Rail Plan, as described in section 227 of this title.
										(7)Federal share of project costs
 (A)Total project costThe Secretary shall estimate the total cost of a project under this subsection based on engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
 (B)Federal shareThe Federal share of total project costs for grants provided under this subsection shall not exceed 80 percent of the total project cost.
											(e)Planning
 (1)ObjectiveThe objective of the planning program under this subsection is to facilitate the development of comprehensive plans to guide future investments in the Nation’s rail systems and to develop the workforce necessary to advance America’s rail industry.
 (2)AuthorityThe Secretary is authorized to provide grants under this subsection to eligible recipients (as described in paragraph (3)) for eligible planning projects (as described in paragraph (4)).
 (3)Eligible recipientsEntities eligible for funding under this subsection include the following: (A)A State.
 (B)A group of States. (C)An Interstate Compact.
 (D)A Regional Rail Development Authority as defined in chapter 289 of this title. (E)A public agency or publicly chartered authority established by one or more States and having responsibility for providing high-speed or intercity passenger rail service.
 (F)A local government. (G)A metropolitan planning organization.
 (H)A group of metropolitan planning organizations. (I)National Academy of Sciences Transportation Research Board, for eligible projects described in paragraph (4)(C).
 (J)Federal Railroad Administration. (4)Eligible projectsProjects eligible to receive grants under this subsection include the following:
 (A)The preparation of new rail planning documents or any updates to existing rail planning documents including the following:
 (i)A corridor or rail hub investment plan that consists of both— (I)a corridor service development plan or rail hub plan; and
 (II)corresponding environmental analyses. (ii)A regional rail development plan, as defined in section 22602 of this title.
 (iii)A State rail plan, as defined in section 22702 of this title. (iv)Any other national, multi-State, mega-regional, or State planning activity determined by the Secretary to be necessary to advance the development of passenger and freight rail systems.
 (B)Capital upgrades to the Transportation Technology Center for the purposes of conducting research, development, testing, evaluation, and training for the purpose of enhancing technologies related to the design and deployment of high-performance rail systems.
 (C)Research conducted by the National Cooperative Rail Research Program, as established by section 24910 of this title.
 (D)Workforce development activities, coordinated to the extent practical with the existing local training programs supported by the U.S. Department of Transportation, the U.S. Department of Labor, and the U.S. Department of Education, including—
 (i)interagency agreements with the Manufacturing Extension Partnership at the National Institute of Standards and Technology;
 (ii)developing and deploying training and technical assistance opportunities for rail stakeholders; and (iii)rail-based University Transportation Centers established by section 5505 of this title.
 (5)Project selection criteriaIn selecting the recipients of grants for planning projects under paragraph (4)(A), the Secretary shall consider—
 (A)the extent to which a proposed planning project— (i)comprehensively addresses both freight and passenger rail issues and needs;
 (ii)considers high-performance rail’s role within a multimodal context; (iii)follows a planning process that allows for meaningful incorporation of input from affected communities, local governments, regional councils and planning organizations, railroads, transportation modal partners, environmental interests, workforce investment boards, economic development agencies, the public, and other stakeholders, early and throughout the process;
 (iv)is integrated with other transportation planning efforts; (v)will result in the appropriate documentation and institutional support to proceed with project implementation; and
 (vi)examines and evaluates non-transportation issues that could be affected by future capital projects, including but not limited to land use, economic development, and social equity; and
 (B)any other relevant factors as determined by the Secretary. (6)Federal share of project costs (A)The Federal share of total project costs for a grant provided under paragraph (4)(A) shall not exceed 80 percent of the total project cost.
 (B)The Federal share of total project costs for a grant or contract provided under this paragraph (4) (B)–(D) may be up to 100 percent of the total project cost.
 (7)Federally led rail planningThe Secretary may retain up to two percent of the funds made available under section 24602(b) of this title to facilitate the preparation of national planning tools and analyses, multi-State regional rail plans, and service development plans and related environmental reviews for corridors located in multiple States.
										24606.Oversight
									(a)Authority
										(1)In general
 (A)Current passenger rail service programThe Secretary of Transportation may expend up to one-half percent of the funds made available each fiscal year under section 24602(a) of this title to conduct oversight of and to provide training and technical assistance for the current passenger rail service program.
 (B)Rail service improvement programThe Secretary of Transportation may expend up to 1 percent of the funds made available each fiscal year under section 24602(b) of this title to conduct oversight, training and technical assistance, and project evaluations and assessments for the rail service improvement program.
 (2)PaymentThe Federal share of a contract under this subsection shall be 100 percent. (b)Project management oversight (1)ProceduresThe Secretary shall develop and implement oversight procedures to monitor the effective and efficient use of funds appropriated under this chapter. These procedures shall include such measures as the Secretary deems necessary to identify, mitigate, and monitor risks to successful delivery of projects. These procedures may include—
 (A)entering into contracts for safety, procurement, management, and financial compliance reviews, audits, and reports of a recipient of funds appropriated under this chapter;
 (B)conducting site visits to review the progress and implementation of projects under this chapter; and
 (C)establishing field offices to oversee projects and to provide project delivery assistance to the recipients of financial assistance under this chapter.
 (2)AccessEach recipient of financial assistance under this chapter shall provide the Secretary or the Secretary’s designee, including a contractor the Secretary chooses under paragraph (1)(A) of this subsection, with access to the construction sites and records of the recipient when reasonably necessary.
 (c)Project evaluation and assessmentThe Secretary shall develop and implement procedures for evaluating the implementation of projects receiving funds made available under section 24602(b) of this title and assessing the extent to which these projects achieved intended outcomes and public benefits. These procedures may include—
 (1)establishing criteria to guide the selection of grants under section 24602(b) for individual assessments;
 (2)identifying, collecting, and analyzing standardized data and metrics related to grant applications under section 24602 (b) and (c), and to the implementation, outcomes, and public benefits of projects receiving grants under section 24602(b);
 (3)performing a national evaluation of overall program results and outcomes under section 24602(b); (4)undertaking statistical and cost-benefit analyses to identify strategies for maximizing return on investment of Federal funding in rail research, planning, and construction; and
 (5)entering into grants or contracts for the purpose of carrying out the procedures established under this paragraph.
 (d)Training and technical assistanceThe Secretary shall develop and implement procedures to provide training and technical assistance to grantees and other stakeholders in order to ensure the effective and efficient use of funds appropriated under this chapter.
 (e)Project delivery documentationTo receive Federal financial assistance for a project under this chapter, an applicant shall prepare project delivery documentation, which may include the following:
 (1)A project management plan. (2)A financial plan.
 (3)A system safety plan. (4)Agreements between the project sponsor(s) and all relevant entities.
 (5)A project risk management plan. (6)Other documents identified by the Secretary as relevant to carrying out project management oversight activities under this section.
										24607.Financial assistance conditions
 (a)Financial assistance conditionsThe Secretary shall require, as a condition of making any financial assistance under section 24605, that such financial assistance shall comply with section 24405 (b), (c), (d), and (e) of this title, as amended, in the same manner that funding under chapter 244 of part C of subtitle V of this title is required to comply with section 24405 (b), (c), (d), and (e) of this title.
									(b)Local hiring
 (1)In generalA recipient of assistance may advertise, post job opportunities on State job banks and with One Stop centers established under the Workforce Innovation and Opportunity Act, and award a contract for construction containing requirements for the employment of individuals residing in or adjacent to any of the areas in which the work is to be performed is for construction work required under the contract, provided that—
 (A)all or part of the construction work performed under the contract occurs in an area that has— (i)a per capita income of 80 percent or less of the national average; or
 (ii)an unemployment rate that is for the most recent 24-month period for which data are available at least 1 percent greater than the national average unemployment rate;
 (B)the estimated cost of the project of which the contract is a part is greater than $10 million; (C)the recipient may not require the hiring of individuals who do not have the necessary skills to perform work in any craft or trade, except for individuals who are subject to an apprenticeship program or other training program meeting the requirements of subsection 24605(e) of this title; and
 (D)the award of such a contract complies with agreements subject to the Railway Labor Act (45 U.S.C. 151–188), if applicable.
 (2)AdvertisementIn advertising an awarding a contract under this subsection, the Secretary or a recipient of assistance shall ensure that the requirements contained in the advertisement would not—
 (A)compromise the quality of the project; (B)unreasonably delay the completion of the project; or
 (C)unreasonably increase the cost of the project. (3)Available programsThe Secretary shall make available to recipients the workforce development and training programs set forth in section 24605(e)(4)(D)(ii) of this title to assist recipients who wish to establish training programs that satisfy the provisions of subsection (b)(1)(C). The Secretary of Labor shall make available its qualifying workforce and training development programs to recipients who wish to establish training programs that satisfy the provisions of section (b)(1)(C)..
 (b)Conforming amendmentThe chapter analysis for subtitle V is amended by inserting the following after the item relating to chapter 244:
						
							
								246.National High-Performance Rail System 24601.
					9103.Amtrak 5-year business planning
 (a)Amtrak 5-Year business line and capital asset plansPart C of subtitle V is amended by inserting the following new section after section 24316:  24317.Amtrak 5-year business line and capital asset plans (a)In general (1)Draft plansNot later than July 1 of each year, Amtrak shall submit to the Secretary of Transportation draft 5-year business line plans and draft 5-year capital asset plans prepared in accordance with this section. Each draft plan shall include information on historical performance, the subsequent base fiscal year, and the 5-year period that begins with the second full fiscal year after the submission. Amtrak shall, in consultation with the Secretary of Transportation, revise the draft plans, as appropriate.
 (2)Final plansNot later than February 15 of each year, Amtrak shall submit to Congress and the Secretary of Transportation 5-year business line plans prepared in accordance with this section. These plans shall form the basis for Amtrak’s general and legislative annual report to the President and Congress required by subsection 24315(b) of this title.
 (3)Updated plansAmtrak shall submit updated 5-year business line plans to Congress and the Secretary of Transportation no later than 60 days after the date of enactment of an appropriations Act for the fiscal year. The updated plan shall reflect the actual appropriations levels or obligation limits for that fiscal year, and any corresponding adjustments to the subsequent fiscal years. Amtrak shall submit updated 5-year capital asset plans to the Secretary of Transportation no later than 60 days after the date of enactment of an appropriations Act for the fiscal year.
									(b)Amtrak 5-Year business line plans
 (1)Amtrak business linesAmtrak shall prepare a 5-year business line plan for each of the following business lines: (A)Northeast Corridor, as defined by section 24102(5)(A).
 (B)State corridors, as defined by section 24102(5)(D). (C)Long-distance routes, as defined by section 24102(5)(C).
 (D)National assets. (2)Contents of 5-year business line plansThe 5-year business line plan for each business line shall include, at a minimum:
 (A)A statement of Amtrak’s vision, goals, and objectives for the business line, coordinated with any entities that are contributing capital or operating funding to support passenger rail services within those business lines, and aligned with Amtrak’s Strategic Plan.
 (B)All projected revenues and expenditures for the business line, including identification of revenues and expenditures incurred by—
 (i)passenger operations; (ii)non-passenger operations that are directly related to the business line, including all ancillary business activities; and
 (iii)governmental funding sources, including revenues and other funding received from States. (C)Projected ridership levels for all passenger operations.
 (D)A prioritized list of capital projects, including identified funding sources, that is aligned with the Five-Year Capital Asset Plans described in subsection (c).
 (E)Estimates of long-term and short-term debt and associated principal and interest payments (both current and forecasts).
 (F)Annual profit and loss statements and forecasts and balance sheets. (G)Annual cash flow forecasts.
 (H)A statement describing the methodologies and significant assumptions underlying estimates and forecasts.
 (I)Specific performance measures that demonstrate measurable improvement year over year in the financial results of Amtrak’s operations.
 (J)Financial performance for each route within each business line, including descriptions of the cash operating loss and labor productivity for each route.
 (K)Specific costs and savings estimates resulting from reform initiatives. (L)Prior fiscal year and projected equipment reliability statistics, in coordination with the equipment capital asset plan.
 (M)Identification and explanation of any adjustments made from previously approved plans. (3)Five-year business line plans processIn meeting the requirements of this section, Amtrak shall—
 (A)coordinate with the development of the capital asset plans described in subsection (c) and ensure integration of each 5-year business line plan with the 5-year capital asset plans;
 (B)for the Northeast Corridor business line plan, coordinate with the Northeast Corridor Infrastructure and Operations Advisory Commission, States, freight railroads, and commuter operators that access Northeast Corridor infrastructure; and
 (C)ensure that Amtrak’s annual budget request to Congress is consistent with the information in the 5-year business line plans.
 (4)Standards to promote financial stabilityIn meeting the requirements of subsection (b) of this section, Amtrak shall— (A)apply sound budgetary practices; and
 (B)use the categories specified in the financial accounting and reporting system developed under section 203 of Division B of Public Law 110–432 when preparing its 5-year business plans.
										(c)Amtrak 5-Year capital asset plans
 (1)Capital asset categoriesAmtrak shall prepare a 5-year capital asset plan for each of the following capital asset categories:
 (A)Infrastructure, including all Northeast Corridor assets and other Amtrak-owned infrastructure, and the associated engineering facilities that support the maintenance and improvement of those assets.
 (B)Passenger rail equipment, including all rolling stock, locomotives, and mechanical shop facilities that are used to overhaul equipment.
 (C)Stations, including all Amtrak-served passenger rail stations. (D)Corporate, including assets such as information technology, training centers, and other capital items that support the national passenger rail system.
 (2)Contents of 5-year capital asset plansEach capital asset plan shall include, at a minimum: (A)A summary of Amtrak’s 5-year strategic plan for each asset category, including goals, objectives, any relevant performance metrics, and statutory or regulatory actions affecting the assets;
 (B)An inventory of existing Amtrak capital assets, including information regarding shared use or ownership, where applicable; and
 (C)A prioritized list of proposed capital investments that— (i)categorizes each capital project as being primarily associated with—
 (I)normalized capital replacement; (II)backlog capital replacement;
 (III)improvements to support service enhancements or growth; or (IV)strategic initiatives that will improve overall operational performance, lower costs, or otherwise improve Amtrak’s corporate efficiency;
 (ii)identifies the anticipated funding source for each capital project; (iii)describes the anticipated business outcomes of each project, including: an assessment of the potential effect on passenger operations, safety, reliability and resilience, and on Amtrak’s ability to meet regulatory requirements should the project not be funded; and an assessment of the benefits and costs;
 (iv)identifies where the capital assets are or will be jointly used by intercity passenger rail service and other users, and that identifies the proportionate share of this joint usage; and
 (v)for projects that are expected to be fully or partially funded through Federal grants, identifies the most appropriate public agency or entity to receive those funds and implement each capital project, in cases where that entity is not Amtrak.
 (3)5-year capital asset plan processIn meeting the requirements of subsection (c) of this section, Amtrak shall— (A)coordinate with the development of the business lines described in subsection (b)(1) of this section and ensure integration of each 5-year capital asset plan with the 5-year business line plans; and
 (B)for the infrastructure capital asset plan described in subsection (c)(1)(A) of this section, coordinate with the Northeast Corridor Infrastructure and Operations Advisory Commission, States, freight railroads, and commuter operators that access Northeast Corridor infrastructure..
					(b)Identification of duplicative reporting requirements
 (1)The Secretary shall review existing Amtrak reporting requirements and identify where these requirements are duplicative with the business line and capital asset plans required by this section.
 (2)Where duplicative reporting requirements are administrative, the Secretary shall eliminate such duplicative requirements.
 (3)The Secretary shall submit a report to Congress with any recommendations for repealing duplicative Amtrak reporting requirements.
						9104.Clarification of grant conditions
 (a)Rail carriersSection 24405(b) is amended— (1)by striking the title and inserting:
							
								(b)Operators and certain railroad transportation service providers deemed rail carriers and employers
			 for certain purposes
									(1); 
 (2)after operations over by inserting , or that performs dispatching, maintenance of way, or signal system work for, or in support of, rail operations that is work performed by employees in crafts and classes recognized by the National Mediation Board on,;
 (3)by replacing (1), (2), and (3) with (A), (B), and (C); and (4)by inserting at the end the following:
							
 (2)Notwithstanding subsection (b) of this section— (A)an employer engaged primarily in the building and construction industry, as that term is used in section 8(f) of the National Labor Relations Act, which is performing work as a contractor for a rail carrier shall not itself be considered a rail carrier solely as a result of performance of that work;
 (B)an employer performing work as a contractor or subcontractor consistent with a collective bargaining agreement covering the railroad that owns rail infrastructure constructed or improved with funding provided in whole or in part in a grant made under this chapter shall not itself be considered a rail carrier solely as a result of performance of that work; and
 (C)an employer performing work as a contractor for an operator in accordance with a collective bargaining agreement reached by the operator and a union representing employees in a craft or class recognized by the National Mediation Board covering work performed by that craft or class shall not itself be considered a rail carrier solely as a result of performance of that work..
 (b)Grant conditionsSection 24405(c) is amended— (1)by striking railroad and inserting railroad or used by a railroad for common carrier service; and
 (2)in subsection (c)(2), by striking comply and inserting assure compliance. 9105.Research and development (a)Research, development, testing, and trainingSection 20108(a) is amended by inserting , operations, and technology after the word safety.
 (b)Technical correctionSection 24910 is amended by striking subsection (e). 9106.Miscellaneous revisions (a)Amtrak indebtednessDivision B of Public Law 110–432, the Passenger Rail Investment and Improvement Act of 2008, is amended—
 (1)by repealing section 204; and (2)by revising section 205(a) to read as follows:
							
 (a)In generalThe Secretary of the Treasury, in consultation with the Secretary and Amtrak, may make agreements to restructure Amtrak’s indebtedness as of the date of enactment of this Act. This authorization expires on September 30, 2021..
 (b)Criminal penaltiesSection 21311 is amended as follows: (1)Subsection (a) is amended by deleting and willfully.
 (2)The following is inserted at the end:  (c)Criminal penaltyA person who knowingly violates a provision of this chapter shall, if the violator’s activities have led or could have led to death or serious injury, be fined under title 18, imprisoned for not more than 5 years, or both..
						BPolicy
				9201.Regional rail development authorities
 (a)In generalPart E of subtitle V is amended by inserting the following after chapter 287:  289REGIONAL RAIL DEVELOPMENT AUTHORITIES  Sec. 28901. Authority and objectives. 28902. Structure. 28903. Activities. 28901.Authority and objectives (a)AuthorityThe Secretary, in consultation with State governors, is authorized to establish Regional Rail Development Authorities (hereafter referred to as RRDAs) to facilitate the development of multi-State high-performance rail services and to coordinate these investments with other rail, transit, highway, and aviation system services.
 (b)ObjectivesThe objectives of RRDAs are as follows: (1)To establish multi-State public entities that have the authority to plan and develop high-speed and intercity passenger rail infrastructure and services within regions, in coordination with other planning and investment efforts in the region’s freight rail, transit, highway, and aviation infrastructure.
 (2)To develop and implement Regional Rail Development Plans that are consistent with the framework established in the National Passenger Rail Development Plan, including establishing a structure for State- and corridor-level planning efforts.
 (3)To support the prioritization of intercity passenger rail investments, taking into consideration the most logical, efficient, and cost-effective approach for developing the regional passenger rail network.
 (4)To facilitate interoperability and integration across corridors and States within regions. 28902.Structure (a)Governance (1)Executive director (A)AppointmentAn RRDA shall be administered by an Executive Director who is appointed by the Secretary.
 (B)SupervisionThe Executive Director shall be subject to the supervision and direction of the Secretary consistent with the Executive Director’s responsibilities and other requirements established in this chapter.
 (C)ExpertiseThe Executive Director shall have demonstrated expertise in the following three areas: (i)Passenger or freight rail operations.
 (ii)Transportation or infrastructure planning. (iii)Project, public, or corporate finance.
 (D)AuthorityThe Executive Director shall be the chief executive officer of the RRDA, with such executive functions, powers, and duties as may be prescribed by this chapter or otherwise by the Secretary.
 (E)ResponsibilityThe Executive Director shall have responsibility for the day-to-day operations of the RRDA. In addition to the other activities required to carry out the authorities and purposes of the RRDA as set forth in this chapter, the Executive Director shall—
 (i)establish and maintain a passenger rail corridor development and delivery capability that consists of qualified transportation infrastructure planning, financing, and construction professionals directed to develop and deliver projects that are consistent with the strategy and objectives set forth in the Regional Rail Development Plan; and
 (ii)establish and maintain a technical assistance capability at the RRDA that consists of a staff of qualified project management professionals directed to assist other entities within the region that are implementing high-speed and intercity passenger rail projects.
												(2)Regional committee
 (A)EstablishmentThere is established within the RRDA a deliberative body to be known as the Regional Committee. (B)MembershipThe membership of the Regional Committee may be established and maintained as follows:
 (i)Governors or their designees from all States in the region. (ii)Other individuals and organizations the Secretary determines have a significant interest in rail issues in the region.
 (C)ConsultationThe Regional Committee shall consult with— (i)elected officials and other community leaders in cities or counties affected by high-speed or intercity passenger rail projects;
 (ii)economic development bodies; (iii)business leaders in the region;
 (iv)freight carriers with operations in the region; (v)commuter rail agencies with operations in the region;
 (vi)rail labor; (vii)regional transportation and air quality planning agencies; and
 (viii)other individuals or organizations that the Regional Committee determines would provide valuable input into the Committee’s deliberations.
 (D)ResponsibilitiesThe Regional Committee shall be responsible for carrying out the following: (i)Proposing to the Secretary the Regional Rail Development Plan within one year of the RRDA’s establishment and making recommendations to the Secretary for biennial updates.
 (ii)Evaluating Service Development Plans and investment plans and related materials or other analyses prepared by the Executive Director for use in supporting applications to the Secretary for Federal financial assistance and providing the Secretary with recommendations or written objections to the Plan and related materials as appropriate.
 (iii)Making recommendations to the Secretary for the selection of private sector partners for designing, constructing, operating, or maintaining a corridor.
 (iv)Evaluating and making recommendations to the Secretary for the RRDA’s Annual Report. (v)Making recommendations to the Secretary concerning the powers outlined in section 28903 of this title.
 (E)Majority voteAn action or decision by the Regional Committee shall be by majority vote of all members, whether in person or in absentia. Each member shall be provided a reasonable opportunity to vote on all matters before the Regional Committee.
 (F)Publicly accessible meetingsAll meetings of the Regional Committee shall be publicly accessible, and the Regional Committee shall also provide regular updates and information on a publicly accessible Web site.
 (b)Exemption from federal advisory committee actThe Federal Advisory Committee Act shall not apply to Regional Rail Development Authorities. 28903.Activities (a)Corridor development powersRegional Rail Development Authorities established pursuant to this chapter shall have the power to undertake the following corridor development activities:
 (1)Planning for Core Express Corridors, Regional Corridors, and Feeder Corridors within their jurisdiction, including leading the development of the Regional Rail Development Plan described in section 22602 of this title and identifying proposed corridor alignments and station locations.
 (2)Planning that addresses transportation issues and infrastructure investments for more efficient movement of people and goods through and among corridors, including consideration of the most cost-effective transportation investments to address a specific region’s or corridor’s transportation needs for both people and goods.
 (3)Preparing engineering studies, environmental and health analyses, project management plans, financial plans, service development plans and other documentation necessary for developing and delivering new or improved high-speed or intercity passenger rail services.
 (4)Receiving, managing, and expending Federal financial assistance, including taking responsibility for all relevant reporting or other requirements associated with that financial assistance.
 (5)Coordinating the financing package for project development and delivery, including structuring and overseeing Federal, State, and local financial assistance funds, and private-sector contributions.
 (6)Leading construction-related activities for developing the corridor, including issuing requests for proposals/qualifications, managing contractors, entering into contracts with public and private entities for construction of the corridor, and other related activities.
 (7)Acquiring and preserving right-of-way for dedicated corridors. (8)Providing for or supporting negotiations with infrastructure owners for new or improved shared-use passenger rail corridors.
 (9)Issuing requests for proposals for projects for the financing, design, construction, operation, and/or maintenance of a high-speed intercity passenger rail system operating within the RRDA’s jurisdictions that shall include those items described in paragraph (a)(4) of section 502 of division B of Public Law 110–432.
 (b)Funding eligibilityRegional Rail Development Authorities are eligible to receive Federal funding under the Rail Service Improvement Program, as described in section 24605 of this title..
 (b)Related amendmentThe analysis for subtitle V is amended by inserting below the item for chapter 287 the following:   289.Authority and objectives28901  Structure28902  Activities28903. 9202.Northeast Corridor Infrastructure and Operations Advisory CommissionSection 24905 is amended as follows:
 (1)By revising subsection (c)(1)(B) to read as follows:  (B)develop a proposed timetable for implementing the formula that allows for a phased-in schedule that incorporates a reasonable amount of time for agreements to be negotiated among affected parties, provided that the formula is fully implemented no later than September 30, 2021..
 (2)In subsection (e), by striking 2013 and replacing with 2021. (3)By inserting subsection (g) to read as follows:
						
 (g)Northeast corridor governanceNot later than September 30, 2015, the Commission shall issue a report with recommendations regarding the appropriate mechanisms for managing, improving, financing, operating, and maintaining the Northeast Corridor, including a clear delineation of responsibilities among the Federal Government, States, and Amtrak. This report shall be submitted to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives..
					9203.Standardization of passenger equipment and platforms
 (a)Passenger platformsWhere level-entry boarding platforms are required by law— (1)new or rebuilt passenger platforms in Connecticut, Delaware, Maine, Massachusetts, New Hampshire, New Jersey, New York, Rhode Island, and Vermont shall be constructed and maintained at 48 inches above top of rail;
 (2)new or rebuilt passenger platforms in Maryland and Pennsylvania shall be constructed and maintained at 15 or 48 inches above top of rail, in coordination with the lowest floor height of equipment serving the platform;
 (3)new or rebuilt platforms at Union Station in Washington, DC, shall be built and maintained to facilitate level boarding for the equipment serving the platform;
 (4)all other new or rebuilt passenger rail platforms shall be built and maintained at 15 inches above top of rail; and
 (5)it is the intent of Congress to expressly preempt State and local laws, regulations and rules on passenger platform height and setback.
						(b)Exceptions
 (1)A railroad owner may seek an exception to the passenger platform height requirements by presenting information to the Federal Railroad Administration of an actual conflict between the requirement and an existing piece of equipment operated past the platform location. New or rebuilt passenger rail equipment used on any route with a platform excepted under this subpart must be equipped with an onboard lift.
 (2)A railroad owner may seek an exception to the passenger platform height requirements by presenting information to the Federal Railroad Administration that it will provide level-boarding at a height other than that provided in subsection (a).
 (3)A system that is in operation on the date of this enactment that provides a level-boarding platform at a height other than those described in subsection (a) may continue to provide such service.
						9204.Next generation equipment committee
					(a)Revisions to division b of Public Law 110–432, the Passenger Rail Investment and Improvement Act of
 2008Section 305 of division B of Public Law 110–432 is amended— (1)in subsection (a), by inserting labor organizations that represent employees who perform overhaul and maintenance work on passenger equipment used for intercity passenger rail transportation, after manufacturers,;
 (2)by redesignating paragraph (e) as paragraph (f); and (3)by inserting new paragraph (e) to read as follows—
							
 (e)Rail equipment managementNot later than December 30, 2015, the Next Generation Corridor Equipment Pool Committee shall issue a report with recommendations regarding the appropriate mechanisms for procuring, managing, and maintaining passenger rail cars and locomotives. This report shall be submitted to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives..
						9205.Buy America
 (a)In generalPart E of subtitle V is amended by inserting the following after chapter 285:  287BUY AMERICA PREFERENCES  Sec. 28701. Buying goods produced in the United States. 28702. Fraudulent use of Made in America label. 28701.Buying goods produced in the United States (a)Preference (1)In generalNotwithstanding any other provision of law, the Secretary shall not obligate any funds authorized to be appropriated to carry out subtitle V of this title and administered by the Department of Transportation, nor shall the Secretary provide direct loans or loan guarantees under section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822), unless steel, iron, and manufactured products used in the project are produced in the United States.
 (2)Non-federal fundsNotwithstanding any other provision of law, rolling stock and power train equipment (including train control, communication, traction power equipment, and rolling stock prototypes) purchased with non-Federal funds in connection with a project receiving Federal financial assistance under subtitle V of this title or under section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822), shall only use steel, iron, and manufactured products produced in the United States.
 (b)WaiverThe Secretary may waive subsection (a) of this section if the Secretary finds that— (1)applying subsection (a) would be inconsistent with the public interest;
 (2)such materials and products produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality;
 (3)the cost of the domestic material will increase the cost of the end product by more than 25 percent; or
 (4)when procuring rolling stock or train control systems for high-speed rail, as that term is defined by section 26105(2) of this title—
 (A)the rolling stock and train control systems are manufactured in the United States substantially from components produced or manufactured in the United States;
 (B)the rolling stock domestic material improvement plan required by subsection (c) of this section addresses how the domestic material content of the rolling stock and train control systems will be increased over the duration of the contract; and
 (C)final assembly of the rolling stock and train control systems, not including prototypes that will primarily be used to test the rolling stock or train control systems, has occurred in the United States; and
 (5)the waiver justifications contained in this subsection at paragraphs (1) through (3) apply to all steel, iron, and manufactured products, including all rolling stock.
 (c)Rolling stock domestic material improvement planAll rolling stock procurements subject to the requirements of subsection (a) of this section shall require that rolling stock procurement proposals include a plan to increase the domestic material content of the rolling stock over the duration of the contract. This plan shall address increasing the domestic material content of all components and subcomponents. Significant weight shall be given in the proposal evaluation criteria for the plan achieving the most domestic material content. The recipient of the Federal financial assistance shall conduct an audit post-contract award to verify implementation of the plan. As determined appropriate by the Secretary, a certain amount of funding made available for the rolling stock procurement shall be used to implement the plan.
 (d)Labor costsFor purposes of this section, labor costs involved in final assembly shall not be included in calculating the cost of components.
 (e)Waiver notice and commentIf the Secretary determines that it is necessary to waive the application of subsection (a) based on a finding under subsection (b), the Secretary shall, before the date on which such finding takes effect—
 (1)make available to the public on the Department of Transportation’s public Web site the waiver request and a detailed written justification as to why the waiver is needed;
 (2)publish in the Federal Register a detailed written justification as to why the waiver is needed; and
 (3)provide notice of such finding and an opportunity for public comment on such finding for a reasonable period of time not to exceed 15 days.
 (f)Waiver prohibitedThe Secretary may not make a waiver under subsection (b) of this section for goods produced in a foreign country if the Secretary, in consultation with the United States Trade Representative, decides that the government of that foreign country—
 (1)has an agreement with the United States Government under which the Secretary has waived the requirement of this section; and
 (2)has violated the agreement by discriminating against goods to which this section applies that are produced in the United States and to which the agreement applies.
 (g)State requirementsThe Secretary may not impose any limitation on assistance provided under subtitle V of this title that restricts a State from imposing more stringent requirements than this section on the use of articles, materials, and supplies mined, produced, or manufactured in foreign countries, in projects carried out with that assistance, or restricts a recipient of that assistance from complying with those State-imposed requirements.
 (h)CertificationThe Secretary may allow a manufacturer or supplier of steel, iron, or manufactured goods to correct after bid opening any certification of noncompliance or failure to properly complete the certification (but not including failure to sign the certification) under this section if such manufacturer or supplier attests under penalty of perjury that such manufacturer or supplier submitted an incorrect certification as a result of an inadvertent or clerical error. The burden of establishing inadvertent or clerical error is on the manufacturer or supplier.
 (i)ReviewA party adversely affected by an agency action under this section shall have the right to seek review under section 702 of title 5.
 (j)Minimum costThe requirements of this section shall only apply to contracts for which the costs exceed $100,000. (k)International agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements.
 28702.Fraudulent use of Made in America labelA person is ineligible to receive a contract or subcontract made with amounts authorized under subtitle V of this title or section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) if a court or department, agency, or instrumentality of the Government decides the person intentionally—
 (1)affixed a Made in America label, or a label with an inscription having the same meaning, to goods sold in or shipped to the United States that are used in a project to which this section applies, but were not produced in the United States; or
 (2)represented that goods described in paragraph (1) of this section were produced in the United States..
 (b)Conforming amendmentThe analysis for subtitle V is amended by inserting below the item for chapter 285 the following:   287.Buy America preferences28701  Fraudulent use of Made in America label 28702. (c)Related amendments (1)Section 24305 is amended by repealing subsection (f).
 (2)Section 24405(a) is amended by redesignating paragraphs (1) through (11), respectively, as paragraphs (2) through (12).
 (3)Section 24405(a) is amended by inserting at the beginning the following:  (1)This subsection applies to projects that have received Federal funding to carry out this chapter prior to the enactment of the Rail Safety, Reliability, and Efficiency for a Strong America Act..
						9206.Rail passenger transportation liability and mandatory coverage
 (a)LiabilitySection 28103 is amended as follows: (1)By revising subsection (a)(2) by inserting, including commuter rail passengers, after the words rail passenger,.
 (2)By revising subsection (b) to read as follows:  (b)Contractual obligationsA provider of rail passenger transportation may enter into contracts that allocate financial responsibility for claims and such contracts shall be enforceable notwithstanding any other provision of law, common law or public policy or the nature of the conduct giving rise to the damages or liability..
 (3)By inserting at the end of subsection (e) the following:  (4)the term rail passenger transportation includes commuter rail transportation..
 (b)Mandatory coverageSubsection 28103(c) is amended by striking Amtrak and inserting A provider of rail passenger transportation. 9207.Shared-use study (a)In generalThe Secretary shall conduct a study, in consultation with, as appropriate, Amtrak, commuter, and other passenger rail operators, rail carriers that own rail infrastructure over which both passenger and freight trains operate, States, the Surface Transportation Board, and groups representing rail passengers and customers, in order to evaluate the shared-use of right-of-way by passenger and freight rail systems and the operational, institutional, and legal structures that would best support improvements to both of these systems.
 (b)Areas of studyIn conducting the study, the Secretary shall evaluate— (1)the access and use of railroad right-of-way by a railroad that does not own the right-of-way. This evaluation shall include an analysis of passenger rail services that operate over privately owned right-of-way, including access agreements, costs of access, and the resolution of disputes relating to such access or costs;
 (2)the effectiveness of existing contractual and regulatory mechanisms for establishing, measuring, and enforcing train performance standards, including identification of gaps in those existing mechanisms and designation of possible new approaches;
 (3)mechanisms for measuring and maintaining benefits resulting from publically funded freight and/or intercity passenger rail improvements, including those improvements directed towards shared-use right-of-way;
 (4)standard approaches to operations, capacity, and cost estimation modeling that allows for transparent decisionmaking while also protecting the proprietary interests of all parties; and
 (5)other issues identified by the Secretary. (c)ReportWithin 180 days after the establishment of a dedicated Rail Account within the Transportation Trust Fund, the Secretary shall submit recommendations developed pursuant to subsections (a) and (b), including any legislative proposals consistent with such recommendations, to the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)ImplementationThe Secretary shall integrate the recommendations submitted under subsection (c) into its financial assistance programs under subtitle V and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822), as appropriate. The Secretary may promulgate a rulemaking or rulemakings to integrate such recommendations, if appropriate.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as necessary to conduct the study described in this section, to remain available until expended.
					9208.Disadvantaged business enterprises; disparity and availability study
 (a)In generalThe Secretary of Transportation shall continue actions to conduct a nationwide disparity and availability study to establish the availability and utilization of small business concerns owned and controlled by socially and economically disadvantaged individuals (small disadvantaged businesses) in publicly funded railroad projects.
 (b)DefinitionsIn this section: (1)Small business concernThe term small business concern means a small business concern as the term is used in section 3 of the Small Business Act (15 U.S.C. 632). The term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation.
 (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this section.
 (c)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report of the results of the nationwide disparity and availability study.
 (d)Secretarial actionIf the Secretary finds a strong basis in evidence demonstrating that gender or race discrimination or the effects of such discrimination is adversely impacting the award and administration of contracts to small disadvantaged businesses in Federal financial assistance programs for rail transportation administered by the Department of Transportation, the Secretary should take appropriate and necessary action to remedy the effects of such discrimination.
					CPlanning
				9301.National and regional rail planning
 (a)In generalPart B of subtitle V is amended by inserting the following after chapter 225:  226NATIONAL AND REGIONAL RAIL PLANNING  Sec. 22601. National rail development plan. 22602. Regional rail development plans. 22601.National rail development plan (a)In generalWithin 1 year after the date of the enactment of the GROW AMERICA Act, the Secretary of Transportation shall complete a National Rail Development Plan.
 (b)ObjectivesThe objectives of the National Rail Development Plan are— (1)to set forth national policy involving high-performance rail transportation, including presenting priorities and strategies to enhance high-performance rail transportation; and
 (2)to serve as the foundation for Regional Rail Development Plans. (c)ContentsThe National Rail Development Plan shall include the following elements:
 (1)Conditions under which Federal investments in regional networks comprised of Core Express Corridors, Regional Corridors, and/or Feeder Corridors are justified, to include, at a minimum, parameters addressing the following criteria:
 (A)Population size and density. (B)Projected population and economic growth and changing demographic characteristics.
 (C)Connections to local rail and bus transit and alternative transportation options. (D)Economic profile of specific markets.
 (E)Congestion on existing transportation facilities and constraints on future capacity enhancements, in relation to efficient movement of both goods and people.
 (F)Distances between markets. (G)Geographic characteristics.
 (2)Conditions under which Federal investments in freight rail projects are justified. (3)A discussion of benefits and costs of potential investments in high-performance rail that considers both user and public benefits and costs from a network perspective, to include factors such as potential passenger ridership or freight tonnage changes, travel time reductions, enhanced mobility benefits, improved reliability and resilience, environmental benefits, economic benefits, and other public benefits, including sensitivity analyses on these factors.
 (4)Issues related to timing and phasing for the implementation of potential Core Express Corridors, Regional Corridors, and Feeder Corridors.
 (5)A strategy for investments in intermodal passenger stations that are linked to local public transportation and non-motorized transportation options, and that connect to residential areas, commercial areas, and other nearby transportation facilities.
 (6)Policies and strategies for improving the competitiveness of the Nation’s freight rail industry. (7)Suggested performance standards for fiscal and operational performance of new and enhanced high-performance rail services by service type.
 (8)General description of the environmental benefits or impacts related to the expansion of passenger and freight rail networks, including analysis of climate change issues and implications.
 (9)Recommendations regarding project financing, management and implementation for corridor development, station development, and similar projects.
 (10)Achievement of the objectives set forth in section 101 of the Rail for America Act. (11)Additional factors that the Secretary deems relevant for achieving the objectives of this subsection.
										22602.Regional rail development plans
 (a)In generalThe Secretary shall facilitate the development of a Regional Rail Development Plans to describe a multi-State region’s plans for a comprehensive and integrated rail network, including plans for public investment in projects that contribute towards efficient movement and increased capacity for freight, by either Regional Rail Development Authorities, described in chapter 289 of this title, or by any two or more States that have entered into interstate compacts, agreements, or organizations for the purpose of developing such a plan.
 (b)Federal share incentiveA project proposal for Passenger Corridor funding that is consistent with an adopted Regional Rail Development Plan shall be eligible for a higher Federal share of total project costs under the Passenger Corridors program, as described in section 24605(b)(7)(B) of this title, provided that the Regional Rail Development Plan meets the content and process criteria set forth in this paragraph.
									(c)Contents and process
 (1)ContentsAt a minimum, the Regional Rail Development Plan shall contain— (A)a map that shows specific alignment alternatives for the Core Express Corridors, Regional Corridors, and Feeder Corridors that are consistent with the criteria established in the National Rail Development Plan and that identifies potential station locations;
 (B)an examination of multi-modal corridors and connections that considers the most cost-effective means for achieving the region’s transportation goals and objectives;
 (C)a phasing plan for developing or upgrading specific segments of the regional network; (D)a capital cost estimate for developing the regional network;
 (E)an analysis of operating financial forecasts, including high-level ridership and revenue projections;
 (F)a benefit-cost analysis for the regional network that considers both user and public benefits and costs from a network perspective, to include factors such as ridership projections, travel time reductions, enhanced mobility benefits, improved reliability and resilience, environmental benefits, economic benefits, and other public benefits;
 (G)an analysis of potential land use policies and strategies for areas near high-performance rail stations;
 (H)general description of the environmental benefits or impacts that could result from implementation of the Regional Rail Development Plan, including analysis of climate change issues and implications;
 (I)consideration of the goals, policies, and investment priorities described in highway and transit plans developed by States and metropolitan planning organizations within the region;
 (J)potential non-Federal funding sources, including a detailed consideration of anticipated private sector participation;
 (K)a proposal for the institutional and governance structures that will be necessary to develop, operate, and maintain the regional network;
 (L)other project implementation considerations, including an analysis of the readiness of specific corridors to proceed for development as evidenced by the completion of service development planning and environmental analyses;
 (M)identification of plans for cost-effective, public investment in shared-benefit projects that contribute toward the efficient movement and increased capacity for freight rail operations; and
 (N)evidence of support from affected States and local jurisdictions. (2)ProcessAt a minimum, the process for creating the Regional Rail Development Plan shall fulfill the following:
 (A)Be led and formally adopted either— (i)by a Regional Rail Development Authority, as described in chapter 289 of this title, with the final plan being formally adopted by the Regional Rail Development Authority; or
 (ii)by two or more States that have jointly engaged in the planning process, with the final plan being formally incorporated into the State Rail Plans, State Freight Plans, and Statewide Transportation Improvement Plans of each State, as applicable.
 (B)Ensure substantial opportunities for involvement of affected stakeholders, including but not limited to local communities, elected officials, economic development bodies, business leaders, railroad infrastructure owners, regional air quality planning agencies, Amtrak, passenger rail service operators, freight railroad operators, representatives of rail labor, metropolitan planning organizations, governing authorities for transit systems or airports, Tribal governments, and the general public, including local communities, low-income and minority populations, people with disabilities, and older Americans.
 (C)Provide the stakeholders, including those listed in subparagraph (B), reasonable opportunity to comment on and participate in the development and implementation of the Plans, particularly with regard to subsection (c)(1)(A) and (G).
											(d)Consistency with national rail development plan
 (1)EligibilityIn order to be eligible for Federal funding through the Passenger Corridor program, a Core Express Corridor, Regional Corridor, or Feeder Corridor identified in the Regional Rail Development Plan shall be consistent with the parameters identified in the National Rail Development Plan.
 (2)UpdatesIn the event that the Regional Rail Development Plan is adopted prior to publication of the National Rail Development Plan, the Regional Plan shall be updated within 1 year of the publication of the National Plan.
 (3)WaiverThe Secretary may waive requirements under this subsection as necessary to accommodate unique characteristics and situations in specific regions.
 (e)Financial assistancePlanning activities to create a Regional Rail Development Plan are eligible to receive Planning grants, as described in subsection 24605(e) of this title. The Federal share of such a grant shall not exceed 80 percent of the total cost of the project..
 (b)Revisions to the united states codeSection 103(j) is amended— (1)by striking paragraphs (2) and (3); and
 (2)by redesignating paragraphs (4) through (7), respectively, as paragraphs (2) through (5). 9302.State rail plansChapter 227 of Part B is amended—
 (1)in section 22702(b)(4), by striking 5 years for reapproval by the Secretary and inserting 4 years for acceptance by the Secretary; and (2)by striking section 22705(a)(12).
					DSafety Improvements
				9401.Requirement for uniform operating rules
 (a)AmendmentChapter 201, as amended by this Act, is further amended by adding at the end the following new section:
						
							20168.Uniform operating rules
 (a)In generalThe Secretary of Transportation may prescribe regulations or issue orders to require in small geographic areas, as defined by the Secretary, where two or more railroads serve as host railroads for joint operations that occur within a small geographic area, all such host railroads in the small geographic area shall develop unified operating rules governing all operations within the small geographic area with respect to the following:
 (1)signal aspects and indications, such that no aspect represents multiple indications for any operations within the small geographic area;
 (2)after-arrival mandatory directives, such that the use of an after-arrival mandatory directive is prohibited for any operations in non-signaled territory within the small geographic area; and
 (3)forms used to convey track authority, such that track authority for any operations within the small geographic area is conveyed using an identical set of forms.
 (b)ConstructionNothing in this section shall be construed to limit the authority of the Secretary to prescribe regulations or issue orders not authorized by this section..
 (b)Conforming amendmentThe chapter analysis for chapter 201 is amended by inserting after the item relating to section 20167 the following:
						
							
								20168. Uniform operating rules..
					9402.Positive train control
 (a)ImplementationSection 20157(a) is revised to read as follows:  (a)Implementation (1)Where implementation requiredEach Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation shall develop and submit to the Secretary of Transportation a plan for implementing a positive train control system by December 31, 2015, governing operations on—
 (A)its main line over which intercity rail passenger transportation or commuter rail passenger transportation, as defined in section 24102, is regularly provided;
 (B)its main line over which poison- or toxic-by-inhalation hazardous materials, as defined in sections 171.8, 173.115, and 173.132 of title 49, Code of Federal Regulations, are transported; and
 (C)such other tracks as the Secretary may prescribe by regulation or order. (2)Interoperability and prioritizationThe plan shall describe how the railroad carrier or other entity subject to subsection (a)(1) will provide for interoperability of the system with movements of trains of other railroad carriers over its lines and shall, to the extent practical, implement the system in a manner that addresses areas of greater risk before areas of lesser risk. The railroad carrier or other entity shall implement a positive train control system in accordance with the plan.
 (3)Phased implementationThe Secretary shall prescribe regulations to establish an implementation schedule for positive train control systems to ensure successful implementation of positive train control systems.
 (4)Extension authorityThe Secretary may extend the implementation deadline for one or more railroad carriers or other entities set by regulations prescribed pursuant to paragraph (1) and paragraph (3) if the Secretary determines that—
 (A)the railroad carrier or other entity has encountered technical programmatic challenges, as identified by the Secretary in his 2012 report to Congress pursuant to subsection (d), and those challenges have negatively affected the successful implementation of positive train control systems;
 (B)the railroad carrier or other entity has demonstrated substantial progress in deploying positive train control to the extent feasible;
 (C)the railroad carrier or other entity has taken actions to mitigate risks to successful implementation, as identified by the Secretary in his 2012 report to Congress pursuant to subsection (d); and
 (D)the railroad carrier or other entity is proceeding to implement its plan expeditiously and successfully..
 (b)Provisional operationSection 20157(h) is amended to read as follows:  (h)Certification (1)In generalThe Secretary shall not permit the installation of any positive train control system or component in revenue service unless the Secretary has certified that any such system or component has been approved through the approval process set forth in part 236 of title 49, Code of Federal Regulations, and complies with the requirements of that part.
 (2)Provisional operationThe Secretary may permit, upon submission of a positive train control implementation plan, the provisional operation of a positive train control system or component in revenue service where the development of the system or component has been approved by the Secretary through the process set forth in part 236 of title 49, Code of Federal Regulations, complies with the requirements of that part, and complies with any conditions the Secretary may provide for such provisional operation..
 (c)Alternative protectionAfter subsection (i) of section 20157, the following is inserted:  (j)Exception for alternative protection (1)Notwithstanding the other provisions of this section, a railroad may petition the Secretary to implement alternative risk mitigation strategies on a particular main line in place of a positive train control system that would otherwise be required to be installed on such line under this section if such risk mitigation strategies incorporate alternative technology or operating practices.
 (2)The Secretary may approve a plan to use such alternate risk mitigation strategies under this provision on a main line identified by a railroad carrier or other entity in a plan submitted to the Secretary if the Secretary determines that—
 (A)the use of the alternative strategies will not result in a decrease in the level of safety from that currently existing on the line;
 (B)the alternative strategies provide an appropriate level of risk mitigation with regards to preventing the risks identified in subsection (i)(3); and
 (C)the alternative risk mitigation strategies will be implemented as soon as possible.. (d)SpectrumChapter 201, as amended by this Act, is further amended by adding the following new section:
						
 20169.Federal Communications Commission spectrumNot later than 120 days after the date of enactment of the Rail for America Act, the Secretary of Transportation and the Chairman of the Federal Communications Commission shall coordinate to assess spectrum needs and availability for implementing positive train control systems, as defined in section 20157 of this title. Such coordination may include conversations with external stakeholders..
 (e)Conforming amendmentThe chapter analysis for chapter 201, as amended by this Act, is further amended by inserting after the item relating to section 20168 the following:
						
							
								20169. Federal Communications Commission spectrum..
					9403.Hours of service reform
 (a)Cessation of effectivenessChapter 211, as amended by this Act, shall cease to be effective upon the effective date of the regulations mandated by subsection (c) of this section.
 (b)AmendmentUpon the effective date of the regulations mandated by subsection (c) of this section— (1)the first sentence of section 20103(a) is amended to read as follows:
							
 (1)The Secretary of Transportation, as necessary, shall prescribe regulations and issue orders for every area of railroad safety—
 (A)superseding the Federal hours of service laws formerly codified at chapter 211 of this title and regulations and orders pursuant to those laws; and
 (B)supplementing other regulations and other laws in effect on October 16, 1970.; and (2)the second sentence of section 20103(a), as amended by this Act, is designated as paragraph (2).
 (c)AmendmentChapter 201, as amended by this Act, is further amended by adding at the end the following new section:
						
							20171.Fatigue, including hours of service
								(a)Mandate To convert statute to regulations; nonreviewability; cessation of effectiveness of chapter
			 211
 (1)The Secretary of Transportation shall prescribe regulations embodying the substantive provisions of the Federal hours of service laws codified at sections 21101–21106, 21108, and 21109 of this title and in so doing may make changes necessary to transform those provisions into regulatory form.
 (2)Notwithstanding any other provision of law, these regulations shall not be subject to judicial review.
 (3)Upon the effective date of the regulations prescribed under this subsection (a) (the status quo regulations), chapter 211 of this title shall cease to be effective.
 (b)Authority To prescribe amendments to the status quo regulationsAfter the Secretary has prescribed the regulations mandated by subsection (a) and after the regulations mandated by subsection (a) have become effective, the Secretary may amend the regulations as the Secretary deems necessary in accordance with the Secretary’s general authority under section 20103 of this title, to prevent and mitigate fatigue among individuals performing safety-critical duties in train and engine service, signal or train control service, or dispatching service, whether or not directly employed by a railroad carrier.
 (c)Determinations committed to the discretion of the secretaryIn the prescription of any final rule amendment by the Secretary to the regulations mandated by subsection (a), or to the regulations authorized by subsection (b), determinations of scientific knowledge and literature relating to fatigue, scientific and medical research on circadian rhythms and human sleep and rest requirements, reasonable levels of fatigue prevention or fatigue mitigation, and other related determinations and applications of scientific knowledge and literature are committed to the discretion of the Secretary..
 (d)Conforming amendmentThe chapter analysis for chapter 201, as amended by this Act, is further amended by inserting after the item relating to section 20170 the following:
						
							
								20171. Fatigue, including hours of service..
 (e)AmendmentEffective upon the effective date of the regulations prescribed under subsection (c) of this section, the following new section of chapter 201, as amended by this Act, shall become effective:
						
 20172.Maximum duty hours and subjects of collective bargainingThe number of hours that an employee may be required or allowed to be on duty (a number formerly established by the Federal hours of service laws, formerly codified at chapter 211 of this title, and presently established under section 20171 of this title) is the maximum number of hours consistent with safety. Shorter hours of service and time on duty of an employee are proper subjects for collective bargaining between a railroad carrier and its employees..
 (f)Conforming amendmentEffective upon the effective date of regulations prescribed under subsection (c) of this section, the following new item in the chapter analysis for chapter 201, as amended by this Act, shall become effective:
						
							
								20172. Maximum duty hours and subjects of collective bargaining..
					9404.Amendments to the safety appliance law
 (a)AmendmentSection 20303 is amended by adding at the end the following new subsections:  (d)Definitions and clarificationIn subsection (a)—
 (1)place at which the repairs can be made means— (A)a location with a fixed facility for conducting the repairs that are necessary to bring the defective or insecure vehicle into compliance with this chapter; or
 (B)a location where a mobile repair truck capable of making the repairs that are necessary to bring the defective or insecure vehicle into compliance with this chapter makes the same kind of repair at the location regularly (as specified in regulations prescribed by the Secretary);
 (2)nearest means the closest in the forward direction of travel for the defective or insecure vehicle; and (3)movement of a defective or insecure vehicle from a location is necessary to make repairs of the vehicle even though a mobile repair truck capable of making the repairs has gone to the location on an irregular basis (as specified in regulations prescribed by the Secretary).
 (e)Additional conditions for movement To make repairsThe Secretary of Transportation may impose conditions for the movement of a defective or insecure vehicle to make repairs in addition to those conditions set forth in subsection (a) by prescribing regulations or issuing orders as necessary..
 (b)AmendmentSection 20306 is amended by— (1)striking the word or at the end of subsection (b)(1);
 (2)striking the period at the end of subsection (b)(2) and inserting ; or; and (3)adding at the end a new subsection (b)(3) to read as follows:
							
 (3)a regulation as contemplated by section 553 of title 5, United States Code.. 9405.Amendments to the locomotive inspection law (a)AmendmentSection 20701 is amended by—
 (1)redesignating its text as subsection (a) with the heading General.—; (2)striking the word and at the end of subsection (a)(2);
 (3)striking the period at the end of subsection (a)(3) and inserting ; and; and (4)adding at the end a new subsection (a)(4) to read as follows:
							
 (4)if of a unique design or utilizing a new power source technology, have been approved in advance by the Secretary..
 (b)AmendmentSection 20701, as amended by this Act, is further amended by adding at the end the following:  (b)DefinitionsFor the purposes of subsection (a)(4), the term new power source technology means a technology that employs a source of motive power other than diesel fuel, electricity, or steam..
					9406.Technical amendment to the provision on protection of railroad safety risk reduction program
 informationSection 20119(b) is amended to read as follows:  (b)AuthorityFollowing completion of the study required under subsection (a), the Secretary, if in the public interest, including public safety and the legal rights of persons injured in railroad accidents, may prescribe a rule subject to notice and comment to address the results of the study. This rule may include provisions that withhold from discovery or admission into evidence (in the course of civil litigation for damages involving personal injury, wrongful death, or property damage against a carrier) any plan, document, report, survey, schedule, list, or data compiled or collected solely for the purpose of developing, evaluating, planning, or implementing a railroad safety risk reduction program required under this chapter, including a railroad carrier’s analysis of its safety risks and its statement of the mitigation measures with which it will address those risks. Any such rule prescribed pursuant to this subsection shall not become effective until 1 year after its adoption..
				9407.Noise emission standards
 (a)In generalChapter 201, as amended by this Act, is further amended by adding at the end the following:  20170.Noise emission standardsThe Secretary of Transportation, with the concurrence of the Administrator of the Environmental Protection Agency, may prescribe regulations governing railroad-related noise emission standards for railroad carriers operating on the general railroad system of transportation, including noise related to magnetic levitation systems. Such regulations may consider variances in maximum pass-by noise with respect to the speed of the equipment, account for current engineering best practices, and encourage the use of noise mitigation techniques only where reasonable and the benefits exceed the costs..
 (b)Conforming amendmentThe chapter analysis for chapter 201, as amended by this Act, is further amended by inserting after the item relating to section 20169 the following:
						
							
								20170. Noise emission standards..
 9408.Technical amendment to chapter 201 general civil penalty provisionSection 21301(a)(1), as amended by this Act, is further amended by inserting immediately before the last sentence the following: An act by an individual that causes a railroad carrier to be in violation is a violation..
				9409.Miscellaneous authorization of appropriations
 (a)Highway-Rail grade crossing safety studyThere are authorized to be appropriated to the Secretary such sums as necessary to conduct a study of railroad operations that block highway-rail grade crossings, including the severity, frequency, and other characteristics of such blockages, to remain available until expended. For the purpose of this paragraph the term highway-rail grade crossing has the definition given in section 20153(a) of title 49, United States Code.
 (b)Track electrification studyThere are authorized to be appropriated to the Secretary such sums as necessary to conduct a study of track electrification and the development of standards for track electrification, to remain available until expended.
 (c)Train length studyThere are authorized to be appropriated to the Secretary such sums as necessary to conduct a study of whether train length correlates with the severity and frequency of train derailments, to remain available until expended.
 9410.Repair and replacement of damaged track inspection equipmentPart A of subtitle V is amended by inserting the following after section 20120:  20121.Repair and replacement of damaged track inspection equipmentThe Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Railroad Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation, and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program..
				EMiscellaneous Revisions and Technical Corrections
				9501.Authorization of appropriations
 (a)AuthorizationSection 20117(a) is amended to read as follows:  (a)In generalThere are authorized to be appropriated to the Secretary of Transportation to carry out this subtitle and to carry out responsibilities under chapter 51, as delegated or authorized by the Secretary, the following sums:
 (1)$185,250,000 for fiscal year 2016. (2)For fiscal year 2017 such sums as may be necessary.
 (3)For fiscal year 2018 such sums as may be necessary. (4)For fiscal year 2019 such sums as may be necessary.
 (5)For fiscal year 2020 such sums as may be necessary. (6)For fiscal year 2021 such sums as may be necessary..
					(b)Technical corrections
 (1)Section 20117 is amended by striking subsection (e). (2)Section 20154 is amended by striking subsection (i).
 (3)Section 20158 is amended by striking subsection (c). (4)Section 20167 is amended by striking subsection (e).
 (5)Chapter 221 is amended by striking section 22108. (6)Section 22301 is amended by striking subsection (g).
 (7)Chapter 225 is amended by striking section 22505. (8)Chapter 241 is amended by striking section 24104.
 (9)Section 24105 is amended by striking subsection (e). (10)Chapter 244 is amended by striking section 24406.
 (11)Chapter 249 is amended by striking section 24909. (12)Section 24910 is amended by striking subsection (e).
 (13)Section 26104 is amended by— (A)striking subsection (a); and
 (B)redesignating subsection (b) as (a). (14)Section 26106 is amended by striking subsection (h).
						9502.Technical corrections to the Rail Safety Improvement Act of 2008
 (a)Federal railroad administrationSection 103(c) is amended by striking the Administration shall consider the assignment and maintenance of safety as the highest priority, and inserting the Administration shall consider the improvement of safety as the highest priority,. (b)Assistance to families of passengers involved in rail passenger accidentsSection 1139 is amended—
 (1)in subsection (a)(1) by striking phone number and inserting telephone number; (2)in subsection (a)(2) by striking post trauma communication with families and inserting post-trauma communication with families; and
 (3)in subsection (j)(2) by striking railroad passenger accident and inserting rail passenger accident. (c)Solid waste rail transfer facilities land-Use exemptionSection 10909 is amended—
 (1)in subsection (b), in the matter preceding paragraph (1), by striking Clean Railroad Act of 2008, and inserting Clean Railroads Act of 2008,; and (2)in subsection (e) by striking Upon the granting of petition from the State and inserting Upon the granting of a petition from the State.
 (d)Rulemaking processSection 20116 is amended— (1)by inserting (1) after unless; and
 (2)by inserting (2) before the code, rule, standard, requirement, or practice has been subject to notice and comment under a rule or order issued under this part..
 (e)Enforcement reportSection 20120(a) is amended— (1)in the matter preceding paragraph (1), by striking website and inserting Web site;
 (2)in paragraph (1), by striking accident and incidence reporting and inserting accident and incident reporting; (3)in paragraph (2)(G), by inserting and at the end; and
 (4)in paragraph (5)(B) by striking Administrative Hearing Officer or Administrative Law Judge and inserting administrative hearing officer or administrative law judge. (f)Railroad safety risk reduction programSection 20156 is amended—
 (1)in subsection (c) by inserting a comma after In developing its railroad safety risk reduction program; and (2)in subsection (g) by inserting a comma after good faith and by striking non-profit and inserting nonprofit.
 (g)Section 20159 is amended by striking the Secretary and inserting the Secretary of Transportation. (h)National crossing inventorySection 20160 is amended—
 (1)in subsection (a)(1) by striking the word or from the phrase concerning each previously unreported crossing through which it operates or with respect to the trackage over which it operates; and
 (2)in subsection (b)(1)(A) by striking the word or from the phrase concerning each crossing through which it operates or with respect to the trackage over which it operates.
 (i)Minimum training standardsSection 20162(a)(3) is amended by striking railroad compliance with Federal standards and inserting railroad carrier compliance with Federal standards. (j)Development and use of rail safety technologySection 20164(a) is amended by striking after enactment of the Railroad Safety Enhancement Act of 2008 and inserting after the enactment of the Rail Safety Improvement Act of 2008.
 (k)Limitations on financial assistanceSection 22106(b) is amended by striking interest thereof and inserting interest thereon. (l)Chapter analysis for chapter 243The item for section 24316 in the chapter analysis for chapter 243 is amended by striking to assist families of passengers and inserting to address needs of families of passengers.
 9503.Technical correction to introductory text of Public Law 110–432The introductory text of Public Law 110–432 (122 Stat. 4848) is amended by striking Federal Railroad Safety Administration and inserting Federal Railroad Administration. 9504.Technical corrections to uncodified provisions of division A of Public Law 110–432, the Rail Safety Improvement Act of 2008 (a)Table of contentsSection 1(b) of division A of Public Law 110–432 (122 Stat. 4848), is amended—
 (1)in the item for section 307, by striking website and inserting Web site; (2)in the item for title VI, by striking SOLID WASTE FACILITIES and inserting SOLID WASTE RAIL TRANSFER FACILITIES; and
 (3)in the item for section 602, by striking solid waste transfer facilities and inserting solid waste rail transfer facilities. (b)DefinitionsSection 2(a)(1) of division A of Public Law 110–432 (122 Stat. 4849) is amended by inserting a comma after the word grade.
 (c)Railroad safety strategySection 102(a)(6) of title I of division A of Public Law 110–432 (122 Stat. 4852) is amended— (1)by striking Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries and fatalities caused by catastrophic failures and other bridge and tunnel failures.; and
 (2)by inserting Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries and fatalities caused by catastrophic and other failures of such infrastructure..
 (d)Operation lifesaverSection 206(a) of title II of division A of Public Law 110–432 (122 Stat. 4873) is amended by striking Public Service Announcements and inserting public service announcements.
 (e)Update of federal railroad administration’s web siteSection 307 of title III of division A of Public Law 110–432 (122 Stat. 4881) is amended— (1)in the caption by striking WEBSITE and inserting WEB SITE; and
 (2)in the text by striking website wherever it appears and inserting Web site. (f)Alcohol and controlled substance testing for maintenance-of-Way employeesSection 412 of title IV of division A of Public Law 110–432 (122 Stat. 4889) is amended by striking Secretary of Transportation and inserting Secretary.
 (g)Tunnel informationSection 414 of title IV of division A of Public Law 110–432 is amended— (1)by striking parts 171.8, 173.115, (122 Stat. 4889) and inserting sections 171.8, 173.115,; and
 (2)by striking part 1520.5 (122 Stat. 4890) and inserting section 1520.5. (h)Safety inspections in mexicoSection 416 of title IV of division A of Public Law 110–432 (122 Stat. 4890) is amended—
 (1)in the introductory text by striking Secretary of Transportation and inserting Secretary; and (2)in paragraph (4) by striking subsection and inserting section.
 (i)Heading of title VIThe heading of title VI of division A of Public Law 110–432 (122 Stat. 4900) is amended by striking SOLID WASTE FACILITIES and inserting SOLID WASTE RAIL TRANSFER FACILITIES. (j)Caption of section 602The caption of section 602 of title VI of division A of Public Law 110–432 (122 Stat. 4900) is amended by striking SOLID WASTE TRANSFER FACILITIES. and inserting SOLID WASTE RAIL TRANSFER FACILITIES..
					9505.Technical corrections to provisions of the hours of service laws and related civil penalty
			 provision
 (a)Nonapplication, exemption, and alternate hours of service regimeSection 21102(c) is amended— (1)by striking Application of hours of service regime to commuter and intercity passenger railroad train employees and inserting Application of hours of service regime to commuter and intercity passenger railroad train employees, including tourist, historic, scenic, or excursion railroad train employees;
 (2)in paragraph (1) by inserting after commuter rail passenger transportation or intercity rail passenger transportation, the phrase including tourist, historic, scenic, or excursion rail transportation, and by striking including public authorities operating passenger service and inserting including tourist, historic, scenic, or excursion railroad carriers and public authorities operating passenger service;
 (3)in paragraph (2) by inserting after commuter rail passenger transportation or intercity rail passenger transportation, the following phrase: including tourist, historic, scenic, or excursion rail transportation,; (4)in paragraph (3)(A) by inserting after commuter rail passenger transportation or intercity rail passenger transportation a comma and adding the following phrase: including tourist, historic, scenic, or excursion rail transportation,; and
 (5)in paragraph (4) by striking the colon after In this subsection and inserting a dash and by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C) respectively.
 (b)Limitations on duty hours of train employeesSection 21103(e) is amended by striking such railroads’ efficient operations and on-time performance of its trains. and inserting such a railroad’s efficient operations and on-time performance of its trains.. (c)Regulatory authoritySection 21109(b) is amended—
 (1)by striking Regulations governing the hours of service of train employees of commuter and intercity passenger railroad carriers and inserting Regulations governing the hours of service of train employees of commuter and intercity passenger railroad carriers, including train employees of tourist, historic, scenic, or excursion railroad carriers; and
 (2)by inserting after train employees engaged in commuter rail passenger transportation and intercity rail passenger transportation (as defined in section 24102 of this title) a comma and adding the following phrase: including train employees engaged in the transportation by railroad of passengers on tourist, historic, scenic, or excursion railroad carriers,.
 (d)Chapter 211 violationsSection 21303(a)(1) is amended by inserting after the comma in including section 21103 (as such section was in effect on the day before the date of enactment of the Rail Safety Improvement Act of 2008), the following phrase: violating regulations or orders issued pursuant to chapter 211 of this title,.
 9506.Elimination of certain FRA reporting requirementsSection 102(d) of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101) is amended— (1)by striking the heading for paragraph (1); and
 (2)by striking paragraph (2). XMiscellaneous 10001.Consideration of travel and tourism in award of financial assistanceSection 305 of title 49, United States Code, is amended by inserting the following at the end:
				
 (c)The Secretary shall— (1)encourage recipients of grants under this title and title 23 to fund projects with the grants that support travel and tourism-based infrastructure within the United States; and
 (2)consider the potential effects of travel and tourism within the United States among the eligibility criteria when allocating funds for projects funded under the titles..
			10002.Electronic reports and report modification
				(a)Use of electronic media for DOT reports
 (1)In generalNotwithstanding any other provision of law, the Secretary of Transportation— (A)may not publish any report required or authorized by law in a printed format; and
 (B)shall publish any such report by posting it on the Department’s Internet Web site in an easily accessible and downloadable electronic format.
 (2)ExceptionParagraph (1) does not apply to any report with respect to which the Secretary determines that— (A)its publication in a printed format is essential to the mission of the Department of Transportation, as determined by the Secretary; or
 (B)its publication in accordance with the requirements of paragraph (1) would disclose matter— (i)described in section 552(b) of title 5, United States Code; or
 (ii)the disclosure of which would have an adverse impact on safety or security, as determined by the Secretary.
							(b)Annual reporting requirement on NTSB most wanted list
 (1)Section 1135(e)(1) of title 49, United States Code, is amended— (A)by striking On February 1 of each year and inserting Within 120 days after publication of the Board’s annual most wanted list; and
 (B)by striking the report due on February 1 of . (2)Section 1135(e)(2) of title 49, United States Code, is amended by striking on March 1 of each year and inserting after 30 days following the due date,.
 10003.Amendment of Federal Aid in Sport Fish Restoration ActSection 4 of the Federal Aid in Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a), by striking fiscal year through 2014, and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting fiscal year through 2021,; and
 (2)in subsection (b)(1)(A), by striking for each fiscal year ending before October 1, 2014, and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting for each fiscal year through 2021,.
 10004.Amendments to chapter 537 of title 46Chapter 537 of title 46, United States Code, is amended— (1)by amending section 53701(13) to read as follows:
					
 (13)SecretaryThe term Secretary means— (A)the Secretary of Commerce with respect to fishing vessels and fishery facilities; and
 (B)the Secretary of Transportation with respect to other vessels and general shipyard facilities (as defined in section 53733(a) of this title).;
 (2)in section 53706(c), by striking Administrator each place it appears and inserting Secretary or Administrator; (3)in section 53707(b), by striking Administrator and inserting Secretary or Administrator;
 (4)in section 53708(a), by striking Administrator each place it appears and inserting Secretary or Administrator; (5)in section 53710(b)—
 (A)in paragraph (1), by striking Administrator’s and inserting Secretary’s or Administrator’s; and (B)in paragraph (2), by striking Administrator and inserting Secretary or Administrator;
 (6)in section 53717— (A)in subsection (b), by striking Administrator each place it appears and inserting Secretary or Administrator; and
 (B)by striking subsection (c) and redesignating subsection (d) as subsection (c); (7)in section 53718, by striking Administrator and inserting Secretary or Administrator;
 (8)in section 53731, by striking Administrator each place it appears and inserting Secretary or Administrator; (9)in section 53732, by striking Administrator each place it appears and inserting Secretary or Administrator; and
 (10)in section 53733, by striking Administrator each place it appears and inserting Secretary or Administrator. 10005.Government-wide authority for electric charging infrastructure at no cost to the taxpayer (a)Establishment of authority for government-Wide provision of electric charging at no cost to the taxpayerChapter 79 of title 5, United States Code, is amended by adding at the end the following:
					
						7907.Government-wide authority for electric charging infrastructure
							(a)Definitions
 (1)Covered individualThe term covered individual means— (A)any employee (as defined in section 2105 of this title;
 (B)a member of a uniformed service; (C)any other individual who performs services for or on behalf of a Federal agency under a contract or subcontract with a Federal agency; or
 (D)a visitor to a Federal agency or facility. (2)Federal agencyThe term Federal agency has the meaning given the term Executive agency in section 105 of this title, and also includes the U.S. Postal Service, the Executive Office of the President, the military departments as defined in section 102 of this title, and the judicial branch.
								(b)Authority
 (1)In generalThe head of a Federal agency may— (A)construct, install, operate, and maintain electric charging infrastructure on a reimbursable basis in parking areas under the jurisdiction of the Federal agency; and
 (B)provide electricity on a reimbursable basis in parking areas under the jurisdiction of the Federal agency for use by privately owned vehicles used by covered individuals.
 (2)Vendors authorizedIn carrying out paragraph (1), the head of a Federal agency may use 1 or more vendors on a commission or no-cost contract basis.
 (3)Use of charging infrastructure for official agency vehiclesThe head of a Federal agency may use electric charging infrastructure installed for official agency vehicles, to the extent that it is available, to provide electric vehicle charging under this section.
 (4)Integration of renewable energyThe head of a Federal agency may encourage the inclusion of options for generating electricity from renewable energy as part of the design of parking areas for the agency.
 (c)FeesThe head of a Federal agency shall charge fees for electricity provided to covered individuals sufficient to cover the initial and continuing costs to the head of the Federal agency of carrying out this section, including the costs of any vendors or other costs associated with maintaining the electric charging infrastructure.
 (d)Deposit and availability of fees and commissionsAny fees or commissions collected by the head of a Federal agency under this section— (1)shall be—
 (A)deposited monthly into the account of the Treasury from which the amounts were made available to carry out this section, notwithstanding section 3302(b) of title 31; and
 (B)transferred from the Treasury to an appropriate account of the agency if the agency operates with a budget outside of the Treasury; and
 (2)shall be available for obligation by the head of the Federal agency without further appropriation during—
 (A)the fiscal year collected; and (B)the fiscal year following the fiscal year collected.
 (e)Parking feesIf a Federal agency charges covered employees parking fees for use of a facility that contains an electric vehicle charging facility provided under this section, employees using the electric vehicle charging facility shall pay the same parking fee as covered employees not using the electric vehicle charging facility..
 (b)Conforming amendmentThe analysis for chapter 79 of title 5, United States Code, is amended by adding at the end the following:
					
						
							7907. Government-wide authority for electric charging infrastructure..
				XIBudgetary Interpretations and Treatments
			11001.Amounts in this Act
 (a)Contract authorityExcept as provided in subsection (c), or except as explicitly provided otherwise by this Act or in title 23, United States Code, all funding provided by this Act is contract authority as defined in section 3(2)(A)(iii) of the Congressional Budget and Impoundment Act of 1974 (2 U.S.C. 622(2)(A)(iii)), and all such contract authority shall become available for obligation in the fiscal year specified in this Act and shall remain available until expended.
				(b)Obligation limits
 (1)In generalExcept as explicitly provided, obligation limits established by this Act shall apply for a term of one year and shall apply to obligations to be incurred in the fiscal year specified. Notwithstanding any other provision of law, obligation limits established by this Act shall not apply after 2021.
					(2)Exceptions
 (A)Except as provided in this Act, obligation limits established by this Act shall apply to unobligated contract authority from the Highway Trust Fund (other than the Mass Transit Account) prior to the date of enactment of this Act.
 (B)Obligation limitations established by this Act shall not apply to— (i)unobligated contract authority provided by this Act that could have been obligated in a prior year within any obligation limits applicable to that prior year or was exempt from such limitations, but was not so obligated;
 (ii)the use of fees authorized or provided by this Act as described in subsection (d); and (iii)reimbursable programs undertaken by accounts established in this Act on behalf of discretionary accounts.
							(3)Obligation limits in appropriations acts
 (A)During any session of Congress, appropriations Acts may increase or decrease any obligation limit established by this Act for any current year or budget year prior to fiscal year 2022.
 (B)During any session of Congress, it shall not be in order in either the House of Representatives or the Senate for any appropriations Act to alter obligation limits under this Act for any outyear.
 (C)This paragraph is enacted by the Congress— (i)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, and such procedures supersede other rules only to the extent that they are inconsistent therewith; and
 (ii)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.
 (c)Liquidating cashThere is authorized to be appropriated such sums as may be necessary for the liquidation of obligations incurred under contract authority created by this Act or under contract authority provided from the Highway Trust Fund as it existed in any version at any time prior to the effective date of this Act.
 (d)Administrative feesThe collection and expenditure of fees to cover certain administrative costs under this Act for a fiscal year, if subject to annual appropriations, shall be treated as discretionary offsetting collections and discretionary appropriations, respectively. The collection and expenditure of fees to cover certain administrative costs under this Act for a fiscal year, if not subject to annual appropriations, shall be treated as mandatory offsetting collections and mandatory appropriations, respectively.
				11002.Treatment for statutory PAYGO and related purposes
 (a)General ruleExcept as provided in subsection (b), and consistent with the definition of direct spending in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended (2 U.S.C. 900(c)(8)), the following shall be treated as direct spending for purposes of Presidential and Congressional budgets and the Statutory Pay-As-You-Go Act of 2010 (124 Stat. 8):
 (1)Contract authority of the Transportation Trust Fund under this Act, the outlays flowing therefrom, and the outlays flowing from contract authority previously provided from the Highway Trust Fund.
 (2)Except as provided in sections 11003, 11004, and 11005 of this title, legislation reauthorizing or amending this Act.
 (b)Transitional rule; excess revenues are dedicated to deficit reductionFor purposes of Presidential and Congressional budgets and the Statutory Pay-As-You-Go Act of 2010 (124 Stat. 8), calculations of the budgetary effects of this Act when it is initially enacted shall be as follows:
 (1)The baseline projections of total outlays for the Highway Trust Fund and general fund accounts listed in paragraph (2) shall be treated as offsets to the total level of direct spending outlays of the Transportation Trust Fund resulting from this Act. For this purpose, the budgetary resources to which the baseline projection shall apply are—
 (A)the discretionary budget authority provided for fiscal year 2015, for the accounts listed in paragraph (2); and
 (B)the obligation limits for fiscal year 2015 applicable to the Highway Trust Fund, and shall be projected under section 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended (2 U.S.C. 907(c)), except that contract authority of the Highway Trust Fund not subject to those obligation limits shall be projected under section 257(b) of that Act.
 (2)The general fund programs referred to in paragraph (1) are: (A)The general fund portion of National Highway Traffic Safety Administration, Operations and Research (69X0650).
 (B)Federal Transit Administration, Administrative Expenses (69X1120). (C)Federal Transit Administration, Capital Investment Grants (69X1134).
 (D)Federal Transit Administration, Research and University Research Centers (69X1137). (E)Federal Transit Administration, Technical Assistance and Standards Development (69X1142).
 (F)Federal Railroad Administration, Operating Subsidy Grants to the National Railroad Passenger Corporation (69X0121).
 (G)Federal Railroad Administration, Capital and Debt Service Grants to the National Railroad Passenger Corporation (69X0125).
 (H)National Infrastructure Investments (69X0143). (3)If the increase in net governmental receipts under this Act, relative to current law, exceeds the increase in mandatory outlays under this Act as measured under paragraph (1) for either or both of the periods covered by the five-year scorecard and the ten-year scorecard established by the Statutory Pay-As-You-Go Act of 2010 (124 Stat. 8), the excess amounts shall not be recorded on those respective scorecards, with the result that this Act shall not be shown as reducing Pay-As-You-Go deficits or increasing Pay-As-You-Go surpluses.
 11003.Scoring of changes in contract authority in appropriations ActsConsistent with scorekeeping guidelines in effect from 1990 through the enactment of this Act, changes enacted in annual appropriations Acts during a session of Congress to the level of contract authority provided by this Act shall be scored as discretionary to the extent they increase or decrease contract authority in the current year or the budget year, and shall be scored as mandatory or direct spending to the extent they increase or decrease contract authority in an outyear. To the extent any such change in contract authority produces changes in estimated outlays in any year, that change in outlays shall be scored as discretionary if it is generated by a change in contract authority that is scored as discretionary, and shall be scored as direct spending if it is generated by a change in contract authority that is scored as mandatory.
 11004.Scoring of changes in obligation limits in appropriations ActsDetermine in consultation with Congress. 11005.Scoring of transfers between the general fund and the Transportation Trust FundDetermine in consultation with Congress.
			11006.Special rule
 (a)In generalOn September 30, 2021, the Secretary shall permanently cancel, and return such amounts to the Treasury, the contract authority described in subsection (b).
 (b)Referenced contract authorityThe contract authority referenced in subsection (a) are those amounts apportioned under the Federal Aid Highway program that are available to each State for fiscal years 2016 through 2021, that are in excess of contract authority provided for fiscal years 2016 through 2021 by section 2001 of this Act.
 (c)Cancellation methodWhen implementing subsection (a), the cancellation shall be taken from unobligated balances that remain from contract authority enacted before the enactment of the GROW AMERICA Act.
 (d)Limited applicabilityThis section shall not apply to contract authority provided by the GROW AMERICA Act or prior Acts that are exempt from obligation limitations.
				11007.Revised discretionary spending limits
 (a)In the final sequestration report that is required at the end of the current session of Congress pursuant to section 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 (BBEDCA), the Director of the Office of Management and Budget shall reduce the discretionary spending limits for the revised nonsecurity category listed in section 251(c) of BBEDCA for fiscal years 2016 through 2021 by the baseline projection of discretionary budget authority for the accounts listed in section 11002(b)(2) of this Act.
 (b)For purposes of this section, the baseline means the projection described in section 257 of BBEDCA and submitted with the President’s Fiscal Year 2016 Budget under section 1105(a) of title 31, United States Code.
				XIIStop Corporate Expatriation and Invest in America’s Infrastructure Act
 12001.Short titleThis title may be cited as the Stop Corporate Expatriation and Invest in America’s Infrastructure Act of 2015. 12002.Modifications to rules relating to inverted corporations (a)In generalSubsection (b) of section 7874 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(b)Inverted corporations treated as domestic corporations
 (1)In generalNotwithstanding section 7701(a)(4), a foreign corporation shall be treated for purposes of this title as a domestic corporation if—
 (A)such corporation would be a surrogate foreign corporation if subsection (a)(2) were applied by substituting 80 percent for 60 percent, or
 (B)such corporation is an inverted domestic corporation. (2)Inverted domestic corporationFor purposes of this subsection, a foreign corporation shall be treated as an inverted domestic corporation if, pursuant to a plan (or a series of related transactions)—
 (A)the entity completes after May 8, 2014, the direct or indirect acquisition of— (i)substantially all of the properties held directly or indirectly by a domestic corporation, or
 (ii)substantially all of the assets of, or substantially all of the properties constituting a trade or business of, a domestic partnership, and
 (B)after the acquisition, either— (i)more than 50 percent of the stock (by vote or value) of the entity is held—
 (I)in the case of an acquisition with respect to a domestic corporation, by former shareholders of the domestic corporation by reason of holding stock in the domestic corporation, or
 (II)in the case of an acquisition with respect to a domestic partnership, by former partners of the domestic partnership by reason of holding a capital or profits interest in the domestic partnership, or
 (ii)the management and control of the expanded affiliated group which includes the entity occurs, directly or indirectly, primarily within the United States, and such expanded affiliated group has significant domestic business activities.
 (3)Exception for corporations with substantial business activities in foreign country of organizationA foreign corporation described in paragraph (2) shall not be treated as an inverted domestic corporation if after the acquisition the expanded affiliated group which includes the entity has substantial business activities in the foreign country in which or under the law of which the entity is created or organized when compared to the total business activities of such expanded affiliated group. For purposes of subsection (a)(2)(B)(iii) and the preceding sentence, the term substantial business activities shall have the meaning given such term under regulations in effect on May 8, 2014, except that the Secretary may issue regulations increasing the threshold percent in any of the tests under such regulations for determining if business activities constitute substantial business activities for purposes of this paragraph.
 (4)Management and controlFor purposes of paragraph (2)(B)(ii)— (A)In generalThe Secretary shall prescribe regulations for purposes of determining cases in which the management and control of an expanded affiliated group is to be treated as occurring, directly or indirectly, primarily within the United States. The regulations prescribed under the preceding sentence shall apply to periods after May 8, 2014.
 (B)Executive officers and senior managementSuch regulations shall provide that the management and control of an expanded affiliated group shall be treated as occurring, directly or indirectly, primarily within the United States if substantially all of the executive officers and senior management of the expanded affiliated group who exercise day-to-day responsibility for making decisions involving strategic, financial, and operational policies of the expanded affiliated group are based or primarily located within the United States. Individuals who in fact exercise such day-to-day responsibilities shall be treated as executive officers and senior management regardless of their title.
 (5)Significant domestic business activitiesFor purposes of paragraph (2)(B)(ii), an expanded affiliated group has significant domestic business activities if at least 25 percent of—
 (A)the employees of the group are based in the United States, (B)the employee compensation incurred by the group is incurred with respect to employees based in the United States,
 (C)the assets of the group are located in the United States, or (D)the income of the group is derived in the United States,
								determined in the same manner as such determinations are made for purposes of determining
			 substantial business activities under regulations referred to in paragraph
			 (3) as in effect on May 8, 2014, but applied by treating all references in
			 such regulations to foreign country and relevant foreign country as references to the United States. The Secretary may issue regulations decreasing the threshold percent in any of the tests under
			 such regulations for determining if business activities constitute
			 significant domestic business activities for purposes of this paragraph..
				(b)Conforming amendments
 (1)Clause (i) of section 7874(a)(2)(B) of such Code is amended by striking after March 4, 2003, and inserting after March 4, 2003, and before May 9, 2014,. (2)Subsection (c) of section 7874 of such Code is amended—
 (A)in paragraph (2)— (i)by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and
 (ii)by inserting or (b)(2)(A) after (a)(2)(B)(i) in subparagraph (B), (B)in paragraph (3), by inserting or (b)(2)(B)(i), as the case may be, after (a)(2)(B)(ii),
 (C)in paragraph (5), by striking subsection (a)(2)(B)(ii) and inserting subsections (a)(2)(B)(ii) and (b)(2)(B)(i), and (D)in paragraph (6), by inserting or inverted domestic corporation, as the case may be, after surrogate foreign corporation.
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after May 8, 2014.  